--------------------------------------------------------------------------------

Exhibit 10.13


Published CUSIP Numbers:
Deal: 91273MAE0
Revolving Facility: 91273MAF7
Term Facility: 91273MAG5
CREDIT AGREEMENT
Dated as of June 18, 2018
by and among
U.S. XPRESS ENTERPRISES, INC.,
as the Borrower,
CERTAIN SUBSIDIARIES OF THE BORROWER PARTY HERETO,
as the Guarantors,
BANK OF AMERICA, N.A.,
as Administrative Agent, Swingline Lender, and L/C Issuer,
and
THE OTHER LENDERS PARTY HERETO
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
WELLS FARGO SECURITIES, LLC,
and
JPMORGAN CHASE BANK, N.A.,
as Joint Lead Arrangers and Joint Bookrunners
 

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 
     
Page
 
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1
1.01
Defined Terms
1
1.02
Other Interpretive Provisions
45
1.03
Accounting Terms
46
1.04
Rounding
47
1.05
Times of Day
47
1.06
Letter of Credit Amounts
47
1.07
UCC Terms
47
1.08
Rates
47
     
ARTICLE II
COMMITMENTS AND CREDIT EXTENSIONS
48
2.01
Loans
48
2.02
Borrowings, Conversions and Continuations of Loans
48
2.03
Letters of Credit
53
2.04
Swingline Loans
61
2.05
Prepayments
63
2.06
Termination or Reduction of Commitments
67
2.07
Repayment of Loans
67
2.08
Interest and Default Rate
69
2.09
Fees
69
2.10
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
70
2.11
Evidence of Debt
71
2.12
Payments Generally; Administrative Agent’s Clawback
71
2.13
Sharing of Payments by Lenders
73
2.14
Cash Collateral
74
2.15
Defaulting Lenders
75
     
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
77
3.01
Taxes
77
3.02
Illegality
81
3.03
Inability to Determine Rates
82
3.04
Increased Costs; Reserves on Eurodollar Rate Loans
83
3.05
Compensation for Losses
84
3.06
Mitigation Obligations; Replacement of Lenders
85
3.07
LIBOR Successor Rate
85
3.08
Survival
86
     
ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
86
4.01
Conditions to Effectiveness and Obligation to Make Initial Credit Extension
86
4.02
Conditions to all Credit Extensions
89
     
ARTICLE V
REPRESENTATIONS AND WARRANTIES
90
5.01
Existence, Qualification and Power
90
5.02
Authorization; No Contravention
90
5.03
Governmental Authorization; Other Consents
90
5.04
Binding Effect
90
5.05
Financial Statements; No Material Adverse Effect
91
5.06
Litigation
91
5.07
No Default
91
5.08
Ownership of Property
91

i

--------------------------------------------------------------------------------

5.09
Environmental Compliance
92
5.10
Insurance
92
5.11
Taxes
92
5.12
ERISA Compliance
92
5.13
Margin Regulations; Investment Company Act
93
5.14
Disclosure
93
5.15
Compliance with Laws
94
5.16
Solvency
94
5.17
Casualty, Etc.
94
5.18
Sanctions Concerns and Anti-Corruption Laws
94
5.19
Subsidiaries; Equity Interests; Loan Parties
95
5.20
Collateral Representations
95
5.21
Regulation H
96
5.22
EEA Financial Institutions
96
5.23
Labor Matters
96
     
ARTICLE VI
AFFIRMATIVE COVENANTS
96
6.01
Financial Statements
96
6.02
Certificates; Other Information
97
6.03
Notices
99
6.04
Payment of Obligations
100
6.05
Preservation of Existence, Etc.
100
6.06
Maintenance of Properties
100
6.07
Maintenance of Insurance
101
6.08
Compliance with Laws
101
6.09
Books and Records
101
6.10
Inspection Rights; Annual Lender Call
101
6.11
Use of Proceeds
102
6.12
Covenant to Guarantee Obligations
102
6.13
Covenant to Give Security
103
6.14
Further Assurances
104
6.15
Primary Cash Management Relationship
105
6.16
Compliance with Terms of Leaseholds
105
6.17
Compliance with Contractual Obligations
105
6.18
Compliance with Environmental Laws
105
6.19
Anti-Corruption Laws
105
6.20
Post-Closing Obligations
106
     
ARTICLE VII
NEGATIVE COVENANTS
106
7.01
Liens
106
7.02
Indebtedness
107
7.03
Investments
107
7.04
Fundamental Changes
107
7.05
Dispositions
107
7.06
Restricted Payments
107
7.07
Change in Nature of Business
108
7.08
Transactions with Affiliates
108
7.09
Burdensome Agreements
109
7.10
Use of Proceeds
109
7.11
Financial Covenants
109

ii

--------------------------------------------------------------------------------

7.12
Amendments of Organization Documents; Changes to Fiscal Year; Changes to Legal
Name, State of Organization, Form of Organization or Principal Place of
Business; Accounting Changes
110
7.13
Prepayments of Junior Debt
110
7.14
Amendment of Junior Debt
111
7.15
Sanctions
111
7.16
Anti-Corruption Laws
111
     
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
111
8.01
Events of Default
111
8.02
Remedies upon Event of Default
114
8.03
Application of Funds
114
     
ARTICLE IX
ADMINISTRATIVE AGENT
115
9.01
Appointment and Authority
115
9.02
Rights as a Lender
116
9.03
Exculpatory Provisions
116
9.04
Reliance by Administrative Agent
117
9.05
Delegation of Duties
118
9.06
Resignation of Administrative Agent
118
9.07
Non-Reliance on Administrative Agent and Other Lenders
119
9.08
No Other Duties, Etc.
120
9.09
Administrative Agent May File Proofs of Claim; Credit Bidding
120
9.10
Collateral and Guaranty Matters
121
9.11
Secured Cash Management Agreements and Secured Hedge Agreements
122
9.12
ERISA Matters
122
     
ARTICLE X
CONTINUING GUARANTY
124
10.01
Guaranty
124
10.02
Rights of Lenders
124
10.03
Certain Waivers
124
10.04
Obligations Independent
125
10.05
Subrogation
125
10.06
Termination; Reinstatement
125
10.07
Stay of Acceleration
125
10.08
Condition of Borrower
126
10.09
Appointment of Borrower
126
10.10
Right of Contribution
126
10.11
Keepwell
126
10.12
Additional Guarantor Waivers and Agreements
126
     
ARTICLE XI
MISCELLANEOUS
127
11.01
Amendments, Etc.
127
11.02
Notices; Effectiveness; Electronic Communications
130
11.03
No Waiver; Cumulative Remedies; Enforcement
131
11.04
Expenses; Indemnity; Damage Waiver
132
11.05
Payments Set Aside
134
11.06
Successors and Assigns
134
11.07
Treatment of Certain Information; Confidentiality
139
11.08
Right of Setoff
140
11.09
Interest Rate Limitation
140
11.10
Counterparts; Integration; Effectiveness
140
11.11
Survival of Representations and Warranties
141

 
iii

--------------------------------------------------------------------------------

 
11.12
Severability
141
11.13
Replacement of Lenders
141
11.14
Governing Law; Jurisdiction; Etc.
142
11.15
Waiver of Jury Trial
143
11.16
Subordination
143
11.17
No Advisory or Fiduciary Responsibility
144
11.18
Electronic Execution
144
11.19
USA PATRIOT Act Notice
145
11.20
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
145
11.21
ENTIRE AGREEMENT
145


iv

--------------------------------------------------------------------------------

 
SCHEDULES
     
Schedule 1.01(a)
Administrative Agent’s Office; Certain Addresses for Notices
Schedule 1.01(b)
Commitments and Applicable Percentages
Schedule 1.01(c)
Excluded Property
Schedule 1.01(d)
Existing Letters of Credit
Schedule 5.10
Insurance
Schedule 5.19(a)
Subsidiaries, Joint Ventures, Partnerships and Other Equity Investments
Schedule 5.19(b)
Loan Parties
Schedule 5.20(b)
Intellectual Property
Schedule 5.20(c)
Deposit Accounts and Securities Accounts
Schedule 5.20(d)
Real Properties
Schedule 7.01
Existing Liens
Schedule 7.02
Existing Indebtedness
Schedule 7.03
Existing Investments
Schedule 7.05
Dispositions
Schedule 7.08
Transactions with Affiliates
   
EXHIBITS
     
Exhibit A
Form of Assignment and Assumption
Exhibit B
Form of Compliance Certificate
Exhibit C
Form of Joinder Agreement
Exhibit D
Form of Loan Notice
Exhibit E
Form of Note
Exhibit F
Form of Notice of Loan Prepayment
Exhibit G
Form of Secured Party Designation Notice
Exhibit H
Form of Solvency Certificate
Exhibit I
Form of Swingline Loan Notice
Exhibit J
Form of U.S. Tax Compliance Certificates



v

--------------------------------------------------------------------------------

CREDIT AGREEMENT
This CREDIT AGREEMENT is entered into as of June 18, 2018, by and among U.S.
XPRESS ENTERPRISES, INC., a Nevada corporation (the “Borrower”), the Guarantors
party hereto, the Lenders party hereto, and BANK OF AMERICA, N.A., as
Administrative Agent, Swingline Lender, and L/C Issuer.
PRELIMINARY STATEMENTS:
WHEREAS, the Borrower has requested that the Lenders, the Swingline Lender, and
the L/C Issuer make loans and other financial accommodations to the Borrower and
its Restricted Subsidiaries as set forth herein; and
WHEREAS, the Lenders, the Swingline Lender, and the L/C Issuer have agreed to
make such loans and other financial accommodations to the Borrower and its
Restricted Subsidiaries on the terms and subject to the conditions set forth
herein.
NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:
ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS
1.01          Defined Terms.
As used in this Agreement, the following terms shall have the meanings set forth
below:
“Acquisition” means the acquisition, whether through a single transaction or a
series of related transactions, of (a) a majority of the Voting Stock or other
controlling ownership interest in another Person (including the purchase of an
option, warrant or convertible or similar type security to acquire such a
controlling interest at the time it becomes exercisable by the holder thereof),
whether by purchase of such equity or other ownership interest or upon the
exercise of an option or warrant for, or conversion of securities into, such
equity or other ownership interest, or (b) assets of another Person which
constitute all or substantially all of the assets of such Person or of a
division, line of business or other business unit of such Person.
“Acquisition Consideration” means the purchase consideration for any Permitted
Acquisition made by any Loan Party or any Restricted Subsidiary in exchange for,
or as part of, or in connection with, any Permitted Acquisition, whether paid in
cash or by exchange of Equity Interests or of properties or otherwise and
whether payable at or prior to the consummation of such Permitted Acquisition or
deferred for payment at any future time, whether or not any such future payment
is subject to the occurrence of any contingency, and includes any and all
payments representing the purchase price and any assumptions of Indebtedness,
deferred purchase price, Earn Out Obligations and other agreements to make any
payment the amount of which is, or the terms of payment of which are, in any
respect subject to or contingent upon the revenues, income, cash flow or profits
(or the like) of any Person, but excludes to the extent not capitalized, costs
and expenses incurred in connection with the applicable Permitted Acquisition or
accelerated with the applicable Permitted Acquisition.  For purposes of
determining the aggregate consideration paid for any Permitted Acquisition at
the time of such Permitted Acquisition, the amount of any Earn Out Obligations
shall be deemed to be the aggregate liability in respect thereof, as determined
in accordance with GAAP.
 

--------------------------------------------------------------------------------

“Additional Secured Obligations” means (a) all obligations arising under Secured
Cash Management Agreements and Secured Hedge Agreements, and (b) all costs and
expenses incurred in connection with enforcement and collection of the
foregoing, including the fees, charges and disbursements of counsel, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest, expenses and fees that accrue after the commencement by
or against any Loan Party or any Affiliate thereof of any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest, expenses and fees are allowed claims in
such proceeding; provided, that, Additional Secured Obligations of a Guarantor
shall exclude any Excluded Swap Obligations with respect to such Guarantor.
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 1.01(a), or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Aggregate Commitments” means the Commitments of all the Lenders.
“Agreement” means this Credit Agreement.
“Applicable Percentage” means (a) in respect of the Term Facility, with respect
to any Term Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term Facility represented by (i) on or prior to the Closing Date,
such Term Lender’s Term Commitment at such time, and (ii) after the Closing
Date, the Outstanding amount of such Term Lender’s Term Loans at such time, and
(b) in respect of the Revolving Facility, with respect to any Revolving Lender
at any time, the percentage (carried out to the ninth decimal place) of the
Revolving Facility represented by such Revolving Lender’s Revolving Commitment
at such time, subject to adjustment as provided in Section 2.15.  If the
Revolving Commitments of all of the Revolving Lenders to make Revolving Loans
and the obligation of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.02, or if the Revolving Facility has expired,
then the Applicable Percentage of each Revolving Lender in respect of the
Revolving Facility shall be determined based on the Applicable Percentage of
such Revolving Lender in respect of the Revolving Facility most recently in
effect, giving effect to any subsequent assignments.  The Applicable Percentage
of each Lender in respect of each Facility is set forth opposite the name of
such Lender on Schedule 1.01(b) or in the Assignment and Assumption or other
documentation pursuant to which such Lender becomes a party hereto, as
applicable.
2

--------------------------------------------------------------------------------

                “Applicable Rate” means, with respect to Revolving Loans, Term
Loans, Swingline Loans, the Letter of Credit Fee and the Commitment Fee, the
following percentages per annum, based upon the Consolidated Net Leverage Ratio
as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(a):
Pricing Tier
Consolidated Net Leverage Ratio
Letter of Credit Fee
Eurodollar Rate Loans
Base Rate Loans
Commitment Fee
I
> 2.50 to 1.0
2.50%
2.50%
1.50%
0.35%
II
< 2.50 to 1.0
but > 2.00 to 1.0
2.25%
2.25%
1.25%
0.30%
III
< 2.00 to 1.0
but > 1.50 to 1.0
2.00%
2.00%
1.00%
0.25%
IV
< 1.50 to 1.0
1.75%
1.75%
0.75%
0.25%

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Net Leverage Ratio shall become effective as of the first (1st)
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(a); provided, that, if a Compliance
Certificate is not delivered when due in accordance with Section 6.02(a), then,
upon the request of the Required Lenders, Pricing Tier I shall apply as of the
first (1st) Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall remain in effect until the first (1st)
Business Day immediately following the date on which such Compliance Certificate
is delivered in accordance with Section 6.02(a), whereupon the Applicable Rate
shall be adjusted based upon the calculation of the Consolidated Net Leverage
Ratio contained in such Compliance Certificate.  The Applicable Rate in effect
from the Closing Date through the first (1st) Business Day immediately following
the date a Compliance Certificate is delivered pursuant to Section 6.02(a) for
the fiscal quarter ending September 30, 2018 shall be determined based upon
Pricing Tier II.  Notwithstanding anything to the contrary contained in this
definition, the determination of the Applicable Rate for any period shall be
subject to the provisions of Section 2.10(b).
“Applicable Revolving Percentage” means with respect to any Revolving Lender at
any time, such Revolving Lender’s Applicable Percentage in respect of the
Revolving Facility at such time.
“Appropriate Lender” means, at any time, (a) with respect to any Facility, a
Lender that has a Commitment with respect to such Facility or holds a Loan under
such Facility at such time, (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuer, and (ii) if any Letters of Credit have been issued pursuant
to Section 2.03, each Revolving Lender, and (c) with respect to the Swingline
Sublimit, (i) the Swingline Lender, and (ii) if any Swingline Loans are
outstanding pursuant to Section 2.04(a), each Revolving Lender.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means (a) MLPFS, (b) Wells Fargo Securities, LLC, and (c) JPMorgan
Chase Bank, N.A., in their respective capacities as joint lead arrangers and
joint bookrunners.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form (including an electronic
documentation form generated by use of an electronic platform) approved by the
Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation of any Person, the
capitalized amount of the remaining lease or similar payments under the relevant
lease or other applicable agreement or instrument that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease or other agreement or instrument were accounted for as a Capitalized
Lease, and (c) in respect of any Securitization Transaction, the outstanding
principal amount of such financing as of such date, after taking into account
reserve accounts and making appropriate adjustments, determined by the
Administrative Agent in its reasonable judgment.
3

--------------------------------------------------------------------------------

“Audited Financial Statements” means the audited Consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2017,
and the related Consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.
“Auto-Extension Letter of Credit” has the meaning specified in Section
2.03(b)(iv).
“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Revolving Facility pursuant to Section 2.06, and (c) the date of termination of
the Revolving Commitment of each Revolving Lender to make Revolving Loans and of
the obligation of the L/C Issuer to make L/C Credit Extensions pursuant to
Section 8.02.
“Available Amount” means, on any date of determination (the “Reference Date”),
an amount equal to: (a) the sum of, without duplication: (i) $10,000,000; plus
(ii) an amount equal to fifty percent (50%) of the cumulative Consolidated Net
Income for the period (taken as one accounting period) from the first day of the
first full fiscal quarter following the Closing Date to the end of the
Borrower’s fiscal quarter most recently ended on or prior to the Reference Date
in respect of which a Compliance Certificate has been delivered pursuant to
Section 6.02(a) (or, in the case such Consolidated Net Income for such period is
a deficit, minus one hundred percent (100%) of such deficit); plus (iii) one
hundred percent (100%) of the net cash proceeds received by the Borrower prior
to the Reference Date from issuances by the Borrower after the Closing Date of
Qualified Equity Interests of the Borrower (solely to the extent such Net Cash
Proceeds are Not Otherwise Applied or required to prepay Loans under this
Agreement); minus (b) the sum of: (i) the aggregate amount of all Restricted
Payments made by the Borrower pursuant to Section 7.06(e); plus (ii) the
aggregate amount of all prepayments, voluntary payments, distributions,
redemptions, acquisitions, retirements, cancellations, terminations and
repurchases, in each case, of Junior Debt and made by the Borrower and its
Restricted Subsidiaries pursuant to Section 7.13(iv); in the case of each of
clauses (b)(i) and (b)(ii), for the period from and including the Closing Date
through and including the Reference Date (without taking account of the intended
usage of the Available Amount on such Reference Date).
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank of America” means Bank of America, N.A. and its successors.
“Base Rate” means for any day a fluctuating rate of interest per annum equal to
the highest of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate,” and (c) the Eurodollar Rate plus 1.00%; provided,
that, if the Base Rate shall be less than zero, such rate shall be deemed zero
for purposes of this Agreement.  The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in such prime rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change.
4

--------------------------------------------------------------------------------

“Base Rate Loan” means a Revolving Loan or a Term Loan that bears interest based
on the Base Rate.
“Beneficial Ownership Certification” means a certification requested by any
Lender regarding beneficial ownership required by the Beneficial Ownership
Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
          

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code, or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
“Board of Directors” means (a) with respect to a corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board, (b) with respect to a partnership, the Board of Directors
of the general partner of the partnership, (c) with respect to a limited
liability company, the managing member or members or any controlling committee
of managing members thereof, and (d) with respect to any other Person, the board
or committee of such Person serving a similar function.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means a Revolving Borrowing, a Swingline Borrowing or a Term
Borrowing, as the context may require.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.
“Captive Insurance Subsidiary” means any Subsidiary that is subject to
regulation as an insurance company and was created solely for the purpose of
purchasing or providing, or facilitating the provision of, insurance, in each
case, to the extent that such insurance may be so purchased, provided, or
facilitated in accordance with applicable requirements of Law.
“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer and/or the Revolving
Lenders, as applicable, as collateral for L/C Obligations and/or obligations of
the Revolving Lenders to fund participations in respect of L/C Obligations, as
applicable, (a) cash or deposit account balances, (b) backstop letters of credit
entered into on terms, from issuers and in amounts satisfactory to the
Administrative Agent and the L/C Issuer, and/or (c) if the Administrative Agent
and the L/C Issuer shall agree, in their sole discretion, other credit support,
in each case, in Dollars and pursuant to documentation in form and substance
satisfactory to the Administrative Agent and the L/C Issuer.  “Cash Collateral”
shall have a meaning correlative to the foregoing and shall include the proceeds
of such cash collateral and other credit support.
5

--------------------------------------------------------------------------------

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Restricted Subsidiaries free and
clear of all Liens (other than Permitted Liens): (a) readily marketable
obligations issued or directly and fully guaranteed or insured by the United
States or any agency or instrumentality thereof having maturities of not more
than three hundred sixty days (360) days from the date of acquisition thereof;
provided, that, the full faith and credit of the United States is pledged in
support thereof; (b) time deposits with, or insured certificates of deposit or
bankers’ acceptances of, any commercial bank that (i)(A) is a Lender, or (B) is
organized under the laws of the United States, any state thereof or the District
of Columbia or is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof or the District
of Columbia, and is a member of the Federal Reserve System, (ii) issues (or the
parent of which issues) commercial paper rated as described in clause (c) of
this definition, and (iii) has combined capital and surplus of at least
$1,000,000,000, in each case with maturities of not more than one hundred eighty
(180) days from the date of acquisition thereof; (c) commercial paper issued by
any Person organized under the laws of any state of the United States and rated
at least “Prime-1” (or the then equivalent grade) by Moody’s or at least “A-1”
(or the then equivalent grade) by S&P, in each case with maturities of not more
than one hundred eighty (180) days from the date of acquisition thereof; and (d)
Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Restricted Subsidiaries, in money market investment
programs registered under the Investment Company Act of 1940, which are
administered by financial institutions that have the highest rating obtainable
from either Moody’s or S&P, and the portfolios of which are limited solely to
Investments of the character, quality and maturity described in clauses (a), (b)
and (c) of this definition.
“Cash Management Agreement” means any agreement that is not prohibited by the
terms hereof to provide treasury or cash management services, including deposit
accounts, overnight draft, credit cards, debit cards, p-cards (including
purchasing cards and commercial cards), funds transfer, automated clearinghouse,
zero balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.
“Cash Management Bank” means any Person in its capacity as a party to a Cash
Management Agreement that (a) at the time it enters into a Cash Management
Agreement with any Loan Party or any Restricted Subsidiary, is a Lender or an
Affiliate of a Lender, or (b) in the case of any Cash Management Agreement in
effect on the Closing Date, is, as of the Closing Date or within thirty (30)
days thereafter, a Lender or an Affiliate of a Lender and a party to a Cash
Management Agreement with any Loan Party or any Restricted Subsidiary; provided,
that, for any of the foregoing to be included as a “Secured Cash Management
Agreement” on any date of determination by the Administrative Agent, the
applicable Cash Management Bank (other than the Administrative Agent or an
Affiliate of the Administrative Agent) must have delivered a Secured Party
Designation Notice to the Administrative Agent prior to such date of
determination.
“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.
“CFC Holdco” means any Domestic Subsidiary all or substantially all of the
assets of which consist of Equity Interests of one or more CFCs.
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith, and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
6

--------------------------------------------------------------------------------

“Change of Control” means an event or series of events by which:
(a)          any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) (other than
the Permitted Holders) becomes the “beneficial owner” (as defined in Rules 13d-3
and 13d-5 under the Exchange Act, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of Equity Interests of the Borrower entitling such “person” or
“group” to cast twenty-five percent (25%) or more of the aggregate votes
entitled to be cast for members of the Board of Directors governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such “person” or “group” has the right to acquire pursuant to any option
right); or
(b)          during any period of twenty-four (24) consecutive months, a
majority of the members of the Board of Directors of the Borrower cease to be
composed of individuals (i) who were members of the Board of Directors of the
Borrower on the first day of such period, (ii) whose election or nomination to
the Board of Directors of the Borrower was approved by individuals referred to
in clause (i) above constituting at the time of such election or nomination at
least a majority of the Board of Directors of the Borrower, or (iii) whose
election or nomination to the Board of Directors of the Borrower was approved by
individuals referred to in clauses (i) and (ii) above constituting at the time
of such election or nomination at least a majority of the Board of Directors of
the Borrower.
“Closing Date” means June 18, 2018.
“Closing Date Refinancing” has the meaning specified in Section 4.01(m).
“Closing Date Transactions” means, collectively, (a) the consummation of the
Initial Public Offering, (b) the entering into of this Agreement and the other
Loan Documents on the Closing Date, (c) the borrowing of the initial Credit
Extensions on the Closing Date, (d) the consummation of the Closing Date
Refinancing, and (e) the payment of the fees, costs and expenses incurred in
connection with the foregoing.
“Code” means the Internal Revenue Code of 1986.
“Collateral” means a collective reference to all personal property with respect
to which Liens in favor of the Administrative Agent, for the benefit of the
Secured Parties, are purported to be granted pursuant to and in accordance with
the terms of the Collateral Documents; provided, that, “Collateral” shall not
include any Excluded Property.
7

--------------------------------------------------------------------------------

“Collateral Documents” means, collectively, the Security Agreement, each
Mortgage, each Mortgage Property Support Document, each Joinder Agreement, each
Qualifying Control Agreement, each mortgage, collateral assignment, security
agreement, pledge agreement or other similar agreement delivered to the
Administrative Agent pursuant to Section 6.13, and each other agreement,
instrument or document that creates or purports to create a Lien in favor of the
Administrative Agent, for the benefit of the Secured Parties.
“Commitment” means a Term Commitment or a Revolving Commitment, as the context
may require.
“Commitment Fee” has the meaning specified in Section 2.09(a).
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
“Compliance Certificate” means a certificate substantially in the form of
Exhibit B.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated” means, when used with reference to financial statements or
financial statement items of the Borrower and its Subsidiaries or any other
Person, such statements or items on a consolidated basis in accordance with the
consolidation principles of GAAP.
“Consolidated Cash Interest Charges” means, for any period, Consolidated
Interest Charges paid in cash (net of interest income received in cash) by the
Borrower and its Restricted Subsidiaries for such period.
“Consolidated EBIT” means, for any period, for the Borrower and its Restricted
Subsidiaries on a Consolidated basis, an amount equal to Consolidated Net Income
for such period (a) plus the following, without duplication, to the extent
deducted in calculating such Consolidated Net Income (except with respect to
clause (a)(vii) below), all as determined in accordance with GAAP: (i)
Consolidated Interest Charges for such period; (ii) tax expense for such period
based on income, profits or capital, including federal, foreign, state,
franchise and similar taxes (and for the avoidance of doubt, specifically
excluding any sales taxes or any other taxes held in trust for a Governmental
Authority); (iii) non-cash expenses, losses or charges (other than any non-cash
expense, loss or charge relating to write-offs, write-downs or reserves with
respect to accounts or inventory) for such period (including any non-cash
stock-based compensation expense for such period) which do not represent a cash
item in such period or in any future period; (iv) fees and expenses for such
period incurred in connection with the negotiation, execution and delivery of
the Loan Documents and any amendments or modifications thereto; (v) fees and
expenses for such period incurred in connection with the Initial Public Offering
(including fees and expenses for such period relating to the termination of
stock appreciation rights held by officers of the Borrower in an amount not to
exceed $5,000,000 during the term of this Agreement); (vi) amount of net cost
savings relating to a Permitted Acquisition which are projected by the Borrower
in good faith to be realized within twelve (12) months after the date of such
Permitted Acquisition as a result of actions taken during such period and
synergies related to a Permitted Acquisition which are projected by the Borrower
in good faith to be realized within twelve (12) months after the date of such
Permitted Acquisition as a result of actions taken in such period, in each case,
net of the amount of actual benefits realized during such period that are
otherwise included in the calculation of Consolidated EBIT from such actions;
provided, that, (A) a duly completed certificate signed by a Responsible Officer
of the Borrower shall be delivered to the Administrative Agent certifying that
such net cost savings and synergies are reasonably identifiable and/or
reasonably anticipated to be realized within twelve (12) months of such
Permitted Acquisition and are factually supportable, and (B) the aggregate
amount added back pursuant to this clause (a)(vi) for any period shall not
exceed ten percent (10%) of Consolidated EBIT (calculated without giving effect
to the amounts permitted to be added back pursuant to this clause (a)(vi));
(vii) fees and expenses for such period incurred in connection with the
termination of the Existing Credit Agreements; (viii) fees and expenses of the
Borrower’s industry consultant or similar financial consultant paid in such
period, and costs relating to the implementation of the recommendations of such
consultant or advisor in such period; provided, that, (A) such fees, expenses
and costs are paid or incurred, as applicable, prior to, or within twelve (12)
months of, the Closing Date, and
8

--------------------------------------------------------------------------------

(B) the aggregate amount of such fees, expenses and costs added back pursuant to
this clause (a)(viii) shall not exceed $6,000,000 in any period; (ix) non-cash
deferred debt amortization expense, early extinguishment of debt expense,
original issue discount amortization or similar non-cash amounts attributable to
financing, in each case for such period; (x) the Permitted Lease Conversion
Amount for such period; (xi) fees and expenses for such period incurred prior
to, or within twelve (12) months after, the Initial Public Offering associated
with (A) compliance with the requirements of the Sarbanes-Oxley Act of 2002 and
the rules and regulations promulgated in connection therewith, (B) compliance
with the provisions of the Securities Act and the Exchange Act, (C) compliance
with the rules of the national securities exchange on which the Borrower’s
Equity Interests are listed and listing fees, (D) investor relations,
shareholder meetings, and reports to shareholders, and (E) legal and
professional fees in connection with the foregoing; provided, that, the
aggregate amount of such fees and expenses shall not exceed $2,000,000 in the
aggregate during the term of this Agreement; and (xii) losses in such period in
respect of the hedging of fuel contracts; provided, that, the aggregate amount
of such losses added back pursuant to this clause (a)(xii) shall not exceed (A)
$8,400,000 for the period of four fiscal quarters ending March 31, 2018, (B)
$6,100,000 for the period of four fiscal quarters ending June 30, 2018, (C)
$6,100,000 for the period of four fiscal quarters ending September 30, 2018 and
(D) $0 for the period of four fiscal quarters ending December 31, 2018 and for
each period of four fiscal quarters ending thereafter; (b) minus the following,
without duplication, to the extent included in calculating such Consolidated Net
Income, all as determined in accordance with GAAP: (i) all non-cash income or
gains for such period; and (ii) federal, state, local and foreign income tax or
franchise tax credits for such period.
“Consolidated EBITDA” means, for any period, for the Borrower and its Restricted
Subsidiaries on a Consolidated basis, an amount equal to Consolidated Net Income
for such period (a) plus the following, without duplication, to the extent
deducted in calculating such Consolidated Net Income (except with respect to
clause (a)(vii) below), all as determined in accordance with GAAP: (i)
Consolidated Interest Charges for such period; (ii) tax expense for such period
based on income, profits or capital, including federal, foreign, state,
franchise and similar taxes (and for the avoidance of doubt, specifically
excluding any sales taxes or any other taxes held in trust for a Governmental
Authority); (iii) depreciation and amortization for such period (including any
amortization of an asset recorded as a Capitalized Lease); (iv) non-cash
expenses, losses or charges (other than any non-cash expense, loss or charge
relating to write-offs, write-downs or reserves with respect to accounts or
inventory) for such period (including any non-cash stock-based compensation
expense for such period) which do not represent a cash item in such period or in
any future period; (v) fees and expenses for such period incurred in connection
with the negotiation, execution and delivery of the Loan Documents and any
amendments or modifications thereto; (vi) fees and expenses for such period
incurred in connection with the Initial Public Offering (including fees and
expenses for such period relating to the termination of stock appreciation
rights held by officers of the Borrower in an amount not to exceed $5,000,000
during the term of this Agreement); (vii) amount of net cost savings relating to
a Permitted Acquisition which are projected by the Borrower in good faith to be
realized within twelve (12) months after the date of such Permitted Acquisition
as a result of actions taken during such period and synergies related to a
Permitted Acquisition which are projected by the Borrower in good faith to be
realized within twelve (12) months after the date of such Permitted Acquisition
as a result of actions taken in such period, in each case, net of the amount of
actual benefits realized during such period that are otherwise included in the
calculation of Consolidated EBITDA from such actions; provided, that, (A) a duly
completed certificate signed by a Responsible Officer of the Borrower shall be
delivered to
9

--------------------------------------------------------------------------------

the Administrative Agent certifying that such net cost savings and synergies are
reasonably identifiable and/or reasonably anticipated to be realized within
twelve (12) months of such Permitted Acquisition and are factually supportable,
and (B) the aggregate amount added back pursuant to this clause (a)(vii) for any
period shall not exceed ten percent (10%) of Consolidated EBITDA (calculated
without giving effect to the amounts permitted to be added back pursuant to this
clause (a)(vii)); (viii) fees and expenses for such period incurred in
connection with the termination of the Existing Credit Agreements; (ix) fees and
expenses of the Borrower’s industry consultant or similar financial consultant
paid in such period, and costs relating to the implementation of the
recommendations of such consultant or advisor in such period; provided, that,
(A) such fees, expenses and costs are paid or incurred, as applicable, prior to,
or within twelve (12) months of, the Closing Date, and (B) the aggregate amount
of such fees, expenses and costs added back pursuant to this clause (a)(ix)
shall not exceed $6,000,000 in any period; (x) non-cash deferred debt
amortization expense, early extinguishment of debt expense, original issue
discount amortization or similar non-cash amounts attributable to financing, in
each case for such period; (xi) the Permitted Lease Conversion Amount for such
period; (xii) fees and expenses for such period incurred prior to, or within
twelve (12) months after, the Initial Public Offering associated with (A)
compliance with the requirements of the Sarbanes-Oxley Act of 2002 and the rules
and regulations promulgated in connection therewith, (B) compliance with the
provisions of the Securities Act and the Exchange Act, (C) compliance with the
rules of the national securities exchange on which the Borrower’s Equity
Interests are listed and listing fees, (D) investor relations, shareholder
meetings, and reports to shareholders, and (E) legal and professional fees in
connection with the foregoing; provided, that, the aggregate amount of such fees
and expenses shall not exceed $2,000,000 in the aggregate during the term of
this Agreement; and (xiii) losses in such period in respect of the hedging of
fuel contracts; provided, that, the aggregate amount of such losses added back
pursuant to this clause (a)(xiii) shall not exceed (A) $8,400,000 for the period
of four fiscal quarters ending March 31, 2018, (B) $6,100,000 for the period of
four fiscal quarters ending June 30, 2018, (C) $6,100,000 for the period of four
fiscal quarters ending September 30, 2018 and (D) $0 for the period of four
fiscal quarters ending December 31, 2018 and for each period of four fiscal
quarters ending thereafter; (b) minus the following, without duplication, to the
extent included in calculating such Consolidated Net Income, all as determined
in accordance with GAAP: (i) all non-cash income or gains for such period; and
(ii) federal, state, local and foreign income tax or franchise tax credits for
such period.
“Consolidated Funded Indebtedness” means Funded Indebtedness of the Borrower and
its Restricted Subsidiaries on a Consolidated basis determined in accordance
with GAAP.
“Consolidated Interest Charges” means, for any period, for the Borrower and its
Restricted Subsidiaries on a Consolidated basis, the sum of (a) all interest,
premium payments, debt discount, fees, charges and related expenses in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case with respect to such
period to the extent treated as interest in accordance with GAAP, plus (b) all
interest paid or payable with respect to discontinued operations for such
period, plus (c) the portion of rent expense under Capitalized Leases that is
treated as interest in accordance with GAAP for such period, plus (d) the net
amount payable (or minus the net amount receivable) with respect to Swap
Contracts during such period (whether or not actually paid or received during
such period).
“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBIT for the period of the four fiscal quarters
most recently ended on or prior to such date, to (b) Consolidated Cash Interest
Charges for the period of the four fiscal quarters most recently ended on or
prior to such date.  Notwithstanding the foregoing, for any calculation of the
Consolidated Interest Coverage Ratio occurring prior to the one (1) year
anniversary of the Closing Date, Consolidated Cash Interest Charges shall be
deemed to be Consolidated Cash Interest Charges for the period from the first
day following the Closing Date to and including the applicable date of
determination multiplied by a fraction equal to (i) 365 divided by (y) the
number of days actually elapsed from the first day following the Closing Date to
such applicable date of determination.
10

--------------------------------------------------------------------------------

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Restricted Subsidiaries on a Consolidated basis for such
period, as determined in accordance with GAAP; provided, that, Consolidated Net
Income shall exclude (a) extraordinary gains and extraordinary losses for such
period, (b) the net income of any Restricted Subsidiary during such period to
the extent that the declaration or payment of dividends or similar distributions
by such Restricted Subsidiary of such income is not permitted by operation of
the terms of its Organization Documents or any agreement, instrument or Law
applicable to such Restricted Subsidiary during such period, except that the
Borrower’s equity in any net loss of any such Restricted Subsidiary for such
period shall be included in determining Consolidated Net Income, and (c) any
income (or loss) for such period of any Person if such Person is not a
Restricted Subsidiary, except that the Borrower’s equity in the net income of
any such Person for such period shall be included in Consolidated Net Income up
to the aggregate amount of cash actually distributed by such Person during such
period to the Borrower or a Restricted Subsidiary as a dividend or other
distribution (and in the case of a dividend or other distribution to a
Restricted Subsidiary, such Restricted Subsidiary is not precluded from further
distributing such amount to the Borrower as described in clause (b) of this
proviso).
“Consolidated Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) the total of (i) Consolidated Funded Indebtedness as of such date,
minus (ii) Unrestricted Cash as of such date (it being understood and agreed
that the amount of Unrestricted Cash subtracted from Consolidated Funded
Indebtedness as of such date pursuant to this clause (a)(ii) shall not exceed
$35,000,000; provided, that, for purposes of the calculation of the Consolidated
Net Leverage Ratio pursuant to Section 7.11(a) as of the last day of the fiscal
quarter of the Borrower ending June 30, 2018, there shall be no limitation on
the amount of Unrestricted Cash subtracted from Consolidated Funded Indebtedness
as of such date pursuant to this clause (a)(ii)), to (b) Consolidated EBITDA for
the period of the four fiscal quarters most recently ended on or prior to such
date.
“Consolidated Tangible Assets” means, as of any date of determination, the total
assets of the Borrower and its Restricted Subsidiaries on a Consolidated basis
determined in accordance with GAAP, minus the following, to the extent included
in in such total assets: all goodwill, trade names, trademarks, patents,
unamortized debt discount and expense and other like intangibles.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Extension” means each of the following: (a) a Borrowing, and (b) an L/C
Credit Extension.
“Debt Issuance” means the issuance by the Borrower or any Restricted Subsidiary
of any Indebtedness other than Indebtedness permitted under Section 7.02.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.
11

--------------------------------------------------------------------------------

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) with respect to any Obligation for which a rate is
specified, a rate per annum equal to two percent (2%) in excess of the rate
otherwise applicable thereto, and (b) with respect to any Obligation for which a
rate is not specified or available, a rate per annum equal to the Base Rate plus
the Applicable Rate for Base Rate Loans plus two percent (2%), in each case, to
the fullest extent permitted by applicable Law.
“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the L/C Issuer or the Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided, that, such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or (iii)
become the subject of a Bail-In Action; provided, that, a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.15(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, the L/C Issuer, the
Swingline Lender and each other Lender promptly following such determination.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property
(including the Equity Interests in any Subsidiary) by any Loan Party or any
Restricted Subsidiary, including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith, but excluding any Involuntary
Disposition.
12

--------------------------------------------------------------------------------

“Disqualified Equity Interests” means Equity Interests that by their terms (or
by the terms of any security into which they are convertible or for which they
are exchangeable), or upon the happening of any event, (a) require the payment
of any cash dividends prior to the date that is one hundred eighty (180) days
after the Maturity Date, (b) mature (excluding any maturity as the result of an
optional redemption by the issuer thereof) or are mandatorily redeemable or
subject to mandatory repurchase or redemption or repurchase at the option of the
holders thereof, in whole or in part and whether upon the occurrence of any
event pursuant to a sinking fund obligation, on a fixed date or otherwise, prior
to the date that is one hundred eighty (180) days after the Maturity Date, or
(c) are convertible or exchangeable, automatically or at the option of any
holder thereof, into Indebtedness or any Equity Interests of the type described
in clause (a) or (b) hereof, in each case, at any time prior to the date that is
one hundred eighty (180) days after the Maturity Date; provided, that, any
Equity Interests that would not constitute Disqualified Equity Interests but for
provisions thereof giving holders thereof (or the holders of any security into
or for which such Equity Interests are convertible, exchangeable or exercisable)
the right to require the issuer thereof to redeem or repurchase such Equity
Interests upon the occurrence of a change in control or an asset sale, in each
case, occurring prior to the one hundred eightieth (180th) day after the
Maturity Date, shall not constitute Disqualified Equity Interests if such Equity
Interests provide that the issuer thereof will not redeem or repurchase any such
Equity Interests pursuant to such provisions prior to the Facility Termination
Date.
“Dollar” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
“Earn Out Obligations” means, with respect to an Acquisition, all obligations of
the Borrower or any Restricted Subsidiary to make earn out or other contingency
payments (including purchase price adjustments, non-competition and consulting
agreements, or other indemnity obligations) pursuant to the documentation
relating to such Acquisition.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assets” means property (other than current assets) that is used or
useful in the same or a related line of business as the Borrower and its
Restricted Subsidiaries were engaged in on the Closing Date (or any business
reasonably related, incidental or ancillary thereto or reasonable extensions
thereof).
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06 (subject to such consents, if any, as may be
required under Section 11.06(b)(iii)).
 
13

--------------------------------------------------------------------------------

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Loan Party or any Restricted Subsidiary
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment, or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“Equity Issuance” means any issuance by any Loan Party or any Restricted
Subsidiary to any Person of its Equity Interests, other than (a) any issuance of
its Equity Interests pursuant to the exercise of options or warrants, (b) any
issuance of its Equity Interests pursuant to the conversion of any debt
securities to equity or the conversion of any class of equity securities to any
other class of equity securities, (c) any issuance of options or warrants
relating to its Equity Interests, (d) any issuance by the Borrower of its Equity
Interests as consideration for a Permitted Acquisition, and (e) the Initial
Public Offering.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; (h) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the
Borrower or any ERISA Affiliate; or (i) a failure by the Borrower or any ERISA
Affiliate to meet all applicable requirements under the Pension Funding Rules in
respect of a Pension Plan, whether or not waived, or the failure by the Borrower
or any ERISA Affiliate to make any required contribution to a Multiemployer
Plan.
14

--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar Rate” means:
(a)          for any Interest Period with respect to a Eurodollar Rate Loan, the
rate per annum equal to the London Interbank Offered Rate (“LIBOR”), or a
comparable or successor rate which rate is approved by the Administrative Agent,
as published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) (in such case, the “LIBOR Rate”) at or
about 11:00 a.m., London time, two (2) Business Days prior to the commencement
of such Interest Period, for Dollar deposits (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period; and
(b)          for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m.,
London time, two (2) Business Days prior to such date for Dollar deposits with a
term of one (1) month commencing that day;
provided, that: (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection herewith, the approved rate shall be
applied in a manner consistent with market practice; provided, further, that, to
the extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent; and (ii) if the
Eurodollar Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.
“Eurodollar Rate Loan” means a Revolving Loan or a Term Loan that bears interest
at a rate based on clause (a) of the definition of “Eurodollar Rate.”
“Event of Default” has the meaning specified in Section 8.01.
“Exchange Act” means the Securities Exchange Act of 1934, including all
amendments thereto and regulations promulgated thereunder.
“Excluded Accounts” means (a) each zero balance account, (b) each withholding
tax, trust, escrow, payroll and other fiduciary account, and (c) accounts in
which amounts on deposit therein do not exceed $1,000,000 in the aggregate for
all such accounts at any one time.
“Excluded Property” means, with respect to any Loan Party: (a) any personal
property of such Loan Party which is located outside of the United States;
(b)(i) any owned real property of such Loan Party with a fair market value of
less than $500,000, and (ii) any leased real property of such Loan Party; (c)
any personal property (other than Revenue Equipment Collateral of such Loan
Party, which shall not be Excluded Property) of such Loan Party in respect of
which perfection of a Lien is not either (i) governed by the UCC, or (ii)
effected by appropriate evidence of the Lien being filed in either the United
States Copyright Office or the United States Patent and Trademark Office; (d)
the Equity Interests of any Foreign Subsidiary owned by such Loan Party to the
extent not required to be pledged to secure the Secured
15

--------------------------------------------------------------------------------

Obligations pursuant to Section 6.13(a); (e)(i) any property of such Loan Party
(other than Revenue Equipment of such Loan Party) which, subject to the terms of
clause (e) of the definition of “Permitted Indebtedness,” is subject to a Lien
of the type described in clause (f) of the definition of “Permitted Liens”
pursuant to documents that prohibit such Loan Party from granting any other
Liens in such property, and (ii) any Revenue Equipment of such Loan Party which,
subject to the terms of clause (e) of the definition of “Permitted
Indebtedness,” is subject to a Lien of the type described in clause (f) of the
definition of “Permitted Liens;” (f) any general intangible, permit, lease,
license, contract or other instrument of such Loan Party to the extent the grant
of a security interest in such general intangible, permit, lease, license,
contract or other instrument in the manner contemplated by the Collateral
Documents, under the terms thereof or under applicable Law, is prohibited and
would result in the termination thereof or give the other parties thereto the
right to terminate, accelerate or otherwise alter such Loan Party’s rights,
titles and interests thereunder (including upon the giving of notice or the
lapse of time or both); provided, that, (i) any such limitation described in the
foregoing clause (f) on the security interests granted pursuant to the
Collateral Documents shall only apply to the extent that any such prohibition is
not rendered ineffective pursuant to the UCC or other applicable Law (including
Debtor Relief Laws) or principles of equity, and (ii) in the event of the
termination or elimination of any such prohibition or the requirement for any
consent contained in any applicable Law, general intangible, permit, lease,
license, contract or other instrument, to the extent sufficient to permit any
such item to become Collateral, or upon the granting of any such consent, or
waiving or terminating any requirement for such consent, a security interest in
such general intangible, permit, lease, license, contract or other instrument
shall be automatically and simultaneously granted under the Collateral Documents
and shall be included as Collateral; (g) any “intent-to-use” application for
registration of a Trademark (as defined in the Security Agreement) of such Loan
Party filed in the United States Patent and Trademark Office pursuant to Section
1(b) of the Lanham Act, 15 U.S.C. §1051, prior to the filing of a “Statement of
Use” pursuant to Section 1(d) of the Lanham Act or an “Amendment to Allege Use”
pursuant to Section 1(c) of the Lanham Act with respect thereto, solely to the
extent, if any, that, and solely during the period, if any, in which the grant
of a security interest therein would impair the validity or enforceability of
any registration that issues from such intent-to-use application under
applicable federal law; (h) assets of such Loan Party identified on Schedule
1.01(c); and (i) assets of such Loan Party as to which the Administrative Agent
and the Borrower agree in writing that the cost or other consequences of
obtaining a security interest therein or perfection thereof are excessive in
view of the benefits to be obtained by the Secured Parties therefrom.
“Excluded Subsidiary” means any Subsidiary of the Borrower that is: (a) a CFC or
a CFC Holdco, but only to the extent the provision of a Guaranty of the Secured
Obligations by, or the granting of Liens in favor of the Administrative Agent
pursuant to the Collateral Documents by, such Subsidiary would result in adverse
tax consequences as reasonably determined in good faith by the Borrower in
consultation with the Administrative Agent; (b) not a Wholly Owned Subsidiary;
(c) an Unrestricted Subsidiary; (d) a Captive Insurance Subsidiary; (e) a
Foreign Subsidiary; or (f) prohibited by applicable Law or by a binding
Contractual Obligation from providing a Guaranty of the Secured Obligations or
granting Liens in favor of the Administrative Agent pursuant to the Collateral
Documents; provided, that, (i) in the case of any such prohibition contained in
a Contractual Obligation, such Contractual Obligation is in existence on the
Closing Date (or at the time such Subsidiary becomes a Subsidiary) and was not
entered into by the Borrower or any Subsidiary for the purpose of qualifying
such Subsidiary as an “Excluded Subsidiary” hereunder, and (ii) such exception
shall only apply until such time as such prohibition no longer exists.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a Lien to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act  or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation thereof) by virtue of
such Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 10.11 and any other “keepwell, support or other agreement” for
the benefit of such Guarantor and any and all guarantees of such Guarantor’s
Swap Obligations by other Loan Parties) at the time the Guaranty of such
Guarantor, or grant by such Guarantor of a Lien, becomes effective with respect
to such Swap Obligation.  If a Swap Obligation arises under a Master Agreement
governing more than one Swap Contract, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to Swap Contracts for which
such Guaranty or Lien is or becomes excluded in accordance with the first
sentence of this definition.
 
16

--------------------------------------------------------------------------------

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof), or (ii)
that are Other Connection Taxes; (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 11.13), or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
(a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office; (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e), and (d)
any U.S. federal withholding Taxes imposed pursuant to FATCA.
“Existing Credit Agreements” means, collectively, (a) that certain amended and
restated credit agreement, dated as of May 30, 2014, by and among the New
Mountain Lake Holdings, LLC, a Nevada limited liability company, the Borrower,
certain subsidiaries of the Borrower party thereto, as borrowers, the lenders
party thereto, and Wells Fargo Bank, National Association, as agent, and (b)
that certain term loan credit agreement, dated as of May 30, 2014, by and among
the Borrower, the lenders party thereto, Wilmington Trust, National Association,
as administrative agent and collateral agent, and the other parties party
thereto, in the case of each of clause (a) and clause (b), as amended as of the
Closing Date.
“Existing Letters of Credit” means those certain letters of credit set forth on
Schedule 1.01(d).
“Facility” means the Term Facility or the Revolving Facility, as the context may
require.
“Facility Termination Date” means the date as of which all of the following
shall have occurred:  (a) the Aggregate Commitments have terminated, (b) all
Obligations have been paid in full in cash (other than contingent
indemnification obligations for which no claim has been asserted), and (c) all
Letters of Credit have terminated or expired (other than Letters of Credit as to
which other arrangements with respect thereto satisfactory to the Administrative
Agent and the L/C Issuer shall have been made).
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided, that, (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.
 
17

--------------------------------------------------------------------------------

“Fee Letter” means, collectively, (a) the fee letter agreement dated May 29,
2018 among the Borrower, Bank of America, and MLPFS, (b) the fee letter
agreement dated May 29, 2018 among the Borrower and the Arrangers.
“Flood Hazard Property” means any Mortgaged Property that is in an area
designated by the Federal Emergency Management Agency as having special flood or
mudslide hazards.
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.  For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Lender, (a) with respect to the L/C Issuer, such Defaulting Lender’s
Applicable Percentage of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving Lenders or Cash Collateralized in accordance
with the terms hereof, and (b) with respect to the Swingline Lender, such
Defaulting Lender’s Applicable Percentage of Swingline Loans other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Revolving Lenders in accordance with the terms
hereof.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Funded Indebtedness” means, as to any Person at any time, without duplication,
all of the following, whether or not included as indebtedness or liabilities in
accordance with GAAP: (a) the outstanding principal amount of all obligations of
such Person at such time, whether current or long-term, for borrowed money
(including the Obligations) and all obligations of such Person at such time
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments (but excluding the Swap Termination Value of any Swap Contract of
such Person at such time); (b) all purchase money Indebtedness of such Person at
such time; (c) the principal portion of all obligations of such Person at such
time under conditional sale or other title retention agreements relating to
property purchased by such Person or any Subsidiary thereof (other than
customary reservations or retentions of title under agreements with suppliers
entered into in the ordinary course of business); (d) all unreimbursed drawings
under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments of such
Person at such time; (e) all obligations of such Person at such time in respect
of the deferred purchase price of property or services (other than trade
accounts payable in the ordinary course of business and, in each case, not past
due for more than ninety (90) days after the date on which such trade account
payable was created), including any Earn Out Obligations; (f) Attributable
Indebtedness of such
18

--------------------------------------------------------------------------------

Person at such time; (g) all obligations of such Person at such time to
purchase, redeem, retire, defease or otherwise make any payment in respect of
any Equity Interests in such Person or any other Person, valued, in the case of
a redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends; (h) all Funded
Indebtedness of others secured by (or for which the holder of such Funded
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on, or payable out of the proceeds of production from, property owned
or acquired by such Person, whether or not the obligations secured thereby have
been assumed; (i) all Guarantees by such Person existing at such time with
respect to Funded Indebtedness of the types specified in clauses (a) through (h)
above of another Person; and (j) all Funded Indebtedness of the types referred
to in clauses (a) through (i) above of any partnership or joint venture (other
than a joint venture that is itself a corporation or limited liability company)
in which such Person is a general partner or joint venturer at such time, except
to the extent that such Funded Indebtedness is expressly made non-recourse to
such Person.  For purposes of this definition, the amount of Earn Out
Obligations shall be deemed to be the aggregate liability in respect thereof, as
determined in accordance with GAAP.
“Funding Indemnity Letter” means a funding indemnity letter, in form and
substance satisfactory to the Administrative Agent.
“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession) including the FASB ASC, that are applicable to the
circumstances as of the date of determination, consistently applied, but subject
to Section 1.03.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed or expressly undertaken by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien).  The amount of any Guarantee shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.  The term “Guarantee” as a
verb has a corresponding meaning.
19

--------------------------------------------------------------------------------

“Guaranteed Obligations” has the meaning set forth in Section 10.01.
“Guarantors” means, collectively, (a) each Person identified as a “Guarantor” on
the signature pages hereto, (b) the Domestic Subsidiaries of the Borrower as are
or may from time to time become Guarantors pursuant to Section 6.12, (c) with
respect to (i) Additional Secured Obligations owing by any Loan Party or any
Restricted Subsidiary, and (ii) any Swap Obligation of a Specified Loan Party
(determined before giving effect to Sections 10.01 and 10.11) under the
Guaranty, the Borrower, and (d) the successors and permitted assigns of the
foregoing.
“Guaranty” means, collectively, the Guarantee made by the Guarantors under
Article X in favor of the Secured Parties, together with each other guaranty
delivered pursuant to Section 6.12.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, natural gas, natural gas liquids, asbestos
or asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic
mold, infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form regulated
pursuant to any Environmental Law.
“Hedge Bank” means any Person in its capacity as a party to a Swap Contract
that, (a) at the time it enters into a Swap Contract not prohibited under
Article VI or VII with any Loan Party or any Restricted Subsidiary, is a Lender
or an Affiliate of a Lender, or (b) in the case of any Swap Contract in effect
on the Closing Date, is, as of the Closing Date or within thirty (30) days
thereafter, a Lender or an Affiliate of a Lender and a party to a Swap Contract
not prohibited under Article VI or VII with any Loan Party or any Restricted
Subsidiary; provided, that, in the case of a Secured Hedge Agreement with a
Person who is no longer a Lender (or Affiliate of a Lender), such Person shall
be considered a Hedge Bank only through the stated termination date (without
extension or renewal) of such Secured Hedge Agreement; provided, further, that,
for any of the foregoing to be included as a “Secured Hedge Agreement” on any
date of determination by the Administrative Agent, the applicable Hedge Bank
(other than the Administrative Agent or an Affiliate of the Administrative
Agent) must have delivered a Secured Party Designation Notice to the
Administrative Agent prior to such date of determination.
“HMT” has the meaning specified in the definition of “Sanction(s).”
“Honor Date” has the meaning set forth in Section 2.03(c).
“Impacted Loans” has the meaning specified in Section 3.03(a).
“Indebtedness” means, as to any Person at any time, without duplication, all of
the following, whether or not included as indebtedness or liabilities in
accordance with GAAP: (a) all Funded Indebtedness of such Person at such time;
(b) the Swap Termination Value of any Swap Contract of such Person at such time;
(c) all obligations of such Person at such time under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments; (d) all Guarantees by such Person existing
at such time with respect to outstanding Indebtedness of the types specified in
clauses (a) through (c) above of any other Person; and (e) all Indebtedness of
the types referred to in clauses (a) through (d) above of any partnership or
joint venture (other than a joint venture that is itself a corporation or
limited liability company) in which such Person is a general partner or joint
venturer at such time, unless such Indebtedness is expressly made non-recourse
to such Person.  For purposes hereof, the amount of any direct obligation under
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments shall be the
maximum amount available to be drawn thereunder.
20

--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document, and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitee” has the meaning specified in Section 11.04(b).
“Information” has the meaning specified in Section 11.07.
“Initial Public Offering” means the initial public offering of the common Equity
Interests of the Borrower pursuant to the Initial Public Offering Registration
Statement.
“Initial Public Offering Registration Statement” means the Draft Registration
Statement on Form S-1 submitted confidentially by the Borrower to the SEC on
March 21, 2018, as amended by that certain Registration Statement on form S-1
filed by the Borrower with the SEC on May 7, 2018, as further amended by that
certain Amendment No. 1 to Form S-1 filed by the Borrower with the SEC on May
23, 2018, as further amended by that certain Amendment No. 2 to Form S-1 filed
by the Borrower with the SEC on June 4, 2018, as further amended by that certain
Amendment No. 3 to Form S-1 filed by the Borrower with the SEC on June 11,
2018,  as further supplemented by that certain Free Writing Prospectus filed by
the Borrower with the SEC on June 11, 2018, and as further amended by that
certain Prospectus dated June 13, 2018, filed by the Borrower with the SEC
pursuant to Rule 424(b) on June 15, 2018, in each case, including all schedules
and exhibits attached thereto.
“Intellectual Property” means all trademarks, trademark applications, service
marks, trade names, copyrights, copyright applications, patents, patent
applications, patent rights, franchises, licenses and other intellectual
property rights.
“Intercompany Debt” has the meaning specified in clause (k) of the definition of
“Permitted Indebtedness.”
“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
that, if any Interest Period for a Eurodollar Rate Loan exceeds three (3)
months, the respective dates that fall every three (3) months after the
beginning of such Interest Period shall also be Interest Payment Dates; and (b)
as to any Base Rate Loan or any Swingline Loan, the last Business Day of each
March, June, September and December and the Maturity Date.
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1), two (2), three (3) or
six (6) months thereafter (in each case, subject to availability), as selected
by the Borrower in its Loan Notice; provided, that: (a) any Interest Period that
would otherwise end on a day that is not a Business Day shall be extended to the
next succeeding Business Day unless such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day; (b) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and (c)
no Interest Period shall extend beyond the Maturity Date.
“Interim Financial Statements” has the meaning specified in Section 4.01(d)(ii).
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b)
21

--------------------------------------------------------------------------------

a loan, advance or capital contribution to, Guarantee or assumption of debt of,
or purchase or other acquisition of any other debt or interest in, another
Person (including any partnership or joint venture interest in such other Person
and any arrangement pursuant to which the investor guaranties Indebtedness of
such other Person), or (c) an Acquisition.  For purposes of covenant compliance,
the amount of any Investment outstanding shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment, but giving effect to any returns or distributions of capital or
repayment of principal actually received in cash by such Person with respect
thereto (but only to the extent that the aggregate amount of all such returns,
distributions and repayments with respect to such Investment does not exceed the
principal amount of such Investment).  The amount of an Investment shall not in
any event be reduced by reason of any write‑off of such Investment nor increased
by any increase in the amount of earnings retained in the Person in which such
Investment is made.
“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any Restricted Subsidiary.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means, with respect to any Letter of Credit, the Letter of
Credit Application for such Letter of Credit, and any other document, agreement
and instrument entered into by the L/C Issuer and the Borrower (or any
Restricted Subsidiary) or in favor of the L/C Issuer and relating to such Letter
of Credit.
“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit C executed and delivered in accordance with the provisions of Section
6.12.
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Advance” means, with respect to each Revolving Lender, such Revolving
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Applicable Revolving Percentage.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Borrowing.
“L/C Commitment” means, as each L/C Issuer, such L/C Issuer’s obligation to
issue Letters of Credit pursuant to Section 2.03 in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such L/C Issuer’s name on Schedule 1.01(b), as such amount may be adjusted from
time to time in accordance with this Agreement.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
22

--------------------------------------------------------------------------------

“L/C Issuer” means (a) with respect to the Existing Letters of Credit, Wells
Fargo Bank, National Association, in its capacity as issuer of the Existing
Letters of Credit, and (b) with respect to any other Letter of Credit, Bank of
America, in its capacity as issuer of Letters of Credit hereunder, or any
successor issuer of Letters of Credit hereunder.  In the event there is more
than one L/C Issuer at any time, references herein and in the other Loan
Documents to the “L/C Issuer” shall be deemed to refer to the L/C Issuer in
respect of the applicable Letter of Credit, or to all L/C Issuers, as the
context may require.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit as of such date,
plus the aggregate of all Unreimbursed Amounts (including all L/C Borrowings) as
of such date.  For purposes of computing the amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06.  For all purposes of this Agreement, if on any
date of determination a Letter of Credit has expired by its terms but any amount
may still be drawn thereunder by reason of the operation of Rule 3.14 of the
ISP, such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and, their successors and assigns and, unless the context requires
otherwise, includes the Swingline Lender.
“Lending Office” means, as to the Administrative Agent, the L/C Issuer or any
Lender, the office or offices of such Person described as such in such Person’s
Administrative Questionnaire, or such other office or offices as such Person may
from time to time notify the Borrower and the Administrative Agent; which office
may include any Affiliate of such Person or any domestic or foreign branch of
such Person or such Affiliate.
“Letter of Credit” means any standby letter of credit issued hereunder, and
shall include the Existing Letters of Credit.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Maturity Date (or, if such day is not a Business Day, the next preceding
Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(h).
“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$75,000,000, and (b) the Revolving Facility.  The Letter of Credit Sublimit is
part of, and not in addition to, the Revolving Facility.
“Leverage Increase Period” shall have the meaning specified in Section 7.11(a).
“LIBOR” has the meaning specified in the definition of “Eurodollar Rate.”
“LIBOR Rate” has the meaning specified in the definition of “Eurodollar Rate.”
“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).
“LIBOR Successor Rate” has the meaning specified in Section 3.07.
23

--------------------------------------------------------------------------------

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Eurodollar Rate, Interest Period, timing and frequency of determining rates and
making payments of interest and other administrative matters as may be
appropriate, in the discretion of the Administrative Agent, to reflect the
adoption of such LIBOR Successor Rate and to permit the administration thereof
by the Administrative Agent in a manner substantially consistent with market
practice (or, if the Administrative Agent determines that adoption of any
portion of such market practice is not administratively feasible or that no
market practice for the administration of such LIBOR Successor Rate exists, in
such other manner of administration as the Administrative Agent determines in
consultation with the Borrower).
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property and any financing lease having
substantially the same economic effect as any of the foregoing).
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Loan or a Swingline Loan.
“Loan Documents” means, collectively, this Agreement, each Note, the Guaranty,
each Collateral Document, the Fee Letter, each Issuer Document, each agreement,
instrument or document designated by its terms as a “Loan Document” and each
other agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.14 (but specifically excluding each Secured Hedge
Agreement and each Secured Cash Management Agreement).
“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other pursuant to Section 2.02(a), or (c) a continuation of
Eurodollar Rate Loans pursuant to Section 2.02(a), which shall be substantially
in the form of Exhibit D or such other form as may be approved by the
Administrative Agent  (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Borrower.
“Loan Parties” means, collectively, the Borrower and each Guarantor.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent), or condition (financial or otherwise) of the Loan
Parties or the Borrower and its Restricted Subsidiaries taken as a whole; (b) a
material impairment of the rights and remedies of the Administrative Agent or
any Lender under any Loan Document, or of the ability of any Loan Party to
perform its obligations under any Loan Document to which it is a party; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.
“Material Disposition” means a Permitted Disposition or any Involuntary
Disposition, in each case by the Borrower or any Restricted Subsidiary, whether
through a single transaction or a series of related transactions, of (a) a
majority of the Voting Stock or other controlling ownership interest in a Person
owned by the Borrower or such Restricted Subsidiary, or (b) assets owned by the
Borrower or such Restricted Subsidiary which constitute all or substantially all
of the assets of a division, line of business or other business unit of the
Borrower or such Restricted Subsidiary.
24

--------------------------------------------------------------------------------

“Maturity Date” means June 18, 2023; provided, that, if such date is not a
Business Day, the Maturity Date shall be the next preceding Business Day.
“Maximum Rate” has the meaning specified in Section 11.09.
“Measurement Period” means, at any date of determination, the four (4) fiscal
quarters of the Borrower most recently completed on or prior to such date of
determination.
“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during any period when a Lender constitutes a
Defaulting Lender, an amount equal to one hundred two percent (102%) of the
Fronting Exposure of the L/C Issuer with respect to Letters of Credit issued and
outstanding at such time, (b) with respect to Cash Collateral consisting of cash
or deposit account balances provided in accordance with the provisions of
Section 2.14(a)(i), (a)(ii) or (a)(iii), an amount equal to one hundred two
percent (102%) of the Outstanding Amount of all L/C Obligations, and (c)
otherwise, an amount determined by the Administrative Agent and the L/C Issuer
in their sole discretion.
“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the Closing Date).
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgage” means each fee mortgage, deed of trust or deed executed by a Loan
Party that purports to grant a Lien to the Administrative Agent (or a trustee
for the benefit of the Administrative Agent), for the benefit of the Secured
Parties, in any Mortgaged Property.
“Mortgaged Property” means each owned real property of a Loan Party that is
encumbered by a Mortgage in accordance with the terms of this Agreement.
“Mortgaged Property Support Documents” means, with respect to any Mortgaged
Property: (a) a fully executed and notarized Mortgage encumbering the fee
interest of a Loan Party in such Mortgaged Property; (b) if requested by the
Administrative Agent in its sole discretion, maps or plats of an as-built survey
of the sites of such Mortgaged Property certified to the Administrative Agent
and the title insurance company issuing the policies referred to in clause (c)
of this definition in a manner satisfactory to each of the Administrative Agent
and such title insurance company, dated a date satisfactory to each of the
Administrative Agent and such title insurance company by an independent
professional licensed land surveyor, which maps or plats and the surveys on
which they are based shall be sufficient to delete any standard printed survey
exception contained in the applicable title policy and be made in accordance
with the Minimum Standard Detail Requirements for Land Title Surveys jointly
established and adopted by the American Land Title Association and the National
Society of Professional Surveyors in 2016 with items 2, 3, 4, 6(a), 6(b), 7(a),
7(b)(1), 7(c), 8, 9, 13, 14, 16, 17, and 19 on Table A thereof completed; (c)
ALTA mortgagee title insurance policies issued by a title insurance company
acceptable to the Administrative Agent with respect to such Mortgaged Property,
assuring the Administrative Agent that the Mortgage covering such Mortgaged
Property creates a valid and enforceable first priority mortgage lien on such
Mortgaged Property, free and clear of all defects and encumbrances except
Permitted Liens, which title
25

--------------------------------------------------------------------------------

insurance policies shall otherwise be in form and substance satisfactory to the
Administrative Agent and shall include such endorsements as are reasonably
requested by the Administrative Agent; (d) evidence as to (i) whether such
Mortgaged Property is a Flood Hazard Property, and (ii) if such Mortgaged
Property is a Flood Hazard Property, (A) whether the community in which such
Mortgaged Property is located is participating in the National Flood Insurance
Program, (B) the applicable Loan Party’s written acknowledgment of receipt of
written notification from the Administrative Agent (1) as to the fact that such
Mortgaged Property is a Flood Hazard Property, and (2) as to whether the
community in which each such Flood Hazard Property is located is participating
in the National Flood Insurance Program, and (C) copies of insurance policies or
certificates of insurance of the Loan Parties and each Subsidiary evidencing
flood insurance satisfactory to the Administrative Agent and naming the
Administrative Agent and its successors and/or assigns as sole loss payee on
behalf of the Secured Parties; and (e) if requested by the Administrative Agent
in its sole discretion, an opinion of legal counsel to the Loan Party granting
the Mortgage on such Mortgaged Property, addressed to the Administrative Agent
and each Lender, in form and substance reasonably acceptable to the
Administrative Agent.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five (5) plan
years, has made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by any Loan Party or any Restricted Subsidiary in respect of any
Disposition, Equity Issuance, Debt Issuance or Involuntary Disposition, net of
(a) direct costs incurred in connection therewith (including legal, accounting
and investment banking fees and sales commissions), (b) taxes paid or payable as
a result thereof, and (c) in the case of any Disposition or any Involuntary
Disposition, the amount necessary to retire any Indebtedness secured by a
Permitted Lien (ranking senior to any Lien of the Administrative Agent) on the
related property; it being understood that “Net Cash Proceeds” shall include any
cash or Cash Equivalents received upon the subsequent sale or other disposition
of any non‑cash consideration received by any Loan Party or any Restricted
Subsidiary in any Disposition, Equity Issuance, Debt Issuance or Involuntary
Disposition.
“Non-Collateral Property” means, at any time, with respect to any Person, any
Rolling Stock, real property or tangible personal property of such Person at
such time, to the extent such Rolling Stock, real property or tangible personal
property does not constitute Collateral at such time.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01, and (b) has been
approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iv).
“Not Otherwise Applied” means, with reference to any proceeds of any transaction
or event that is proposed to be applied to particular use or transaction, that
such proceeds have not previously been (and are not promptly being) applied to
anything other than such particular use or transaction.
26

--------------------------------------------------------------------------------

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit E.
“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit F or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.
“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party or any Subsidiary arising under any Loan
Document or otherwise with respect to any Loan or Letter of Credit, and (b) all
costs and expenses incurred in connection with enforcement and collection of the
foregoing, including the fees, charges and disbursements of counsel, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest, expenses and fees that accrue after the commencement by
or against any Loan Party or any Subsidiary, or any respective Affiliate
thereof, pursuant to any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest,
expenses and fees are allowed claims in such proceeding; provided, that,
Obligations of a Guarantor shall exclude any Excluded Swap Obligations with
respect to such Guarantor.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement (or equivalent or comparable documents with respect to any
non-U.S. jurisdiction); (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization (or equivalent or comparable
documents with respect to any non-U.S. jurisdiction); and (d) with respect to
all entities, any agreement, instrument, filing or notice with respect thereto
filed in connection with its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization (or
equivalent or comparable documents with respect to any non-U.S. jurisdiction).
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
“Outstanding Amount” means (a) with respect to Term Loans, Revolving Loans and
Swingline Loans on any date, the aggregate outstanding principal amount thereof
on such date after giving effect to any borrowings and prepayments or repayments
of Term Loans, Revolving Loans and Swingline Loans, as the case may be,
occurring on such date; and (b) with respect to any L/C Obligations on any date,
the amount of such L/C Obligations on such date after giving effect to any L/C
Credit Extension occurring on such date and any other changes in the aggregate
amount of the L/C Obligations as of such date, including as a result of any
reimbursements by the Borrower of Unreimbursed Amounts.
27

--------------------------------------------------------------------------------

“Participant” has the meaning specified in Section 11.06(d).
“Participant Register” has the meaning specified in Section 11.06(d).
“PATRIOT Act” has the meaning specified in Section 11.19.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.
“Perfection Triggering Event” means that, as of any date of determination, (a)
an Event of Default has occurred on or prior to such date (to the extent such
Event of Default has not been waived on or prior to such date), or (b) as of the
most recent fiscal quarter end on or prior to such date for which the Loan
Parties were required to deliver financial statements pursuant to Section
6.01(a) or Section 6.01(b), as applicable, the Consolidated Net Leverage Ratio,
as of the end of such fiscal quarter, was greater than 3.00 to 1.0.
“Permitted Acquisition” means any Acquisition; provided, that, (a) no Default
shall have occurred and be continuing or would result from such Acquisition; (b)
the property acquired (or the property of the Person acquired) in connection
with such Acquisition shall constitute Eligible Assets (other than a de minimis
amount of assets in relation to the total assets being acquired in connection
with such Acquisition), and such property shall be located in the United States,
Canada or Mexico; (c) the Person acquired in connection with such Acquisition
will become a Loan Party and/or the assets acquired shall be subject to Liens in
favor of the Administrative Agent, in each case in accordance with, and to the
extent required by, Section 6.12 and Section 6.13; (d) such Acquisition shall
not be a “hostile” acquisition and shall have been approved by (or in the event
of a tender offer, approved or not opposed by) the Board of Directors and/or the
shareholders (or equivalent) of the applicable Loan Party and the Person
acquired in connection with such Acquisition; (e) the Borrower shall have
delivered to the Administrative Agent a Pro Forma Compliance Certificate
demonstrating that, upon giving Pro Forma Effect to such Acquisition, (i) the
Loan Parties would be in compliance with the financial covenants set forth in
Section 7.11 as of the most recent fiscal quarter end for which the Loan Parties
were required to deliver financial statements pursuant to Section 6.01(a) or
Section 6.01(b), as applicable, and (ii) the Consolidated Net Leverage Ratio
shall be at least 0.25 less than the ratio required to be maintained at such
time pursuant to Section 7.11(a); (f) if such Acquisition involves Acquisition
Consideration of at least $50,000,000, the Borrower shall have delivered to the
Administrative Agent the due diligence package relating to such Acquisition,
including forecasted balance sheets, profit and loss statements, and, to the
extent prepared and available, cash flow statements
28

--------------------------------------------------------------------------------

of the Person or assets to be acquired, all prepared on a basis consistent with
such Person’s (or assets’) historical financial statements, together with
appropriate supporting details and a statement of underlying assumptions for the
one (1) year period following the date of such Acquisition, on a quarterly
basis), in form and substance (including as to scope and underlying assumptions)
reasonable and customary for transactions of such type, as reasonably determined
by the Administrative Agent; (g) the assets being acquired or the Person whose
Equity Interests are being acquired did not have negative EBITDA during the
twelve (12) consecutive month period most recently concluded prior to the date
of such Acquisition; and (h) if the aggregate Acquisition Consideration for such
Acquisition is greater than $50,000,000, the Borrower shall have provided the
Administrative Agent with written notice of such Acquisition at least ten (10)
Business Days prior to the anticipated closing date thereof and, not later than
five (5) Business Days prior to the anticipated closing date thereof, shall have
provided the Administrative Agent with copies (or, if not then executed, the
then-most current drafts) of the acquisition agreement and other material
documents relating to such Acquisition, which agreement and documents shall be
reasonable and customary for transactions of such type, as reasonably determined
by the Administrative Agent.
“Permitted Dispositions” means:
(a)          the Disposition of inventory in the ordinary course of business;
(b)          the Disposition in the ordinary course of business of used,
surplus, obsolete or worn out property scheduled for replacement or no longer
used or useful in the conduct of business of the Borrower and its Restricted
Subsidiaries;
(c)          the sale or discount of accounts receivable arising in the ordinary
course of business, but only in connection with the collection or compromise
thereof (which, for the avoidance of doubt, shall include participation in
customer-sponsored quick-pay programs);
(d)          leases or subleases of real property entered into in the ordinary
course of business to the extent not materially interfering with the business of
the Borrower and its Restricted Subsidiaries;
(e)          the Disposition of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property,
or (ii) the proceeds of such Disposition of property are promptly applied to the
purchase price of such replacement property;
(f)           the Disposition of property (i) to a Loan Party, or (ii) from a
Restricted Subsidiary that is not a Loan Party to another Restricted Subsidiary
that is not a Loan Party; provided, that, in each case, no Event of Default has
occurred and is continuing or would immediately result therefrom;
(g)          the licensing, on a non-exclusive basis, of Intellectual Property;
(h)          the Disposition of cash or Cash Equivalents;
(i)            the granting, existence or creation of a Permitted Lien (but not
the Disposition of property subject to a Permitted Lien);
(j)(i)        the lapse of Intellectual Property of the Borrower or any
Restricted Subsidiary (other than any revenue-generating copyrights) in the
ordinary course of business to the extent the maintenance thereof is not
economically desirable in the conduct of the Borrower’s or such Restricted
Subsidiary’s business, so long as the lapse thereof is not materially adverse to
the Secured Parties, or (ii) the abandonment of Intellectual Property of the
Borrower or any Restricted Subsidiary (other than revenue-generating copyrights)
in the ordinary course of business so long as the abandonment thereof is not
materially adverse to the Secured Parties;
29

--------------------------------------------------------------------------------

(k)          to the extent constituting Dispositions, Permitted Investments and
Restricted Payments permitted pursuant to Section 7.06;
(l)          the expiration of leasehold interests or the termination of
leasehold interests, in each case to the extent that such expiration or
termination would not result in an Event of Default;
(m)         Dispositions set forth on Schedule 7.05;
(n)          the sale or issuance of Equity Interests of the Borrower (other
than Disqualified Equity Interests of the Borrower) in the ordinary course of
business in connection with director or employee stock purchase plans and
arrangements and other director, employee or consultant compensation or benefit
plans or arrangements;
(o)          any Sale and Leaseback Transaction; provided, that, (i) as of the
date of such Sale and Leaseback Transaction, both before and after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing;
(ii) such Sale and Leaseback Transaction shall be on commercially reasonable
prices and terms as would be obtained from a non-Affiliate in a bona fide
arm’s-length transaction; and (iii) the Net Cash Proceeds received in connection
with such Sale and Leaseback Transaction shall be applied to prepay the Loans
pursuant to, and to the extent required by, Section 2.05(b)(ii);
(p)          Dispositions of the Equity Interests or assets of any CFC existing
as of the Closing Date;
(q)          Dispositions of Equity Interests of Persons that are not
Subsidiaries; and
(r)           any other Disposition; provided, that, (i) the consideration paid
in cash or Cash Equivalents in connection with such Disposition shall constitute
not less than seventy five percent (75%) of the aggregate consideration to be
received in connection therewith, and the total consideration paid in connection
therewith shall be paid contemporaneous with consummation of such Disposition
and shall be in an amount not less than the fair market value of the assets
disposed; (ii) such Disposition does not involve the Disposition of a minority
Equity Interest in any Loan Party or any Subsidiary; (iii) no Default has
occurred and is continuing both immediately prior to and after giving effect to
such Disposition; (iv) such Disposition does not involve a Disposition of
receivables other than receivables owned by or attributable to other property
concurrently being disposed of in a transaction otherwise permitted hereunder;
(v) the Net Cash Proceeds of such Disposition are applied to prepay the Loans
pursuant to, and to the extent required by, Section 2.05(b)(ii); and (vi) the
aggregate net book value of all of the assets so Disposed shall not exceed in
any period of four fiscal quarters of the Borrower an amount equal to (A)
two-and-one half percent (2.5%) of Consolidated Tangible Assets (determined as
of the most recent fiscal quarter end of the Borrower for which financial
statements have been delivered pursuant to Section 6.01(a) or Section 6.01(b)
or, in the case of any such determination made prior to the delivery of
financial statements for the fiscal quarter of the Borrower ended June 30, 2018,
determined with reference to the Interim Financial Statements), if after giving
effect to such Disposition on a Pro Forma Basis, the Consolidated Net Leverage
Ratio is equal to or greater than 2.50 to 1.0, or (B) five percent (5%) of
Consolidated Tangible Assets (determined as of the most recent fiscal quarter
end of the Borrower for which financial statements have been delivered pursuant
to Section 6.01(a) or Section 6.01(b) or, in the case of any such determination
made prior to the delivery of financial statements for the fiscal quarter of the
Borrower ended June 30, 2018, determined with reference to the Interim Financial
Statements), if after giving effect to such Disposition on a Pro Forma Basis,
the Consolidated Net Leverage Ratio is less than 2.50 to 1.0.
30

--------------------------------------------------------------------------------

“Permitted Holders” means, collectively, (a) Max L. Fuller, Anna Marie Quinn,
their spouses, their lineal descendants and spouses of their lineal descendants,
(b) the estates of Persons described in clause (a), (c) trusts established for
the benefit of any Person or Persons described in clause (a), and (d)
corporations, limited liability companies, partnerships, or similar entities
seventy-five percent (75%) or more owned by any Person or Persons described in
clauses (a) through (c).
“Permitted Indebtedness” means:
(a)          Indebtedness under the Loan Documents;
(b)          Indebtedness outstanding on the Closing Date and listed on Schedule
7.02 (and any Permitted Refinancing thereof);
(c)          Indebtedness arising in connection with endorsement of instruments
or other payment items for deposit in the ordinary course of business;
(d)          Indebtedness consisting of (i) unsecured Guarantees incurred in the
ordinary course of business with respect to surety and appeal bonds, performance
bonds, bid bonds, appeal bonds, completion guarantee and similar obligations;
(ii) unsecured Guarantees arising with respect to customary indemnification
obligations to purchasers in connection with Permitted Dispositions; and (iii)
unsecured Guarantees with respect to Permitted Indebtedness of any Loan Party;
provided, that, if the Indebtedness being Guaranteed is subordinated to the
Secured Obligations, such Guarantee shall be subordinated to the Guaranty on
terms at least as favorable to the Secured Parties as those contained in the
subordination of such Indebtedness;
(e)          (i) Indebtedness existing or incurred to finance the acquisition,
construction or improvement of (or, to the extent constituting Collateral, and
subject to Section 2.05(b)(iv)(B) and Section 7.01 the refinancing of) Rolling
Stock or other property, including financing of such Rolling Stock or other
property pursuant to Capitalized Leases; (ii) Indebtedness assumed in connection
with the acquisition of Rolling Stock or other property which, upon such
assumption, would constitute Non-Collateral Property, so long as such property
is secured by a Lien prior to the acquisition thereof; and (iii) Permitted
Refinancing of any such Indebtedness permitted by this clause (e); provided,
that, in each case, so long as at the time such Indebtedness was incurred, it
does not (or did not) exceed the purchase price of the asset(s) financed (other
than, in the case of any Permitted Refinancing, by an amount permitted pursuant
to clause (a) in the proviso of the definition of “Permitted Refinancing”);
(f)           Indebtedness in respect of Guarantees provided in connection with
the Borrower’s or any Restricted Subsidiary’s owner-operator tractor financing
program; provided, that, the aggregate principal amount of such Indebtedness
shall not exceed $5,000,000 at any one time outstanding;
(g)          Indebtedness incurred in the ordinary course of business under
performance, surety, statutory, or appeal bonds;
31

--------------------------------------------------------------------------------

(h)          Indebtedness owed to any Person providing property, casualty,
liability, or other insurance to the Borrower or any Restricted Subsidiary, so
long as the amount of such Indebtedness is not in excess of the amount of the
unpaid cost of, and shall be incurred only to defer the cost of, such insurance
for the year in which such Indebtedness is incurred and such Indebtedness is
outstanding only during such year;
(i)          Indebtedness under Swap Contracts incurred for the bona fide
purpose of hedging the interest rate, commodity, or foreign currency risks
associated with the Borrower’s or any Restricted Subsidiary’s operations and not
for speculative purposes;
(j)          Indebtedness under any Cash Management Agreement entered into in
the ordinary course of business;
(k)          intercompany Indebtedness permitted pursuant to clause (g) or (h)
of the definition of “Permitted Investments” (other than by reference to the
definition of “Permitted Indebtedness” or any clause hereof) (“Intercompany
Debt”); provided, that, with respect to any Intercompany Debt owing by a Loan
Party to any Subsidiary that is not a Loan Party, (i) such Indebtedness shall be
subordinated to the Secured Obligations in a manner and to the extent acceptable
to the Administrative Agent, and (ii) such Indebtedness shall not be prepaid
unless no Default exists immediately prior to and after giving effect to such
prepayment;
(l)          unsecured Guarantees with respect to Permitted Indebtedness of any
Restricted Subsidiary that is not a Loan Party; provided, that, any such
Guarantee is permitted pursuant to clause (g) or (h) of the definition of
“Permitted Investments” (other than by reference to the definition of “Permitted
Indebtedness” or any clause hereof);
(m)          unsecured Indebtedness incurred in respect of netting services,
overdraft protection, and other like services, in each case, incurred in the
ordinary course of business, so long as such Indebtedness is extinguished within
five (5) days from the incurrence thereof;
(n)          unsecured Indebtedness owing to former employees, officers, or
directors (or any spouses, ex-spouses, or estates of any of the foregoing)
incurred in connection with the repurchase by the Borrower of Equity Interests
of the Borrower that have been issued to such Person; provided, that, (i) no
Default or Event of Default has occurred and is continuing or would result from
the incurrence of such Indebtedness; (ii) the aggregate principal amount of all
such Indebtedness shall not exceed $2,500,000 at any one time outstanding; and
(iii) such Indebtedness shall be subordinated to the Secured Obligations in a
manner and to the extent acceptable to the Administrative Agent;
(o)          Indebtedness of Foreign Subsidiaries; provided, that, (i) no
Default or Event of Default has occurred and is continuing or would result from
the incurrence of such Indebtedness; (ii) the aggregate principal amount of all
such Indebtedness shall not exceed $10,000,000 at any one time outstanding; and
(iii) such Indebtedness shall not be directly or indirectly recourse to any of
the Loan Parties or their respective assets;
(p)          accrual of interest, accretion or amortization of original issue
discount, or the payment of interest in kind, in each case, on Indebtedness that
otherwise constitutes Permitted Indebtedness;
(q)          other unsecured Indebtedness; provided, that, (i) no Default or
Event of Default has occurred and is continuing or would result from the
incurrence of such Indebtedness; and (ii) upon giving Pro Forma Effect to the
incurrence of such Indebtedness, the Loan Parties would be in compliance with
the financial covenants set forth in Section 7.11 as of the most recent fiscal
quarter end for which the Loan Parties were required to deliver financial
statements pursuant to Section 6.01(a) or Section 6.01(b), as applicable; and
32

--------------------------------------------------------------------------------

(r)          other Indebtedness; provided, that, (i) no Default or Event of
Default has occurred and is continuing or would result from the incurrence of
such Indebtedness; and (ii) the aggregate principal amount of all such
Indebtedness shall not exceed an amount equal to two percent (2%) of
Consolidated Tangible Assets (determined as of the most recent fiscal quarter
end of the Borrower for which financial statements have been delivered pursuant
to Section 6.01(a) or Section 6.01(b) or, in the case of any such determination
made prior to the delivery of financial statements for the fiscal quarter of the
Borrower ended June 30, 2018, determined with reference to the Interim Financial
Statements).
“Permitted Investments” means:
(a)          Investments in cash and Cash Equivalents;
(b)          Investments in negotiable instruments deposited or to be deposited
for collection in the ordinary course of business;
(c)          advances made in connection with purchases of goods or services in
the ordinary course of business;
(d)          Investments received in connection with the settlement of amounts
due to the Borrower or any Restricted Subsidiary in the ordinary course of
business, including in connection with the foreclosure of, or pursuant to any
plan or reorganization or liquidation or similar arrangement upon the bankruptcy
or insolvency of, any account debtor;
(e)          Investments existing as of the Closing Date and set forth on
Schedule 7.03;
(f)          Guarantees that constitute Permitted Indebtedness (other than by
reference to the definition of “Permitted Investments” (or any clause hereof));
(g)          (i) Investments in any Person that is a Loan Party prior to giving
effect to such Investment; and (ii) Investments by any Restricted Subsidiary
that is not a Loan Party in any other Restricted Subsidiary that is not a Loan
Party;
(h)          Investments by any Loan Party in any Subsidiary that is not a Loan
Party; provided, that, (i) as of the date of any such Investment and after
giving effect thereto, no Default or Event of Default shall exist or have
occurred and be continuing; and (ii) the aggregate amount of all such
Investments shall not exceed $25,000,000 at any one time outstanding;
(i)          deposits of cash made in the ordinary course of business to secure
performance of operating leases;
(j)          loans and advances to employees and officers of the Borrower or any
Restricted Subsidiary in the ordinary course of business for any bona fide
business purpose; provided, that, the aggregate amount of all such loans and
advances shall not exceed $2,500,000 at any time outstanding;
33

--------------------------------------------------------------------------------

(k)         the acquisition and holding of accounts receivable owing to the
Borrower or any Restricted Subsidiary in the ordinary course of business and
payable or dischargeable in accordance with customary terms;
(l)          (i) payroll and similar advances to employees, drivers, consultants
or other service providers to cover matters that are expected at the time of
such advances (such advances to be treated as expenses for accounting purposes),
(ii) loans and advances to employees of the Borrower or any Restricted
Subsidiary for any other purpose, (iii) loans and advances for driver education
or training made in the ordinary course of business, and (iv) loans and advances
in the ordinary course of business to any owner-operator or similar individual
performing services for the Borrower or any Restricted Subsidiary to finance the
purchase or lease of equipment; provided, that, the aggregate amount of all such
loans and advances made in accordance with this clause (l) shall not exceed
$5,000,000 at any one time outstanding;
(m)          (i) Swap Contracts permitted pursuant to clause (i) of the
definition of “Permitted Indebtedness;” and (ii) Secured Cash Management
Agreements permitted pursuant to clause (j) of the definition of “Permitted
Indebtedness;”
(n)          Investments made in Captive Insurance Subsidiaries in an amount not
to exceed the minimum amount of capitalization required pursuant to regulatory
capital requirements; provided, that, if the amount of any such Investment
exceeds $15,000,000, the Borrower shall provide to the Administrative Agent a
reasonably detailed description of the increased capital requirements pursuant
to which such Investment is made;
(o)          Permitted Acquisitions;
(p)          Investments by any Loan Party in the form of the acquisition of
Equity Interests of non-Wholly Owned Subsidiaries that are Domestic Subsidiaries
of such Loan Party as of the Closing Date; provided, that, (i) as of the date of
any such Investment and after giving effect thereto, no Default or Event of
Default shall exist or have occurred and be continuing; (ii) the aggregate
amount of all such Investments shall not exceed $15,000,000; and (iii) upon
giving Pro Forma Effect to such Investment, the Loan Parties would be in
compliance with the financial covenants set forth in Section 7.11 as of the most
recent fiscal quarter end for which the Loan Parties were required to deliver
financial statements pursuant to Section 6.01(a) or Section 6.01(b), as
applicable;
(q)          Investments by any Loan Party in the form of the acquisition of
Equity Interests of non-Wholly Owned Subsidiaries that are Foreign Subsidiaries
of such Loan Party as of the Closing Date; and
(r)          other Investments (other than Acquisitions) in an aggregate amount
at any time outstanding not to exceed the greater of (i) $25,000,000, and (ii)
an amount equal to two percent (2%) of Consolidated Tangible Assets (determined
as of the most recent fiscal quarter end of the Borrower for which financial
statements have been delivered pursuant to Section 6.01(a) or Section 6.01(b)
or, in the case of any such determination made prior to the delivery of
financial statements for the fiscal quarter of the Borrower ended June 30, 2018,
determined with reference to the Interim Financial Statements).
“Permitted Lease Conversion” means (a) any conversion or refinancing of any
operating lease of Rolling Stock, the payments of which were included in rent
expense for any prior period, into a Capitalized Lease or other Permitted
Indebtedness, or (b) replacement of the assets underlying an operating lease of
Rolling Stock with Rolling Stock that is owned or financed under a Capitalized
Lease.
34

--------------------------------------------------------------------------------

“Permitted Lease Conversion Amount” means, for any period, for the Borrower and
its Restricted Subsidiaries determined on a Consolidated basis, with respect to
all Permitted Lease Conversions during such period, an amount equal to the sum
of: (a) the rental expense attributable to the tractors under operating leases
at the beginning of such period that were replaced with owned tractors during
such period or tractors financed under a Capitalized Lease during such period,
plus (b) the rental expense attributable to the trailers under operating leases
at the beginning of such period that were replaced with owned trailers during
such period or trailers financed under a Capitalized Lease during such period.
“Permitted Liens” means:
(a)          Liens pursuant to any Loan Document;
(b)          Liens for unpaid taxes, assessments, or other governmental charges
or levies that (i) are not yet delinquent, or (ii) do not have priority over the
Liens granted to the Administrative Agent, for the benefit of the Secured
Parties, pursuant to the Loan Documents, so long as the underlying taxes,
assessments, or charges or levies are the subject of Permitted Protests;
(c)          judgment Liens arising solely as a result of the existence of
judgments, orders, or awards that do not constitute an Event of Default under
Section 8.01(h);
(d)          (i) Liens existing on the Closing Date and listed on Schedule 7.01;
and (ii) any renewals or extensions thereof, so long as (A) the property covered
thereby is not changed, and (B) the renewal or extension of the obligations
secured or benefited thereby is a Permitted Refinancing;
(e)          any interest or title of a lessor, licensor or sublessor under any
lease, license or sublease entered into by the Borrower or any Restricted
Subsidiary in the ordinary course of business and covering only the assets so
leased, licensed or subleased;
(f)          Liens securing Indebtedness permitted pursuant to clause (e) of the
definition of “Permitted Indebtedness;” provided, that, (i) such Liens do not at
any time encumber any assets other than assets financed by such Indebtedness (it
being understood that financings of the type permitted by clause (e) of the
definition of “Permitted Indebtedness” provided by a lender may be
cross-collateralized to other financings of such type provided by such lender or
its affiliates); and (ii) such Liens attach to such assets concurrently or
within ninety (90) days after the acquisition, improvement or completion of the
construction or refinancing thereof (and, for purposes hereof, a Permitted Lease
Conversion shall be deemed to be an acquisition of Rolling Stock on the closing
date of such conversion transaction);
(g)          Liens arising by operation of law in favor of warehousemen,
landlords, carriers, mechanics, materialmen, laborers, or suppliers; provided,
that, (i) such Liens are incurred in the ordinary course of business and do not
secure Indebtedness for borrowed money; and (ii) such Liens are (A) for sums not
yet delinquent, or (ii) the subject of Permitted Protests;
(h)          Liens imposed by requirements of Law or deposits made in connection
therewith in the ordinary course of business in connection with worker’s
compensation or other unemployment insurance;
35

--------------------------------------------------------------------------------

(i)          Liens on amounts deposited to secure obligations (other than
Indebtedness for borrowed money) in connection with the making or entering into
of bids, tenders, or leases in the ordinary course of business;
(j)          Liens on amounts deposited to secure reimbursement obligations with
respect to surety or appeal bonds obtained in the ordinary course of business;
(k)          easements, rights-of-way, and zoning restrictions on or with
respect to any real property that do not materially interfere with or impair the
use or operation thereof;
(l)           non-exclusive licenses of Intellectual Property in the ordinary
course of business not interfering with the conduct of business of the Borrower
and its Restricted Subsidiaries;
(m)         rights of setoff or bankers’ liens upon deposits of funds in favor
of banks or other depository institutions, solely to the extent incurred in
connection with the maintenance of deposit accounts with such banks or other
depository institutions in the ordinary course of business;
(n)          Liens granted in the ordinary course of business on the unearned
portion of insurance premiums securing the financing of insurance premiums, so
long as the financing thereof constitutes Permitted Indebtedness;
(o)          Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods; and
(p)          other Liens which do not secure Indebtedness for borrowed money or
letters of credit and as to which the aggregate amount of the obligations
secured thereby does not exceed $2,000,000 at any time outstanding;
          “Permitted Protest” means the right of the Borrower or any Restricted
Subsidiary to protest any Lien (other than any Lien granted pursuant to the Loan
Documents), taxes (other than payroll taxes or taxes that are the subject of a
United States federal tax lien), or rental payment; provided, that, (a) a
reserve with respect to such obligation is established on the Borrower’s or such
Restricted Subsidiary’s books and records in such amount as is required under
GAAP, (b) any such protest is instituted promptly and prosecuted diligently by
the Borrower or such Restricted Subsidiary, as applicable, in good faith, and
(c) the Administrative Agent is satisfied that, while any such protest is
pending, there will be no material impairment of the enforceability, validity,
or priority of the Liens granted in favor of the Administrative Agent, for the
benefit of the Secured Parties, pursuant to the Loan Documents.
          “Permitted Refinancing” means, with respect to any Indebtedness of any
Person, any modification, refinancing, refunding, renewal or extension of such
Indebtedness; provided, that: (a) the principal amount thereof does not exceed
the sum of (i) the outstanding principal amount of the Indebtedness so modified,
refinanced, refunded, renewed or extended plus (ii) prepayment premiums paid,
and reasonable and customary fees and expenses incurred, in connection with such
modification, refinancing, refunding, renewal or extension, plus (iii) the
amount of unfunded commitments with respect to the Indebtedness so modified,
refinanced, refunded, renewed or extended (provided, further, that,
notwithstanding this clause (a), the amount of any Indebtedness incurred to
finance Rolling Stock or real property that does not constitute Collateral may,
in each case, be modified, refinanced, refunded, renewed or extended such that
the principal amount thereof would not exceed the fair market value of such
Rolling Stock or real property after giving effect to such modification,
refinancing, refunding, renewal or extension); (b) such modification,
refinancing, refunding, renewal or extension has (i) a final maturity date equal
to or later than the final maturity date of the Indebtedness being modified,
refinanced, refunded, renewed or extended, and
36

--------------------------------------------------------------------------------

(ii) a weighted average life to maturity equal to or longer than the weighted
average life to maturity of the Indebtedness being modified, refinanced,
refunded, renewed or extended; (c) the direct and contingent obligors of such
Indebtedness shall not be changed as a result of or in connection with such
modification, refinancing, refunding, renewal or extension (unless the obligor
of such Indebtedness is otherwise a Loan Party); (d) the terms (excluding
pricing, fees, rate floors, discounts, premiums and optional prepayments or
redemption terms) of such Indebtedness shall not be changed in any manner that
is materially adverse, taken as a whole, to the Borrower or any Restricted
Subsidiary, as applicable, as a result of or in connection with such
modification, refinancing, refunding, renewal or extension (it being understood
that financings of the type permitted by clause (e) of the definition of
“Permitted Indebtedness” provided by a lender may be cross-collateralized to
other financings of such type provided by such lender or its affiliates, and
such cross-collateralization shall not be deemed to be materially adverse to the
Borrower or any Restricted Subsidiary); (e) if the Indebtedness being modified,
refinanced, refunded, renewed or extended is subordinated in right of payment to
the Secured Obligations or secured by Liens on the Collateral junior to those
created under the Collateral Documents, such modification, refinancing,
refunding, renewal or extension is subordinated to the Secured Obligations on
terms at least as favorable to the Secured Parties as those contained in the
documentation governing the Indebtedness being so modified, refinanced,
refunded, renewed or extended; and (f) if the Indebtedness being modified,
refinanced, refunded, renewed or extended is unsecured, such modification,
refinancing, refunding, renewal or extension shall be unsecured.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
“Platform” has the meaning specified in Section 6.02.
“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” means, in
respect of a Specified Transaction, that such Specified Transaction and the
following transactions in connection therewith (to the extent applicable) shall
be deemed to have occurred as of the first day of the applicable Measurement
Period for the applicable covenant or requirement: (a)(i) with respect to any
Disposition, Involuntary Disposition or sale, transfer or other disposition that
results in a Person ceasing to be a Subsidiary or any designation of a
Restricted Subsidiary as an Unrestricted Subsidiary, income statement and cash
flow statement items (whether positive or negative) attributable to the Person
or property disposed of or the Restricted Subsidiary that is becoming an
Unrestricted Subsidiary shall be excluded, and (ii) with respect to any
Acquisition or other Investment, income statement and cash flow statement items
(whether positive or negative) attributable to the Person or property acquired
shall be included to the extent relating to any period applicable in such
calculations to the extent (A) such items are not otherwise included in such
income statement items for the Borrower and its Subsidiaries in accordance with
GAAP or in accordance with any defined terms set forth in Section 1.01, and (B)
such items are supported by financial statements or other information reasonably
satisfactory to the Administrative Agent, (b) any retirement of Indebtedness of
the Borrower or any of its Restricted Subsidiaries, and (c) any incurrence or
assumption of Indebtedness by the Borrower or any of its Restricted Subsidiaries
(and if such Indebtedness has a floating or formula rate, such Indebtedness
shall have an implied rate of interest for the applicable period for purposes of
this definition determined by utilizing the rate which is or would be in effect
with respect to such Indebtedness as at the relevant date of determination);
provided, that, (x) Pro Forma Basis, Pro Forma Compliance and Pro Forma Effect
in respect of any Specified Transaction shall be calculated in a reasonable and
factually supportable manner and certified by a Responsible Officer of the
Borrower, and (y) any such calculation shall be subject to the applicable
limitations set forth in the definition of Consolidated EBITDA.
37

--------------------------------------------------------------------------------

“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Borrower containing reasonably detailed calculations of the financial
covenants set forth in Section 7.11 as of the most recent fiscal quarter end for
which the Loan Parties were required to deliver financial statements pursuant to
Section 6.01(a) or Section 6.01(b), as applicable, after giving Pro Forma Effect
to the applicable Specified Transaction.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning specified in Section 6.02.
“Qualified Acquisition” means (a) a Permitted Acquisition with aggregate
Acquisition Consideration of at least $75,000,000, or (b) a series of related
Permitted Acquisitions in any twelve (12) month period, with aggregate
Acquisition Consideration for all such Permitted Acquisitions of at least
$75,000,000; provided, that, for any such Permitted Acquisition or series of
related Permitted Acquisitions to qualify as a Qualified Acquisition, a
Responsible Officer of the Borrower shall have delivered to the Administrative
Agent a certificate (any such certificate, a “Qualified Acquisition Notice”) on
or prior to the consummation of such Permitted Acquisition or the final closing
date with respect to a series of related Permitted Acquisitions (i) certifying
that the Permitted Acquisition or series of related Permitted Acquisitions meet
the criteria set forth in the foregoing clause (a) or clause (b), as applicable,
and (ii) notifying the Administrative Agent that the Borrower has elected to
treat such Permitted Acquisition or series of related Permitted Acquisitions as
a Qualified Acquisition.
“Qualified Acquisition Notice” has the meaning specified in the definition of
“Qualified Acquisition.”
“Qualified Acquisition Pro Forma Calculation” means, to the extent required in
connection with determining the permissibility of any Permitted Acquisition or
series of related Permitted Acquisitions that constitute a Qualified
Acquisition, the calculations required by clause (e) in the proviso to the
definition of “Permitted Acquisition.”
“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Qualified Equity Interests” means any Equity Interests other than Disqualified
Equity Interests.
“Qualifying Control Agreement” means an agreement, among a Loan Party, a
depository institution or securities intermediary and the Administrative Agent,
which agreement is in form and substance acceptable to the Administrative Agent
and which provides the Administrative Agent with “control” (as such term is used
in Article 9 of the UCC) over the deposit account(s) or securities account(s)
described therein.
“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.
“Register” has the meaning specified in Section 11.06(c).
38

--------------------------------------------------------------------------------

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Removal Effective Date” has the meaning set forth in Section 9.06(b).
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Loans, a Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swingline Loan, a Swingline Loan Notice.
“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than fifty percent (50%) of the Total Credit Exposures of all
Lenders at such time.  The Total Credit Exposure of any Defaulting Lender shall
be disregarded in determining Required Lenders at any time; provided, that, the
amount of any participation in any Swingline Loan and Unreimbursed Amounts that
such Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Revolving Lender shall be deemed to be held by the Lender that
is the Swingline Lender or the L/C Issuer, as the case may be, in making such
determination.
“Required Revolving Lenders” means, at any time, Revolving Lenders having Total
Revolving Credit Exposures representing more than fifty percent (50%) of the
Total Revolving Credit Exposures of all Revolving Lenders at such time.  The
Total Revolving Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Revolving Lenders at any time; provided, that, the amount
of any participation in any Swingline Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Revolving Lender shall be deemed to be held by the Revolving
Lender that is the Swingline Lender or the L/C Issuer, as the case may be, in
making such determination.
“Resignation Effective Date” has the meaning set forth in Section 9.06(a).
“Responsible Officer” means (a) the chief executive officer, president, chief
financial officer, senior vice president – corporate finance, or assistant
treasurer of a Loan Party, (b) solely for purposes of the delivery of incumbency
certificates pursuant to this Agreement, the secretary or any assistant
secretary of a Loan Party, and (c) solely for purposes of notices given pursuant
to Article II, (i) any other officer or employee of the applicable Loan Party so
designated by any of the officers set forth in clause (a) or clause (b) in a
notice to the Administrative Agent, or (ii) any other officer or employee of the
applicable Loan Party designated in or pursuant to an agreement between the
applicable Loan Party and the Administrative Agent.  Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party. To the extent requested by the Administrative Agent, each
Responsible Officer will provide an incumbency certificate and appropriate
authorization documentation, in each case in form and substance satisfactory to
the Administrative Agent.
“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares (or equivalent) of any class of Equity
Interests of the Borrower or any Restricted Subsidiary, now or hereafter
outstanding, (b) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares (or
equivalent) of any class of Equity Interests of the Borrower or any Restricted
Subsidiary, now or hereafter outstanding, and (c) any payment made to retire, or
to obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of Equity Interests of the Borrower or any
Restricted Subsidiary, now or hereafter outstanding.
39

--------------------------------------------------------------------------------

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.  Each Loan Party (other than, for the avoidance of
doubt, the Borrower) shall be a Restricted Subsidiary.
“Revenue Equipment” means all titled tractors and trailers owned by any Loan
Party and used in the operation of such Loan Party’s business.
“Revenue Equipment Collateral” means all Revenue Equipment, other than Revenue
Equipment constituting Excluded Property pursuant to clause (e)(ii) of the
definition of “Excluded Property.”
“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Revolving Lenders pursuant to Section
2.01(b).
“Revolving Commitment” means, as to each Revolving Lender, such Revolving
Lender’s obligation to (a) make Revolving Loans to the Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations, and (c)
purchase participations in Swingline Loans, in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth opposite such
Revolving Lender’s name on Schedule 1.01(b) under the caption “Revolving
Commitment” or opposite such caption in the Assignment and Assumption or other
documentation pursuant to which such Revolving Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.  The aggregate amount of the Revolving Commitments of all of the
Revolving Lenders on the Closing Date shall be $150,000,000.
“Revolving Exposure” means, as to any Revolving Lender at any time, the
aggregate principal amount of such Revolving Lender’s (a) outstanding Revolving
Loans at such time, plus (b) participation in L/C Obligations at such time, plus
(c) participation in Swingline Loans at such time.
“Revolving Facility” means, at any time, the aggregate amount of the Revolving
Lenders’ Revolving Commitments at such time.
“Revolving Lender” means, at any time, (a) so long as any Revolving Commitment
is in effect at such time, any Lender that has a Revolving Commitment at such
time, or (b) if the Revolving Commitments have terminated or expired at such
time, any Lender that has a Revolving Loan or a participation in L/C Obligations
or Swingline Loans at such time.
“Revolving Loan” has the meaning specified in Section 2.01(b).
“Rolling Stock” means all trucks, trailers, tractors, service vehicles, vans,
forklifts, wheel loaders and other mobile equipment and other vehicles, wherever
located, except for (a) automobiles and pick-up trucks used by the Loan Parties’
employees, and (b) aircraft.
“Rolling Stock Report” means a certificate of a Responsible Officer of the
Borrower setting forth, as of the end of the fiscal quarter most recently ended,
a summary report of the Rolling Stock that is tractors and trailers and that
constitutes Collateral reflecting (a) such Rolling Stock that existed at the
beginning of the period covered by such report, (b) additions to such Rolling
Stock during the period covered by such report, (c) Dispositions of such Rolling
Stock during the period covered by such report, and (d) such Rolling Stock then
in existence as of the end of the period covered by such report, in each case,
setting forth the following information: the date of acquisition, the
manufacturer, the model year, the model, the approximate mileage, the vehicle
identification number (or other similar serial number), the Loan Party that is
the owner, and the internal tracking number.
40

--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.
“Sale and Leaseback Transaction” means, with respect to any Loan Party or any
Restricted Subsidiary, any arrangement, directly or indirectly, with any Person
whereby such Loan Party or such Restricted Subsidiary shall sell or transfer any
property used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.
“Sanction(s)” means any sanction administered or enforced by the United States
Government (including OFAC), the United Nations Security Council, the European
Union, Her Majesty’s Treasury (“HMT”) or other relevant sanctions authority.
“Scheduled Unavailability Date” has the meaning specified in Section 3.07.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Cash Management Agreement” means any Cash Management Agreement between
the any Loan Party or any Restricted Subsidiary and any Cash Management Bank.
“Secured Hedge Agreement” means any interest rate, currency, foreign exchange,
or commodity Swap Contract not prohibited under Article VI or VII between any
Loan Party or any Restricted Subsidiary and any Hedge Bank.
“Secured Obligations” means all Obligations and all Additional Secured
Obligations.
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, the Indemnitees and
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 9.05.
“Secured Party Designation Notice” means a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit G.
“Securities Act” means the Securities Act of 1933, including all amendments
thereto and regulations promulgated thereunder.
“Security Agreement” means the security and pledge agreement, dated as of the
Closing Date, executed in favor of the Administrative Agent by each of the Loan
Parties.
“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.
“Solvency Certificate” means a solvency certificate in substantially in the form
of Exhibit H.
41

--------------------------------------------------------------------------------

“Specified Loan Party” means any Loan Party that is not then an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 10.11).
“Specified Transaction” means (a) any Acquisition, (b) any Material Disposition,
(c) any sale, transfer or other disposition that results in a Person ceasing to
be a Subsidiary, (d) any Investment that results in a Person becoming a
Subsidiary, (e) any designation of a Subsidiary as a Restricted Subsidiary or an
Unrestricted Subsidiary, (f) any incurrence or repayment of Indebtedness (other
than Indebtedness permitted pursuant to clause (e) of the definition of
“Permitted Indebtedness”) with a principal amount in excess of the Threshold
Amount, or (g) any other event that by the terms of the Loan Documents requires
Pro Forma Compliance with a test or covenant, calculation as to Pro Forma Effect
with respect to a test or covenant, or requires such test or covenant to be
calculated on a Pro Forma Basis (it being understood and agreed that in
connection with the calculation of the Consolidated Net Leverage Ratio for
purposes of determining the permissibility of the incurrence of any
Indebtedness, (i) the proceeds of such Indebtedness shall not be counted as
Unrestricted Cash, and (ii) any Indebtedness being repaid with the proceeds of
such Indebtedness shall not be considered outstanding).
“Subordinating Loan Party” has the meaning specified in Section 11.16.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned.  Unless otherwise
specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of the Borrower.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swingline Borrowing” means a borrowing of a Swingline Loan pursuant to Section
2.04.
42

--------------------------------------------------------------------------------

“Swingline Lender” means Bank of America in its capacity as provider of
Swingline Loans, or any successor swingline lender hereunder.
“Swingline Loan” has the meaning specified in Section 2.04(a).
“Swingline Loan Notice” means a notice of a Swingline Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit I or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.
“Swingline Sublimit” means an amount equal to the lesser of (a) $15,000,000, and
(b) the Revolving Facility.  The Swingline Sublimit is part of, and not in
addition to, the Revolving Facility.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including Sale and Leaseback
Transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(a).
“Term Commitment” means, as to each Term Lender, such Term Lender’s obligation
to make a Term Loan to the Borrower pursuant to Section 2.01(a) (or, in
connection with any increase in the Term Facility pursuant to Section
2.02(g)(ii), such Term Lender’s obligation to make a Term Loan to the Borrower
in connection with such increase) in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Term Lender’s
name on Schedule 1.01(b) under the caption “Term Commitment” or opposite such
caption in the Assignment and Assumption or other documentation pursuant to
which such Term Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement.  The Term
Commitments of all of the Term Lenders on the Closing Date shall be
$200,000,000.
“Term Facility” means, at any time (a) on or prior to the Closing Date, the
aggregate amount of the Term Commitments at such time, and (b) after the Closing
Date, the aggregate Outstanding Amount of the Term Loans at such time.
“Term Lender” means, at any time (a) on or prior to the Closing Date, any Person
that has a Term Commitment at such time, and (b) after the Closing Date, any
Lender that holds a Term Loan at such time.
“Term Loan” means an advance made by a Term Lender under the Term Facility.
“Threshold Amount” means $17,500,000.
43

--------------------------------------------------------------------------------

“Total Credit Exposure” means, as to any Lender at any time, (a) the unused
Commitments of such Lender at such time, plus (b) the Revolving Exposure of such
Lender at such time, plus (c) the Outstanding Amount of all Term Loans of such
Lender at such time.
“Total Revolving Credit Exposure” means, as to any Revolving Lender at any time,
(a) the unused Revolving Commitment of such Revolving Lender at such time, plus
(b) the Revolving Exposure of such Revolving Lender at such time.
“Total Revolving Outstandings” means, at any time, the aggregate Outstanding
Amount of (a) all Revolving Loans at such time, plus (b) all Swingline Loans at
such time, plus (c) all L/C Obligations at such time.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided, that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“Unrestricted Cash” means, subject to the limitations in Section 1.03(a) and
Section 2.02(g), as of any date of determination, an amount equal to the total
of (a) the aggregate amount of unrestricted cash and Cash Equivalents of the
Loan Parties as of such date, minus (b) $5,000,000.
“Unrestricted Subsidiary” means, at any date of determination, any Subsidiary of
the Borrower (other than any Subsidiary that (a) owns any Equity Interests in
the Borrower or any Restricted Subsidiary, or (b) holds a Lien on any assets or
property of the Borrower or any Restricted Subsidiary) that has been designated
as an Unrestricted Subsidiary by the Borrower (in a written notice by the
Borrower to the Administrative Agent); provided, that, (i) no Default or Event
of Default has occurred and is continuing or would result therefrom, (ii) the
Borrower shall have delivered to the Administrative Agent a Pro Forma Compliance
Certificate demonstrating that, upon giving Pro Forma Effect to such
designation, the Loan Parties would be in compliance with the financial
covenants set forth in Section 7.11 as of the most recent fiscal quarter end for
which the Borrower was required to deliver financial statements pursuant to
Section 6.01(a) or Section 6.01(b), and (iii) such Subsidiary shall have been or
will promptly be designated an “unrestricted subsidiary” (or otherwise not be
subject to the covenants) under any Indebtedness with an outstanding principal
amount in excess of the Threshold Amount.  The designation of any Restricted
Subsidiary as an Unrestricted Subsidiary after the Closing Date shall constitute
an Investment by the Borrower therein at the date of designation in an amount
equal to the fair market value (as determined in good faith by the Borrower) of
the Investments held by the Borrower in such Unrestricted Subsidiary immediately
prior to such designation.  The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute the incurrence by such Restricted
Subsidiary at the time of designation of any Indebtedness or Liens of such
Restricted Subsidiary outstanding at such time.  Once an Unrestricted Subsidiary
has been designated as a Restricted Subsidiary, it cannot be re-designated as an
Unrestricted Subsidiary; once a Restricted Subsidiary has been designated as an
Unrestricted Subsidiary, it cannot be re-designated as a Restricted Subsidiary. 
As of the Closing Date, there are no Unrestricted Subsidiaries.
44

--------------------------------------------------------------------------------

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(3).
“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right to so vote
has been suspended by the happening of such contingency.
“Wholly Owned Subsidiary” means, as to any Person, (a) any corporation one
hundred percent (100%) of whose Equity Interests (other than directors’
qualifying shares or Equity Interests that are required to be held by another
person in order to satisfy a foreign requirement of Law prescribing an equity
owner resident in the local jurisdiction) is at the time owned by such Person
and/or one or more Wholly Owned Subsidiaries of such Person, and (b) any
partnership, association, joint venture, limited liability company or other
entity in which such Person and/or one or more Wholly Owned Subsidiaries of such
Person have a one hundred percent (100%) equity interest at such time.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.02         Other Interpretive Provisions.
With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:
 
(a)          The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms. 
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.”  The word “will” shall be construed to have
the same meaning and effect as the word “shall.”  Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document (including the Loan Documents and any Organization Document)
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, amended and restated, modified, extended,
restated, replaced or supplemented from time to time (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Preliminary Statements, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and
Preliminary Statements, Exhibits and Schedules to, the Loan Document in which
such references appear, (v) any reference to any law shall include all statutory
and regulatory rules, regulations, orders and provisions consolidating,
amending, replacing or interpreting such law and any reference to any law or
regulation shall, unless otherwise specified, refer to such law or regulation as
amended, modified, extended, restated, replaced or supplemented from time to
time, and (vi) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
45

--------------------------------------------------------------------------------

(b)          In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)          Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
1.03          Accounting Terms.
(a)          Generally.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein.  Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of the
Borrower and its Subsidiaries shall be deemed to be carried at one hundred
percent (100%) of the outstanding principal amount thereof, and the effects of
FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall be disregarded. 
Notwithstanding anything contained herein to the contrary, in connection with
the calculation of the Consolidated Net Leverage Ratio for purposes of
determining the permissibility of the incurrence of any Indebtedness, (i) the
proceeds of such Indebtedness shall not be counted as Unrestricted Cash, and
(ii) any Indebtedness being repaid with the proceeds of such Indebtedness shall
not be considered outstanding.
(b)          Changes in GAAP.  If at any time any change in GAAP, any change in
the Loan Parties’ accounting policies, or any change in the application of GAAP
by the Loan Parties, in any case, would affect the computation of any financial
ratio or requirement set forth in any Loan Document, and either the Borrower or
the Required Lenders shall so request, the Administrative Agent, the Lenders and
the Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided, that, until so amended, (i)
such ratio or requirement shall continue to be computed in accordance with GAAP
prior to such change therein, and (ii) the Borrower shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP.  Without limiting the foregoing,
leases shall continue to be classified and accounted for on a basis consistent
with that reflected in the Audited Financial Statements for all purposes of this
Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above.
(c)          Consolidation of Variable Interest Entities. All references herein
to Consolidated financial statements of the Borrower and its Subsidiaries or to
the determination of any amount for the Borrower and its Subsidiaries on a
Consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.
(d)          Pro Forma Calculations.  Notwithstanding anything to the contrary
contained herein, all calculations of the Consolidated Net Leverage Ratio
(including for purposes of compliance with Section 7.11 and determining the
Applicable Rate) and the Consolidated Interest Coverage Ratio, in each case,
shall be made on a Pro Forma Basis with respect to all Specified Transactions
occurring during the applicable Measurement Period to which such calculation
relates, and/or subsequent to the end of such Measurement Period but not later
than the date of such calculation; provided, that, notwithstanding the
foregoing, when calculating the Consolidated Net Leverage Ratio or the
Consolidated Interest Coverage Ratio, in each case, for purposes of determining
(i) compliance with Section 7.11, and/or (ii) the Applicable Rate, any Specified
Transaction and any related adjustment contemplated in the definition of Pro
Forma Basis that occurred subsequent to the end of the applicable Measurement
Period shall not be given Pro Forma Effect.  For purposes of determining
compliance with any provision of this Agreement which requires Pro Forma
Compliance with any financial covenant set forth in Section 7.11, (A) in the
case of any such compliance required after delivery of financial statements for
the fiscal quarter ending June 30, 2018, such Pro Forma Compliance shall be
determined by reference to the maximum Consolidated Net Leverage Ratio and/or
the minimum Consolidated Interest Coverage Ratio, as applicable, permitted for
the fiscal quarter most recently then ended for which financial statements have
been delivered (or were required to have been delivered) in accordance with
Section 6.01(a) or Section 6.01(b), as applicable, or (B) in the case of any
such compliance required prior to the delivery referred to in clause (A) above,
such Pro Forma Compliance shall be determined by reference to (x) the Interim
Financial Statements, and (y) the maximum Consolidated Net Leverage Ratio and/or
the minimum Consolidated Interest Coverage Ratio, as applicable, permitted for
the fiscal quarter ending June 30, 2018.
46

--------------------------------------------------------------------------------

1.04         Rounding.
Any financial ratios required to be maintained by the Loan Parties pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).
1.05         Times of Day.
Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).
1.06         Letter of Credit Amounts.
Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, that, with respect to any Letter of Credit that, by its
terms or the terms of any Issuer Document related thereto, provides for one or
more automatic increases in the stated amount thereof, the amount of such Letter
of Credit shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.
1.07         UCC Terms.
Terms defined in the UCC in effect on the Closing Date and not otherwise defined
herein shall, unless the context otherwise indicates, have the meanings provided
by those definitions.  Subject to the foregoing, the term “UCC” refers, as of
any date of determination, to the UCC then in effect.
1.08         Rates.
The Administrative Agent does not warrant, nor accept responsibility, nor shall
the Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
“Eurodollar Rate” or with respect to any comparable or successor rate thereto.
47

--------------------------------------------------------------------------------

ARTICLE II

COMMITMENTS AND CREDIT EXTENSIONS
2.01         Loans.
(a)          Term Borrowing.  Subject to the terms and conditions set forth
herein, each Term Lender severally agrees to make a single loan to the Borrower,
in Dollars, on the Closing Date in an amount not to exceed such Term Lender’s
Applicable Percentage of the Term Facility.  The Term Borrowing shall consist of
Term Loans made simultaneously by the Term Lenders in accordance with their
respective Applicable Percentage of the Term Facility.  Term Loans repaid or
prepaid may not be reborrowed.  Term Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein; provided, that, the Term Borrowing made
on the Closing Date shall be made as Base Rate Loans unless the Borrower
delivers a Funding Indemnity Letter not less than three (3) Business Days prior
to the date of the Term Borrowing.
(b)          Revolving Borrowings.  Subject to the terms and conditions set
forth herein, each Revolving Lender severally agrees to make loans (each such
loan, a “Revolving Loan”) to the Borrower, in Dollars, from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Revolving Commitment;
provided, that, after giving effect to any Revolving Borrowing, (i) the Total
Revolving Outstandings shall not exceed the Revolving Facility, and (ii) the
Revolving Exposure of any Revolving Lender shall not exceed such Revolving
Lender’s Revolving Commitment.  Within the limits of each Revolving Lender’s
Revolving Commitment, and subject to the other terms and conditions hereof, the
Borrower may borrow Revolving Loans under this Section 2.01(b), prepay Revolving
Loans under Section 2.05, and reborrow Revolving Loans under this Section
2.01(b).  Revolving Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein; provided, that, any Revolving Borrowings made on the
Closing Date or any of the three (3) Business Days following the Closing Date
shall be made as Base Rate Loans unless the Borrower delivers a Funding
Indemnity Letter not less than three (3) Business Days prior to the date of such
Revolving Borrowing.
2.02         Borrowings, Conversions and Continuations of Loans.
(a)          Notice of Borrowing.  Each Borrowing, each conversion of Loans from
one Type to the other, and each continuation of Eurodollar Rate Loans shall be
made upon the Borrower’s irrevocable notice to the Administrative Agent, which
may be given by telephone or a Loan Notice; provided, that, any telephonic
notice must be confirmed immediately by delivery to the Administrative Agent of
a Loan Notice.  Each Loan Notice must be received by the Administrative Agent
not later than 11:00 a.m. (i) three (3) Business Days prior to the requested
date of any Borrowing of, conversion to or continuation of Eurodollar Rate Loans
or of any conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on
the requested date of any Borrowing of Base Rate Loans.  Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof (or, in
connection with any conversion or continuation of a Term Loan, if less, the
entire principal thereof then outstanding).  Except as provided in Sections
2.03(c) and 2.04(c), each Borrowing of or conversion to Base Rate Loans shall be
in a principal amount of $500,000 or a whole multiple
48

--------------------------------------------------------------------------------

of $100,000 in excess thereof (or, in connection with any conversion or
continuation of a Term Loan, if less, the entire principal thereof then
outstanding).  Each Loan Notice and each telephonic notice shall specify (A) the
applicable Facility and whether the Borrower is requesting a Borrowing, a
conversion of Loans from one Type to the other, or a continuation of Loans, as
the case may be, under such Facility, (B) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(C) the principal amount of Loans to be borrowed, converted or continued, (D)
the Type of Loans to be borrowed or to which existing Loans are to be converted,
and (E) if applicable, the duration of the Interest Period with respect
thereto.  If the Borrower fails to specify a Type of Loan in a Loan Notice or if
the Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Loans shall be made as, or converted to, Base
Rate Loans.  Any such automatic conversion to Base Rate Loans shall be effective
as of the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Rate Loans.  If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurodollar Rate Loans in any such Loan Notice,
but fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one (1) month.  Notwithstanding anything to the contrary
herein, (1) a Swingline Loan may not be converted to a Eurodollar Rate Loan, and
(2) the borrowing of a Swingline Loan shall be governed by Section 2.04.
(b)          Advances.  Following receipt of a Loan Notice for a Facility, the
Administrative Agent shall promptly notify each Appropriate Lender of the amount
of its Applicable Percentage under such Facility of the applicable Loans, and if
no timely notice of a conversion or continuation is provided by the Borrower,
the Administrative Agent shall notify each Appropriate Lender of the details of
any automatic conversion to Base Rate Loans described in Section 2.02(a).  In
the case of a Borrowing, each Appropriate Lender shall make the amount of its
Loan available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00p.m. on the Business Day
specified in the applicable Loan Notice.  Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds, or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
that, if, on the date a Loan Notice with respect to a Revolving Borrowing is
given by the Borrower, there are L/C Borrowings outstanding, then the proceeds
of such Revolving Borrowing, first, shall be applied to the payment in full of
any such L/C Borrowings, and second, shall be made available to the Borrower as
provided above.
(c)          Eurodollar Rate Loans.  Except as otherwise provided herein, a
Eurodollar Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurodollar Rate Loan.  During the existence of a
Default, without the consent of the Required Lenders, no Loans may be requested
as, converted to or continued as, Eurodollar Rate Loans, and the Required
Lenders may demand that any or all of the outstanding Eurodollar Rate Loans be
converted immediately to Base Rate Loans.
(d)          Interest Rates. Each determination of an interest rate by the
Administrative Agent pursuant to any provision of this Agreement shall be
conclusive and binding on the Borrower and the Lenders in the absence of
manifest error.
(e)          Interest Periods.  After giving effect to the Term Borrowing, all
conversions of Term Loans from one Type to the other, and all continuations of
Term Loans as the same Type, there shall not be more than five (5) Interest
Periods in effect in respect of the Term Facility.  After giving effect to all
Revolving Borrowings, all conversions of Revolving Loans from one Type to the
other, and all continuations of Revolving Loans as the same Type, there shall
not be more than five (5) Interest Periods in effect in respect of the Revolving
Facility.
49

--------------------------------------------------------------------------------

(f)          Cashless Settlement Mechanism.  Notwithstanding anything to the
contrary in this Agreement, any Lender may exchange, continue or rollover all or
the portion of its Loans in connection with any refinancing, extension, loan
modification or similar transaction permitted by the terms of this Agreement,
pursuant to a cashless settlement mechanism approved by the Borrower, the
Administrative Agent and such Lender.
(g)          Increase in Revolving Facility; Increase in Term Facility.  The
Borrower may at any time on or after the Closing Date, and from time to time,
upon prior written notice by the Borrower to the Administrative Agent, increase
the Revolving Facility (but not the Letter of Credit Sublimit or the Swingline
Sublimit) and/or increase the Term Facility, by a maximum aggregate amount for
all such increases not to exceed $75,000,000, as follows:
(i)          Increase in Revolving Facility.  The Borrower may, at any time on
or after the Closing Date, and from time to time, upon prior written notice by
the Borrower to the Administrative Agent, increase the Revolving Facility (but
not the Letter of Credit Sublimit or the Swingline Sublimit) with additional
Revolving Commitments from any Revolving Lender or new Revolving Commitments
from one or more other Persons selected by the Borrower and acceptable to the
Administrative Agent, the Swingline Lender and the L/C Issuer (so long as such
Persons are Eligible Assignees); provided, that:
(A)          any such increase shall be in a minimum principal amount of
$5,000,000 and in integral multiples of $1,000,000 in excess thereof;
(B)          no Default or Event of Default shall exist and be continuing at the
time of any such increase;
(C)          no existing Revolving Lender shall be under any obligation to
increase its Revolving Commitment and any such decision whether to increase its
Revolving Commitment shall be in such Revolving Lender’s sole and absolute
discretion;
(D)          (1) any new Lender shall join this Agreement by executing such
joinder documents as are required by the Administrative Agent, and/or (2) any
existing Revolving Lender electing to increase its Revolving Commitment shall
have executed a commitment agreement satisfactory to the Administrative Agent;
(E)          as a condition precedent to such increase, the Borrower shall have
delivered to the Administrative Agent a certificate of each Loan Party dated as
of the date of such increase and signed by a Responsible Officer of each such
Loan Party (1) certifying and attaching the resolutions adopted by such Loan
Party approving or consenting to such increase, and (2) in the case of the
Borrower, certifying that, before and after giving effect to such increase, (x)
the representations and warranties of each Loan Party contained in this
Agreement or in any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, are true and
correct in all material respects (and in all respects if any such representation
or warranty is already qualified by materiality or reference to Material Adverse
Effect) on and as of the date of such increase, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects (and in all respects if
any such representation or warranty is already qualified by materiality or
reference to Material Adverse Effect) as of such earlier date, and except that
for purposes of this Section 2.02(g)(i)(E)(2)(x), the representations and
warranties contained in Sections 5.05(a), (b), and (d) shall be deemed to refer
to the most recent statements furnished pursuant to Section 6.01(a), Section
6.01(b), or Section 6.01(c), as applicable, and (y) no Default or Event of
Default exists;
50

--------------------------------------------------------------------------------

(F)          a Responsible Officer of the Borrower shall have delivered to the
Administrative Agent a Pro Forma Compliance Certificate demonstrating that, upon
giving Pro Forma Effect to such increase (and assuming for such calculation that
such increase is fully drawn), the Loan Parties would be in compliance with the
financial covenants set forth in Section 7.11 as of the most recent fiscal
quarter end for which the Borrower was required to deliver financial statements
pursuant to Section 6.01(a) or Section 6.01(b), as applicable (it being
understood and agreed that for purposes of such calculation, for purposes of
calculating the Consolidated Net Leverage Ratio, (x) the identifiable proceeds
of such increase (if any) incurred at such time shall not qualify as
Unrestricted Cash, and (y) any Indebtedness being repaid with the identifiable
proceeds of such increase (if any) shall not be considered outstanding);
(G)          the Administrative Agent shall have received such amendments to the
Collateral Documents as the Administrative Agent reasonably requests to cause
the Collateral Documents to secure the Secured Obligations after giving effect
to such increase;
(H)          Schedule 1.01(b) shall be deemed revised to include any increase in
the Revolving Facility pursuant to this Section 2.02(g)(i) and to include
thereon any Person that becomes a Revolving Lender pursuant to this Section
2.02(g)(i); and
(I)          the Administrative Agent shall have received (1)(x) evidence as to
whether each Mortgaged Property is a Flood Hazard Property, and (y) if any
Mortgaged Property is a Flood Hazard Property, (I) evidence as to whether the
community in which such Mortgaged Property is located is participating in the
National Flood Insurance Program, (II) the applicable Loan Party’s written
acknowledgment of receipt of written notification from the Administrative Agent
(x) as to the fact that such Mortgaged Property is a Flood Hazard Property, and
(y) as to whether the community in which each such Flood Hazard Property is
located is participating in the National Flood Insurance Program, and (III)
copies of insurance policies or certificates of insurance of the Loan Parties
and their respective Subsidiaries evidencing flood insurance satisfactory to the
Administrative Agent and naming the Administrative Agent and its successors
and/or assigns as sole loss payee on behalf of the Secured Parties, and (2) with
respect to any new real property that will be added as a Mortgaged Property on
the effective date of such increase, or will be required to be added as a
Mortgaged Property following the effective date of such increase, written notice
thereof at least thirty (30) days prior to the effective date of such increase.
51

--------------------------------------------------------------------------------

The Borrower shall prepay any Revolving Loans owing by it and outstanding on the
date of any such increase (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Revolving Loans
ratable with any revised Revolving Commitments arising from any non-ratable
increase in the Revolving Facility pursuant to this Section 2.02(g)(i).
(ii)          Increase in Term Facility.  The Borrower may, at any time on or
after the Closing Date, and from time to time, upon prior written notice by the
Borrower to the Administrative Agent, increase the Term Facility with additional
Term Commitments from any Term Lender or new Term Commitments from one or more
other Persons selected by the Borrower and acceptable to the Administrative
Agent (so long as such Persons are Eligible Assignees); provided, that:
(A)         any such increase shall be in a minimum principal amount of
$5,000,000 and in integral multiples of $1,000,000 in excess thereof;
(B)          no Default or Event of Default shall exist and be continuing at the
time of any such increase;
(C)          no existing Term Lender shall be under any obligation to increase
its Term Commitment and any such decision whether to increase its Term
Commitment shall be in such Term Lender’s sole and absolute discretion;
(D)          (1) any new Lender shall join this Agreement by executing such
joinder documents as are required by the Administrative Agent, and/or (2) any
existing Term Lender electing to increase its Term Commitment shall have
executed a commitment agreement satisfactory to the Administrative Agent;
(E)           as a condition precedent to such increase, the Borrower shall have
delivered to the Administrative Agent a certificate of each Loan Party dated as
of the date of such increase and signed by a Responsible Officer of each such
Loan Party (1) certifying and attaching the resolutions adopted by such Loan
Party approving or consenting to such increase, and (2) in the case of the
Borrower, certifying that, before and after giving effect to such increase, (x)
the representations and warranties of each Loan Party contained in this
Agreement or in any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, are true and
correct in all material respects (and in all respects if any such representation
or warranty is already qualified by materiality or reference to Material Adverse
Effect) on and as of the date of such increase, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects (and in all respects if
any such representation or warranty is already qualified by materiality or
reference to Material Adverse Effect) as of such earlier date, and except that
for purposes of this Section 2.02(g)(ii)(E)(2)(x), the representations and
warranties contained in Sections 5.05(a), (b), and (d) shall be deemed to refer
to the most recent statements furnished pursuant to Section 6.01(a), Section
6.01(b), or Section 6.01(c), as applicable, and (y) no Default or Event of
Default exists;
(F)          a Responsible Officer of the Borrower shall have delivered to the
Administrative Agent a Pro Forma Compliance Certificate demonstrating that, upon
giving Pro Forma Effect to such increase, the Loan Parties would be in
compliance with the financial covenants set forth in Section 7.11 as of the most
recent fiscal quarter end for which the Borrower was required to deliver
financial statements pursuant to Section 6.01(a) or Section 6.01(b), as
applicable (it being understood and agreed that for purposes of such
calculation, for purposes of calculating the Consolidated Net Leverage Ratio,
(x) the identifiable proceeds of such increase (if any) incurred at such time
shall not qualify as Unrestricted Cash, and (y) any Indebtedness being repaid
with the identifiable proceeds of such increase (if any) shall not be considered
outstanding);
52

--------------------------------------------------------------------------------

(G)          the Administrative Agent shall have received such amendments to the
Collateral Documents as the Administrative Agent reasonably requests to cause
the Collateral Documents to secure the Secured Obligations after giving effect
to such increase;
(H)          Schedule 1.01(b) shall be deemed revised to include any increase in
the Term Facility pursuant to this Section 2.02(g)(ii) and to include thereon
any Person that becomes a Term Lender pursuant to this Section 2.02(g)(ii); and
(I)          the Administrative Agent shall have received (1)(x) evidence as to
whether each Mortgaged Property is a Flood Hazard Property, and (y) if any
Mortgaged Property is a Flood Hazard Property, (I) evidence as to whether the
community in which such Mortgaged Property is located is participating in the
National Flood Insurance Program, (II) the applicable Loan Party’s written
acknowledgment of receipt of written notification from the Administrative Agent
(x) as to the fact that such Mortgaged Property is a Flood Hazard Property, and
(y) as to whether the community in which each such Flood Hazard Property is
located is participating in the National Flood Insurance Program, and (III)
copies of insurance policies or certificates of insurance of the Loan Parties
and their respective Subsidiaries evidencing flood insurance satisfactory to the
Administrative Agent and naming the Administrative Agent and its successors
and/or assigns as sole loss payee on behalf of the Secured Parties, and (2) with
respect to any new real property that will be added as a Mortgaged Property on
the effective date of such increase, or will be required to be added as a
Mortgaged Property following the effective date of such increase, written notice
thereof at least thirty (30) days prior to the effective date of such increase.
2.03          Letters of Credit.
(a)          The Letter of Credit Commitment.
(i)          Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the Revolving Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit for the account of the Borrower or any Restricted
Subsidiary, and to amend or extend Letters of Credit previously issued by it, in
accordance with Section 2.03(b), and (2) to honor drawings under the Letters of
Credit; and (B) the Revolving Lenders severally agree to participate in Letters
of Credit issued for the account of the Borrower or any Restricted Subsidiary
and any drawings thereunder; provided, that, after giving effect to any L/C
Credit Extension with respect to any Letter of Credit, (x) the Total Revolving
Outstandings shall not exceed the Revolving
53

--------------------------------------------------------------------------------

Facility, (y) the Revolving Exposure of any Revolving Lender shall not exceed
such Revolving Lender’s Revolving Commitment, and (z) the Outstanding Amount of
the L/C Obligations shall not exceed the Letter of Credit Sublimit; provided,
further, that, after giving effect to all L/C Credit Extensions, the aggregate
Outstanding Amount of all L/C Obligations of any L/C Issuer shall not exceed
such L/C Issuer’s L/C Commitment.  Each request by the Borrower for the issuance
or amendment of a Letter of Credit shall be deemed to be a representation by the
Borrower that the L/C Credit Extension so requested complies with the conditions
set forth in the proviso to the preceding sentence.  Within the foregoing
limits, and subject to the terms and conditions hereof, the Borrower’s ability
to obtain Letters of Credit shall be fully revolving, and accordingly the
Borrower may, during the foregoing period, obtain Letters of Credit to replace
Letters of Credit that have expired or that have been drawn upon and
reimbursed.  All Existing Letters of Credit shall be deemed to have been issued
pursuant hereto and deemed L/C Obligations, and from and after the Closing Date
shall be subject to and governed by the terms and conditions hereof.
(ii)          The L/C Issuer shall not issue any Letter of Credit if: (A)
subject to Section 2.03(b)(iv), the expiry date of the requested Letter of
Credit would occur more than twelve (12) months after the date of issuance or
last extension, unless the Required Revolving Lenders have approved such expiry
date; or (B) the expiry date of the requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all the Revolving Lenders have
approved such expiry date.
(iii)          The L/C Issuer shall not be under any obligation to issue any
Letter of Credit if: (A) any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain the L/C
Issuer from issuing the Letter of Credit, or any Law applicable to the L/C
Issuer or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over the L/C Issuer shall prohibit,
or request that the L/C Issuer refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it; (B) the issuance of
the Letter of Credit would violate one or more policies of the L/C Issuer
applicable to letters of credit generally; (C) except as otherwise agreed by the
Administrative Agent and the L/C Issuer, the Letter of Credit is in an initial
stated amount less than $500,000; (D) the Letter of Credit is to be denominated
in a currency other than Dollars; (E) any Revolving Lender is at that time a
Defaulting Lender, unless the L/C Issuer has entered into arrangements,
including the delivery of Cash Collateral, satisfactory to the L/C Issuer (in
its sole discretion) with the Borrower or such Revolving Lender to eliminate the
L/C Issuer’s actual or potential Fronting Exposure (after giving effect to
Section 2.15(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which the L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion; or (F) the Letter of
Credit contains any provisions for automatic reinstatement of the stated amount
after any drawing thereunder.
(iv)          The L/C Issuer shall not amend any Letter of Credit if the L/C
Issuer would not be permitted at such time to issue the Letter of Credit in its
amended form under the terms hereof.
54

--------------------------------------------------------------------------------

(v)          The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
the Letter of Credit.
(vi)          The L/C Issuer shall act on behalf of the Revolving Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities (A)
provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.
(b)           Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
(i)          Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower
(and, in the case of any Letter of Credit to be issued for a Restricted
Subsidiary, by such Restricted Subsidiary if required by the L/C Issuer). Such
Letter of Credit Application may be sent by fax transmission, by United States
mail, by overnight courier, by electronic transmission using the system provided
by the L/C Issuer, by personal delivery or by any other means acceptable to the
L/C Issuer. Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least two (2) Business
Days (or such later date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be.  In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer: (A)
the proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount  thereof; (C) the expiry date thereof; (D) the
name and address of the beneficiary thereof; (E) the documents to be presented
by such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the L/C Issuer may require.  In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer: (1)
the Letter of Credit to be amended; (2) the proposed date of amendment thereof
(which shall be a Business Day); (3) the nature of the proposed amendment; and
(4) such other matters as the L/C Issuer may require.  Additionally, the
Borrower shall furnish to the L/C Issuer and the Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as the L/C Issuer or the
Administrative Agent may require.
(ii)          Promptly after receipt of any Letter of Credit Application, the
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, the L/C Issuer will provide
the Administrative Agent with a copy thereof.  Unless the L/C Issuer has
received written notice from any Revolving Lender, the Administrative Agent or
any Loan Party, at least one (1) Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower (or the
applicable Restricted Subsidiary) or enter into the applicable amendment, as the
case may be, in each case in accordance with the L/C Issuer’s usual and
customary business practices.  Immediately upon the issuance of each Letter of
Credit, each Revolving Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Revolving
Lender’s Applicable Revolving Percentage times the amount of such Letter of
Credit.
55

--------------------------------------------------------------------------------

(iii)          Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
(iv)          If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided, that, any such Auto-Extension Letter of Credit
must permit the L/C Issuer to prevent any such extension at least once in each
twelve (12) month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve (12) month period to be
agreed upon at the time such Letter of Credit is issued.  Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Revolving Lenders shall be
deemed to have authorized (but may not require) the L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided, that, the L/C Issuer shall not
permit any such extension if (A) the L/C Issuer has determined that it would not
be permitted, or would have no obligation at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of Section 2.03(a)(ii), Section 2.03(a)(iii) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven (7) Business Days before the Non-Extension Notice
Date (1) from the Administrative Agent that the Required Revolving Lenders have
elected not to permit such extension, or (2) from the Administrative Agent, any
Revolving Lender or the Borrower that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied, and in each such case directing
the L/C Issuer not to permit such extension.
(c)          Drawings and Reimbursements; Funding of Participations.
(i)          Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof.  Not later than 11:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing.  If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Revolving Lender of the Honor Date, the amount
of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Revolving Lender’s Applicable Revolving Percentage thereof.  In such event, the
Borrower shall be deemed to have requested a Revolving Borrowing of Base Rate
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.02
for the principal amount of Base Rate Loans, but subject to the amount of the
unutilized portion of the Revolving Facility and the conditions set forth in
Section 4.02 (other than the delivery of a Loan Notice).  Any notice given by
the L/C Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i)
may be given by telephone if immediately confirmed in writing; provided, that,
the lack of such an immediate confirmation shall not affect the conclusiveness
or binding effect of such notice.
56

--------------------------------------------------------------------------------

(ii)          Each Revolving Lender shall upon any notice pursuant to Section
2.03(c)(i) make funds available (and the Administrative Agent may apply Cash
Collateral provided for this purpose) for the account of the L/C Issuer at the
Administrative Agent’s Office in an amount equal to its Applicable Revolving
Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Revolving Lender that so makes
funds available shall be deemed to have made a Revolving Loan that is a Base
Rate Loan to the Borrower in such amount.  The Administrative Agent shall remit
the funds so received to the L/C Issuer.
(iii)          With respect to any Unreimbursed Amount that is not fully
refinanced by a Revolving Borrowing of Base Rate Loans because the conditions
set forth in Section 4.02 cannot be satisfied or for any other reason, the
Borrower shall be deemed to have incurred from the L/C Issuer an L/C Borrowing
in the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate.  In such event, each Revolving Lender’s
payment to the Administrative Agent for the account of the L/C Issuer pursuant
to Section 2.03(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03(c).
(iv)          Until each Revolving Lender funds its Revolving Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Revolving Percentage of such amount shall be solely for the account
of the L/C Issuer.
(v)          Each Revolving Lender’s obligation to make Revolving Loans or L/C
Advances to reimburse the L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including: (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower, any Subsidiary or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default; or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, that, each Revolving Lender’s obligation to make Revolving
Loans pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Loan Notice).  No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrower to reimburse the L/C Issuer for the amount of any payment made by the
L/C Issuer under any Letter of Credit, together with interest as provided
herein.
57

--------------------------------------------------------------------------------

(vi)          If any Revolving Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), then, without limiting the other
provisions of this Agreement, the L/C Issuer shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to the L/C Issuer at a
rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing.  If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Revolving Loan included in the relevant
Revolving Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as
the case may be.  A certificate of the L/C Issuer submitted to any Revolving
Lender (through the Administrative Agent) with respect to any amounts owing
under this Section 2.03(c)(vi) shall be conclusive absent manifest error.
(d)           Repayment of Participations.
(i)          At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Revolving Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Revolving Percentage thereof in the same funds as
those received by the Administrative Agent.
(ii)          If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Revolving Lender shall pay to the Administrative Agent for the account of
the L/C Issuer its Applicable Revolving Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
under this clause shall survive the Facility Termination Date and the
termination of this Agreement.
(e)          Obligations Absolute.  The obligation of the Borrower to reimburse
the L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following: (i) any lack of validity or
enforceability of such Letter of Credit, this Agreement, or any other Loan
Document; (ii) the existence of any claim, counterclaim, setoff, defense or
other right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement or by such Letter of
Credit, the transactions contemplated hereby or any agreement or instrument
relating thereto, or any unrelated transaction; (iii) any draft, demand,
endorsement, certificate or other document presented under or in connection with
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in
58

--------------------------------------------------------------------------------

any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit; (iv) waiver by the L/C
Issuer of any requirement that exists for the L/C Issuer’s protection and not
the protection of the Borrower or any waiver by the L/C Issuer which does not in
fact materially prejudice the Borrower; (v) honor of a demand for payment
presented electronically even if such Letter of Credit requires that demand be
in the form of a draft; (vi) any payment made by the L/C Issuer in respect of an
otherwise complying item presented after the date specified as the expiration
date of, or the date by which documents must be received under, such Letter of
Credit if presentation after such date is authorized by the UCC or the ISP, as
applicable; (vii) any payment by the L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; or (viii) any other
circumstance or happening whatsoever, whether or not similar to any of the
foregoing, including any other circumstance that might otherwise constitute a
defense available to, or a discharge of, the Borrower or any Subsidiary.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
(f)          Role of L/C Issuer.  Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight or time draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document.  None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
to any Lender for: (i) any action taken or omitted in connection herewith at the
request or with the approval of the Revolving Lenders or the Required Revolving
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document.  The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, that, this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in Section 2.03(e);
provided, that, anything in such clauses to the contrary notwithstanding, the
Borrower may have a claim against the L/C Issuer, and the L/C Issuer may be
liable to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Borrower which
the Borrower proves, as determined by a final nonappealable judgment of a court
of competent jurisdiction, were caused by the L/C Issuer’s willful misconduct or
gross negligence or the L/C Issuer’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight or time draft
and certificate(s) strictly complying with the terms and conditions of a Letter
of Credit.  In furtherance and not in limitation of the foregoing, the L/C
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring, endorsing or assigning
or purporting to transfer, endorse or assign a Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason.  The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (SWIFT) message or overnight
courier, or any other commercially reasonable means of communicating with a
beneficiary.
59

--------------------------------------------------------------------------------

(g)          Applicability of ISP; Limitation of Liability.  Unless otherwise
expressly agreed by the L/C Issuer and the Borrower when a Letter of Credit is
issued (including any such agreement applicable to an Existing Letter of
Credit), the rules of the ISP shall apply to each Letter of Credit. 
Notwithstanding the foregoing, the L/C Issuer shall not be responsible to the
Borrower for, and the L/C Issuer’s rights and remedies against the Borrower
shall not be impaired by, any action or inaction of the L/C Issuer required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where the L/C Issuer or the beneficiary is located, the
practice stated in the ISP or in the decisions, opinions, practice statements,
or official commentary of the ICC Banking Commission, the Bankers Association
for Finance and Trade - International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.
(h)          Letter of Credit Fees.  The Borrower shall pay to the
Administrative Agent for the account of each Revolving Lender in accordance,
subject to Section 2.15, with its Applicable Revolving Percentage, a Letter of
Credit fee (the “Letter of Credit Fee”) for each Letter of Credit equal to the
Applicable Rate times the daily amount available to be drawn under such Letter
of Credit.  Letter of Credit Fees shall be (i) due and payable on the first
Business Day following each fiscal quarter end, commencing with the first such
date to occur after the issuance of such Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand, and (ii) computed on a
quarterly basis in arrears.  If there is any change in the Applicable Rate
during any quarter, the daily amount available to be drawn under each Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.
(i)          Fronting Fee; Documentary and Processing Charges Payable to L/C
Issuer.  The Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit, at the rate per annum
specified in the Fee Letter, computed on the daily amount available to be drawn
under such Letter of Credit on a quarterly basis in arrears.  Such fronting fee
shall be due and payable on or prior to the date that is ten (10) Business Days
following each fiscal quarter end, commencing with the first such date to occur
after the issuance of such Letter of Credit, on the Letter of Credit Expiration
Date and thereafter on demand.  For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.06.  In addition, the
Borrower shall pay directly to the L/C Issuer for its own account, the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of the L/C Issuer relating to letters of credit as from time
to time in effect.  Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.
(j)          Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.
60

--------------------------------------------------------------------------------

(k)          Letters of Credit Issued for Restricted Subsidiaries. 
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Restricted
Subsidiary, the Borrower shall be obligated to reimburse the L/C Issuer
hereunder for any and all drawings under such Letter of Credit.  The Borrower
hereby acknowledges that the issuance of Letters of Credit for the account of
Restricted Subsidiaries inures to the benefit of the Borrower, and that the
Borrower’s business derives substantial benefits from the businesses of such
Restricted Subsidiaries.
2.04         Swingline Loans.
(a)          The Swingline.  Subject to the terms and conditions set forth
herein, the Swingline Lender, in reliance upon the agreements of the Revolving
Lenders set forth in this Section 2.04, may in its sole discretion make loans to
the Borrower (each such loan, a “Swingline Loan”).  Each such Swingline Loan may
be made, subject to the terms and conditions set forth herein, to the Borrower,
in Dollars, from time to time on any Business Day during the Availability Period
in an aggregate amount not to exceed at any time outstanding the amount of the
Swingline Sublimit, notwithstanding the fact that such Swingline Loans, when
aggregated with the Applicable Revolving Percentage of the Outstanding Amount of
Revolving Loans and L/C Obligations of the Lender acting as Swingline Lender,
may exceed the amount of such Lender’s Revolving Commitment; provided, that, (i)
after giving effect to any Swingline Loan, (A) the Total Revolving Outstandings
shall not exceed the Revolving Facility, and (B) the Revolving Exposure of any
Revolving Lender shall not exceed such Revolving Lender’s Revolving Commitment,
(ii) the Borrower shall not use the proceeds of any Swingline Loan to refinance
any outstanding Swingline Loan, and (iii) the Swingline Lender shall not be
under any obligation to make any Swingline Loan if it shall determine (which
determination shall be conclusive and binding absent manifest error) that it
has, or by such Credit Extension may have, Fronting Exposure.  Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrower may borrow Swingline Loans under this Section 2.04(a), prepay Swingline
Loans under Section 2.05, and reborrow Swingline Loans under this Section
2.04(a).  Each Swingline Loan shall bear interest only at a rate based on the
Base Rate plus the Applicable Rate.  Immediately upon the making of a Swingline
Loan, each Revolving Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swingline Lender a risk
participation in such Swingline Loan in an amount equal to the product of such
Revolving Lender’s Applicable Revolving Percentage times the amount of such
Swingline Loan.
(b)          Borrowing Procedures.  Each Swingline Borrowing shall be made upon
the Borrower’s irrevocable notice to the Swingline Lender and the Administrative
Agent, which may be given by telephone or a Swingline Loan Notice; provided,
that, any telephonic notice must be confirmed immediately by delivery to the
Swingline Lender and the Administrative Agent of a Swingline Loan Notice.  Each
Swingline Loan Notice must be received by the Swingline Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000, and (ii) the requested date of the Borrowing (which shall be a
Business Day).  Promptly after receipt by the Swingline Lender of any Swingline
Loan Notice, the Swingline Lender will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has also received such
Swingline Loan Notice and, if not, the Swingline Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof. 
Unless the Swingline Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Revolving Lender)
prior to 2:00 p.m. on the date of the proposed Swingline Borrowing (A) directing
the Swingline Lender not to make such Swingline Loan as a result of the
limitations set forth in the first proviso to the first sentence of Section
2.04(a), or (B) that one or more of the applicable conditions specified in
Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swingline Lender may make the amount of its Swingline Loan available
to the Borrower by crediting the account of the Borrower on the books of the
Swingline Lender in immediately available funds.
61

--------------------------------------------------------------------------------

(c)           Refinancing of Swingline Loans.
(i)          The Swingline Lender at any time in its sole discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swingline Lender to so request on its behalf), that each Revolving Lender make a
Revolving Loan that is a Base Rate Loan in an amount equal to such Revolving
Lender’s Applicable Revolving Percentage of the amount of Swingline Loans then
outstanding.  Such request shall be made in writing (which written request shall
be deemed to be a Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Revolving Facility and the conditions set forth in
Section 4.02.  The Swingline Lender shall furnish the Borrower with a copy of
the applicable Loan Notice promptly after delivering such notice to the
Administrative Agent.  Each Revolving Lender shall make an amount equal to its
Applicable Revolving Percentage of the amount specified in such Loan Notice
available to the Administrative Agent in immediately available funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Swingline Loan) for the account of the Swingline Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Revolving
Lender that so makes funds available shall be deemed to have made a Revolving
Loan that is a Base Rate Loan to the Borrower in such amount.  The
Administrative Agent shall remit the funds so received to the Swingline Lender.
(ii)          If for any reason any Swingline Loan cannot be refinanced by such
a Revolving Borrowing in accordance with Section 2.04(c)(i), the request for a
Revolving Borrowing of Base Rate Loans submitted by the Swingline Lender as set
forth herein shall be deemed to be a request by the Swingline Lender that each
of the Revolving Lenders fund its risk participation in the relevant Swingline
Loan and each Revolving Lender’s payment to the Administrative Agent for the
account of the Swingline Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.
(iii)          If any Revolving Lender fails to make available to the
Administrative Agent for the account of the Swingline Lender any amount required
to be paid by such Lender pursuant to the foregoing provisions of this Section
2.04(c) by the time specified in Section 2.04(c)(i), the Swingline Lender shall
be entitled to recover from such Revolving Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swingline Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swingline
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the
Swingline Lender in connection with the foregoing.  If such Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Loan included in the relevant Revolving
Borrowing or funded participation in the relevant Swingline Loan, as the case
may be.  A certificate of the Swingline Lender submitted to any Revolving Lender
(through the Administrative Agent) with respect to any amounts owing under this
Section 2.04(c)(iii) shall be conclusive absent manifest error.
62

--------------------------------------------------------------------------------

(iv)          Each Revolving Lender’s obligation to make Revolving Loans or to
purchase and fund risk participations in Swingline Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swingline Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, that, each Revolving
Lender’s obligation to make Revolving Loans pursuant to this Section 2.04(c) is
subject to the conditions set forth in Section 4.02 (other than delivery by the
Borrower of a Loan Notice).  No such funding of risk participations shall
relieve or otherwise impair the obligation of the Borrower to repay Swingline
Loans, together with interest as provided herein.
(d)           Repayment of Participations.
(i)          At any time after any Revolving Lender has purchased and funded a
risk participation in a Swingline Loan, if the Swingline Lender receives any
payment on account of such Swingline Loan, the Swingline Lender will distribute
to such Revolving Lender its Applicable Revolving Percentage thereof in the same
funds as those received by the Swingline Lender.
(ii)          If any payment received by the Swingline Lender in respect of
principal or interest on any Swingline Loan is required to be returned by the
Swingline Lender under any of the circumstances described in Section 11.05
(including pursuant to any settlement entered into by the Swingline Lender in
its discretion), each Revolving Lender shall pay to the Swingline Lender its
Applicable Revolving Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate.  The
Administrative Agent will make such demand upon the request of the Swingline
Lender.  The obligations of the Lenders under this clause shall survive the
Facility Termination Date and the termination of this Agreement.
(e)           Interest for Account of Swingline Lender.  The Swingline Lender
shall be responsible for invoicing the Borrower for interest on the Swingline
Loans.  Until each Revolving Lender funds its Revolving Loan that is a Base Rate
Loan or risk participation pursuant to this Section 2.04 to refinance such
Revolving Lender’s Applicable Revolving Percentage of any Swingline Loan,
interest in respect of such Applicable Revolving Percentage shall be solely for
the account of the Swingline Lender.
(f)           Payments Directly to Swingline Lender.  The Borrower shall make
all payments of principal and interest in respect of the Swingline Loans
directly to the Swingline Lender.
2.05          Prepayments.
(a)          Optional.
(i)          The Borrower may, upon notice to the Administrative Agent pursuant
to delivery to the Administrative Agent of a Notice of Loan Prepayment, at any
time or from
63

--------------------------------------------------------------------------------

time to time voluntarily prepay Term Loans and/or Revolving Loans in whole or in
part without premium or penalty subject to Section 3.05; provided, that, unless
otherwise agreed by the Administrative Agent, (A) such notice must be received
by the Administrative Agent not later than 11:00 a.m. (1) three (3) Business
Days prior to any date of prepayment of Eurodollar Rate Loans, and (2) on the
date of prepayment of Base Rate Loans; (B) any prepayment of Eurodollar Rate
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof (or, if less, the entire principal amount thereof
then outstanding); and (C) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
(or, if less, the entire principal amount thereof then outstanding).  Each
Notice of Loan Prepayment shall specify the date and amount of such prepayment
and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans are to be
prepaid, the Interest Period(s) of such Loans.  The Administrative Agent will
promptly notify each Lender of its receipt of each Notice of Loan Prepayment,
and of the amount of such Lender’s ratable portion of such prepayment (based on
such Lender’s Applicable Percentage in respect of the relevant Facility).  If a
Notice of Loan Prepayment is given by the Borrower, the Borrower shall make such
prepayment and the payment amount specified in such Notice of Loan Prepayment
shall be due and payable on the date specified therein.  Any prepayment of a
Eurodollar Rate Loan shall be accompanied by all accrued interest on the amount
prepaid, together with any additional amounts required pursuant to Section
3.05.  Each prepayment of the outstanding Term Loans pursuant to this Section
2.05(a) shall be applied to the principal repayment installments thereof as
directed by the Borrower (or, if no application is specified by the Borrower, on
a pro rata basis).  Subject to Section 2.15, such prepayments shall be paid to
the Lenders in accordance with their respective Applicable Percentages in
respect of each of the relevant Facilities.
(ii)          The Borrower may, upon notice to the Swingline Lender pursuant to
delivery to the Swingline Lender of a Notice of Loan Prepayment (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swingline Loans in whole or in part without premium or penalty; provided, that,
unless otherwise agreed by the Swingline Lender, (A) such notice must be
received by the Swingline Lender and the Administrative Agent not later than
1:00 p.m. on the date of the prepayment, and (B) any such prepayment shall be in
a minimum principal amount of $100,000 or a whole multiple of $100,000 in excess
hereof (or, if less, the entire principal thereof then outstanding).  Each
Notice of Loan Prepayment shall specify the date and amount of such prepayment. 
If a Notice of Loan Prepayment is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such Notice of Loan
Prepayment shall be due and payable on the date specified therein.  Any
prepayment of principal shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05.
(b)          Mandatory.
(i)          Revolving Outstandings.  If for any reason the Total Revolving
Outstandings at any time exceed the Revolving Facility at such time, the
Borrower shall immediately prepay Revolving Loans, Swingline Loans and L/C
Borrowings (in each case, together with all accrued but unpaid interest thereon)
and/or Cash Collateralize the L/C Obligations in an aggregate amount equal to
such excess; provided, that, the Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(b)(i) unless,
after the prepayment of all Revolving Loans, all Swingline Loans and all L/C
Borrowings, the Total Revolving Outstandings exceed the Revolving Facility at
such time.
64

--------------------------------------------------------------------------------

Within the parameters of the applications set forth above, prepayments pursuant
to this Section 2.05(b)(i) shall be applied first to Base Rate Loans and then to
Eurodollar Rate Loans in direct order of Interest Period maturities.  All
prepayments under this Section 2.05(b)(i) shall be subject to Section 3.05, but
otherwise without premium or penalty, and shall be accompanied by interest on
the principal amount prepaid through the date of prepayment.
(ii)          Dispositions and Involuntary Dispositions.
(A)          The Borrower shall prepay the Loans and/or Cash Collateralize the
L/C Obligations as hereinafter provided in an aggregate amount equal to one
hundred percent (100%) of the Net Cash Proceeds received by any Loan Party or
any Restricted Subsidiary from all Dispositions and all Involuntary Dispositions
(other than Dispositions or Involuntary Dispositions of Revenue Equipment
Collateral), within three (3) Business Days of the date of such Disposition or
Involuntary Disposition; provided, that, so long as no Default shall have
occurred and be continuing, such Net Cash Proceeds shall not be required to be
so applied if, at the election of the Borrower (as notified by the Borrower to
the Administrative Agent prior to, or within thirty (30) days after, the date of
such Disposition or Involuntary Disposition), such Loan Party or such Restricted
Subsidiary reinvests all or any portion of such Net Cash Proceeds in Eligible
Assets within three hundred sixty-five (365) days of the date of such
Disposition or Involuntary Disposition (or commits to such reinvestment within
such three hundred sixty-five (365) day period and actually consummates such
reinvestment within one hundred eighty (180) days after such three hundred
sixty-five (365) day period); provided, further, that, if such Net Cash Proceeds
shall have not been so reinvested, such Net Cash Proceeds shall be immediately
applied to prepay the Loans and/or Cash Collateralize the L/C Obligations as
hereinafter provided.  Any prepayment pursuant to this Section 2.05(b)(ii)(A)
shall be applied as set forth in, and subject to, Section 2.05(b)(v).
65

--------------------------------------------------------------------------------

(B)          The Borrower shall prepay the Loans and/or Cash Collateralize the
L/C Obligations as hereinafter provided in an aggregate amount equal to one
hundred percent (100%) of the Net Cash Proceeds received by any Loan Party or
any Restricted Subsidiary from all Dispositions and all Involuntary Dispositions
of Revenue Equipment Collateral, within three (3) Business Days of the date on
which the Borrower was required to disclose such Disposition or Involuntary
Disposition in a Rolling Stock Report; provided, that, so long as no Default
shall have occurred and be continuing, such Net Cash Proceeds shall not be
required to be so applied if, at the election of the Borrower (as notified by
the Borrower to the Administrative Agent prior to, or within thirty (30) days
after, the date of such Disposition or Involuntary Disposition), such Loan Party
or such Restricted Subsidiary reinvests all or any portion of such Net Cash
Proceeds in replacement Revenue Equipment Collateral within one hundred eighty
(180) days of the date of such Disposition or Involuntary Disposition (it being
understood that until such time as such Net Cash Proceeds are reinvested in
Revenue Equipment Collateral, such Net Cash Proceeds shall be held in a deposit
account maintained with Bank of America or otherwise in a deposit account
subject to a Qualifying Control Agreement); provided, further, that, if such Net
Cash Proceeds shall have not been so reinvested, such Net Cash Proceeds shall be
immediately applied to prepay the Loans and/or Cash Collateralize the L/C
Obligations as hereinafter provided.  Any prepayment pursuant to this Section
2.05(b)(ii)(B) shall be applied as set forth in, and subject to, Section
2.05(b)(v).
(iii)          Equity Issuance.  Immediately upon the receipt by any Loan Party
or any Restricted Subsidiary of the Net Cash Proceeds of any Equity Issuance,
the Borrower shall prepay the Loans and/or Cash Collateralize the L/C
Obligations as hereinafter provided in an aggregate amount equal to (A) fifty
percent (50%) of such Net Cash Proceeds, if the Consolidated Net Leverage Ratio
(calculated on a Pro Forma Basis after giving effect to the application of the
proceeds of such Equity Issuance) as of the end of the most recent fiscal
quarter end for which the Loan Parties were required to deliver financial
statements pursuant to Section 6.01(a) or Section 6.01(b) was greater than 2.00
to 1.0, and (B) zero percent (0%) of such Net Cash Proceeds, if the Consolidated
Net Leverage Ratio (calculated on a Pro Forma Basis after giving effect to the
application of the proceeds of such Equity Issuance) as of the end of the most
recent fiscal quarter end for which the Loan Parties were required to deliver
financial statements pursuant to Section 6.01(a) or Section 6.01(b) was less
than or equal to 2.00 to 1.0.  Any prepayment pursuant to this Section
2.05(b)(iii) shall be applied as set forth in, and subject to, Section
2.05(b)(v).
(iv)          Debt Issuance.
(A)          Immediately upon the receipt by any Loan Party or any Restricted
Subsidiary of the Net Cash Proceeds of any Debt Issuance, the Borrower shall
prepay the Loans and/or Cash Collateralize the L/C Obligations as hereinafter
provided in an aggregate amount equal to one hundred percent (100%) of such Net
Cash Proceeds.  Any prepayment pursuant to this Section 2.05(b)(iv)(A) shall be
applied as set forth in, and subject to, Section 2.05(b)(v).
(B)          Immediately upon the receipt by any Loan Party or any Restricted
Subsidiary of the Net Cash Proceeds of any issuance of Indebtedness permitted
pursuant to clause (e)(i) of the definition of “Permitted Indebtedness,” to the
extent such Indebtedness is incurred to finance any Revenue Equipment Collateral
or any real property, the Borrower shall prepay the Loans and/or Cash
Collateralize the L/C Obligations as hereinafter provided in an aggregate amount
equal to one hundred percent (100%) of such Net Cash Proceeds; provided, that,
so long as no Default shall have occurred and be continuing, such Net Cash
Proceeds shall not be required to be so applied if, at the election of the
Borrower (as notified by the Borrower to the Administrative Agent prior to, or
within thirty (30) days after, the date of the issuance of such Indebtedness),
such Loan Party or such Restricted Subsidiary reinvests all or any portion of
such Net Cash Proceeds in replacement Revenue Equipment Collateral or
replacement real property, as applicable, within one hundred eighty (180) days
of the date of the issuance of such Indebtedness (it being understood that until
such time as such Net Cash Proceeds are reinvested in Revenue Equipment
Collateral or real property, such Net Cash Proceeds shall be held in a deposit
account maintained with Bank of America or otherwise in a deposit account
subject to a Qualifying Control Agreement); provided, further, that, if such Net
Cash Proceeds shall have not been so reinvested, such Net Cash Proceeds shall be
immediately applied to prepay the Loans and/or Cash Collateralize the L/C
Obligations as hereinafter provided.  Any prepayment pursuant to this Section
2.05(b)(iv)(B) shall be applied as set forth in, and subject to, Section
2.05(b)(v).
66

--------------------------------------------------------------------------------

(v)          Application of Payments.  Each prepayment required pursuant to
Sections 2.05(b)(ii), 2.05(b)(iii) or 2.05(b)(iv) shall be applied, first, to
the Term Loans and to the principal repayment installments thereof in inverse
order of maturity, second, after the outstanding Term Loans have been paid in
full, to the Revolving Loans (without a corresponding permanent reduction of the
Revolving Facility), and third, after the outstanding Revolving Loans have been
paid in full, to Cash Collateralize the remaining L/C Obligations.  Within the
parameters of the applications set forth above, prepayment required pursuant to
Sections 2.06(b)(ii), 2.06(b)(iii) or 2.06(b)(iv) shall be applied first to Base
Rate Loans and then to Eurodollar Rate Loans in direct order of Interest Period
maturities.  All prepayments required pursuant to Sections 2.06(b)(ii),
2.06(b)(iii) or 2.06(b)(iv) shall be subject to Section 3.05, but otherwise
without premium or penalty, and shall be accompanied by interest on the
principal amount prepaid through the date of prepayment.
2.06         Termination or Reduction of Commitments.
(a)          Optional.  The Borrower may, upon notice to the Administrative
Agent, terminate the Revolving Facility, the Letter of Credit Sublimit or the
Swingline Sublimit, or from time to time permanently reduce the Revolving
Facility, the Letter of Credit Sublimit or the Swingline Sublimit; provided,
that, unless otherwise agreed by the Administrative Agent, (i) any such notice
shall be received by the Administrative Agent not later than 11:00 a.m. five (5)
Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $10,000,000 or any whole
multiple of $1,000,000 in excess thereof, and (iii) the Borrower shall not
terminate or reduce (A) the Revolving Facility if, after giving effect thereto
and to any concurrent prepayments hereunder, the Total Revolving Outstandings
would exceed the Revolving Facility, (B) the Letter of Credit Sublimit if, after
giving effect thereto, the Outstanding Amount of L/C Obligations not fully Cash
Collateralized hereunder would exceed the Letter of Credit Sublimit, or (C) the
Swingline Sublimit if, after giving effect thereto and to any concurrent
prepayments hereunder, the Outstanding Amount of Swingline Loans would exceed
the Swingline Sublimit.
(b)          Mandatory.
(i)          The aggregate Term Commitments shall be automatically and
permanently reduced to zero on the date of the Term Borrowing.
(ii)          If after giving effect to any reduction or termination of
Revolving Facility under Section 2.06(a), the Letter of Credit Sublimit or the
Swingline Sublimit exceeds the Revolving Facility at such time, the Letter of
Credit Sublimit or the Swingline Sublimit, as the case may be, shall be
automatically reduced by the amount of such excess.
(c)          Application of Commitment Reductions; Payment of Fees.  The
Administrative Agent will promptly notify the Lenders of any termination or
reduction of the Letter of Credit Sublimit, Swingline Sublimit or the Revolving
Facility under this Section 2.06.  Upon any reduction of the Revolving Facility,
the Revolving Commitment of each Revolving Lender shall be reduced by such
Lender’s Applicable Revolving Percentage of such reduction amount.  All fees in
respect of the Revolving Facility accrued until the effective date of any
termination of the Revolving Facility shall be paid on the effective date of
such termination.
2.07          Repayment of Loans.
(a)          Term Loans.  The Borrower shall repay the outstanding principal
amount of the Term Loans in installments on the last Business Day of
67

--------------------------------------------------------------------------------

each March, June, September and December and on the Maturity Date, in each case,
in the respective amounts set forth in the table below (which amounts shall be
reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.05), unless accelerated sooner pursuant
to Section 8.02:
Payment Dates
Principal Amortization Payment
(% of Outstanding Amount of Term Loans on the Closing Date (plus the Outstanding
Amount of Term Loans issued pursuant to Section 2.02(g)(ii) on the issuance date
thereof))
September 2018
1.250%
December 2018
1.250%
March 2019
1.250%
June 2019
1.250%
September 2019
1.250%
December 2019
1.250%
March 2020
1.250%
June 2020
1.250%
September 2020
1.250%
December 2020
1.250%
March 2021
1.250%
June 2021
1.250%
September 2021
1.875%
December 2021
1.875%
March 2022
1.875%
June 2022
1.875%
September 2022
2.500%
December 2022
2.500%
March 2023
2.500%
Maturity Date
Outstanding Amount of Term Loans

provided, that, (i) the final principal repayment installment of the Term Loans
shall be repaid on the Maturity Date and in any event shall be in an amount
equal to the aggregate principal amount of all Term Loans outstanding on such
date, and (ii)(A) if any principal repayment installment to be made by the
Borrower (other than principal repayment installments on Eurodollar Rate Loans)
shall come due on a day other than a Business Day, such principal repayment
installment shall be due on the next succeeding Business Day, and such extension
of time shall be reflected in computing interest or fees, as the case may be,
and (B) if any principal repayment installment to be made by the Borrower on a
Eurodollar Rate Loan shall come due on a day other than a Business Day, such
principal repayment installment shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such
principal repayment installment into another calendar month, in which event such
principal repayment installment shall be due on the immediately preceding
Business Day.
68

--------------------------------------------------------------------------------

(b)          Revolving Loans.  The Borrower shall repay to the Revolving Lenders
on the Maturity Date the aggregate principal amount of all Revolving Loans
outstanding on such date.
(c)          Swingline Loans.  The Borrower shall repay each Swingline Loan on
the earlier to occur of (i) the date ten (10) Business Days after such Swingline
Loan is made, and (ii) the Maturity Date.
2.08         Interest and Default Rate.
(a)          Interest.  Subject to the provisions of Section 2.08(b), (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period from the applicable borrowing date at a rate
per annum equal to the Eurodollar Rate for such Interest Period plus the
Applicable Rate; (ii) each Base Rate Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate; and (iii) each Swingline Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate for Base Rate Loans.  To the extent that any calculation of
interest or any fee required to be paid under this Agreement shall be based on
(or result in) a calculation that is less than zero, such calculation shall be
deemed zero for purposes of this Agreement.
(b)          Default Rate.
(i)          If (A) any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, or (B) any Event of Default pursuant to Sections
8.01(f) or (g) exists, in either case, all outstanding Obligations (including
Letter of Credit Fees) shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.
(ii)          If (A) any amount (other than principal of any Loan) payable by
the Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, or (B) any Event of Default exists, the, in either case, upon the
request of the Required Lenders, all outstanding Obligations (including Letter
of Credit Fees) shall thereafter bear interest at a fluctuating interest rate
per annum at all times equal to the Default Rate to the fullest extent permitted
by applicable Laws.
(iii)         Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.
(c)          Interest Payments.  Interest on each Loan shall be due and payable
in arrears on each Interest Payment Date applicable thereto and at such other
times as may be specified herein.  Interest hereunder shall be due and payable
in accordance with the terms hereof before and after judgment, and before and
after the commencement of any proceeding under any Debtor Relief Law.
2.09         Fees.
In addition to certain fees described in Section 2.03:
(a)          Commitment Fee.  The Borrower shall pay to the Administrative
Agent, for the account of each Revolving Lender in accordance with its
Applicable Revolving Percentage, a
69

--------------------------------------------------------------------------------

commitment fee (the “Commitment Fee”) equal to the Applicable Rate times the
actual daily amount by which the Revolving Facility exceeds an amount equal to
the sum of (i) the Outstanding Amount of Revolving Loans, plus (ii) the
Outstanding Amount of L/C Obligations, subject to adjustment as provided in
Section 2.15.  For the avoidance of doubt, the Outstanding Amount of Swingline
Loans shall not be counted towards or considered usage of the Revolving Facility
for purposes of determining the Commitment Fee.  The Commitment Fee shall accrue
at all times during the Availability Period, including at any time during which
one or more of the conditions in Article IV is not met, and shall be due and
payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the last day of the Availability Period.  The Commitment
Fee shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.
(b)          Other Fees.
(i)          The Borrower shall pay to the Administrative Agent and MLPFS, for
their own respective accounts, fees in the amounts and at the times specified in
the Fee Letter.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
(ii)          The Borrower shall pay to the Arrangers (other than MLPFS) and the
Lenders, such fees as shall have been separately agreed upon in writing between
the Borrower and such Person, in the amounts and at the times so agreed.  Such
fees shall be fully earned when paid and shall not be refundable for any reason
whatsoever.
2.10         Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.
(a)          Computation of Interest and Fees.  All computations of interest for
Base Rate Loans (including Base Rate Loans determined by reference to the
Eurodollar Rate) shall be made on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed.  All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365 day year).  Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid;
provided, that, any Loan that is repaid on the same day on which it is made
shall, subject to Section 2.12(a), bear interest for one (1) day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.
(b)          Financial Statement Adjustments or Restatements.  If, as a result
of any restatement of or other adjustment to the financial statements of the
Borrower and its Subsidiaries or for any other reason, the Borrower or the
Lenders determine that (i) the Consolidated Net Leverage Ratio as calculated by
the Borrower as of any applicable date was inaccurate, and (ii) a proper
calculation of the Consolidated Net Leverage Ratio would have resulted in higher
pricing for such period, the Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent, for the account of the applicable
Lenders or the L/C Issuer, as the case may be, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender or the L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period.  This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
the L/C Issuer, as the case may be, under any provision of this Agreement to
payment of any Obligations hereunder at the Default Rate or under Article VIII. 
The Borrower’s obligations under this paragraph shall survive the Facility
Termination Date and the termination of this Agreement.
70

--------------------------------------------------------------------------------

2.11         Evidence of Debt.
(a)          Maintenance of Accounts.  The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note, which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.
(b)          Maintenance of Records.  In addition to the accounts and records
referred to in Section 2.11(a), each Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Lender of participations in Letters of Credit
and Swingline Loans.  In the event of any conflict between the accounts and
records maintained by the Administrative Agent and the accounts and records of
any Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.
2.12         Payments Generally; Administrative Agent’s Clawback.
(a)          General.  All payments to be made by the Borrower shall be made
free and clear of and without condition or deduction for any counterclaim,
defense, recoupment or setoff.  Except as otherwise expressly provided herein,
all payments by the Borrower hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent’s Office in Dollars and in immediately available
funds not later than 2:00 p.m. on the date specified herein.  The Administrative
Agent will promptly distribute to each Lender its Applicable Percentage in
respect of the relevant Facility (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office.  All payments received by the Administrative Agent after 2:00
p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue.  Subject to Section 2.07(a)
and as otherwise specifically provided for in this Agreement, if any payment to
be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.
(b)          (i)          Funding by Lenders; Presumption by Administrative
Agent.  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date
71

--------------------------------------------------------------------------------

of any Borrowing of Eurodollar Rate Loans (or, in the case of any Borrowing of
Base Rate Loans, prior to 12:00 noon on the date of such Borrowing) that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Borrowing, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with Section 2.02 (or, in the
case of a Borrowing of Base Rate Loans, that such Lender has made such share
available in accordance with and at the time required by Section 2.02) and may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans.  If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period.  If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing.  Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.
(ii)          Payments by Borrower; Presumptions by Administrative Agent. 
Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the L/C Issuer hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Appropriate Lenders or the L/C Issuer, as the
case may be, the amount due.  In such event, if the Borrower has not in fact
made such payment, then each of the Appropriate Lenders or the L/C Issuer, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or the L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(b) shall be conclusive, absent
manifest error.
(c)          Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
72

--------------------------------------------------------------------------------

(d)          Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Term Loans and Revolving Loans, to fund participations in
Letters of Credit and Swingline Loans, and to make payments pursuant to Section
11.04(c) are several and not joint.  The failure of any Lender to make any Loan,
to fund any such participation or to make any payment under Section 11.04(c) on
any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payment under Section 11.04(c).
(e)          Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
(f)          Pro Rata Treatment.  Except to the extent otherwise provided
herein: (i) each Borrowing (other than Swingline Borrowings) shall be made from
the Appropriate Lenders, each payment of fees under Section 2.03 or Section 2.09
shall be made for account of the Appropriate Lenders, and each termination or
reduction of the amount of the Commitments shall be applied to the respective
Commitments of the Lenders, pro rata according to the amounts of their
respective Commitments; (ii) each Borrowing shall be allocated pro rata among
the Lenders according to the amounts of their respective Commitments or their
respective Loans that are to be included in such Borrowing (in the case of
conversions and continuations of Loans); (iii) each payment or prepayment of
principal of Loans by the Borrower shall be made for account of the Appropriate
Lenders pro rata in accordance with the respective unpaid principal amounts of
the Loans held by them; and (iv) each payment of interest on Loans by the
Borrower shall be made for account of the Appropriate Lenders pro rata in
accordance with the amounts of interest on such Loans then due and payable to
the respective Appropriate Lenders.
2.13         Sharing of Payments by Lenders.
If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of (a) Obligations in respect of any of the
Facilities due and payable to such Lender hereunder and under the other Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations in respect of the
Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time) of payments on account of the Obligations in respect of
the Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time obtained by all the Lenders at such time, or (b)
Obligations in respect of any of the Facilities owing (but not due and payable)
to such Lender hereunder and under the other Loan Documents at such time in
excess of its ratable share (according to the proportion of (i) the amount of
such Obligations owing (but not due and payable) to such Lender at such time to
(ii) the aggregate amount of the Obligations in respect of the Facilities owing
(but not due and payable) to all Lenders hereunder and under the other Loan
Documents at such time) of payments on account of the Obligations in respect of
the Facilities owing (but not due and payable) to all Lenders hereunder and
under the other Loan Documents at such time obtained by all of the Lenders at
such time, then, in each case under clauses (a) and (b) above, the Lender
receiving such greater proportion shall (A) notify the Administrative Agent of
such fact, and (B) purchase (for cash at face value) participations in the Loans
and subparticipations in L/C Obligations and Swingline Loans of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of Obligations in respect of the Facilities
then due and payable to the Lenders or owing (but not due and payable) to the
Lenders, as the case may be; provided, that: (1) if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
73

--------------------------------------------------------------------------------

rescinded and the purchase price restored to the extent of such recovery,
without interest; and (2) the provisions of this Section 2.13 shall not be
construed to apply to (x) any payment made by or on behalf of the Borrower
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), (y) the application of Cash Collateral provided for in Section 2.14, or
(z) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or subparticipations in L/C
Obligations or Swingline Loans to any assignee or participant, other than an
assignment to any Loan Party or any Affiliate thereof (as to which the
provisions of this Section 2.13 shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
2.14         Cash Collateral.
(a)          Certain Credit Support Events.  If (i) the L/C Issuer has honored
any full or partial drawing request under any Letter of Credit and such drawing
has resulted in an L/C Borrowing, (ii) as of the Letter of Credit Expiration
Date, any L/C Obligation for any reason remains outstanding, (iii) the Borrower
shall be required to provide Cash Collateral pursuant to Section 2.05 or Section
8.02(c), or (iv) there shall exist a Defaulting Lender, the Borrower shall
immediately (in the case of clause (iii) above) or within one (1) Business Day
(in all other cases) following any request by the Administrative Agent or the
L/C Issuer, provide Cash Collateral in an amount not less than the applicable
Minimum Collateral Amount (determined in the case of Cash Collateral provided
pursuant to clause (iv) above, after giving effect to Section 2.15(a)(iv) and
any Cash Collateral provided by the Defaulting Lender).
(b)          Grant of Security Interest.  The Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuer and the Lenders, and agrees to maintain, a
first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to Section
2.14(c).  If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent or the L/C Issuer as herein provided, or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount, the
Borrower will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency. All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in one or more
blocked, non-interest bearing deposit accounts at Bank of America.  The Borrower
shall pay on demand therefor from time to time all customary account opening,
activity and other administrative fees and charges in connection with the
maintenance and disbursement of Cash Collateral.
(c)          Application.  Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under this Agreement in respect of
Letters of Credit shall be held and applied to the satisfaction of the specific
L/C Obligations, obligations to fund participations therein (including, as to
Cash Collateral provided by a Revolving Lender that is a Defaulting Lender, any
interest accrued on such obligation) and other obligations for which the Cash
Collateral was so provided, prior to any other application of such property as
may be provided for herein.
74

--------------------------------------------------------------------------------

(d)          Release.  Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or to secure other obligations shall be
released promptly following (i) the elimination of the applicable Fronting
Exposure or other obligations giving rise thereto (including by the termination
of Defaulting Lender status of the applicable Revolving Lender (or, as
appropriate, its assignee following compliance with Section 11.06(b)(vi))), or
(ii) the determination by the Administrative Agent and the L/C Issuer that there
exists excess Cash Collateral; provided, that, (A) any such release shall be
without prejudice to, and any disbursement or other transfer of Cash Collateral
shall be and remain subject to, any other Lien conferred under the Loan
Documents and the other applicable provisions of the Loan Documents, and (B) the
Person providing Cash Collateral and the L/C Issuer may agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations.
2.15         Defaulting Lenders.
(a)          Adjustments.  Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)          Waivers and Amendments.  Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of “Required Lenders,”
“Required Revolving Lenders” and Section 11.01.
(ii)          Defaulting Lender Waterfall.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or the Swingline Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.14; fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(A) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement, and (B) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.14; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuer or the Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or the Swingline
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise as may be required under the Loan Documents in connection
with any Lien conferred thereunder or directed by a court of competent
jurisdiction; provided, that, if (1) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (2) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Obligations owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Obligations owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Obligations and Swingline Loans are
held by the Lenders pro rata in accordance with the Commitments hereunder
without giving effect to Section 2.15(a)(v).  Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.15(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
75

--------------------------------------------------------------------------------

(iii)          Certain Fees.
(A)          Fees.  No Defaulting Lender shall be entitled to receive any fee
payable under Section 2.09(a) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).
(B)          Letter of Credit Fees.  Each Defaulting Lender shall be entitled to
receive Letter of Credit Fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Revolving
Percentage of the stated amount of Letters of Credit for which it has provided
Cash Collateral pursuant to Section 2.14.
(C)          Defaulting Lender Fees. With respect to any Letter of Credit Fee
not required to be paid to any Defaulting Lender pursuant to clause (B) above,
the Borrower shall (1) pay to each Non-Defaulting Lender that portion of any
such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations that has been reallocated
to such Non-Defaulting Lender pursuant to clause (iv) below, (2) pay to the L/C
Issuer the amount of any such fee otherwise payable to such Defaulting Lender to
the extent allocable to such L/C Issuer’s Fronting Exposure to such Defaulting
Lender, and (3) not be required to pay the remaining amount of any such fee.
(iv)          Reallocation of Applicable Revolving Percentages to Reduce
Fronting Exposure.  All or any part of such Defaulting Lender’s participation in
L/C Obligations and Swingline Loans shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Applicable Revolving
Percentages (calculated without regard to such Defaulting Lender’s Revolving
Commitment) but only to the extent that such reallocation does not cause the
aggregate Revolving Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Revolving Commitment.  Subject to Section 11.20, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.
(v)          Cash Collateral, Repayment of Swingline Loans.  If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (A) first, prepay Swingline Loans in an
amount equal to the Swingline Lender’s Fronting Exposure, and (B) second, Cash
Collateralize the L/C Issuer’s Fronting Exposure in accordance with the
procedures set forth in Section 2.14.
76

--------------------------------------------------------------------------------

(b)          Defaulting Lender Cure.  If the Borrower, the Administrative Agent,
the Swingline Lender and the L/C Issuer agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.15(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided, that, no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; provided,
further, that, except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.
ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY
3.01          Taxes.
(a)          Payments Free of Taxes; Obligation to Withhold; Payments on Account
of Taxes.
(i)          Any and all payments by or on account of any obligation of any Loan
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by applicable Laws.  If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to Section 3.01(e).
(ii)          If any Loan Party or the Administrative Agent shall be required by
the Code to withhold or deduct any Taxes, including both United States federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to Section 3.01(e), (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.
77

--------------------------------------------------------------------------------

(iii)          If any Loan Party or the Administrative Agent shall be required
by any applicable Laws other than the Code to withhold or deduct any Taxes from
any payment, then (A) such Loan Party or the Administrative Agent, as required
by such Laws, shall withhold or make such deductions as are determined by it to
be required based upon the information and documentation it has received
pursuant to Section 3.01(e), (B) such Loan Party or the Administrative Agent, to
the extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.
(b)          Payment of Other Taxes by the Loan Parties.  Without limiting the
provisions of Section 3.01(a), the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.
(c)          Tax Indemnifications.
(i)          Each of the Loan Parties shall, and does hereby, jointly and
severally indemnify each Recipient, and shall make payment in respect thereof
within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error.  Each of
the Loan Parties shall also, and does hereby, jointly and severally indemnify
the Administrative Agent, and shall make payment in respect thereof within ten
(10) days after demand therefor, for any amount which a Lender or the L/C Issuer
for any reason fails to pay indefeasibly to the Administrative Agent as required
pursuant to Section 3.01(c)(ii).
(ii)          Each Lender and the L/C Issuer shall, and does hereby, severally
indemnify and shall make payment in respect thereof within ten (10) days after
demand therefor, (A) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (B) the Administrative Agent and the Loan Parties, as applicable, against
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 11.06(d) relating to the maintenance of a Participant Register, and (C)
the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender or the L/C Issuer, in each case, that
are payable or paid by the Administrative Agent or a Loan Party in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error.  Each Lender and the L/C Issuer
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or the L/C Issuer, as the case may be,
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this Section 3.01(c)(ii).
78

--------------------------------------------------------------------------------

(d)          Evidence of Payments.  As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority, as provided in this Section
3.01, the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(e)          Status of Lenders; Tax Documentation.
(i)          Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 3.01(e)(ii)(A), (ii)(B) and (ii)(D)) shall not be required
if in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(ii)          Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Person,
(A)          any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)          in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty,
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
79

--------------------------------------------------------------------------------

(2)          executed originals of IRS Form W-8ECI;
(3)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit J-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”), and (y)
executed copies of IRS Form W-8BEN-E (or W-8BEN, as applicable); or
(4)          to the extent a Foreign Lender is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN-E (or W-8BEN, as applicable), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit J-2 or Exhibit J-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided, that, if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit J-4 on behalf of each such direct and
indirect partner;
(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies (or originals, as required) of any other form prescribed
by applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and
(D)          if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
Closing Date.
80

--------------------------------------------------------------------------------

(iii)          Each Lender agrees that if any form or certification it
previously delivered pursuant to this Section 3.01 expires or becomes obsolete
or inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.
(f)          Treatment of Certain Refunds.  Unless required by applicable Laws,
at no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender or the L/C Issuer, or have any obligation
to pay to any Lender or the L/C Issuer, any refund of Taxes withheld or deducted
from funds paid for the account of such Lender or the L/C Issuer, as the case
may be.  If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts pursuant to this Section 3.01, it shall pay to such Loan
Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by such Loan Party under this Section
3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that, each Loan
Party, upon the request of the Recipient, agrees to repay the amount paid over
to such Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Recipient in the event the Recipient is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this subsection, in no event will the applicable
Recipient be required to pay any amount to such Loan Party pursuant to this
subsection the payment of which would place the Recipient in a less favorable
net after-Tax position than such Recipient would have been in if the Tax subject
to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid.  This subsection shall not
be construed to require any Recipient to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to any Loan
Party or any other Person.
(g)          Survival.  Each party’s obligations under this Section 3.01 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender or the L/C Issuer, the
Facility Termination Date, and the termination of this Agreement.
3.02         Illegality.
If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
Lending Office to perform any of its obligations hereunder or to make, maintain
or fund or charge interest with respect to any Credit Extension or to determine
or charge interest
81

--------------------------------------------------------------------------------

rates based upon the Eurodollar Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars in the London interbank market, then, on notice
thereof by such Lender to the Borrower through the Administrative Agent, (a) any
obligation of such Lender to issue, make, maintain, fund or charge interest with
respect to any such Credit Extension or continue Eurodollar Rate Loans or to
convert Base Rate Loans to Eurodollar Rate Loans shall be suspended, and (b) if
such notice asserts the illegality of such Lender making or maintaining Base
Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist.  Upon receipt of such notice, (i) the Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate Loans
(the interest rate on which Base Rate Loans of such Lender shall, if necessary
to avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans, and (ii) if
such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Eurodollar Rate, the Administrative Agent shall
during the period of such suspension compute the Base Rate applicable to such
Lender without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate.  Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted.
3.03         Inability to Determine Rates.
(a)          If in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof, (i)  the Administrative Agent determines
that (A) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, or (B) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with an existing or proposed
Base Rate Loan (in each case with respect to clause (i), “Impacted Loans”), or
(ii) the Administrative Agent or the Appropriate Lenders determine that for any
reason Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender.  Thereafter, (1) the obligation of the
Lenders to make or maintain Eurodollar Rate Loans shall be suspended (to the
extent of the affected Eurodollar Rate Loans or Interest Periods), and (2) in
the event of a determination described in the preceding sentence with respect to
the Eurodollar Rate component of the Base Rate, the utilization of the
Eurodollar Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the
Appropriate Lenders) revokes such notice.  Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans (to the extent of the affected Eurodollar
Rate Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.
(b)          Notwithstanding the foregoing, if the Administrative Agent has made
the determination described in Section 3.03(a)(i), the Administrative Agent, in
consultation with the Borrower and the Appropriate Lenders, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (i) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under Section 3.03(a)(i), (ii) the Administrative Agent or
the Appropriate Lenders notify the Administrative Agent and the Borrower that
such alternative interest rate does not adequately and fairly reflect the cost
to such Lenders of funding the Impacted Loans, or (iii) any Lender determines
that any Law has made it unlawful, or that any Governmental Authority has
asserted that it is unlawful, for such Lender or its applicable Lending Office
to make, maintain or fund Loans whose interest is determined by reference to
such alternative rate of interest or to determine or charge interest rates based
upon such rate or any Governmental Authority has imposed material restrictions
on the authority of such Lender to do any of the foregoing and provides the
Administrative Agent and the Borrower written notice thereof.
82

--------------------------------------------------------------------------------

3.04         Increased Costs; Reserves on Eurodollar Rate Loans.
(a)          Increased Costs Generally.  If any Change in Law shall:
(i)          impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(d)) or
the L/C Issuer;
(ii)          subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes, and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or
(iii)          impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or the L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or the L/C Issuer, the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.
(b)          Capital Requirements.  If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.
83

--------------------------------------------------------------------------------

(c)          Certificates for Reimbursement.  A certificate of a Lender or the
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, as
specified in Section 3.04(a) or Section 3.04(b) and delivered to the Borrower
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
or the L/C Issuer, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.
(d)          Reserves on Eurodollar Rate Loans.  The Borrower shall pay to each
Lender, (i) as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), and (ii) as
long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Loans, such additional costs (expressed as a percentage per
annum and rounded upwards, if necessary, to the nearest five decimal places)
equal to the actual costs allocated to such Commitment or Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive), which in each case shall be due and payable on each date on which
interest is payable on such Loan; provided, that, the Borrower shall have
received at least ten (10) days’ prior notice (with a copy to the Administrative
Agent) of such additional interest or costs from such Lender.  If a Lender fails
to give notice ten (10) days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable ten (10) days from receipt of such
notice.
(e)          Delay in Requests.  Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section 3.04 shall not constitute a waiver of such Lender’s or the L/C
Issuer’s right to demand such compensation; provided, that, the Borrower shall
not be required to compensate a Lender or the L/C Issuer pursuant to the
foregoing provisions of this Section 3.04 for any increased costs incurred or
reductions suffered more than nine (9) months prior to the date that such Lender
or the L/C Issuer, as the case may be, notifies the Borrower of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
the L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine (9) month period referred to above shall be extended to include
the period of retroactive effect thereof).
3.05         Compensation for Losses.
Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:
(a)          any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)          any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or
84

--------------------------------------------------------------------------------

(c)          any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 11.13;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
3.06         Mitigation Obligations; Replacement of Lenders.
(a)          Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, the L/C Issuer, or any Governmental
Authority for the account of any Lender or the L/C Issuer pursuant to Section
3.01, or if any Lender gives a notice pursuant to Section 3.02, then at the
request of the Borrower, such Lender or the L/C Issuer shall, as applicable, use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or the L/C Issuer, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender or the L/C
Issuer, as the case may be, to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender or the L/C Issuer, as the case may
be.  The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender or the L/C Issuer in connection with any such designation
or assignment.
(b)          Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrower may replace such Lender in accordance with Section
11.13.
3.07         LIBOR Successor Rate.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Borrower or the Required Lenders
notify the Administrative Agent (with, in the case of the Required Lenders, a
copy to the Borrower) that the Borrower or the Required Lenders (as applicable)
have determined, that: (a) adequate and reasonable means do not exist for
ascertaining LIBOR for any requested Interest Period, including, because the
LIBOR Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or (b) the administrator of the
LIBOR Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which LIBOR or the LIBOR Screen Rate shall no longer be made available, or
used for determining the interest rate of loans (such specific date, the
“Scheduled Unavailability Date”); or (c) syndicated loans currently being
executed, or that include language similar to that contained in this Section
3.07, are being executed or amended (as applicable) to incorporate or adopt a
new benchmark interest rate to replace LIBOR; then, reasonably promptly after
such determination by the Administrative Agent or receipt by the Administrative
Agent of such notice, as applicable, the Administrative Agent and the Borrower
may amend this Agreement to replace LIBOR with an alternate benchmark rate
(including any mathematical or other adjustments to the benchmark (if any)
incorporated therein), giving due consideration to any evolving or then existing
convention for similar syndicated credit facilities for such alternative
benchmarks (any such proposed rate, a “LIBOR Successor Rate”), together with any
proposed LIBOR Successor Rate Conforming Changes and any such amendment shall
become effective at 5:00 p.m. on the fifth (5th) Business Day after the
Administrative Agent shall have posted such proposed amendment to all Lenders
unless, prior to such time, Lenders comprising the Required Lenders have
delivered to the Administrative Agent written notice that such Required Lenders
do not accept such amendment.
85

--------------------------------------------------------------------------------

If no LIBOR Successor Rate has been determined and the circumstances under
clause (a) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender.  Thereafter, (i) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (ii) the Eurodollar Rate
component of the Base Rate shall no longer be utilized in determining the Base
Rate.  Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans (to
the extent of the affected Eurodollar Rate Loans or Interest Periods) or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans (subject to the foregoing clause (ii)) in the
amount specified therein.
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.
3.08         Survival.
All of the Borrower’s obligations under this Article III shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the Facility
Termination Date, and the termination of this Agreement.
ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
4.01         Conditions to Effectiveness and Obligation to Make Initial Credit
Extension.
The effectiveness of this Agreement and the obligation of the L/C Issuer and
each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:
(a)          Execution of Credit Agreement; Loan Documents.  The Administrative
Agent shall have received (i) counterparts to this Agreement executed by (A) a
Responsible Officer of each Loan Party, and (B) each Lender, and (ii)
counterparts of each other Loan Document to be executed on the Closing Date,
executed by a Responsible Officer of each Loan Party.
(b)          Organization Documents, Resolutions, Etc.  The Administrative Agent
shall have received the following, each of which shall be in form and substance
reasonably satisfactory to the Administrative Agent and its legal counsel: (i)
copies of the Organization Documents of each Loan Party certified to be true and
complete as of a recent date by the appropriate Governmental Authority of the
jurisdiction of its organization and certified by a Responsible Officer of such
Loan Party to be true and correct as of the Closing Date; (ii) such certificates
of resolutions or other action, incumbency certificates, and/or other
certificates of Responsible Officers of each Loan Party as the Administrative
Agent may reasonably require evidencing the identity, authority and capacity of
each Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party; and (iii) such documents and certifications as the
Administrative Agent may reasonably require to evidence that each Loan Party is
duly organized or formed, and is validly existing, in good standing and
qualified to engage in business in its jurisdiction of organization.
86

--------------------------------------------------------------------------------

(c)          Legal Opinions of Counsel.  The Administrative Agent shall have
received an opinion or opinions (including, if requested by the Administrative
Agent, local counsel opinions) of counsel for the Loan Parties, dated the
Closing Date and addressed to the Administrative Agent and the Lenders, in form
and substance acceptable to the Administrative Agent.
(d)          Financial Statements.  The Administrative Agent shall have received
copies of (i) the Audited Financial Statements; (ii) unaudited consolidated
financial statements of the Borrower and its Subsidiaries for the fiscal quarter
ended March 31, 2018, including balance sheets and consolidated and
consolidating statements of income or operations, shareholders’ equity and cash
flows (the “Interim Financial Statements”); and (iii) an annual business plan
and budget of the Borrower and its Subsidiaries, including forecasts prepared by
management of the Borrower, of Consolidated balance sheets and statements of
income or operations and cash flows of the Borrower and its Subsidiaries, on an
annual basis for the first five (5) years following the Closing Date.
(e)          No Material Adverse Effect.  Since December 31, 2017, there shall
not have occurred any event or condition that has had or would be reasonably
expected, either individually or in the aggregate, to have a Material Adverse
Effect.
(f)          Personal Property Collateral.  The Administrative Agent shall have
received, in form and substance satisfactory to the Administrative Agent:
(i)          (A) searches of UCC filings in the jurisdiction of organization of
each Loan Party and each jurisdiction where any Collateral is located or where a
filing would need to be made in order to perfect the Administrative Agent’s
security interest in the Collateral, copies of the financing statements on file
in such jurisdictions and evidence that no Liens exist other than Permitted
Liens, and (B) tax lien and judgment searches;
(ii)          searches of ownership of Intellectual Property of each Loan Party
in the United States Copyright Office and the United States Patent and Trademark
Office and duly executed notices of grant of security interest in the form
required by the Collateral Documents as are necessary, in the Administrative
Agent’s reasonable discretion, to perfect the Administrative Agent’s security
interest in the Intellectual Property of each Loan Party;
(iii)          completed UCC financing statements for each appropriate
jurisdiction as is necessary, in the Administrative Agent’s sole discretion, to
perfect the Administrative Agent’s security interest in the Collateral;
(iv)          to the extent required to be delivered pursuant to the terms of
the Collateral Documents, stock, equity, share or membership certificates and
endorsements of, or notations on, such certificates evidencing Equity Interests
pledged pursuant to the terms of the Collateral Documents, together with undated
stock or transfer powers duly executed in blank; and
87

--------------------------------------------------------------------------------

(v)          to the extent required to be delivered pursuant to the terms of the
Collateral Documents, all instruments, documents and chattel paper in the
possession of any of the Loan Parties, together with allonges or assignments as
may be necessary or appropriate to perfect the Administrative Agent’s security
interest in the Collateral.
(g)          Liability, Casualty, Property and Business Interruption Insurance. 
The Administrative Agent shall have received certificates of insurance
evidencing liability, casualty, property, and business interruption insurance
meeting the requirements set forth herein or in the Collateral Documents or as
required by the Administrative Agent.
(h)          Solvency Certificate.  The Administrative Agent shall have received
a Solvency Certificate signed by the Chief Financial Officer of the Borrower (or
such other Responsible Officer of the Borrower as is acceptable to the
Administrative Agent) as to the solvency of the Borrower and its Restricted
Subsidiaries, on a Consolidated basis after giving effect to the Closing Date
Transactions.
(i)          No Litigation.  There shall not exist any action, suit,
investigation or proceeding pending or, to the knowledge of the Borrower,
threatened in any court or before any arbitrator or Governmental Authority that
would reasonably be expected to have a Material Adverse Effect.
(j)          Initial Public Offering.  The Administrative Agent shall have
received satisfactory evidence that the Initial Public Offering shall have been
consummated, or substantially concurrently with the funding of the initial
Credit Extensions on the Closing Date, shall be consummated, in all material
respects in accordance with the terms of the Initial Public Offering
Registration Statement.
(k)          Officer’s Certificate.  The Administrative Agent shall have
received a certificate signed by the Chief Financial Officer of the Borrower (or
such other Responsible Officer of the Borrower as is acceptable to the
Administrative Agent) certifying that the conditions specified in Sections
4.01(e), (i), (j), and (l) and Sections 4.02(a) and (b) have been satisfied.
(l)          Consents.  All Board of Director, governmental, shareholder and
material third party consents and approvals necessary in connection with the
Closing Date Transactions or the Loan Documents shall have been obtained and
shall be in full force and effect.
(m)          Repayment of Existing Indebtedness.  All of the existing
Indebtedness of the Borrower and its Restricted Subsidiaries (including all
Indebtedness arising under the Existing Credit Agreements), other than
Indebtedness permitted to exist pursuant to Section 7.02, shall be repaid in
full and all commitments, guarantees and security interests related thereto
shall be terminated (subject to the filing of customary lien release instruments
and other instruments necessary to evidence the termination of any such security
interests), in each case substantially concurrently with the funding of the
initial Credit Extensions on the Closing Date (the “Closing Date Refinancing”).
(n)          Due Diligence; PATRIOT Act.  The Administrative Agent and the
Lenders shall have completed a due diligence investigation of the Borrower and
its Subsidiaries, in scope, and with results, reasonably satisfactory to the
Administrative Agent and the Lenders, including, OFAC, the United States Foreign
Corrupt Practices Act of 1977 and “know your customer” due diligence.  The Loan
Parties shall have provided to the Administrative Agent and the Lenders (i) the
documentation and other customary information reasonably requested by the
Administrative Agent and the Lenders in order to comply with applicable law,
including the PATRIOT Act, and (ii) at least five days prior to the Closing
Date, if the Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, a Beneficial Ownership Certification in
relation to the Borrower.
88

--------------------------------------------------------------------------------

(o)          Fees and Expenses.  The Administrative Agent, the Arrangers and the
Lenders shall have received any fees and expenses required to be paid on or
before the Closing Date.
(p)          Attorney Costs.  The Borrower shall have paid all out-of-pocket
fees, charges and disbursements of counsel to the Administrative Agent to the
extent invoiced at least three (3) Business Days prior to the Closing Date (or
such shorter period of time as is acceptable to the Borrower), plus such
additional amounts of such fees, charges and disbursements as shall constitute
its reasonable estimate of such fees, charges and disbursements incurred or to
be incurred by it through the closing proceedings (provided, that, such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent).
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
4.02         Conditions to all Credit Extensions.
The obligation of each Lender and the L/C Issuer to honor any Request for Credit
Extension is subject to the following conditions precedent:
(a)          Representations and Warranties. The representations and warranties
of each Loan Party contained in this Agreement or in any other Loan Document, or
which are contained in any document furnished at any time under or in connection
herewith or therewith, shall be true and correct in all material respects (and
in all respects if any such representation or warranty is already qualified by
materiality or reference to Material Adverse Effect) on and as of the date of
such Credit Extension, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (and in all respects if any such
representation or warranty is already qualified by materiality or reference to
Material Adverse Effect) as of such earlier date, and except that for purposes
of this Section 4.02(a), the representations and warranties contained in
Sections 5.05(a), (b), and (d) shall be deemed to refer to the most recent
statements furnished pursuant to Section 6.01(a), Section 6.01(b), or Section
6.01(c), as applicable.
(b)          Default or Event of Default. No Default or Event of Default shall
exist, or would result from such proposed Credit Extension or from the
application of the proceeds thereof.
(c)          Request for Credit Extension. The Administrative Agent and, if
applicable, the L/C Issuer or the Swingline Lender, shall have received a
Request for Credit Extension in accordance with the requirements hereof.
Each Request for Credit Extension submitted by the Borrower shall be deemed to
be a representation and warranty that the conditions specified in Sections
4.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.
89

--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES
Each Loan Party represents and warrants to the Administrative Agent and the
Lenders, as of the date made or deemed made, that:
5.01         Existence, Qualification and Power.
Each Loan Party and each of its Restricted Subsidiaries (a) is duly organized or
formed, validly existing and, as applicable, in good standing under the Laws of
the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business,
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.
5.02         Authorization; No Contravention.
The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is or is to be a party have been duly authorized by all
necessary corporate or other organizational action, and do not and will not (a)
contravene the terms of any of such Person’s Organization Documents; (b)
conflict with or result in any breach or contravention of, or the creation of
any Lien under, or require any payment to be made under (i) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries (except with respect to any
conflict, breach or contravention or payment (but not creation of Liens) to the
extent that such conflict, breach, contravention or payment could not reasonably
be expected to have a Material Adverse Effect), or (ii) any order, injunction,
writ or decree of any Governmental Authority or any arbitral award to which such
Person or its property is subject; or (c) violate any Law.
5.03         Governmental Authorization; Other Consents.
No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, (b) the grant by any Loan Party of the Liens granted by it pursuant to
the Collateral Documents, (c) the perfection or maintenance of the Liens created
under the Collateral Documents (including the first priority nature thereof), or
(d) the exercise by the Administrative Agent or any Lender of its rights under
the Loan Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, other than (i) authorizations, approvals, actions, notices
and filings which have been duly obtained, and (ii) filings to perfect the Liens
created by the Collateral Documents.
5.04         Binding Effect.
Each Loan Document has been duly executed and delivered by each Loan Party that
is party thereto.  Each Loan Document constitutes a legal, valid and binding
obligation of each Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
90

--------------------------------------------------------------------------------

5.05         Financial Statements; No Material Adverse Effect.
(a)          Audited Financial Statements.  The Audited Financial Statements (i)
were prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present the financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations, cash flows and changes in
shareholder’s equity for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (iii) show all material indebtedness and other
liabilities, direct or contingent, of the Borrower and its Subsidiaries as of
the date thereof, including liabilities for taxes, material commitments and
Indebtedness.
(b)          Interim Financial Statements.  The Interim Financial Statements (i)
were prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, and (ii) fairly
present the financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations, cash flows and changes in
shareholders’ equity for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.
(c)          Material Adverse Effect.  Since December 31, 2017, there has been
no event or circumstance, either individually or in the aggregate, that has had
or could reasonably be expected to have a Material Adverse Effect.
(d)          Annual Business Plan and Budget.  The annual business plan and
budget of the Borrower and its Subsidiaries delivered pursuant to Section
4.01(d)(iii) was prepared in good faith on the basis of the assumptions stated
therein, which assumptions were believed by management of the Borrower to be
reasonable in light of the conditions existing at the time that such annual
business plan and budget were prepared, and represented, at the time of such
preparation, the Borrower’s reasonable estimate of its future financial
condition and performance.
5.06         Litigation.
There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Loan Parties after due and diligent investigation, threatened
or contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against any Loan Party or any Restricted Subsidiary or against
any of their properties or revenues that, (a) as of the Closing Date, purport to
affect or pertain to this Agreement or any other Loan Document or any of the
transactions contemplated hereby, or (b) either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
5.07         No Default.
Neither the Borrower nor any Restricted Subsidiary is in default under or with
respect to, or a party to, any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  No Default has occurred and is continuing or would result from
the consummation of the Closing Date Transactions.
5.08         Ownership of Property.
Each Loan Party and each of its Restricted Subsidiaries has good record and
marketable title in fee simple to, or valid leasehold interests in, all of their
real property necessary in the ordinary conduct of its business, except for such
defects in title as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
91

--------------------------------------------------------------------------------

5.09         Environmental Compliance.
(a)          The Loan Parties and their respective Restricted Subsidiaries
conduct in the ordinary course of business a review of the effect of existing
claims alleging potential liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties, and
as a result thereof the Loan Parties have reasonably concluded that such claims
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
(b)          Neither any Loan Party nor any of its Restricted Subsidiaries is
undertaking, and has not completed, either individually or together with other
potentially responsible parties, any investigation or assessment or remedial or
response action relating to any actual or threatened release, discharge or
disposal of Hazardous Materials at any site, location or operation, either
voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law; and all Hazardous Materials generated,
used, treated, handled or stored at, or transported to or from, any property
currently or formerly owned or operated by any Loan Party or any of its
Restricted Subsidiaries have been disposed of in a manner that could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.
5.10          Insurance.
The properties of the Borrower and its Restricted Subsidiaries are insured with
financially sound and reputable insurance companies (including Captive Insurance
Subsidiaries), in such amounts (after giving effect to any self-insurance
compatible with the following standards), with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the applicable Loan Party or
the applicable Restricted Subsidiary operates.  The general liability, casualty,
property and business interruption insurance coverage of the Loan Parties as in
effect on the Closing Date, is outlined as to carrier, policy number, expiration
date, type, amount and deductibles on Schedule 5.10 and such insurance coverage
complies with the requirements set forth in this Agreement and the other Loan
Documents.
5.11         Taxes.
Each Loan Party and its Restricted Subsidiaries have filed all federal, material
state and other material tax returns and reports required to be filed, and have
paid all federal, material state and other material taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP.  There is no
proposed tax assessment against any Loan Party or any Restricted Subsidiary that
would, if made, have a Material Adverse Effect, nor is there any tax sharing
agreement applicable to the Borrower or any Restricted Subsidiary.
5.12         ERISA Compliance.
(a)          Each Plan is in compliance with the applicable provisions of ERISA,
the Code and other federal or state laws, except for non-compliance that,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.  Each Pension Plan that is intended to be a qualified
plan under Section 401(a) of the Code has received a favorable determination
letter or is subject to a favorable opinion letter from the IRS to the effect
that the form of such Plan is qualified under Section 401(a) of the Code and the
trust related thereto has been determined by the IRS to be exempt from federal
income tax under Section 501(a) of the Code, or an application for such a letter
is currently being processed by the IRS.  To the best knowledge of the Loan
Parties, nothing has occurred that would prevent or cause the loss of such
tax-qualified status.
92

--------------------------------------------------------------------------------

(b)          There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect.  There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
(c)          (i) No ERISA Event has occurred, and no Loan Party nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan or Multiemployer Plan; (ii) as of the most recent valuation date for any
Pension Plan, the funding target attainment percentage (as defined in Section
430(d)(2) of the Code) is sixty percent (60%) or higher and no Loan Party nor
any ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below sixty percent (60%) as of the most recent valuation date; (iii) no
Loan Party nor any ERISA Affiliate has incurred any liability to the PBGC other
than for the payment of premiums, and there are no premium payments which have
become due that are unpaid; (iv) neither the Borrower nor any ERISA Affiliate
has engaged in a transaction that could be subject to Section 4069 or Section
4212(c) of ERISA; and (v) no Pension Plan has been terminated by the plan
administrator thereof nor by the PBGC, and no event or circumstance has occurred
or exists that could reasonably be expected to cause the PBGC to institute
proceedings under Title IV of ERISA to terminate any Pension Plan.
(d)          As of the Closing Date, the Borrower is not (i) an employee benefit
plan subject to Title I of ERISA, (ii) a plan or account subject to Section 4975
of the Code, (iii) an entity deemed to hold “plan assets” of any such plans or
accounts for purposes of ERISA or the Code, or (iv) a “governmental plan” within
the meaning of ERISA.
5.13          Margin Regulations; Investment Company Act.
(a)          Margin Regulations.  The Borrower is not engaged and will not
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the FRB), or extending credit for the purpose of purchasing or carrying
margin stock.  Following the application of the proceeds of each Borrowing or
drawing under each Letter of Credit, not more than twenty-five percent (25%) of
the value of the assets (either of the Borrower only or of the Borrower and its
Restricted Subsidiaries on a Consolidated basis) subject to the provisions of
Section 7.01 or Section 7.05 or subject to any restriction contained in any
agreement or instrument between the Borrower and any Lender or any Affiliate of
any Lender relating to Indebtedness and within the scope of Section 8.01(e) will
be margin stock.
(b)          Investment Company Act.  None of the Borrower, any Person
Controlling the Borrower, or any Subsidiary is or is required to be registered
as an “investment company” under the Investment Company Act of 1940.
5.14         Disclosure.
The Borrower has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Restricted Subsidiaries is subject, and all other matters known to it,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect.  No report, financial statement, certificate or
other information furnished (whether in writing or orally) by or on behalf of
any Loan Party to the Administrative Agent or any Lender in connection with the
Closing Date Transactions or any other transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, that, (i)
with respect to projected financial information and other forward-looking
information, each Loan Party represents only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time (it
being understood that such information is subject to inherent uncertainties and
contingencies which may be outside the control of any Loan Party and that no
assurance can be given that any such projected financial information will be
realized), and (ii) no representation or warranty is made with respect to
information of a general economic or industry-specific nature).
93

--------------------------------------------------------------------------------

5.15         Compliance with Laws.
Each Loan Party and each Restricted Subsidiary is in compliance with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which (a)
such requirement of Law or order, writ, injunction or decree is being contested
in good faith by appropriate proceedings diligently conducted, or (b) the
failure to comply therewith, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
5.16         Solvency.
Immediately after the consummation of the Closing Date Transactions: (a) the
fair value of the assets of the Loan Parties, on a Consolidated basis, at a fair
valuation, will exceed their debts and liabilities, subordinated, contingent or
otherwise; (b) the present fair saleable value of the property of the Loan
Parties, on a Consolidated basis, will be greater than the amount that will be
required to pay the probable liability of their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) the Loan Parties, on a Consolidated basis, will
be able to pay their debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and (d)
the Loan Parties, on a Consolidated basis, will not have unreasonably small
capital with which to conduct the business in which they are engaged as such
business is now conducted and is proposed to be conducted after the Closing
Date.
5.17         Casualty, Etc.
Neither the businesses nor the properties of any Loan Party or any of its
Restricted Subsidiaries are affected by any fire, explosion, accident, strike,
lockout or other labor dispute, drought, storm, hail, earthquake, embargo, act
of God or of the public enemy or other casualty (whether or not covered by
insurance) that, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.
5.18          Sanctions Concerns and Anti-Corruption Laws.
(a)          Sanctions Concerns.  No Loan Party, nor any Subsidiary, nor, to the
knowledge of the Loan Parties and their Subsidiaries, any director, officer,
employee, agent, affiliate or representative thereof, is an individual or
entity  that is, or is owned or controlled by any individual or entity that is
(i) currently the subject or target of any Sanctions, (ii) included on OFAC’s
List of Specially Designated Nationals, HMT’s Consolidated List of Financial
Sanctions Targets and the Investment Ban List, or any similar list enforced by
any other relevant sanctions authority, or (iii) located, organized or resident
in a Designated Jurisdiction.
94

--------------------------------------------------------------------------------

(b)          Anti-Corruption Laws.  The Loan Parties and their Subsidiaries have
conducted their business in compliance in all material respects with the United
States Foreign Corrupt Practices Act of 1977, and, as applicable, the UK Bribery
Act 2010 and other similar anti-corruption legislation in other jurisdictions.
5.19         Subsidiaries; Equity Interests; Loan Parties.
(a)          Subsidiaries, Joint Ventures, Partnerships and Equity Investments. 
Set forth on Schedule 5.19(a) is a complete and accurate list as of the Closing
Date of: (i) all Subsidiaries, joint ventures and partnerships and other equity
investments of the Loan Parties (and, with respect to each Subsidiary, an
indication as to whether such Subsidiary is a Restricted Subsidiary, an
Unrestricted Subsidiary, and/or an Excluded Subsidiary (and, if so, the type
(i.e. CFC Holdco) of such Excluded Subsidiary)); (ii) the number of shares of
each class of Equity Interests in each Subsidiary outstanding; (iii) the number
and percentage of outstanding shares of each class of Equity Interests owned by
the Loan Parties and their Subsidiaries; and (iv) the class or nature of such
Equity Interests (i.e. voting, non-voting, preferred, etc.).  The outstanding
Equity Interests in all Restricted Subsidiaries are validly issued, fully paid
and non-assessable and are owned free and clear of all Liens.  There are no
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments (other than stock options granted to employees or directors and
directors’ qualifying shares) of any nature relating to the Equity Interests of
the Borrower or any Restricted Subsidiary, except as contemplated in connection
with the Loan Documents.
(b)          Loan Parties.  Set forth on Schedule 5.19(b) is a complete and
accurate list as of the Closing Date of each Loan Party’s: (i) exact legal name;
(ii) former legal names in the four (4) months prior to the Closing Date, if
any; (iii) jurisdiction of its organization; (iv) address of its chief executive
office (and address of its principal place of business if different than its
chief executive office address); (v) U.S. federal taxpayer identification
number; and (vi) organization identification number.
(c)          Beneficial Ownership Certification.  As of the Closing Date, the
information included in the Beneficial Ownership Certification is true and
correct in all respects.
5.20         Collateral Representations.
(a)          Collateral Documents.  The provisions of the Collateral Documents
are effective to create in favor of the Administrative Agent, for the benefit of
the Secured Parties, a legal, valid and enforceable first priority Lien (subject
to Permitted Liens) on all right, title and interest of the respective Loan
Parties in the Collateral described therein.  Except for filings and other
actions completed prior to the Closing Date and as contemplated hereby and by
the Collateral Documents, no filing or other action will be necessary to perfect
or protect such Liens.
(b)          Intellectual Property.  Set forth on Schedule 5.20(b), as of the
Closing Date, is a list of all Intellectual Property registered or pending
registration with the United States Copyright Office or the United States Patent
and Trademark Office and owned by each Loan Party as of the Closing Date. 
Except for such claims and infringements that would not reasonably be expected
to have a Material Adverse Effect, no claim has been asserted and is pending by
any Person challenging or questioning the use of any Intellectual Property or
the validity or effectiveness of any Intellectual Property, nor does any Loan
Party know of any such claim, and the use of any Intellectual Property by any
Loan Party or any of its Restricted Subsidiaries or the granting of a right or a
license in respect of any Intellectual Property from any Loan Party or any of
its Restricted Subsidiaries does not infringe on the rights of any Person.  As
of the Closing Date, none of the Intellectual Property owned by any of the Loan
Parties is subject to any licensing agreement or similar arrangement (other than
non-exclusive outbound licenses entered into in the ordinary course of business)
except as set forth on Schedule 5.20(b).
95

--------------------------------------------------------------------------------

(c)          Deposit Accounts and Securities Accounts.  Set forth on Schedule
5.20(c), as of the Closing Date, is a description of all deposit accounts and
securities accounts of the Loan Parties maintained in the United States,
including the name of (i) the applicable Loan Party, (ii) in the case of a
deposit account, the depository institution and whether such account is an
Excluded Account, and (iii) in the case of a securities account, the securities
intermediary or issuer and the average aggregate daily market value (as of the
close of business) held in such securities account and whether such account in
an Excluded Account, as applicable.
(d)          Properties.  Set forth on Schedule 5.20(d), as of the Closing Date,
is a list of all real property located in the United States that is owned or
leased by any Loan Party (in each case, including (i) the name of the Loan Party
owning (or leasing) such property, (ii) the property address, (iii) the city,
county, state and zip code which such property is located, and (iv) a
designation as to whether such real property is Excluded Property).
5.21         Regulation H.
No Mortgaged Property is a Flood Hazard Property unless the Administrative Agent
shall have received the following: (a) the applicable Loan Party’s written
acknowledgment of receipt of written notification from the Administrative Agent
(i) as to the fact that such Mortgaged Property is a Flood Hazard Property, and
(ii) as to whether the community in which each such Flood Hazard Property is
located is participating in the National Flood Insurance Program, (b) such other
flood hazard determination forms, notices and confirmations thereof as
reasonably requested by the Administrative Agent, and (c) copies of insurance
policies or certificates of insurance of the applicable Loan Party evidencing
flood insurance reasonably satisfactory to the Administrative Agent and naming
the Administrative Agent as loss payee on behalf of the Lenders.  All flood
hazard insurance policies required hereunder have been obtained and remain in
full force and effect, and the premiums thereon have been paid in full.
5.22         EEA Financial Institutions.
No Loan Party is an EEA Financial Institution.
5.23         Labor Matters.
There are no collective bargaining agreements or Multiemployer Plans covering
the employees of the Borrower or any of its Restricted Subsidiaries as of the
Closing Date.  Neither the Borrower nor any Restricted Subsidiary has suffered
any strikes, walkouts, work stoppages or other material labor difficulty within
the last five (5) years preceding the Closing Date.
ARTICLE VI

AFFIRMATIVE COVENANTS
6.01          Financial Statements.
The Loan Parties shall deliver to the Administrative Agent, in form and detail
satisfactory to the Administrative Agent:
(a)          Audited Financial Statements.  As soon as available, but in any
event within ninety (90) days after the end of each fiscal year of the Borrower
(or, if earlier, fifteen (15) days after the date required to be filed with the
SEC (without giving effect to any extension permitted by the SEC)), a
Consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal year, and the related Consolidated statements of income or
operations, changes in shareholders’ equity and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP,
audited and accompanied by a report and opinion of an independent certified
public accountant of nationally recognized standing, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit.
96

--------------------------------------------------------------------------------

(b)          Quarterly Financial Statements.  As soon as available, but in any
event within forty-five (45) days after the end of each fiscal quarter of the
Borrower (or, if earlier, five (5) days after the date required to be filed with
the SEC (without giving effect to any extension permitted by the SEC)), a
Consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related Consolidated statements of income or
operations and cash flows for such fiscal quarter and for the portion of the
Borrower’s fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, certified by the chief
executive officer, chief financial officer, treasurer or controller who is a
Responsible Officer of the Borrower as fairly presenting in all material
respects the financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries, subject only to normal year-end audit adjustments
and the absence of footnotes.
(c)          Business Plan and Budget.  As soon as available, but in any event
no later than forty-five (45) days after the beginning of each fiscal year of
the Borrower, an annual business plan and budget of the Borrower and its
Subsidiaries, including forecasts prepared by management of the Borrower, of
Consolidated balance sheets and statements of income or operations and cash
flows of the Borrower and its Subsidiaries on an annual basis for such fiscal
year.
(d)          Unrestricted Subsidiaries.  If the Borrower designates any of its
Subsidiaries as an Unrestricted Subsidiary, the Borrower shall deliver
concurrently with the delivery of any financial statements pursuant to Section
6.01(a) or 6.01(b), the related unaudited consolidating financial statements
reflecting the adjustments necessary to eliminate the accounts of Unrestricted
Subsidiaries (if any) from such Consolidated financial statements.
As to any information contained in materials furnished pursuant to Section
6.02(b), the Loan Parties shall not be separately required to furnish such
information under Section 6.01(a) or (b), but the foregoing shall not be in
derogation of the obligation of the Loan Parties to furnish the information and
materials described in Sections 6.01(a) and (b) at the times specified therein.
6.02         Certificates; Other Information.
The Loan Parties shall deliver to the Administrative Agent, in form and detail
satisfactory to the Administrative Agent:
97

--------------------------------------------------------------------------------

(a)          Compliance Certificate; Rolling Stock Report.  Concurrently with
the delivery of the financial statements referred to in Sections 6.01(a) and
(b), (i) a duly completed Compliance Certificate signed by the chief executive
officer, chief financial officer, treasurer or controller which is a Responsible
Officer of the Borrower, including (A) a certification that no Default has
occurred and is continuing (or, if a Default has occurred and is continuing,
describing the nature and status of each such Default and actions that have been
taken or are proposed to be taken to cure such Default), (B) a certification of
compliance with the financial covenants set forth in Section 7.11, including
financial covenant calculations for the period covered by the Compliance
Certificate, (C) a listing of (1) all applications with the United States Patent
and Trademark Office or the United States Copyright Office by any Loan Party, if
any, for any Intellectual Property made since the date of the prior Compliance
Certificate (or, in the case of the first Compliance Certificate delivered
pursuant hereto, since the Closing Date), (2) all issuances of registrations or
letters on existing applications with the United States Patent and Trademark
Office or the United States Copyright Office by any Loan Party, if any, for any
Intellectual Property received since the date of the prior Compliance
Certificate (or, in the case of the first Compliance Certificate delivered
pursuant hereto, since the Closing Date), and (3) all licenses relating to any
Intellectual Property registered with the United States Patent and Trademark
Office or the United States Copyright Office entered into by any Loan Party
since the date of the prior Compliance Certificate (or, in the case of the first
Compliance Certificate delivered pursuant hereto, since the Closing Date), (D) a
calculation of the Available Amount as of the last day of the period covered by
such Compliance Certificate, and (E) a calculation of the Permitted Lease
Conversion Amount for the period covered by such Compliance Certificate, and
(ii) a duly completed Rolling Stock Report signed by a Responsible Officer of
the Borrower.  Unless the Administrative Agent requests executed originals,
delivery of any Compliance Certificate or any Rolling Stock Report may be by
electronic communication including fax or email and shall be deemed to be an
original and authentic counterpart thereof for all purposes.
(b)          Annual Reports; Etc.  Promptly after the same are publicly
available, copies of each annual report, proxy or financial statement or other
report or communication sent to the stockholders of the Loan Party, and copies
of all annual, regular, periodic and special reports and registration statements
which any Loan Party may file or be required to file with the SEC under Section
13 or 15(d) of the Exchange Act, or with any national securities exchange, and
in any case not otherwise required to be delivered to the Administrative Agent
pursuant hereto.
(c)          SEC Notices.  Promptly, and in any event within five (5) Business
Days after receipt thereof by the Borrower or any Restricted Subsidiary, copies
of each notice or other correspondence received from the SEC (or comparable
agency in any applicable non-U.S. jurisdiction) concerning any investigation or
possible investigation or other inquiry by such agency regarding financial or
other operational results of the Borrower or any Restricted Subsidiary.
(d)          Know Your Customer Information.  Promptly upon request by the
Administrative Agent or any Lender, such other information and documentation
required by bank regulatory authorities under applicable laws, statutes,
regulations or obligatory government orders, decrees, ordinances or rules
related to terrorism financing or money laundering, including any applicable
provision of the PATRIOT Act and The Currency and Foreign Transactions Reporting
Act (also known as the “Bank Secrecy Act,” 31 U.S.C. §§ 5311-5330 and 12U.S.C.
§§ 1818(s), 1820(b) and 1951-1959) (including any applicable “know your
customer” rules and regulations and the PATRIOT Act).
(e)          Additional Information.  Promptly, such additional information
regarding the business, financial, legal or corporate affairs of the Borrower or
any Restricted Subsidiary, or compliance with the terms of the Loan Documents,
as the Administrative Agent may from time to time reasonably request.
98

--------------------------------------------------------------------------------

Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(b) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 1.01(a); or (ii) on which
such documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent (including on EDGAR at www.sec.gov (or another successor
government website that is freely and readily available)).
The Borrower hereby acknowledges that (1) the Administrative Agent and/or an
Affiliate thereof may, but shall not be obligated to, make available to the
Lenders and the L/C Issuer materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks, Syndtrak, ClearPar or a substantially similar
electronic transmission system (the “Platform”), and (2) certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof; (x)
by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, any Affiliate thereof, the Arrangers, the
L/C Issuer and the Lenders to treat such Borrower Materials as not containing
any material non-public information (although it may be sensitive and
proprietary) with respect to the Borrower or its securities for purposes of
United States federal and state securities laws (provided, that, to the extent
such Borrower Materials constitute Information, they shall be treated as set
forth in Section 11.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent and any Affiliate
thereof and the Arrangers shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information.”  Notwithstanding the
foregoing, the Borrower shall be under no obligation to mark any Borrower
Materials “PUBLIC”.
6.03          Notices.
The Loan Parties shall promptly, but in any event within ten (10) Business Days
(except that, with respect to Section 6.03(a) only, such time period shall be
two (2) Business Days) after a Responsible Officer of any Loan Party obtains
knowledge thereof, notify the Administrative Agent:
(a)          of the occurrence of any Default;
(b)          of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect;
(c)          of the occurrence of any ERISA Event;
(d)          of the occurrence of any event for which the Borrower is required
to make a mandatory prepayment pursuant to Section 2.05(b); or
99

--------------------------------------------------------------------------------

(e)          of any material change in accounting policies or financial
reporting practices by the Borrower or any Restricted Subsidiary, including any
determination by the Borrower referred to in Section 2.10(b).
Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and to the extent applicable, stating what action the
Borrower has taken and proposes to take with respect thereto.  Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.
6.04         Payment of Obligations.
Each Loan Party shall, and shall cause each of its Restricted Subsidiaries to,
pay and discharge as the same shall become due and payable, all its obligations
and liabilities, including (a) all tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Borrower
or such Restricted Subsidiary; (b) all lawful claims which, if unpaid, would by
law become a Lien upon its property; and (c) all Indebtedness, as and when due
and payable, but subject to any subordination provisions contained in any
instrument or agreement evidencing such Indebtedness.
6.05         Preservation of Existence, Etc.
Each Loan Party shall, and shall cause each of its Restricted Subsidiaries to:
(a)          preserve, renew and maintain in full force and effect its legal
existence and good standing under the Laws of the jurisdiction of its
organization, except in a transaction permitted by Section 7.04 or Section 7.05.
(b)          take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.
(c)          preserve or renew all of its registered Intellectual Property, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.
6.06         Maintenance of Properties.
Each Loan Party shall, and shall cause each of its Restricted Subsidiaries to:
(a)          maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear, casualty and condemnation excepted.
(b)          make all necessary repairs thereto and renewals and replacements
thereof except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.
(c)          use, store and maintain all of its Rolling Stock with all
reasonable care and caution and in accordance with applicable standards of any
insurance and in conformity with applicable laws in all material respects.
100

--------------------------------------------------------------------------------

6.07         Maintenance of Insurance.
(a)          Maintenance of Insurance.  Each Loan Party shall, and shall cause
each of its Restricted Subsidiaries to, maintain with financially sound and
reputable insurance companies (including any Captive Insurance Subsidiaries),
insurance with respect to its properties and business against loss or damage of
the kinds customarily insured against by Persons engaged in the same or similar
business, of such types and in such amounts (after giving effect to any
self-insurance compatible with the requirements of this Agreement) as are
customarily carried under similar circumstances by such other Persons, including
flood hazard insurance on all Mortgaged Properties that are Flood Hazard
Properties, on such terms and in such amounts as required by the National Flood
Insurance Reform Act of 1994 or as otherwise required by the Administrative
Agent.
(b)          Evidence of Insurance.  Each Loan Party shall, and shall cause each
of its Restricted Subsidiaries to, (i) subject to Section 6.20(c), cause the
Administrative Agent to be named as lenders’ loss payable, loss payee or
mortgagee, as its interest may appear, and/or additional insured with respect of
any such insurance providing liability coverage or coverage in respect of any
Collateral, and cause, unless otherwise agreed to by the Administrative Agent,
each provider of any such insurance to agree, by endorsement upon the policy or
policies issued by it or by independent instruments furnished to the
Administrative Agent that it will give the Administrative Agent thirty (30) days
prior written notice before any such policy or policies shall be altered or
cancelled (or ten (10) days prior notice in the case of cancellation due to the
nonpayment of premiums), (ii) annually, upon expiration of current insurance
coverage, provide, or cause to be provided, to the Administrative Agent, such
evidence of insurance as required by the Administrative Agent, including, but
not limited to, (A) evidence of such insurance policies (including, as
applicable, ACORD Form 28 certificates (or similar form of insurance
certificate), and ACORD Form 25 certificates (or similar form of insurance
certificate)), and (B) endorsements meeting the requirements of Section
6.07(b)(i).
(c)          Redesignation.  Each Loan Party shall promptly notify the
Administrative Agent of any Mortgaged Property that is, or becomes, a Flood
Hazard Property.
6.08         Compliance with Laws.
Each Loan Party shall, and shall cause each of its Restricted Subsidiaries to,
comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted, or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.
6.09         Books and Records.
Each Loan Party shall, and shall cause each of its Restricted Subsidiaries to,
maintain proper books of record and account, in which full, true and correct
entries in conformity in all material respects with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of such Loan Party or such Restricted Subsidiary, as the case may be.
6.10         Inspection Rights; Annual Lender Call.
(a)          Each Loan Party shall, and shall cause each of its Restricted
Subsidiaries to, permit representatives and independent contractors of the
Administrative Agent and each Lender to visit and inspect any of its properties
to examine its corporate, financial and operating records, and make copies
101

--------------------------------------------------------------------------------

thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants (it
being understood and agreed that representatives of the Borrower may be present
at or participate in such discussions), all at the expense of the Borrower and
at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided,
that, (i) unless an Event of Default exists, only the Administrative Agent may
exercise rights under this Section 6.10 and such visits and inspections shall be
limited to no more than one (1) time in any calendar year; provided, further,
that, when an Event of Default exists, the Administrative Agent or any Lender
(or any of their respective representatives or independent contractors) may do
any of the foregoing at the expense of the Borrower at any time during normal
business hours and without advance notice, and (ii) notwithstanding anything to
the contrary in this Section 6.10(a), (A) no Loan Party shall be required to
assemble any Rolling Stock in connection with any such inspection conducted
pursuant to this Section 6.10(a), and (B) no Loan Party shall be required to
disclose, permit the inspection, examination or making copies or abstracts of,
or discussion of, any document, information or other matter (1) in respect of
which disclosure to the Administrative Agent or any Lender (or their
representatives or contractors) is prohibited by law or any binding agreement
(it being understood and agreed that in the case of any prohibition under any
binding agreement, such Loan Party shall use commercially reasonable efforts to
obtain any waivers necessary to enable the disclosure, inspection, examination,
or discussion of such document, information or other matter), or (2) is subject
to attorney-client or similar privilege or constitutes attorney work product (it
being understood and agreed that such Loan Party shall notify the Administrative
Agent as to the scope of the information that is not being provided because of
such attorney-client (or similar) privilege or exception).
(b)          The Borrower shall, in connection with the delivery of the annual
business plan and budget required pursuant to Section 6.01(c), (i) hold a
conference call with the Lenders on which the Lenders shall be permitted to ask
questions of management of the Borrower, and (ii) no fewer than five (5)
Business Days prior to the date of any such conference call, give notice to the
Administrative Agent of such conference call, including the time and date of
such conference call and information on how such conference call may be accessed
by the Lenders.
6.11         Use of Proceeds.
Each Loan Party shall, and shall cause each of its Restricted Subsidiaries to,
use the proceeds of the Credit Extensions (a) to finance working capital and
capital expenditures, (b) to repay certain existing Indebtedness, and (c) for
other general corporate purposes; provided, that, in no event shall the proceeds
of the Credit Extensions be used in contravention of any Law or any Loan
Document.
6.12         Covenant to Guarantee Obligations.
Each Loan Party shall, and shall cause each of its Restricted Subsidiaries to,
within thirty (30) days (or such longer period of time as is agreed to by the
Administrative Agent in its sole discretion) after the acquisition or formation
of any Subsidiary (with the designation of an Unrestricted Subsidiary as a
Restricted Subsidiary being deemed to be an acquisition of a Subsidiary for
purposes of this Section 6.12), cause such Person (other than any Excluded
Subsidiary) to become a Guarantor hereunder by way of execution of a Joinder
Agreement and, in connection with the foregoing, deliver to the Administrative
Agent, with respect to each new Guarantor, substantially the same documentation
required pursuant to Sections 4.01(b), (f), (g), and (n), Section 6.13, and, to
the extent requested by the Administrative Agent, customary opinions of counsel
to such Person, and such other deliveries reasonably deemed necessary in
connection therewith, all in form, content and scope reasonably satisfactory to
the Administrative Agent.
102

--------------------------------------------------------------------------------

6.13          Covenant to Give Security.
(a)          Equity Interests.  Except with respect to Excluded Property, each
Loan Party shall cause (i) one hundred percent (100%) of the issued and
outstanding Equity Interests directly owned by such Loan Party in each of its
Domestic Subsidiaries (other than any CFC Holdco), and (ii) sixty-six percent
(66%) (or such greater percentage that, due to a change in an applicable Law
after the Closing Date, (A) could not reasonably be expected to cause the
undistributed earnings of such Foreign Subsidiary or such CFC Holdco as
determined for United States federal income tax purposes to be treated as a
deemed dividend to such Foreign Subsidiary’s or such CFC Holdco’s United States
parent, and (B) could not reasonably be expected to cause any material adverse
tax consequences) of the issued and outstanding Equity Interests entitled to
vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and one hundred
percent (100%) of the issued and outstanding Equity Interests not entitled to
vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)), in each case,
directly owned by such Loan Party in each of its Foreign Subsidiaries and each
of its CFC Holdcos, in each case, to be subject at all times to a first
priority, perfected Lien in favor of the Administrative Agent, for the benefit
of the Secured Parties, pursuant to the terms and conditions of the Collateral
Documents, together with, to the extent requested by the Administrative Agent,
opinions of counsel and any filings and deliveries necessary in connection
therewith to perfect the security interests therein, all in form and substance
satisfactory to the Administrative Agent.
(b)          Other Property.  Except with respect to Excluded Property, each
Loan Party shall cause all property of such Loan Party to be subject at all
times to first priority (subject to Permitted Liens), perfected Liens in favor
of the Administrative Agent, for the benefit of the Secured Parties, to secure
the Secured Obligations pursuant to the Collateral Documents or, with respect to
any such property acquired subsequent to the Closing Date, such other additional
security documents as the Administrative Agent shall reasonably request and, in
connection with the foregoing, deliver to the Administrative Agent such other
documentation as the Administrative Agent may reasonably request including
filings and deliveries necessary to perfect such Liens, Organization Documents,
resolutions, Mortgaged Property Support Documents and, to the extent reasonably
requested by the Administrative Agent, favorable opinions of counsel, all in
form, content and scope reasonably satisfactory to the Administrative Agent;
provided, that, until the occurrence of a Perfection Triggering Event and
receipt by the Loan Parties of a request from the Administrative Agent pursuant
to the second proviso to this Section 6.13(b), the Loan Parties shall not be
required to (i) cause the Liens granted in favor of the Administrative Agent
pursuant to the Collateral Documents on any item of Revenue Equipment to be
recorded and noted on the original certificate of title of such Revenue
Equipment (or take any other steps as may be necessary for perfection of the
Administrative Agent’s Liens on any item of Revenue Equipment as may be required
under relevant certificate of title statutes or other state laws), or (ii)
deliver to the Administrative Agent any Mortgaged Property Support Documents;
provided, further, that, upon the occurrence of a Perfection Triggering Event,
the Administrative Agent shall be entitled to (but shall have no obligation to)
request that the Loan Parties, and upon such request, the Loan Parties shall, at
the sole cost and expense of the Loan Parties, (A) cause the Liens granted in
favor the Administrative Agent pursuant to the Collateral Documents on any item
of Revenue Equipment to be recorded and noted on the original certificate of
title of such Revenue Equipment (or take any other steps as may be necessary for
perfection of the Administrative Agent’s Liens on any item of Revenue Equipment
as may be required under relevant certificate of title statutes or other state
laws), and engage an independent collateral agent to hold the original
certificates of title with respect to any Revenue Equipment (it being understood
and agreed that, if the Administrative Agent determines appropriate in its sole
discretion, the Borrower shall be permitted to maintain possession of each
original certificate of title with respect to each item of Revenue Equipment
owned by the Loan Parties after
103

--------------------------------------------------------------------------------

recordation and notation thereon of the Lien in favor of the Administrative
Agent until such time as the Administrative Agent shall request that any such
original certificate of title be delivered to a collateral agent (and, promptly
upon such request, the Loan Parties shall deliver any such original certificate
of title to such collateral agent)), and (B)(1) deliver, with respect to each
real property of such Loan Parties not constituting Excluded Property, Mortgaged
Property Support Documents requested by the Administrative Agent, (2) cooperate
with the Administrative Agent to obtain completed “Life of Loan” Federal
Emergency Management Agency Standard Flood Hazard Determinations with respect to
each such real property (together with a notice about special flood hazard area
status and flood disaster assistance duly executed by each Loan Party relating
thereto), and (3) cooperate with the Administrative Agent to the extent
necessary to permit the Administrative Agent and each Lender to complete any
other flood diligence required in the Administrative Agent’s or such Lender’s
sole discretion in connection with the delivery of such Mortgaged Property
Support Documents for each such real property. Notwithstanding anything to the
contrary in this Agreement, no real property shall be permitted to be mortgaged
or otherwise pledged as Collateral until the earlier of (1) the date that is
thirty (30) days after the Administrative Agent or the Borrower shall have given
the Lenders notice of the intention to mortgage or pledge such real property as
Collateral (including by posting such notice on the Platform) and (2) the date
that the Administrative Agent shall have received written confirmation from each
Lender that flood insurance due diligence and flood insurance compliance has
been completed by such Lender with respect to such real property.
(c)          Landlord Waivers.  Subject to Section 6.20(a), in the case of each
real property leased by a Loan Party where (i) such Loan Party maintains any
books and records (electronic or otherwise), or (ii) any personal property
Collateral (other than Rolling Stock) with a value in excess of $1,000,000 is
located, in either case, such Loan Party shall provide the Administrative Agent
with such estoppel letters, consents and waivers, in form and substance
reasonably satisfactory to the Administrative Agent, from the landlords on such
real property to the extent (A) reasonably requested by the Administrative
Agent, and (B) such Loan Party is able to obtain such letters, consents and
waivers after using commercially reasonable efforts.
(d)          Qualifying Control Agreements.  Subject to Section 6.20(b), each
Loan Party shall maintain no deposit accounts or securities accounts other than
(i) Excluded Accounts, (ii) deposit accounts that are maintained at all times
with depositary institutions as to which the Administrative Agent shall have
received a Qualifying Control Agreement, and (iii) securities accounts that are
maintained at all times with financial institutions as to which the
Administrative Agent shall have received a Qualifying Control Agreement.
(e)          Further Assurances.  At any time upon request of the Administrative
Agent, each Loan Party shall promptly execute and deliver any and all further
instruments and documents and take all such other action as the Administrative
Agent may reasonably deem necessary or desirable to maintain in favor of the
Administrative Agent, for the benefit of the Secured Parties, Liens and
insurance rights on the Collateral that are duly perfected in accordance with
the requirements of, or the obligations of the Loan Parties under, the Loan
Documents and all applicable Laws.
6.14         Further Assurances.
Each Loan Party shall, and shall cause each of its Restricted Subsidiaries to,
promptly upon request by the Administrative Agent, or any Lender through the
Administrative Agent, (a) correct any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof, and (b) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable Law, subject any Loan Party’s properties, assets, rights or interests
to the Liens now or hereafter intended to be covered by any of the Collateral
Documents, (iii) perfect and maintain the validity, effectiveness and priority
of any of the Collateral Documents and any of the Liens intended to be created
thereunder, and (iv) assure, convey, grant, assign, transfer, preserve, protect
and confirm more effectively unto the Secured Parties the rights granted or now
or hereafter intended to be granted to the Secured Parties under any Loan
Document or under any other instrument executed in connection with any Loan
Document to which any Loan Party is or is to be a party.
104

--------------------------------------------------------------------------------

6.15         Primary Cash Management Relationship.
Each Loan Party shall, and shall cause each of its Restricted Subsidiaries to,
maintain its primary cash management relationship with one or more of the
Lenders.
6.16         Compliance with Terms of Leaseholds.
Each Loan Party shall, and shall cause each of its Restricted Subsidiaries to,
(a) make all payments and otherwise perform all obligations in respect of all
leases of real property to which such Loan Party or such Restricted Subsidiary
is a party, (b) except in connection with Permitted Dispositions, keep such
leases in full force and effect and not allow such leases to lapse or be
terminated or any rights to renew such leases to be forfeited or cancelled, and
(c) notify the Administrative Agent of any default by any party with respect to
such leases and cooperate with the Administrative Agent in all respects to cure
any such default; except, in any case, where the failure to do so, either
individually or in the aggregate, could not be reasonably likely to have a
Material Adverse Effect.
6.17         Compliance with Contractual Obligations.
Each Loan Party shall, and shall cause each of its Restricted Subsidiaries to,
(a) perform and observe all the terms and provisions of each Contractual
Obligation to be performed or observed by it, (b) maintain each Contractual
Obligation in full force and effect, and (c) enforce each Contractual Obligation
in accordance with its terms; except, in each case, where the failure to do so,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.
6.18         Compliance with Environmental Laws.
Except in each case as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, each Loan Party shall, and shall
cause each of its Restricted Subsidiaries to, (a) comply, and cause all lessees
and other Persons operating or occupying its properties to comply, in all
material respects, with all applicable Environmental Laws and Environmental
Permits; (b) obtain and renew all Environmental Permits necessary for its
operations and properties; and (c) conduct any investigation, study, sampling
and testing, and undertake any cleanup, removal, remedial or other action
necessary to remove and clean up all Hazardous Materials from any of its
properties, in accordance with the requirements of all Environmental Laws
(provided, that, that neither the Borrower nor any of its Restricted
Subsidiaries shall be required to undertake any such cleanup, removal, remedial
or other action to the extent that its obligation to do so is being contested in
good faith and by proper proceedings and appropriate reserves are being
maintained with respect to such circumstances in accordance with GAAP).
6.19         Anti-Corruption Laws.
Each Loan Party shall, and shall cause each of its Subsidiaries to, conduct its
business in compliance with the United States Foreign Corrupt Practices Act of
1977, and, as applicable, the UK Bribery Act 2010 and other similar
anti-corruption legislation in other jurisdictions.
105

--------------------------------------------------------------------------------

6.20          Post-Closing Obligations.
(a)          Within (i) one hundred twenty (120) days of the Closing Date (or
such longer period as the Administrative Agent may agree in its sole
discretion), use commercially reasonable efforts to deliver to the
Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent, estoppel letters, consents and waivers from the landlords
of the leased real property located in Irving, Texas and Markham, Illinois, and
(ii) three hundred sixty-five (365) days of the Closing Date (or such longer
period as the Administrative Agent may agree in its sole discretion), use
commercially reasonable efforts to deliver to the Administrative Agent, in form
and substance reasonably satisfactory to the Administrative Agent, estoppel
letters, consents and waivers from the landlords of the leased real property
located in Laredo, Texas.
(b)          Within ninety (90) days of the Closing Date (or such longer period
as the Administrative Agent may agree in its sole discretion), in the case of
any deposit accounts or securities accounts existing on the Closing Date and set
forth on Schedule 5.20(c), deliver to the Administrative Agent Qualifying
Control Agreement, in form and substance reasonably satisfactory to the
Administrative Agent, to the extent such Qualifying Control Agreements are
required to be delivered pursuant to Section 6.13(d).
(c)          Within ninety (90) days of the Closing Date (or such longer period
as the Administrative Agent may agree in its sole discretion), (i) cause the
Administrative Agent to be named as lenders’ loss payable, loss payee or
mortgagee, as its interest may appear, and/or additional insured with respect of
any such insurance providing liability coverage or coverage in respect of any
Collateral, and (ii) unless otherwise agreed to by the Administrative Agent,
cause each provider of any such insurance to agree, by endorsement upon the
policy or policies issued by it or by independent instruments furnished to the
Administrative Agent that it will give the Administrative Agent thirty (30) days
prior written notice before any such policy or policies shall be altered or
cancelled (or ten (10) days prior notice in the case of cancellation due to the
nonpayment of premiums).
ARTICLE VII

NEGATIVE COVENANTS
7.01         Liens.
No Loan Party shall, nor shall it permit any Restricted Subsidiary to, directly
or indirectly, create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, except
for Permitted Liens; provided, that, notwithstanding the foregoing, no Loan
Party shall, nor shall it permit any Restricted Subsidiary to, directly or
indirectly, permit the creation, incurrence, assumption or existence of any Lien
on any real property with a fair market value in excess of $1,000,000, except
for Liens permitted pursuant to clauses (b), (c), (d), (g) and (k) of the
definition of “Permitted Liens,” unless the Net Cash Proceeds of any
Indebtedness or other obligations secured by such Liens are (a) used by the Loan
Parties to purchase other real property that is not, at such time or at any time
thereafter, subject to any Lien (other than for Liens permitted pursuant to
clauses (b), (c), (d), (g) and (k) of the definition of “Permitted Liens”), or
(b) reinvested, within one hundred eighty (180) days of receipt thereof, in
Revenue Equipment Collateral (it being understood that, in the case of both
clauses (a) and (b), until such time as such Net Cash Proceeds are used by the
Loan Parties to purchase such other real property or reinvested in Revenue
Equipment Collateral, such Net Cash Proceeds shall be held in a deposit account
maintained with Bank of America or otherwise in a deposit account subject to a
Qualifying Control Agreement).
106

--------------------------------------------------------------------------------

7.02         Indebtedness.
No Loan Party shall, nor shall it permit any Restricted Subsidiary to, directly
or indirectly, create, incur, assume or suffer to exist any Indebtedness, except
for Permitted Indebtedness.
7.03         Investments.
No Loan Party shall, nor shall it permit any Restricted Subsidiary to, directly
or indirectly, make or hold any Investments, except for Permitted Investments.
7.04         Fundamental Changes.
No Loan Party shall, nor shall it permit any Restricted Subsidiary to, directly
or indirectly, merge, dissolve, liquidate, consolidate with or into another
Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person; provided, that: (a) the
Borrower may merge or consolidate with any of its Subsidiaries, so long as the
Borrower is the continuing or surviving Person of such merger or consolidation;
(b) any Loan Party (other than the Borrower) may merge or consolidate with any
other Loan Party (other than the Borrower); (c) any Restricted Subsidiary that
is not a Loan Party may be merged or consolidated with or into any Loan Party,
so long as such Loan Party is the continuing or surviving Person of such merger
or consolidation; (d) any Restricted Subsidiary that is not a Loan Party may be
merged or consolidated with or into any other Restricted Subsidiary that is not
a Loan Party; (e) the Borrower and any Restricted Subsidiary may engage in a
Permitted Disposition, engage in a Permitted Investment or make any Restricted
Payment permitted pursuant to Section 7.06 (in each case other than by reference
to this Section 7.04 (or any clause hereof)); and (f) any Restricted Subsidiary
may be dissolved or liquidated so long as (i) such dissolution or liquidation,
as applicable, could not reasonably be expected to have a Material Adverse
Effect, and (ii) the residual assets of such Restricted Subsidiary shall be
transferred to its parent company (provided, that, if the transferor thereof is
a Loan Party, the transferee thereof shall be a Loan Party).
7.05         Dispositions.
No Loan Party shall, nor shall it permit any Restricted Subsidiary to, directly
or indirectly, make any Disposition or enter into any agreement to make any
Disposition, except for Permitted Dispositions.
7.06         Restricted Payments.
No Loan Party shall, nor shall it permit any Restricted Subsidiary to, directly
or indirectly, declare or make, directly or indirectly, any Restricted Payment,
or incur any obligation (contingent or otherwise) to do so, except that:
(a)          each Restricted Subsidiary may declare and make dividend payments
or other distributions to the Borrower or any Restricted Subsidiary that owns
Equity Interests of such Restricted Subsidiary (and, in the case of a dividend
or other distribution by a non-Wholly Owned Subsidiary, to the Borrower or other
Restricted Subsidiary and to each other owner of Equity Interests of such
non-Wholly Owned Subsidiary ratably based on their relative ownership
interests);
107

--------------------------------------------------------------------------------

(b)          the Borrower and each Restricted Subsidiary may declare or pay any
Restricted Payment payable solely in the Qualified Equity Interests of such
Person;
(c)          the Borrower may make Restricted Payments in an aggregate amount
not to exceed the Available Amount at such time; provided, that: (i) on the date
of any such Restricted Payment is made, and after giving effect thereto, no
Default or Event of Default shall exist or shall have occurred and be continuing
or would result therefrom; and (ii) upon giving Pro Forma Effect to any such
Restricted Payment, (A) the Consolidated Net Leverage Ratio shall be less than
2.50 to 1.0, and (B) the sum of unrestricted cash and Cash Equivalents of the
Loan Parties plus availability under the Revolving Facility shall be at least
$50,000,000;
(d)          the Borrower may declare or pay Restricted Payments with respect to
the repurchase of Equity Interests deemed to occur upon the exercise of stock
options to the extent such Equity Interests represent a portion of the exercise
price of those stock options and the repurchase of Equity Interests deemed to
occur in connection with the exercise of stock options and to the extent
necessary to pay applicable withholding taxes; and
(e)          any Loan Party may make Restricted Payments on account of
redemptions of Equity Interests held by current and former employees, officers
or directors of such Loan Party (including any spouses, ex-spouses or estates of
any of the foregoing, but excluding Permitted Holders) and put rights associated
with restricted stock held by current and former employees, officers or
directors (including any spouses, ex-spouses or estates of any of the foregoing)
of such Loan Party (including such Restricted Payments made to satisfy any
applicable tax withholding obligation of such Person with respect to the grant,
vesting and/or exercise of such Equity Interests); provided, that, (i) such
Restricted Payments are permitted by law; (ii) on the date any such Restricted
Payment is made, and after giving effect thereto, no Default or Event of Default
shall exist or shall have occurred and be continuing or would result therefrom;
and (iii) the aggregate amount of all such Restricted Payments shall not exceed
$5,000,000 in any fiscal year of the Borrower (it being understood and agreed
that any portion of such $5,000,000 not used in any fiscal year of the Borrower
may be carried forward to the next succeeding (but no other) fiscal year of the
Borrower).
7.07         Change in Nature of Business.
No Loan Party shall, nor shall it permit any Restricted Subsidiary to, directly
or indirectly, engage in any material line of business substantially different
from those lines of business conducted by the Borrower and its Restricted
Subsidiaries on the Closing Date (or any business substantially related or
incidental thereto or that are reasonable extensions thereof).
7.08         Transactions with Affiliates.
No Loan Party shall, nor shall it permit any Restricted Subsidiary to, directly
or indirectly, enter into or permit to exist any transaction or series of
transactions with any officer, director, holder of ten percent (10%) or more of
the Equity Interests in, or Affiliate of such Person, other than: (a) advances
of working capital (i) by any Loan Party to any other Loan Party, or (ii) by any
Restricted Subsidiary that is not a Loan Party to any Loan Party or any other
Restricted Subsidiary; (b) transfers of cash and assets (i) by any Loan Party to
any other Loan Party, or (ii) by any Restricted Subsidiary to any Loan Party or
any other Restricted Subsidiary; (c) transactions (i) expressly permitted by
Section 7.02, Section 7.03, Section 7.04, Section 7.05 or Section 7.06 (in each
case, other than by reference to this Section 7.08 (or any clause hereof)), or
(ii) between or among Loan Parties not involving any Affiliate which is not a
Loan Party; (d) so long as it has been approved by such Person’s Board of
Directors in accordance with applicable law, the payment of reasonable
compensation, severance, or employee benefit arrangements to employees,
officers, and outside directors of the Borrower or any Restricted Subsidiary;
(e) so long as it has been approved by such Person’s Board of Directors in
accordance with applicable law, any indemnity provided for the benefit of
directors (or comparable managers) of the Borrower or any Restricted Subsidiary;
(f) except as otherwise specifically prohibited in this Agreement, other
transactions which are entered into in the ordinary course of such Person’s
business on terms and conditions substantially as favorable to such Person as
would be obtainable by it in a comparable arms-length transaction with a Person
other than an officer, director or Affiliate; (g) transactions in effect on the
Closing Date and described on Schedule 7.08; and (h) intercompany transactions
between and among the Borrower and its Restricted Subsidiaries to the extent not
prohibited by this Agreement.
108

--------------------------------------------------------------------------------

7.09         Burdensome Agreements.
No Loan Party shall, nor shall it permit any Restricted Subsidiary to, directly
or indirectly, enter into, or permit to exist, any Contractual Obligation that
(a) encumbers or restricts the ability of any such Person to (i) make Restricted
Payments to any Loan Party, (ii) pay any Indebtedness or other obligations owed
to any Loan Party, (iii) make loans or advances to any Loan Party, (iv) transfer
any of its property to any Loan Party, (v) pledge its property pursuant to the
Loan Documents or any renewals, refinancings, exchanges, refundings or extension
thereof, or (vi) act as a Loan Party pursuant to the Loan Documents or any
renewals, refinancings, exchanges, refundings or extension thereof, except (in
respect of any of the matters referred to in clauses (a)(i) through (a)(v)
above) for (A) this Agreement and the other Loan Documents, (B) customary
provisions restricting subletting or assignment of any lease governing a
leasehold interest of a Loan Party or a Restricted Subsidiary, (C) customary
provisions restricting assignment, subletting or other transfers contained in of
any agreement entered into by a Loan Party or a Restricted Subsidiary in the
ordinary course of business, (D) customary restrictions and conditions contained
in any agreement relating to a Permitted Disposition pending the consummation of
such sale, (E) any agreement in effect at the time a Restricted Subsidiary
becomes a Restricted Subsidiary, so long as such agreement was not entered into
in connection with or in contemplation of such person becoming a Restricted
Subsidiary, (F) customary provisions in Organization Documents of any Person
that restrict the transfer of ownership interests in or other rights in respect
of such Person, (G) customary provisions in joint venture agreements, financing
agreements relating to joint ventures, and other similar agreements relating
solely to the securities, assets and revenues of joint ventures, (H) any
document or instrument governing any Lien permitted pursuant to clause (f) of
the definition of “Permitted Liens,” (I) customary restrictions and conditions
contained in agreements governing secured Permitted Indebtedness, so long as
such restrictions and conditions apply only to the property or assets securing
such Permitted Indebtedness, and (J) restrictions that arise in connection with
cash or other deposits permitted pursuant to Sections 7.01 and 7.03 and that
apply only to such cash or deposits; or (b) requires the grant of any security
for any obligation if such property is given as security for the Secured
Obligations (except to the extent such grant constitutes a Permitted Lien).
7.10         Use of Proceeds.
No Loan Party shall, nor shall it permit any Restricted Subsidiary to, directly
or indirectly, use the proceeds of any Credit Extension, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the FRB) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund indebtedness originally incurred for such purpose.
7.11         Financial Covenants.
(a)          Consolidated Net Leverage Ratio.  The Loan Parties shall not permit
the Consolidated Net Leverage Ratio as of the end of any Measurement
109

--------------------------------------------------------------------------------

Period ending as of the end of any fiscal quarter of the Borrower to be greater
than (i) 3.25 to 1.0, for any fiscal quarter ending during the period from the
Closing Date through and including June 30, 2019, and (ii) 3.00 to 1.0, for any
fiscal quarter ending thereafter; provided, that, upon the occurrence of a
Qualified Acquisition, for each of the four (4) consecutive fiscal quarters of
the Borrower (commencing with the fiscal quarter of the Borrower during which
such Qualified Acquisition is consummated) (such period of increase, a “Leverage
Increase Period”), the ratio set forth above may, upon receipt by the
Administrative Agent of a Qualified Acquisition Notice, be increased by 0.25 (it
being understood and agreed that notwithstanding the preceding text in this
proviso, the maximum Consolidated Net Leverage Ratio shall not exceed 3.25 to
1.0 at any time); provided, further, that, (a) for at least one (1) fiscal
quarter of the Borrower ending immediately following each Leverage Increase
Period, the Consolidated Net Leverage Ratio as of the end of such fiscal quarter
shall not be greater than the applicable test level set forth prior to the first
proviso above prior to giving effect to another Leverage Increase Period, (b)
there shall be no more than three (3) Leverage Increase Periods during the term
of this Agreement, and (c) each Leverage Increase Period shall apply only with
respect to the calculation of the Consolidated Net Leverage Ratio for purposes
of determining compliance with this Section 7.11(a) and for purposes of any
Qualified Acquisition Pro Forma Calculation.
(b)          Consolidated Interest Coverage Ratio.  The Loan Parties shall not
permit the Consolidated Interest Coverage Ratio as of the end of any Measurement
Period ending as of the end of any fiscal quarter of the Borrower to be less
than 2.00 to 1.0.
7.12
Amendments of Organization Documents; Changes to Fiscal Year; Changes to Legal
Name, State of Organization, Form of Organization or Principal Place of
Business; Accounting Changes.
 

No Loan Party shall, nor shall it permit any Restricted Subsidiary to, directly
or indirectly:
(a)          Amend any of its Organization Documents in a manner materially
adverse to the Lenders.
(b)          Change its fiscal year.
(c)          Without providing ten (10) days prior written notice to the
Administrative Agent (or such shorter period of time as agreed to by the
Administrative Agent in its sole discretion), change its name, state of
organization, form of organization or principal place of business.
(d)          Make any change in accounting policies or reporting practices,
except as required or permitted by GAAP.
7.13         Prepayments of Junior Debt.
No Loan Party shall, nor shall it permit any Restricted Subsidiary to, directly
or indirectly, make any voluntary payment, prepayment or other distribution
(whether in cash, securities or other property), of or in respect of principal
or interest, or make any such payment by way of the purchase, redemption,
retirement, acquisition, cancellation or termination, in each case prior to the
final scheduled maturity thereof, of (a) any Indebtedness that is contractually
subordinated in right of payment to any of the Secured Obligations, (b) any
unsecured Indebtedness, or (c) any Indebtedness that is secured by Liens on the
Collateral junior to those created under the Collateral Documents (the
Indebtedness described in clauses (a), (b) and (c) being referred to herein as
“Junior Debt”), except for: (i) the payment of regularly scheduled interest and
principal payments (and fees, indemnities and expenses payable) as, and when due
in respect of any Junior Debt to the extent permitted by any subordination or
intercreditor provisions in respect thereof; (ii) Permitted Refinancings of any
Junior Debt to the extent permitted pursuant to Section 7.02; (iii) any
repayment of Junior Debt made on the Closing Date as part of the Closing Date
Refinancing; and (iv) payments, redemptions, repurchases, retirements,
terminations or cancellations of Junior Debt in an aggregate amount not to
exceed the Available Amount as such time; provided, that, (A) on the date of any
such payment, redemption, repurchase, retirement, termination or cancellation,
and after giving effect thereto, no Default or Event of Default shall exist or
shall have occurred and be continuing or would result therefrom; and (B) upon
giving Pro Forma Effect to any such payment, redemption, repurchase, retirement,
termination or cancellation, (1) the Consolidated Net Leverage Ratio shall be
less than 2.50 to 1.0, and (2) the sum of unrestricted cash and Cash Equivalents
of the Loan Parties plus availability under the Revolving Facility shall be at
least $50,000,000.
110

--------------------------------------------------------------------------------

7.14         Amendment of Junior Debt.
No Loan Party shall, nor shall it permit any Restricted Subsidiary to, directly
or indirectly, amend, modify or otherwise change any document governing any
Junior Debt, other than any amendment or modification that is not adverse to the
interests of the Lenders in any material respect.
7.15         Sanctions.
No Loan Party shall, nor shall it permit any Subsidiary to, directly or
indirectly, use any Credit Extension or the proceeds of any Credit Extension, or
lend, contribute or otherwise make available such Credit Extension or the
proceeds of any Credit Extension to any Person, to fund any activities of or
business with any Person, or in any Designated Jurisdiction, that, at the time
of such funding, is the subject of Sanctions, or in any other manner that will
result in a violation by any Person (including any Person participating in the
transaction, whether as Lender, Arranger, Administrative Agent, L/C Issuer,
Swingline Lender, or otherwise) of Sanctions.
7.16         Anti-Corruption Laws.
No Loan Party shall, nor shall it permit any Subsidiary to, directly or
indirectly, use any Credit Extension or the proceeds of any Credit Extension for
any purpose which would breach the United States Foreign Corrupt Practices Act
of 1977, the UK Bribery Act 2010 and other similar anti-corruption legislation
in other jurisdictions.
ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES
8.01         Events of Default.
Any of the following shall constitute an “Event of Default”:
(a)          Non-Payment.  Any Loan Party fails to pay (i) when and as required
to be paid herein, any amount of principal of any Loan or any L/C Obligation or
deposit any funds as Cash Collateral in respect of L/C Obligations, or (ii)
within three (3) days after the same becomes due, any interest on any Loan or on
any L/C Obligation, or any fee due hereunder, or (iii) within five (5) days
after the same becomes due, any other amount payable hereunder or under any
other Loan Document; or
111

--------------------------------------------------------------------------------

(b)          Specific Covenants.  Any Loan Party fails to perform or observe any
term, covenant or agreement contained in any of Section 6.02, 6.03, 6.05 (with
respect to the Borrower’s existence), 6.10, 6.11, 6.12, 6.13, 6.19 or Article
VII; or
(c)          Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in Section 8.01(a) or Section
8.01(b)) contained in any Loan Document on its part to be performed or observed
and such failure continues for thirty (30) days (or, with respect to the failure
to perform or observe any covenant or agreement contained in Section 6.01, five
(5) days after the earlier of (i) the Administrative Agent’s delivery of written
notice thereof to the Borrower, and (ii) a Responsible Officer of any Loan Party
having obtained knowledge thereof); or
(d)          Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Loan Party herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading when made or
deemed made; or
(e)          Cross-Default.  (i) The Borrower or any Restricted Subsidiary (A)
fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise, but giving effect to any
applicable grace or notice period with respect thereto) in respect of any
Indebtedness or Guarantee (other than Indebtedness hereunder and Indebtedness
under Swap Contracts) having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than the Threshold
Amount, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or Guarantee or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness or the beneficiary or beneficiaries of such
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded (provided, that, this Section 8.01(e)(i)(B) shall not
apply to secured Indebtedness that becomes due as a result of any sale, transfer
or other disposition (including as a result of a casualty or condemnation event)
of the property or assets securing such Indebtedness (to the extent such sale,
transfer or other disposition is permitted under this Agreement)); or (ii) there
occurs under any Swap Contract an Early Termination Date (as defined in such
Swap Contract) resulting from (A) any event of default under such Swap Contract
as to which the Borrower or any Restricted Subsidiary is the Defaulting Party
(as defined in such Swap Contract), or (B) any Termination Event (as defined in
such Swap Contract) under such Swap Contract as to which the Borrower or any
Restricted Subsidiary is an Affected Party (as defined in such Swap Contract)
and, in either event, the Swap Termination Value owed by the Borrower or such
Restricted Subsidiary as a result thereof is greater than the Threshold Amount;
or
(f)          Insolvency Proceedings, Etc.  The Borrower or any Restricted
Subsidiary institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) consecutive days; or any proceeding
under any Debtor Relief Law relating to any such Person or to all or any
material part of its property is instituted without the consent of such Person
and continues undismissed or unstayed for sixty (60) consecutive calendar days,
or an order for relief is entered in any such proceeding; or
112

--------------------------------------------------------------------------------

(g)          Inability to Pay Debts; Attachment.  (i) The Borrower or any
Restricted Subsidiary becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within thirty (30) days after its issue or levy; or
(h)          Judgments.  There is entered against the Borrower or any Restricted
Subsidiary (i) one or more final judgments or orders for the payment of money in
an aggregate amount (as to all such judgments and orders) exceeding the
Threshold Amount (to the extent not covered by insurance as to which the insurer
has been notified of the potential claim and does not dispute coverage), or (ii)
any one or more non-monetary final judgments that have, or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of thirty (30) consecutive
days during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or
(i)          ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or
(j)          Invalidity of Loan Documents. Any provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all
Obligations arising under the Loan Documents, ceases to be in full force and
effect; or any Loan Party or any other Person contests in any manner the
validity or enforceability of any provision of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any
provision of any Loan Document, or purports to revoke, terminate or rescind any
provision of any Loan Document; or it is or becomes unlawful for a Loan Party to
perform any of  its obligations under the Loan Documents; or
(k)          Collateral Documents.  Any Collateral Document after delivery
thereof pursuant to the terms of the Loan Documents shall for any reason cease
to create a valid and perfected first priority Lien (subject to Permitted Liens)
on the Collateral purported to be covered thereby, or any Loan Party shall
assert the invalidity of such Liens; or
(l)          Change of Control.  There occurs any Change of Control.
Without limiting the provisions of Article IX, if a Default shall have occurred
under the Loan Documents, then such Default will continue to exist until it
either is cured (to the extent specifically permitted) in accordance with the
Loan Documents or is otherwise expressly waived by Administrative Agent (with
the approval of requisite Appropriate Lenders (in their sole discretion) as
determined in accordance with Section 11.01; and once an Event of Default occurs
under the Loan Documents, then such Event of Default will continue to exist
until it is expressly waived by the requisite Appropriate Lenders or by the
Administrative Agent with the approval of the requisite Appropriate Lenders, as
required hereunder in Section 11.01.
113

--------------------------------------------------------------------------------

8.02         Remedies upon Event of Default.
If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:
(a)          declare the Commitments of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;
(b)          declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
(c)          require that the Borrower Cash Collateralize the L/C Obligations
(in an amount equal to the Minimum Collateral Amount with respect thereto); and
(d)          exercise on behalf of itself, the Lenders and the L/C Issuer all
rights and remedies available to it, the Lenders and the L/C Issuer under the
Loan Documents or applicable Law or equity;
provided, that, upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans and any obligation of the
L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
8.03         Application of Funds.
After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02) or if at any time insufficient funds are received by
and available to the Administrative Agent to pay fully all Secured Obligations
then due hereunder, any amounts received on account of the Secured Obligations
shall, subject to the provisions of Sections 2.14 and 2.15, be applied by the
Administrative Agent in the following order:
First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
arising under the Loan Documents and amounts payable under Article III, ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;
114

--------------------------------------------------------------------------------

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid Letter of Credit Fees and interest on the Loans, L/C
Borrowings and other Secured Obligations arising under the Loan Documents,
ratably among the Lenders and the L/C Issuer in proportion to the respective
amounts described in this clause Third payable to them;
Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, L/C Borrowings and Secured Obligations then owing
under Secured Hedge Agreements and Secured Cash Management Agreements, and to
the to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.14, in each case ratably among the
Administrative Agent, the Lenders, the L/C Issuer, the Hedge Banks and the Cash
Management Banks in proportion to the respective amounts described in this
clause Fourth held by them; and
Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.
Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Secured Obligations, if any, in the order set forth above. 
Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, but appropriate adjustments
shall be made with respect to payments from other Loan Parties to preserve the
allocation to Secured Obligations otherwise set forth above in this Section.
Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received a
Secured Party Designation Notice, together with such supporting documentation as
the Administrative Agent may request, from the applicable Cash Management Bank
or Hedge Bank, as the case may be.  Each Cash Management Bank or Hedge Bank not
a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article IX for itself and its Affiliates as if a “Lender” party hereto.
ARTICLE IX

ADMINISTRATIVE AGENT
9.01         Appointment and Authority.
(a)          Appointment.  Each of the Lenders and the L/C Issuer hereby
irrevocably appoints, designates and authorizes Bank of America to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article are solely for the benefit
of the Administrative Agent, the Lenders and the L/C Issuer, and neither the
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions.  It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.
115

--------------------------------------------------------------------------------

(b)          Collateral Agent. The Administrative Agent shall also act as the
“collateral agent” under the Loan Documents, and each of the Lenders (including
in its capacities as a potential Hedge Bank and a potential Cash Management
Bank) and the L/C Issuer hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender and the L/C Issuer for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Secured Obligations,
together with such powers and discretion as are reasonably incidental thereto. 
In this connection, the Administrative Agent, as “collateral agent” and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 9.05 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent, shall be entitled to the benefits of all provisions of
this Article IX and Article XI (including Section 11.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.
9.02          Rights as a Lender.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of banking, trust, financial, advisory, underwriting or other business with any
Loan Party or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders or to provide notice to or consent of the Lenders with respect
thereto.
9.03          Exculpatory Provisions.
(a)          The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents, and its
duties hereunder shall be administrative in nature.  Without limiting the
generality of the foregoing, the Administrative Agent and its Related Parties:
(i)          shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
(ii)          shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided, that,
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and
116

--------------------------------------------------------------------------------

(iii)          shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty or responsibility to disclose, and shall not be
liable for the failure to disclose, any information relating to any Loan Party
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.
(b)          Neither the Administrative Agent nor any of its Related Parties
shall be liable for any action taken or not taken by the Administrative Agent
under or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby or thereby (i) with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary), or as the Administrative Agent shall believe in
good faith shall be necessary, under the circumstances as provided in Sections
11.01 and 8.02), or (ii) in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final and
nonappealable judgment.  The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given in writing to the Administrative Agent by the Borrower, a Lender or the
L/C Issuer.
(c)          Neither the Administrative Agent nor any of its Related Parties
have any duty or obligation to any Lender or participant or any other Person to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
9.04         Reliance by Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall be fully
protected in relying and shall not incur any liability for relying upon, any
notice, request, certificate, communication, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
be fully protected in relying and shall not incur any liability for relying
thereon.  In determining compliance with any condition hereunder to the making
of a Loan, or the issuance, extension, renewal or increase of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the L/C Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the L/C Issuer unless the Administrative Agent
shall have received notice to the contrary from such Lender or the L/C Issuer
prior to the making of such Loan or the issuance of such Letter of Credit.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Loan Parties), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.  For purposes of
determining compliance with the conditions specified in Section 4.01, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objections.
117

--------------------------------------------------------------------------------

9.05         Delegation of Duties.
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the Facilities as well as activities as Administrative Agent. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
9.06         Resignation of Administrative Agent.
(a)          Notice.  The Administrative Agent may at any time give notice of
its resignation to the Lenders, the L/C Issuer and the Borrower.  Upon receipt
of any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to) on behalf of the Lenders and the L/C Issuer,
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided, that, in no event shall any successor Administrative Agent be a
Defaulting Lender.  Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.
(b)          Defaulting Lender.  If the Person serving as Administrative Agent
is a Defaulting Lender pursuant to clause (d) of the definition thereof, the
Required Lenders may, to the extent permitted by applicable Law, by notice in
writing to the Borrower and such Person remove such Person as Administrative
Agent and, in consultation with the Borrower, appoint a successor. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days (or such earlier day as shall
be agreed by the Required Lenders) (the “Removal Effective Date”), then such
removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date.
(c)          Effect of Resignation or Removal.  With effect from the Resignation
Effective Date or the Removal Effective Date, as applicable, (i) the retiring or
removed Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuer under any of the Loan Documents, the retiring or removed
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed), and (ii) except for any
indemnity payments or other amounts then owed to the retiring or removed
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender and the L/C Issuer directly, until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided for
above.  Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent (other than as provided in Section 3.01(g) and other than any rights to
indemnity payments or other amounts owed to the retiring or removed
Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section).  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article and Section 11.04
shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub‑agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them (A) while the
retiring or removed Administrative Agent was acting as Administrative Agent, and
(B) after such resignation or removal for as long as any of them continues to
act in any capacity hereunder or under the other Loan Documents, including (1)
acting as collateral agent or otherwise holding any collateral security on
behalf of any of the Secured Parties, and (2) in respect of any actions taken in
connection with transferring the agency to any successor Administrative Agent.
118

--------------------------------------------------------------------------------

(d)          L/C Issuer and Swingline Lender.  Any removal of, or resignation
by, Bank of America as Administrative Agent pursuant to this Section shall also
constitute its resignation as L/C Issuer and Swingline Lender.  If Bank of
America resigns as an L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto, including the right to require the
Lenders to make Revolving Loans that are Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c).  If Bank of
America resigns as Swingline Lender, it shall retain all the rights of the
Swingline Lender provided for hereunder with respect to Swingline Loans made by
it and outstanding as of the effective date of such resignation, including the
right to require the Lenders to make Revolving Loans that are Base Rate Loans or
fund risk participations in outstanding Swingline Loans pursuant to Section
2.04(c).  Upon the appointment by the Borrower of a successor L/C Issuer or
Swingline Lender hereunder (which successor shall in all cases be a Lender other
than a Defaulting Lender), (i) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swingline Lender, as applicable, (ii) the retiring L/C Issuer and Swingline
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (iii) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.
9.07         Non-Reliance on Administrative Agent and Other Lenders.
Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
119

--------------------------------------------------------------------------------

9.08         No Other Duties, Etc.
Anything herein to the contrary notwithstanding, none of the titles listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, an Arranger, a Lender or the L/C Issuer
hereunder.
9.09         Administrative Agent May File Proofs of Claim; Credit Bidding.
In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise: (a) to file and prove a claim for the whole amount of
the principal and interest owing and unpaid in respect of the Loans, L/C
Obligations and all other Secured Obligations that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuer and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the L/C Issuer and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the L/C Issuer and the
Administrative Agent under Sections 2.03, 2.09, 2.10(b), and 11.04) allowed in
such judicial proceeding; and (b) to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09,
2.10(b), and 11.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Secured Obligations or the rights of any Lender or the L/C Issuer
to authorize the Administrative Agent to vote in respect of the claim of any
Lender or the L/C Issuer or in any such proceeding.
The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Secured Obligations (including accepting some or all of the Collateral in
satisfaction of some or all of the Secured Obligations pursuant to a deed in
lieu of foreclosure or otherwise) and in such manner purchase (either directly
or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code of the United States, including under Sections 363, 1123 or 1129
of the Bankruptcy Code of the United States, or any similar Laws in any other
jurisdictions to which a Loan Party is subject, (b) at any other sale or
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any applicable Law.  In
connection with any such credit bid and purchase, the Secured Obligations owed
to the Secured Parties shall be entitled to be, and shall be, credit bid on a
ratable basis (with Secured Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that would vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) in the asset or assets so purchased (or in
the Equity Interests or debt instruments of the acquisition vehicle or vehicles
that are used to consummate such purchase).  In connection with any such bid,
(i) the Administrative Agent shall be authorized to (A) form one or more
acquisition vehicles to make a bid, (B) adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided, that, any actions
by the Administrative Agent with respect to such acquisition vehicle or
vehicles, including any disposition of the assets or Equity Interests thereof
shall be governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in Section 11.01,
and (C) assign the relevant Secured Obligations to any such acquisition vehicle
pro rata by the Lenders, as a result of which each of the Lenders shall be
deemed to have received a pro rata portion of any Equity Interests and/or debt
instruments issued by such an acquisition vehicle on account of the assignment
of the Secured Obligations to be credit bid, all without the need for any
Secured Party or acquisition vehicle to take any further action, and (ii) to the
extent that Secured Obligations that are assigned to an acquisition vehicle are
not used to acquire Collateral for any reason (as a result of another bid being
higher or better, because the amount of Secured Obligations assigned to the
acquisition vehicle exceeds the amount of debt credit bid by the acquisition
vehicle or otherwise), such Secured Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Secured
Obligations that had been assigned to the acquisition vehicle shall
automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.
120

--------------------------------------------------------------------------------

9.10         Collateral and Guaranty Matters.
Each of the Lenders (including in its capacities as a potential Cash Management
Bank and a potential Hedge Bank) and the L/C Issuer irrevocably authorize the
Administrative Agent, at its option and in its discretion:
(a)          to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon the Facility Termination
Date, (ii) that is sold or otherwise disposed of or to be sold or otherwise
disposed of as part of or in connection with any sale or other disposition
permitted hereunder or under any other Loan Document, or (iii) if approved,
authorized or ratified in writing by the Required Lenders in accordance with
Section 11.01;
(b)          to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by clause (f) of the definition of “Permitted Liens;”
and
(c)          to release any Guarantor from its obligations under the Guaranty if
such Person ceases to be a Restricted Subsidiary as a result of a transaction
permitted under the Loan Documents.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10.  In each case as specified in this Section 9.10, the Administrative Agent
will, at the Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this Section
9.10.
The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.
121

--------------------------------------------------------------------------------

9.11         Secured Cash Management Agreements and Secured Hedge Agreements.
Except as otherwise expressly set forth herein, no Cash Management Bank or Hedge
Bank that obtains the benefit of the provisions of Section 8.03, the Guaranty or
any Collateral by virtue of the provisions hereof or any Collateral Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) (or to
notice of or to consent to any amendment, waiver or modification of the
provisions hereof or of the Guaranty or any Collateral Document) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.  Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Secured Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements except to the extent expressly provided
herein and unless the Administrative Agent has received a Secured Party
Designation Notice of such Secured Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Cash
Management Bank or Hedge Bank, as the case may be; provided, that,
notwithstanding the foregoing, in the case of the Facility Termination Date, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Secured
Obligations arising under Secured Cash Management Agreements and Secured Hedge
Agreements.
9.12         ERISA Matters.
(a)          Each Lender (i) represents and warrants, as of the date such Person
became a Lender party hereto, and (ii) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of the Administrative Agent, each Arranger, and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of any Loan Party, that at least one of the following is and will be
true: (A) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments; (B) the
transaction exemption set forth in one or more PTEs, such as PTE 84-14 (a class
exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, (C)(1) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (2)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (3) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of subsections (b) through (g) of Part I of PTE 84-14, and (4) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement; or (D) such other representation, warranty and
covenant as may be agreed in writing between the Administrative Agent, in its
sole discretion, and such Lender.
122

--------------------------------------------------------------------------------

(b)          In addition, unless subclause (A) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in subclause (D) in
the immediately preceding clause (a), such Lender further (i) represents and
warrants, as of the date such Person became a Lender party hereto, and (ii)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, each Arranger, and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of any Loan Party, that: (A)
none of the Administrative Agent, any Arranger, or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto); (B) the Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement is independent (within the meaning of 29 CFR §
2510.3-21) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50,000,000, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E); (C) the Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement is capable of evaluating investment risks
independently, both in general and with regard to particular transactions and
investment strategies (including in respect of the Secured Obligations); (D) the
Person making the investment decision on behalf of such Lender with respect to
the entrance into, participation in, administration of and performance of the
Loans, the Letters of Credit, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Letters of
Credit, the Commitments and this Agreement and is responsible for exercising
independent judgment in evaluating the transactions hereunder; and (E) no fee or
other compensation is being paid directly to the Administrative Agent, any
Arranger, or any their respective Affiliates for investment advice (as opposed
to other services) in connection with the Loans, the Letters of Credit, the
Commitments or this Agreement.
(c)          Each of the Administrative Agent and each Arranger hereby informs
the Lenders that each such Person is not undertaking to provide impartial
investment advice, or to give advice in a fiduciary capacity, in connection with
the transactions contemplated hereby, and that such Person has a financial
interest in the transactions contemplated hereby in that such Person or an
Affiliate thereof (i) may receive interest or other payments with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement, (ii) may
recognize a gain if it extended the Loans, the Letters of Credit or the
Commitments for an amount less than the amount being paid for an interest in the
Loans, the Letters of Credit or the Commitments by such Lender, or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Loan Documents or otherwise, including structuring fees, commitment
fees, arrangement fees, facility fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent or collateral agent fees, utilization
fees, minimum usage fees, letter of credit fees, fronting fees, deal-away or
alternate transaction fees, amendment fees, processing fees, term out premiums,
banker’s acceptance fees, breakage or other early termination fees or fees
similar to the foregoing.
123

--------------------------------------------------------------------------------

ARTICLE X

CONTINUING GUARANTY
10.01       Guaranty.
Each Guarantor hereby absolutely and unconditionally, jointly and severally
guarantees, as primary obligor and as a guaranty of payment and performance and
not merely as a guaranty of collection, prompt payment when due, whether at
stated maturity, by required prepayment, upon acceleration, demand or otherwise,
and at all times thereafter, of any and all Secured Obligations (for each
Guarantor, subject to the proviso in this sentence, its “Guaranteed
Obligations”); provided, that, (a) the Guaranteed Obligations of a Guarantor
shall exclude any Excluded Swap Obligations with respect to such Guarantor, and
(b) the liability of each Guarantor individually with respect to this Guaranty
shall be limited to an aggregate amount equal to the largest amount that would
not render its obligations hereunder subject to avoidance under Section 548 of
the Bankruptcy Code of the United States or any comparable provisions of any
applicable state law. Without limiting the generality of the foregoing, the
Guaranteed Obligations shall include any such indebtedness, obligations, and
liabilities, or portion thereof, which may be or hereafter become unenforceable
or compromised or shall be an allowed or disallowed claim under any proceeding
or case commenced by or against any Debtor under any Debtor Relief Laws. The
Administrative Agent’s books and records showing the amount of the Obligations
shall be admissible in evidence in any action or proceeding, and shall be
binding upon each Guarantor, and conclusive for the purpose of establishing the
amount of the Secured Obligations.  This Guaranty shall not be affected by the
genuineness, validity, regularity or enforceability of the Secured Obligations
or any instrument or agreement evidencing any Secured Obligations, or by the
existence, validity, enforceability, perfection, non-perfection or extent of any
collateral therefor, or by any fact or circumstance relating to the Secured
Obligations which might otherwise constitute a defense to the obligations of the
Guarantors, or any of them, under this Guaranty, and each Guarantor hereby
irrevocably waives any defenses it may now have or hereafter acquire in any way
relating to any or all of the foregoing.
10.02       Rights of Lenders.
Each Guarantor consents and agrees that the Secured Parties may, at any time and
from time to time, without notice or demand, and without affecting the
enforceability or continuing effectiveness hereof: (a) amend, extend, renew,
compromise, discharge, accelerate or otherwise change the time for payment or
the terms of the Secured Obligations or any part thereof; (b) take, hold,
exchange, enforce, waive, release, fail to perfect, sell, or otherwise dispose
of any security for the payment of this Guaranty or any Secured Obligations; (c)
apply such security and direct the order or manner of sale thereof as the
Administrative Agent, the L/C Issuer and the Lenders in their sole discretion
may determine; and (d) release or substitute one or more of any endorsers or
other guarantors of any of the Secured Obligations.  Without limiting the
generality of the foregoing, each Guarantor consents to the taking of, or
failure to take, any action which might in any manner or to any extent vary the
risks of such Guarantor under this Guaranty or which, but for this provision,
might operate as a discharge of such Guarantor.
10.03       Certain Waivers.
Each Guarantor waives: (a) any defense arising by reason of any disability or
other defense of the Borrower or any other guarantor, or the cessation from any
cause whatsoever (including any act or omission of any Secured Party) of the
liability of the Borrower or any other Loan Party; (b) any defense based on any
claim that such Guarantor’s obligations exceed or are more burdensome than those
of the Borrower or any other Loan Party; (c) the benefit of any statute of
limitations affecting any Guarantor’s liability hereunder; (d) any right to
proceed against the Borrower or any other Loan Party, proceed against or exhaust
any security for the Secured Obligations, or pursue any other remedy in the
power of any Secured Party whatsoever; (e) any benefit of and any right to
participate in any security now or hereafter held by any Secured Party; and (f)
to the fullest extent permitted by law, any and all other defenses or benefits
that may be derived from or afforded by applicable Law limiting the liability of
or exonerating guarantors or sureties.  Each Guarantor expressly waives all
setoffs and counterclaims and all presentments, demands for payment or
performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Secured Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Secured Obligations.  Each Guarantor waives any rights and
defenses that are or may become available to it by reason of §§ 2787 to 2855,
inclusive, and §§ 2899 and 3433 of the California Civil Code (it being
understood and agreed that the foregoing waivers and the provisions hereinafter
set forth in this Guaranty which pertain to California law are included solely
out of an abundance of caution, and shall not be construed to mean that any of
the above-referenced provisions of California law are in any way applicable to
this Guaranty or the Secured Obligations).
124

--------------------------------------------------------------------------------

10.04       Obligations Independent.
The obligations of each Guarantor hereunder are those of primary obligor, and
not merely as surety, and are independent of the Secured Obligations and the
obligations of any other guarantor, and a separate action may be brought against
each Guarantor to enforce this Guaranty whether or not the Borrower or any other
person or entity is joined as a party.
10.05       Subrogation.
No Guarantor shall exercise any right of subrogation, contribution, indemnity,
reimbursement or similar rights with respect to any payments it makes under this
Guaranty until all of the Secured Obligations and any amounts payable under this
Guaranty have been indefeasibly paid and performed in full and the Facility
Termination Date has occurred.  If any amounts are paid to a Guarantor in
violation of the foregoing limitation, then such amounts shall be held in trust
for the benefit of the Secured Parties and shall forthwith be paid to the
Secured Parties to reduce the amount of the Secured Obligations, whether matured
or unmatured.
10.06       Termination; Reinstatement.
This Guaranty is a continuing and irrevocable guaranty of all Secured
Obligations now or hereafter existing and shall remain in full force and effect
until the Facility Termination Date.  Notwithstanding the foregoing, this
Guaranty shall continue in full force and effect or be revived, as the case may
be, if any payment by or on behalf of the Borrower or a Guarantor is made, or
any of the Secured Parties exercises its right of setoff, in respect of the
Secured Obligations and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by any
of the Secured Parties in their discretion) to be repaid to a trustee, receiver
or any other party, in connection with any proceeding under any Debtor Relief
Laws or otherwise, all as if such payment had not been made or such setoff had
not occurred and whether or not the Secured Parties are in possession of or have
released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction.  The obligations of each Guarantor under this
paragraph shall survive termination of this Guaranty.
10.07       Stay of Acceleration.
If acceleration of the time for payment of any of the Secured Obligations is
stayed, in connection with any case commenced by or against a Guarantor or the
Borrower under any Debtor Relief Laws, or otherwise, all such amounts shall
nonetheless be payable by each Guarantor, jointly and severally, immediately
upon demand by the Secured Parties.
125

--------------------------------------------------------------------------------

10.08       Condition of Borrower.
Each Guarantor acknowledges and agrees that it has the sole responsibility for,
and has adequate means of, obtaining from the Borrower and any other guarantor
such information concerning the financial condition, business and operations of
the Borrower and any such other guarantor as such Guarantor requires, and that
none of the Secured Parties has any duty, and such Guarantor is not relying on
the Secured Parties at any time, to disclose to it any information relating to
the business, operations or financial condition of the Borrower or any other
guarantor (each Guarantor waiving any duty on the part of the Secured Parties to
disclose such information and any defense relating to the failure to provide the
same).
10.09       Appointment of Borrower.
Each of the Loan Parties hereby appoints the Borrower to act as its agent for
all purposes of this Agreement, the other Loan Documents and all other documents
and electronic platforms entered into in connection herewith and agrees that (a)
the Borrower may execute such documents and provide such authorizations on
behalf of such Loan Parties as the Borrower deems appropriate in its sole
discretion and each Loan Party shall be obligated by all of the terms of any
such document and/or authorization executed on its behalf, (b) any notice or
communication delivered by the Administrative Agent, the L/C Issuer or a Lender
to the Borrower shall be deemed delivered to each Loan Party, and (c) the
Administrative Agent, the L/C Issuer or the Lenders may accept, and be permitted
to rely on, any document, authorization, instrument or agreement executed by the
Borrower on behalf of each of the Loan Parties.
10.10       Right of Contribution.
The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable Law.
10.11       Keepwell.
Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty or
the grant of a Lien under the Loan Documents, in each case, by any Specified
Loan Party becomes effective with respect to any Swap Obligation, hereby jointly
and severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Swap Obligation as may be needed by such Specified Loan Party from time to time
to honor all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP Guarantor’s
obligations and undertakings under this Article X voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount).  The obligations and undertakings of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until the
Secured Obligations have been indefeasibly paid and performed in full.  Each
Loan Party intends this Section 10.11 to constitute, and this Section shall be
deemed to constitute, a guarantee of the obligations of, and a “keepwell,
support, or other agreement” for the benefit of, each Specified Loan Party for
all purposes of the Commodity Exchange Act.
10.12       Additional Guarantor Waivers and Agreements.
(a)          Each Guarantor understands and acknowledges that if the Secured
Parties foreclose judicially or non-judicially against any real property
security for the Secured Obligations, that foreclosure could impair or destroy
any ability that such Guarantor may have to seek reimbursement, contribution, or
indemnification from the Borrower or others based on any right such Guarantor
may have of subrogation, reimbursement, contribution, or indemnification for any
amounts paid by such Guarantor under this Guaranty.  Each Guarantor further
understands and acknowledges that in the absence of this paragraph, such
potential impairment or destruction of such Guarantor’s rights, if any, may
entitle such Guarantor to assert a defense to this Guaranty based on Section
580d of the California Code of Civil Procedure as interpreted in Union Bank v.
Gradsky, 265 Cal. App. 2d 40 (1968).  By executing this Guaranty, each Guarantor
freely, irrevocably, and unconditionally: (i) waives and relinquishes that
defense and agrees that it will be fully liable under this Guaranty even though
the Secured Parties may foreclose, either by judicial foreclosure or by exercise
of power of sale, any deed of trust securing the Secured Obligations; (ii)
agrees that it will not assert that defense in any action or proceeding which
the Secured Parties may commence to enforce this Guaranty; (iii) acknowledges
and agrees that the rights and defenses waived by such Guarantor in this
Guaranty include any right or defense that it may have or be entitled to assert
based upon or arising out of any one or more of §§ 580a, 580b, 580d, or 726 of
the California Code of Civil Procedure or § 2848 of the California Civil Code;
and (iv) acknowledges and agrees that the Secured Parties are relying on this
waiver in creating the Secured Obligations, and that this waiver is a material
part of the consideration which the Secured Parties are receiving for creating
the Secured Obligations.
126

--------------------------------------------------------------------------------

(b)          Each Guarantor waives all rights and defenses that it may have
because any of the Secured Obligations is secured by real property.  This means,
among other things: (i) the Secured Parties may collect from any Guarantor
without first foreclosing on any real or personal property collateral pledged by
the other Loan Parties; and (ii) if the Secured Parties foreclose on any real
property collateral pledged by the other Loan Parties, (A) the amount of the
Secured Obligations may be reduced only by the price for which that collateral
is sold at the foreclosure sale, even if the collateral is worth more than the
sale price, and (B) the Secured Parties may collect from any Guarantor even if
the Secured Parties, by foreclosing on the real property collateral, have
destroyed any right such Guarantor may have to collect from the Borrower.  This
is an unconditional and irrevocable waiver of any rights and defenses each
Guarantor may have because any of the Secured Obligations is secured by real
property.  These rights and defenses include, but are not limited to, any rights
or defenses based upon § 580a, 580b, 580d, or 726 of the California Code of
Civil Procedure.
(c)          Each Guarantor waives any right or defense it may have at law or
equity, including California Code of Civil Procedure § 580a, to a fair market
value hearing or action to determine a deficiency judgment after a foreclosure.
ARTICLE XI

MISCELLANEOUS
11.01       Amendments, Etc.
No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders (or by the Administrative Agent with the consent of the Required
Lenders) and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, that, no such amendment, waiver or consent shall:
127

--------------------------------------------------------------------------------

(a)          extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender (it being understood and agreed that a waiver of any condition
precedent in Section 4.02 or of any Default or a mandatory reduction in
Commitments is not considered an extension or increase in Commitments of any
Lender);
(b)          postpone any date fixed by this Agreement or any other Loan
Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under such other Loan Document without the written consent of each Lender
entitled to such payment;
(c)          reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iv) of the final proviso
to this Section 11.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender entitled to such
amount; provided, that, (i) that only the consent of the Required Lenders shall
be necessary to (A) amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate, or (B) amend any financial covenant hereunder (or any defined term
used therein) even if the effect of such amendment would be to reduce the rate
of interest on any Loan or L/C Borrowing or to reduce any fee payable hereunder,
and (ii) this Agreement may be amended to replace LIBOR with a LIBOR Successor
Rate and to make any necessary LIBOR Successor Rate Conforming Changes in
connection therewith, in each case as contemplated by Section 3.07;
(d)          change (i) Section 2.13 or Section 8.03 in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender, or (ii) Section 2.12(f) in a manner that would alter the
pro rata application required thereby without the written consent of each Lender
directly affected thereby;
(e)          change (i) any provision of the first proviso of this Section 11.01
or the definition of “Required Lenders” or any other provision of any Loan
Document specifying the number or percentage of Lenders required to amend, waive
or otherwise modify any rights hereunder or thereunder or make any determination
or grant any consent hereunder (other than the definitions specified in clause
(ii) below), without the written consent of each Lender, or (ii) the definitions
of “Required Revolving Lenders” without the written consent of each Revolving
Lender;
(f)          release all or substantially all of the Collateral in any
transaction or series of related transactions, without the written consent of
each Lender;
(g)          release all or substantially all of the value of the Guaranty,
without the written consent of each Lender, except to the extent the release of
any Restricted Subsidiary from the Guaranty is permitted pursuant to Section
9.10 (in which case such release may be made by the Administrative Agent acting
alone); or
(h)          release the Borrower or permit the Borrower to assign or transfer
any of its rights or obligations under this Agreement or the other Loan
Documents without the consent of each Lender.
128

--------------------------------------------------------------------------------

provided, further, that, notwithstanding anything herein to the contrary: (i) no
amendment, waiver or consent shall, unless in writing and signed by the L/C
Issuer in addition to the Lenders required above, affect the rights or duties of
the L/C Issuer under this Agreement or any Issuer Document relating to any
Letter of Credit issued or to be issued by it; (ii) no amendment, waiver or
consent shall, unless in writing and signed by the Swingline Lender in addition
to the Lenders required above, affect the rights or duties of the Swingline
Lender under this Agreement; (iii) no amendment, waiver or consent shall, unless
in writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (iv) the Fee Letter may be amended,
or rights or privileges thereunder waived, in a writing executed only by the
parties thereto; (v) no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender, or all Lenders or each affected Lender under a Facility, may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (A) any Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender, and (B) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender, or all Lenders or each affected Lender under a Facility, that by its
terms affects any Defaulting Lender disproportionately adversely relative to
other affected Lenders shall require the consent of such Defaulting Lender; (vi)
each Lender is entitled to vote as such Lender sees fit on any bankruptcy
reorganization plan that affects the Loans, and each Lender acknowledges that
the provisions of Section 1126(c) of the Bankruptcy Code of the United States
supersedes the unanimous consent provisions set forth herein; (vii) the Required
Lenders shall determine whether or not to allow a Loan Party to use cash
collateral in the context of a bankruptcy or insolvency proceeding and such
determination shall be binding on all of the Lenders; (viii) in order to
implement any increase in Commitments pursuant to Section 2.02(g), this
Agreement and any other Loan Document may be amended (including any amendments
contemplated by Sections 2.02(g)(i)(G), 2.02(g)(i)(H), 2.02(g)(ii)(G) and
2.02(g)(ii)(H)) for such purpose (but solely to the extent necessary to
implement such increase in Commitments and otherwise in accordance with Section
2.02(g)) by the Loan Parties, the Administrative Agent and Lender providing a
portion of such increase in Commitments; (ix) this Agreement may be amended (or
amended and restated) with the written consent of the Required Lenders, the
Administrative Agent, the Loan Parties, and the relevant Lenders providing such
additional credit facilities (A) to add one or more additional credit facilities
to this Agreement, to permit the extensions of credit from time to time
outstanding hereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the Revolving Loans and the accrued interest and fees in
respect thereof and to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders (or any similar defined
term specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or to make any determination or grant any
consent hereunder), and (B) to change, modify or alter Section 2.12(f), Section
2.13, Section 8.03 or any other provision hereof relating to the pro rata
sharing of payments among the Lenders to the extent necessary to effectuate any
of the amendments (or amendments and restatements) enumerated in this clause
(ix); (x) Schedule 1.01(b) may be amended from time to time to reflect the L/C
Commitment of any L/C Issuer with only the consent of the Borrower, the
Administrative Agent and such L/C Issuer; (xi) if following the Closing Date,
the Administrative Agent and the Borrower shall have jointly identified an
inconsistency, obvious error or omission, in each case, of a technical or
immaterial nature, in any provision of the Loan Documents, then the
Administrative Agent and the Loan Parties shall be permitted to amend such
provision and such amendment shall become effective without any further action
or consent of any other party to any Loan Documents if the same is not objected
to in writing by the Required Lenders within five (5) Business Days following
receipt of notice thereof; and (xii) as to any amendment, amendment and
restatement or other modifications otherwise approved in accordance with this
Section 11.01, it shall not be necessary to obtain the consent or approval of
any Lender that, upon giving effect to such amendment, amendment and restatement
or other modification, would have no Commitments or outstanding Loans so long as
such Lender receives payment in full of the principal of and interest accrued on
each Loan made by, and all other amounts owing to, such Lender or accrued for
the account of such Lender under this Agreement and the other Loan Documents at
the time such amendment, amendment and restatement or other modification becomes
effective.
129

--------------------------------------------------------------------------------

11.02       Notices; Effectiveness; Electronic Communications.
(a)          Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 11.02(b)), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by fax transmission or
e-mail transmission as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:
(i)          if to the Borrower or any other Loan Party, the Administrative
Agent, the L/C Issuer or the Swingline Lender, to the address, fax number,
e-mail address or telephone number specified for such Person on Schedule
1.01(a); and
(ii)          if to any other Lender, to the address, fax number, e-mail address
or telephone number specified in its Administrative Questionnaire (including, as
appropriate, notices delivered solely to the Person designated by a Lender on
its Administrative Questionnaire then in effect for the delivery of notices that
may contain material non-public information relating to the Borrower).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax transmission shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient).  Notices and
other communications delivered through electronic communications to the extent
provided in Section 11.02(b) shall be effective as provided in Section 11.02(b).
(b)          Electronic Communications.  Notices and other communications to the
Administrative Agent, the Lenders, the Swingline Lender and the L/C Issuer
hereunder may be delivered or furnished by electronic communication (including
e-mail, FPML messaging and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided, that, the foregoing shall not
apply to notices to any Lender, the Swingline Lender or the L/C Issuer pursuant
to Article II if such Lender, Swingline Lender or the L/C Issuer, as applicable,
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent, the
Swingline Lender, the L/C Issuer or the Borrower may each, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices and other communications posted to an
Internet or intranet website shall be deemed received by the intended recipient
upon the sender’s receipt of an acknowledgement from the intended recipient
(such as by the “return receipt requested” function, as available, return e-mail
address or other written acknowledgement) indicating that such notice or
communication is available and identifying the website address therefor;
provided, that, for both clauses (i) and (ii), if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient.
130

--------------------------------------------------------------------------------

(c)          The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of any Loan Party’s or the Administrative Agent’s transmission of
Borrower Materials or notices through the Platform, any other electronic
platform or electronic messaging service, or through the Internet.
(d)          Change of Address, Etc.  Each of the Borrower, the Administrative
Agent, the L/C Issuer and the Swingline Lender may change its address, fax
number or telephone number or e-mail address for notices and other
communications hereunder by notice to the other parties hereto.  Each other
Lender may change its address, fax number or telephone number or e-mail address
for notices and other communications hereunder by notice to the Borrower, the
Administrative Agent, the L/C Issuer and the Swingline Lender.  In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, fax number and e-mail address to which notices
and other communications may be sent, and (ii) accurate wire instructions for
such Lender.  Furthermore, each Public Lender agrees to cause at least one (1)
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States federal or state securities laws.
(e)          Reliance by Administrative Agent, L/C Issuer and Lenders.  The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic or electronic notices, Loan
Notices, Letter of Credit Applications, Notice of Loan Prepayment and Swingline
Loan Notices) purportedly given by or on behalf of any Loan Party even if (i)
such notices were not made in a manner specified herein, were incomplete or were
not preceded or followed by any other form of notice specified herein, or (ii)
the terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Loan Parties shall indemnify the Administrative Agent, the L/C
Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of a Loan Party.  All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.
11.03       No Waiver; Cumulative Remedies; Enforcement.
No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or under any other Loan Document preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
131

--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, that, the foregoing shall not prohibit (a)
the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) the L/C Issuer or the
Swingline Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as L/C Issuer or Swingline Lender, as the case
may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 11.08 (subject to the terms
of Section 2.13), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; provided, further, that, if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02, and
(ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
11.04       Expenses; Indemnity; Damage Waiver.
(a)          Costs and Expenses.  The Loan Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder, and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the L/C Issuer), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section 11.04, or
(B) in connection with Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.
(b)          Indemnification by the Loan Parties.  The Loan Parties shall
indemnify the Administrative Agent (and any sub-agent thereof), each Lender and
the L/C Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any Person (including the Borrower or any other Loan Party) arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the Closing Date
Transactions or any other transactions contemplated hereby or thereby, or, in
the case of the Administrative Agent (and any sub-agent thereof) and its Related
Parties only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by a Loan Party or any of its Subsidiaries, or any
Environmental Liability related in any way to a Loan Party or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party or any of the Borrower’s or such other Loan Party’s directors,
shareholders or creditors, and regardless of whether any Indemnitee is a party
thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART,
OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE;
provided, that, such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee, (y) result from a claim brought by the Borrower
or any other Loan Party against an Indemnitee for a material breach of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction, or
(z) result from a dispute solely among the Indemnitees, other than (1) any
claims against any Indemnitee in its capacity or in fulfilling its role as the
Administrative Agent, an Arranger or any similar role under this Agreement, or
(2) any claims arising out of any act or omission on the part of any Loan Party
or any Affiliate thereof.  Without limiting the provisions of Section 3.01(c),
this Section 11.04(b) shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim.
132

--------------------------------------------------------------------------------

(c)          Reimbursement by Lenders.  To the extent that the Loan Parties for
any reason fail to indefeasibly pay any amount required under Section 11.04(a)
or Section 11.04(b) to be paid by it to the Administrative Agent (or any
sub-agent thereof), the L/C Issuer, the Swingline Lender or any Related Party of
any of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), the L/C Issuer, the Swingline Lender or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the Total Credit Exposure at such time)
of such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender), such payment to be made severally among them based on
such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought); provided, that,
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the L/C Issuer or the Swingline
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), the L/C
Issuer or the Swingline Lender in connection with such capacity.  The
obligations of the Lenders under this Section 11.04(c) are subject to the
provisions of Section 2.12(d).
(d)          Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable Law, no Loan Party shall assert, and each Loan Party
hereby waives, and acknowledges that no other Person shall have, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in Section 11.04(b)
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.
(e)          Payments.  All amounts due under this Section 11.04 shall be
payable not later than ten (10) Business Days after demand therefor.
(f)          Survival.  The agreements in this Section 11.04 and the indemnity
provisions of Section 11.02(e) shall survive the resignation of the
Administrative Agent, the L/C Issuer and the Swingline Lender, the replacement
of any Lender, the Facility Termination Date and the termination of this
Agreement.
133

--------------------------------------------------------------------------------

11.05       Payments Set Aside.
To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  The obligations of the Lenders and the L/C Issuer under clause (b) of
the preceding sentence shall survive the Facility Termination Date and the
termination of this Agreement.
11.06       Successors and Assigns.
(a)          Successors and Assigns Generally.  The provisions of this Agreement
and the other Loan Documents shall be binding upon and inure to the benefit of
the parties hereto and thereto and their respective successors and assigns
permitted hereby, except neither the Borrower nor any other Loan Party may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of Section
11.06(b), (ii) by way of participation in accordance with the provisions of
Section 11.06(d), or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 11.06(e) (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 11.06(d) and,
to the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
134

--------------------------------------------------------------------------------

(b)          Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including all or a portion of its
Commitment(s) and the Loans (including for purposes of this Section 11.06(b),
participations in L/C Obligations and in Swingline Loans) at the time owing to
it); provided, that, (in each case with respect to any Facility) any such
assignment shall be subject to the following conditions:
(i)          Minimum Amounts.
(A)          In the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and/or the Loans at the time
owing to it (in each case with respect to any Facility) or contemporaneous
assignments to related Approved Funds (determined after giving effect to such
assignments) that equal at least the amount specified in Section 11.06(b)(i)(B)
in the aggregate or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned.
(B)          In any case not described in Section 11.06(b)(i)(A), the aggregate
amount of the Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $5,000,000, in the case of any assignment in respect of the
Revolving Facility, or $1,000,000, in the case of any assignment in respect of
the Term Facility, unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Borrower, otherwise
consents (each such consent not to be unreasonably withheld or delayed).
(ii)          Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement and the other Loan Documents with respect to
the Loans and/or the Commitment assigned, except that this Section 11.06(b)(ii)
shall not (A) apply to the Swingline Lender’s rights and obligations in respect
of Swingline Loans, or (B) prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Facilities on a non-pro rata basis.
(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by Section 11.06(b)(i)(B) and, in
addition:
(A)          the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment, or (2) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided, that, the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof;
135

--------------------------------------------------------------------------------

(B)          the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any Revolving Commitment if such assignment is to a Person that is not a
Lender with a Revolving Commitment, an Affiliate of such Lender or an Approved
Fund with respect to such Lender, or (2) any Term Loan to a Person that is not a
Lender, an Affiliate of a Lender or an Approved Fund; and
(C)          the consent of the L/C Issuer and the Swingline Lender shall be
required for any assignment in respect of the Revolving Facility.
(iv)          Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, that, the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment.  The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
(v)          No Assignment to Certain Persons.  No such assignment shall be made
(A) to the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural Person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural Person).
(vi)          Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the L/C Issuer or any Lender hereunder (and interest
accrued thereon), and (B) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swingline Loans
in accordance with its Applicable Percentage.  Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.06(c), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.01, 3.04, 3.05 and 11.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment);
provided, that, except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.  Upon request, the Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender.  Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this subsection shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with Section 11.06(d).
136

--------------------------------------------------------------------------------

(c)          Register.  The Administrative Agent, acting solely for this purpose
as a non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive, absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement.  The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.
(d)          Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than (x) a natural Person, or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
Person, (y) a Defaulting Lender, or (z) the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swingline Loans) owing to it);
provided, that, (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, and (iii) the Borrower, the
Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 11.04(c) without regard to the
existence of any participations.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided, that, such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in the first
proviso to Section 11.01 that affects such Participant.  The Borrower agrees
that each Participant shall be entitled to the benefits of Sections 3.01, 3.04
and 3.05 (subject to the requirements and limitations therein, including the
requirements under Section 3.01(e) (it being understood that the documentation
required under Section 3.01(e) shall be delivered to the Lender who sells the
participation)) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 11.06(b); provided, that, such
Participant (A) agrees to be subject to the provisions of Sections 3.06 and
11.13 as if it were an assignee under Section 11.06(b), and (B) shall not be
entitled to receive any greater payment under Sections 3.01 or 3.04, with
respect to any participation, than the Lender from whom it acquired the
applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation. 
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 3.06 with respect to any Participant.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.08 as though it were a Lender; provided, that, such Participant
agrees to be subject to Section 2.13 as though it were a Lender.  Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided, that, no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
137

--------------------------------------------------------------------------------

(e)          Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note or Notes, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided, that, no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
(f)          Resignation as L/C Issuer or Swingline Lender after Assignment. 
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Commitment and Revolving Loans pursuant
to Section 11.06(b), Bank of America may, (i) upon thirty (30) days’ notice to
the Borrower and the Lenders, resign as L/C Issuer, and/or (ii) upon thirty (30)
days’ notice to the Borrower, resign as Swingline Lender.  In the event of any
such resignation as L/C Issuer or Swingline Lender, the Borrower shall be
entitled to appoint from among the Revolving Lenders a successor L/C Issuer or
Swingline Lender hereunder; provided, that, no failure by the Borrower to
appoint any such successor shall affect the resignation of Bank of America as
L/C Issuer or Swingline Lender, as the case may be.  If Bank of America resigns
as L/C Issuer, it shall retain all the rights, powers, privileges and duties of
the L/C Issuer hereunder with respect to all Letters of Credit outstanding as of
the effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Revolving
Loans that are Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c)).  If Bank of America resigns as Swingline
Lender, it shall retain all the rights of the Swingline Lender provided for
hereunder with respect to Swingline Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Revolving Loans that are Base Rate Loans or fund risk participations in
outstanding Swingline Loans pursuant to Section 2.04(c).  Upon the appointment
of a successor L/C Issuer and/or Swingline Lender, (A) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swingline Lender, as the case may be, and
(B) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.
138

--------------------------------------------------------------------------------

11.07       Treatment of Certain Information; Confidentiality.
(a)          Treatment of Certain Information.  Each of the Administrative
Agent, the Lenders and the L/C Issuer agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (i)
to its Affiliates, its auditors and its Related Parties (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (ii) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process, (iv)
to any other party hereto, (v) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (vi) subject to an agreement containing provisions
substantially the same as those of this Section 11.07(a), to (A) any assignee of
or Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to Section 2.02(g), or (B) any actual or prospective party
(or its Related Parties) to any swap, derivative or other transaction under
which payments are to be made by reference to the Borrower and its obligations,
this Agreement or payments hereunder, (vii) on a confidential basis to (A) any
rating agency in connection with rating the Borrower or its Subsidiaries or the
credit facilities provided hereunder, or (B) the provider of any Platform or
other electronic delivery service used by the Administrative Agent, the L/C
Issuer and/or the Swingline Lender to deliver Borrower Materials or notices to
the Lenders, or (C) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers or other market identifiers
with respect to the credit facilities provided hereunder, (viii) with the
consent of the Borrower, or (ix)  to the extent such Information (A) becomes
publicly available other than as a result of a breach of this Section 11.07(a),
or (B) becomes available to the Administrative Agent, any Lender, the L/C Issuer
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.  For purposes of this Section, “Information” means all
information received from the Borrower or any Subsidiary relating to the
Borrower or any Subsidiary or any of their respective businesses, other than any
such information that is available to the Administrative Agent, any Lender or
the L/C Issuer on a nonconfidential basis prior to disclosure by the Borrower or
any Subsidiary; provided, that, in the case of information received from the
Borrower or any Subsidiary after the Closing Date, such information is clearly
identified at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Information as provided in this Section 11.07(a)
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.  In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Agents and the Lenders in connection with the administration of this Agreement,
the other Loan Documents and the Commitments.
(b)          Non-Public Information.  Each of the Administrative Agent, the
Lenders and the L/C Issuer acknowledges that (i) the Information may include
material non-public information concerning a Loan Party or a Subsidiary, as the
case may be, (ii) it has developed compliance procedures regarding the use of
material non-public information, and (iii) it will handle such material
non-public information in accordance with applicable Law, including United
States federal and state securities Laws.
139

--------------------------------------------------------------------------------

(c)          Customary Advertising Material.  The Loan Parties consent to the
publication by the Administrative Agent or any Lender of customary advertising
material relating to the transactions contemplated hereby using the name,
product photographs, logo or trademark of the Loan Parties.
11.08       Right of Setoff.
If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable Law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
or any other Loan Party against any and all of the obligations of the Borrower
or such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or the L/C Issuer or their respective Affiliates,
irrespective of whether or not such Lender, the L/C Issuer or Affiliate shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower or such Loan Party may be contingent
or unmatured, secured or unsecured, or are owed to a branch, office or Affiliate
of such Lender or the L/C Issuer different from the branch, office or Affiliate
holding such deposit or obligated on such indebtedness; provided, that, in the
event that any Defaulting Lender shall exercise any such right of setoff, (a)
all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.15
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and (b) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Secured Obligations owing to such Defaulting Lender as to
which it exercised such right of setoff.  The rights of each Lender, the L/C
Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have.  Each Lender and the L/C
Issuer agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.
11.09       Interest Rate Limitation.
Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
11.10       Counterparts; Integration; Effectiveness.
This Agreement and each of the other Loan Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement, the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent or the L/C Issuer, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement or any
other Loan Document, or any certificate delivered thereunder, by fax
transmission or e-mail transmission (e.g. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement or such other Loan
Document or certificate.  Without limiting the foregoing, to the extent a
manually executed counterpart is not specifically required to be delivered under
the terms of any Loan Document, upon the request of any party, such fax
transmission or e-mail transmission shall be promptly followed by such manually
executed counterpart.
140

--------------------------------------------------------------------------------

11.11       Survival of Representations and Warranties.
All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
11.12       Severability.
If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby, and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  Without limiting the
foregoing provisions of this Section, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swingline Lender, as applicable,
then such provisions shall be deemed to be in effect only to the extent not so
limited.
11.13       Replacement of Lenders.
If the Borrower is entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided, that:
141

--------------------------------------------------------------------------------

(a)          the Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 11.06(b);
(b)          such Lender shall have received payment of an amount equal to one
hundred percent (100%) of the outstanding principal of its Loans and L/C
Advances, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);
(c)          in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)          such assignment does not conflict with applicable Laws; and
(e)          in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
11.14       Governing Law; Jurisdiction; Etc.
(a)          GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)          SUBMISSION TO JURISDICTION.  THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, THE L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
142

--------------------------------------------------------------------------------

(c)          WAIVER OF VENUE.  THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN SECTION 11.14(b).  THE
BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)          SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
11.15       Waiver of Jury Trial.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, AND (b) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
11.16       Subordination.
Each Loan Party (a “Subordinating Loan Party”) hereby subordinates the payment
of all obligations in the nature of borrowed money and indebtedness of any other
Loan Party owing to it, whether now existing or hereafter arising, including but
not limited to any such obligation of any such other Loan Party to the
Subordinating Loan Party as subrogee of the Secured Parties or resulting from
such Subordinating Loan Party’s performance under the Guaranty, to the
indefeasible payment in full in cash of all Obligations.  If a Loan Party shall
collect, enforce or receive any amounts in respect of such obligations or
indebtedness, upon the occurrence and during the continuation of a Default and
before indefeasible payment in full in cash of all Obligations, such amounts
shall be collected, enforced and received by such Loan Party as trustee for the
Administrative Agent and be paid over to the Administrative Agent for the
benefit of the Secured Parties to be applied to repay (or held as security for
the repayment of) the applicable Obligations pursuant to this Credit Agreement
and the Collateral Documents.
143

--------------------------------------------------------------------------------

11.17       No Advisory or Fiduciary Responsibility.
In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower and each other Loan Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(a)(i) the arranging and other services regarding this Agreement provided by the
Administrative Agent and any Affiliate thereof, the Arrangers and the Lenders
are arm’s-length commercial transactions between the Borrower, each other Loan
Party and their respective Affiliates, on the one hand, and the Administrative
Agent and, as applicable, its Affiliates (including MLPFS), the other Arrangers,
and the Lenders and their Affiliates (collectively, solely for purposes of this
Section, the “Lenders”), on the other hand, (ii) each of the Borrower and the
other Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (iii) the Borrower and
each other Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (b)(i) the Administrative Agent and its Affiliates
(including MLPFS) and each Lender each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary,
for Borrower, any other Loan Party or any of their respective Affiliates, or any
other Person, and (ii) neither the Administrative Agent, any of its Affiliates
(including MLPFS) nor any Lender has any obligation to the Borrower, any other
Loan Party or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (c) the Administrative Agent and its
Affiliates (including MLPFS) and the Lenders may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower, the
other Loan Parties and their respective Affiliates, and neither the
Administrative Agent, any of its Affiliates (including MLPFS) nor any Lender has
any obligation to disclose any of such interests to the Borrower, any other Loan
Party or any of their respective Affiliates.  To the fullest extent permitted by
law, each of the Borrower and each other Loan Party hereby waives and releases
any claims that it may have against the Administrative Agent, any of its
Affiliates (including MLPFS) or any Lender with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transactions contemplated hereby.
11.18       Electronic Execution.
The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided, that, notwithstanding anything contained
herein to the contrary the Administrative Agent is under no obligation to agree
to accept electronic signatures in any form or in any format unless expressly
agreed to by the Administrative Agent pursuant to procedures approved by it;
provided, further, that, without limiting the foregoing, upon the request of the
Administrative Agent, any electronic signature shall be promptly followed by
such manually executed counterpart.
144

--------------------------------------------------------------------------------

11.19       USA PATRIOT Act Notice.
Each Lender that is subject to the PATRIOT Act and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower and the
other Loan Parties that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “PATRIOT
Act”), it is required to obtain, verify and record information that identifies
each Loan Party, which information includes the name and address of each Loan
Party and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify each Loan Party in accordance with the PATRIOT
Act.  The Borrower and the other Loan Parties agree to, promptly following a
request by the Administrative Agent or any Lender, provide all such other
documentation and information that the Administrative Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
PATRIOT Act, and the Beneficial Ownership Regulation.
11.20       Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.
Solely to the extent any Lender or the L/C Issuer that is an EEA Financial
Institution is a party to this Agreement, and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or the L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion Powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by: (a) the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or the L/C Issuer that is an EEA Financial
Institution; and (b) the effects of any Bail-In Action on any such liability,
including, if applicable, (i) a reduction in full or in part or cancellation of
any such liability, (ii) a conversion of all, or a portion of, such liability
into shares or other instruments of ownership in such EEA Financial Institution,
its parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document, or (iii) the
variation of the terms of such liability in connection with the exercise of the
Write-Down and Conversion Powers of any EEA Resolution Authority.
11.21       ENTIRE AGREEMENT.
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES CONCERNING THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES CONCERNING THE SUBJECT MATTER HEREOF OR THEREOF.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]


145

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
BORROWER:
U.S. XPRESS ENTERPRISES, INC.,
a Nevada corporation
     
By:
/s/ Eric Peterson
 
Name:
Eric Peterson
 
Title:
Treasurer, Chief Financial Officer, and Secretary
       
GUARANTORS:
U. S. XPRESS, INC.,
a Nevada corporation
     
By:
/s/ Eric Peterson
 
Name:
Eric Peterson
 
Title:
Secretary and Treasurer
         
U. S. XPRESS LEASING, INC.,
a Tennessee corporation
     
By:
/s/ Eric Peterson
 
Name:
Eric Peterson
 
Title:
Secretary and Treasurer
         
XPRESS AIR, INC.,
a Tennessee corporation
     
By:
/s/ Eric Peterson
 
Name:
Eric Peterson
 
Title:
Secretary
         
XPRESS HOLDINGS, INC.,
a Nevada corporation
     
By:
/s/ Mindy Walser
 
Name:
Mindy Walser
 
Title:
President
         
ASSOCIATED DEVELOPMENTS, LLC,
a Tennessee limited liability company
     
By:
/s/ Eric Peterson
 
Name:
Eric Peterson
 
Title:
Vice Manager and Secretary

 
 

--------------------------------------------------------------------------------


 

 
TAL POWER EQUIPMENT #1 LLC,
a Mississippi limited liability company
     
By:
/s/ Eric Peterson
 
Name:
Eric Peterson
 
Title:
Secretary and Treasurer
         
TAL POWER EQUIPMENT #2 LLC,
a Mississippi limited liability company
     
By:
/s/ Eric Peterson
 
Name:
Eric Peterson
 
Title:
Secretary and Treasurer
         
TAL REAL ESTATE LLC,
a Mississippi limited liability company
     
By:
/s/ Eric Peterson
 
Name:
Eric Peterson
 
Title:
Secretary and Treasurer
         
TAL VAN #1 LLC,
a Mississippi limited liability company
     
By:
/s/ Eric Peterson
 
Name:
Eric Peterson
 
Title:
Secretary and Treasurer
         
TOTAL LOGISTICS, INC.,
a Mississippi corporation
     
By:
/s/ Eric Peterson
 
Name:
Eric Peterson
 
Title:
Secretary and Treasurer
         
TOTAL TRANSPORTATION OF MISSISSIPPI LLC,
a Mississippi limited liability company
     
By:
/s/ Eric Peterson
 
Name:
Eric Peterson
 
Title:
Secretary and Treasurer






--------------------------------------------------------------------------------




 
TRANSPORTATION ASSETS LEASING INC.,
a Mississippi corporation
     
By:
/s/ Eric Peterson
 
Name:
Eric Peterson
 
Title:
Secretary and Treasurer
         
TRANSPORTATION INVESTMENTS INC.,
a Mississippi corporation
     
By:
/s/ Eric Peterson
 
Name:
Eric Peterson
 
Title:
Secretary and Treasurer




--------------------------------------------------------------------------------



ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A.,
as Administrative Agent
     
By:
/s/ Christine Trotter
 
Name:
Christine Trotter
 
Title:
Assistant Vice President




--------------------------------------------------------------------------------



LENDERS:
BANK OF AMERICA, N.A.,
as a Lender, the Swingline Lender and an L/C Issuer
     
By:
/s/ John M. Hall
 
Name:
John M. Hall
 
Title:
Senior Vice President




--------------------------------------------------------------------------------




 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender and an L/C Issuer
     
By:
/s/ Michael C Bash
 
Name:
Michael C Bash
 
Title:
Senior Vice President




--------------------------------------------------------------------------------




 
MORGAN STANLEY BANK, N.A.,
as a Lender
     
By:
/s/ Michael King
 
Name:
Michael King
 
Title:
Authorized Signatory

--------------------------------------------------------------------------------

 
JPMORGAN CHASE BANK, N.A.,
as a Lender
     
By:
/s/ Stefanie Mansueto
 
Name:
Stefanie Mansueto
 
Title:
Executive Director


--------------------------------------------------------------------------------




 
REGIONS BANK,
as a Lender
     
By:
/s/ Brand Hosford
 
Name:
Brand Hosford
 
Title:
Vice President

--------------------------------------------------------------------------------

 
SCHEDULES TO CREDIT AGREEMENT


Schedule 1.01(a)
Administrative Agent’s Office; Certain Addresses for Notices
Schedule 1.01(b)
Commitments and Applicable Percentages
Schedule 1.01(c)
Excluded Property
Schedule 1.01(d)
Existing Letters of Credit
Schedule 5.10
Insurance
Schedule 5.19(a)
Subsidiaries, Joint Ventures, Partnerships and Other Equity Investments
Schedule 5.19(b)
Loan Parties
Schedule 5.20(b)
Intellectual Property
Schedule 5.20(c)
Deposit Accounts and Securities Accounts
Schedule 5.20(d)
Real Properties
Schedule 7.01
Existing Liens
Schedule 7.02
Existing Indebtedness
Schedule 7.03
Existing Investments
Schedule 7.05
Dispositions
Schedule 7.08
Transactions with Affiliates

 

--------------------------------------------------------------------------------

 
Schedule 1.01(a)
Administrative Agent’s Office; Certain Addresses for Notices


LOAN PARTIES


Address: 4080 Jenkins Road, Chattanooga, TN 37421
Attention: Eric Peterson
E-mail:
Telephone:
Fax:
Borrower Website: http://www.usxpress.com
 
ADMINISTRATIVE AGENT:


Administrative Agent’s Office
(for payments and Requests for Credit Extensions):


Bank of America, N.A.
2380 PERFORMANCE DR
Mail Code: TX2-984-03-23
Richardson, Texas 75082
Attention: Everlena Ballard
Telephone:
Electronic Mail: 


Payment Instructions:
Bank of America N.A.
ABA#
New York, New York
Account No.: 
Attn: Wire Clearing Acct for Syn Loan - LIQ
Ref:  US Xpress Enterprises, Inc.




Other Notices as Administrative Agent:
Bank of America, N.A.
Agency Management
135 S. LaSalle Street
Mail Code: IL4-135-09-61
Chicago, IL 60603
Attention:  Christine Trotter
Telephone: 
Facsimile: 
Electronic Mail: 



--------------------------------------------------------------------------------



Trade Services Stand-By L/C:
Michael A. Grizzanti
Vice President
Bank of America N.A.
1 Fleet Way
Mail Code: PA6-580-02-30
Scranton, PA, 18507


Telephone:
Facsimile:
Electronic Mail: 

 
Credit Officer:


Rodney Beeks
Bank of America Tower
One Bryant Park
Mail Code: NY1-100-18-03
New York, New York 10036


Telephone:
Electronic Mail:



--------------------------------------------------------------------------------



Schedule 1.01(b)
Commitments and Applicable Percentages


Lender
Revolving Commitment
Applicable Percentage of Revolving Commitments
Term Commitment
Applicable Percentage of Term Commitments
Bank of America, N.A.
$35,000,000.00
23.333333333%
$55,000,000.00
27.500000000%
JPMorgan Chase Bank, N.A.
$35,000,000.00
23.333333333%
$55,000,000.00
27.500000000%
Wells Fargo Bank, National Association
$35,000,000.00
23.333333333%
$55,000,000.00
27.500000000%
Morgan Stanley Bank, N.A.
$30,000,000.00
20.000000000%
$10,000,000.00
5.000000000%
Regions Bank
$15,000,000.00
10.000000000%
$25,000,000.00
12.500000000%
Total
$150,000,000.00
100.000000000%
$200,000,000.00
100.000000000%





L/C Issuer1
L/C Commitment
Bank of America, N.A.
$75,000,000.00






--------------------------------------------------------------------------------

1Wells Fargo Bank, National Association is a L/C Issuer only with respect to the
Existing Letters of Credit.

--------------------------------------------------------------------------------



Schedule 1.01(c)
Excluded Property


·
U.S. Xpress Enterprises, Inc.'s 51% ownership interest in Choo Choo Aero, LLC

·
U.S. Xpress Enterprises, Inc.'s 27.93% ownership interest in Driver Tech, LLC




--------------------------------------------------------------------------------

 
Schedule 1.01(d)
Existing Letters of Credit



   
Issued
Origination
Expiration
Institution
Beneficiary
Amount
Date
Date
Wells Fargo
Liberty Mutual Insurance Co.
15,950,000.00
10/21/2014
10/21/2018
 
H.O. Financial -Credit
       
175 Berkeley Street
       
Boston, MA  02117
               
Wells Fargo
Great West Casualty Company
17,500,000.00
10/21/2014
10/21/2018
 
1100 West 29th Street
       
P.O. Box 277
       
South City, Nebraska 68776
               
Wells Fargo
Avalon Risk Management Insurance Agency
90,000.00
11/18/2014
11/18/2018
         
Wells Fargo
Ohio Bureau of Worker's Compensation
1,207,000.00
11/18/2014
11/18/2018
         
Wells Fargo
Chattanooga Metropolitan Airport Authority
150,000.00
12/14/2013
12/12/2018
         
Wells Fargo
Director of Insurance, State of Arizona
500,000.00
11/25/2014
11/25/2018
         
Wells Fargo
Western Surety Company
735,000.00
11/18/2014
11/18/2018
         
Wells Fargo
Commissioner of The Dept. of Financial Regulation
930,000.00
11/18/2014
11/18/2018
 
State of Vermont
               
Wells Fargo
Commissioner of The Dept. of Financial Regulation
70,000.00
11/18/2014
11/18/2018
 
State of Vermont
               
Wells Fargo
Protective Insurance Company
428,167.00
1/13/2015
1/13/2019
 
1099 N. Meridian St.
       
Indianapolis, IN 46204
                 
Total Outstanding:
37,560,167.00
             

--------------------------------------------------------------------------------



Schedule 5.10
Insurance
 
See below.

--------------------------------------------------------------------------------

U.S. XPRESS ENTERPRISES, INC.
           
INSURANCE COVERAGES IN EFFECT AS OF 6/07/2018
               
Excess Estimated Premiums do not include and surplus lines tax or TN
clearinghouse tax amounts
   
Estimated Workers' Comp Premiums inlcude the catastrophe and terrorism
additional premium amounts
   
Coverage Line
Insurance Line
Insurance Carrier
Policy Period
Limits
Attaching
Deductible
Notes
Excess Workers'
Compensation (OH)
Employee Protection
Great West Casualty
Company
9/1/2017-9/1/2018
Statutory
$500,000
N/A
Excess coverage in OH above SIR
Workers' Compensation (AZ)
Employee Protection
Great West Casualty
Company
9/1/2017-9/1/2018
Statutory
Primary
$500,000
Covers AZ
Workers' Compensation (MA)
Employee Protection
Great West Casualty
Company
9/1/2017-9/1/2018
Statutory
Primary
$500,000
Covers MA
Workers' Compensation
(Most States)
Employee Protection
Great West Casualty Company
9/1/2017-9/1/2018
Statutory
Primary
$500,000
Covers most states $1M
limit for Employers Liability.
Workers' Compensation (OH)
Employee Protection
Qualified Self Insured
(State of Ohio)
9/1/2017-9/1/2018
Statutory
Primary
$500,000
Ohio Self Insurance
Workers' Compensation (WI)
Employee Protection
Great West Casualty
Company
9/4/2017-9/1/2018
Statutory
Primary
$500,000
Covers WI
Blended EPL and Wage and Hour Excess
Management Liability
XL Bermuda Ltd.
6/27/2017-7/28/2018
$15,000,000
Primary
$1M Employee Practices Liability /
$2.5M Wage and
Hour
Limits are both for each claim and in aggregate for the policy period
Blended EPL and Wage and
Hour Excess
Management Liability
Allied World Assurance
Company
6/27/2017-7/28/2018
$10,000,000
$15,000,000
N/A
 
Crime
Management Liability
 Federal Insurance
Company (Chubb)
7/28/2017-7/28/2018
$3,000,000
Primary
$100,000
 
Crime Excess (2M Excess of 3M)
Management Liability
National Union Fire Ins. Co. of Pittsburgh, PA (AIG)
7/28/2017-7/28/2018
$2,000,000
$3,000,000
N/A
 
Crisis, Kidnap, and Ransom
Management Liability
National Union Fire Ins. Co. of Pittsburgh, PA (AIG)
7/28/2017-7/28/2020
$1,000,000
Primary
$0
$1,000,000 limit for Kidnap & Ransom
with various sublimits
Directors and Officer, Employed Lawyers
Management Liability
 Federal Insurance
Company (Chubb)
7/28/2017-7/28/2018
$10,000,000
Primary
$100,000
$1,000,000 limit for Employed Lawyers ($10,000 deductible)
Directors and Officers Excess
(10M Excess of 10M)
Management Liability
Beazley Insurance
Company
7/28/2017-
7/28/2018
$10,000,000
$10,000,000
N/A
Limits are both for each claim and in aggregate for the policy period
 Fiduciary Liability
Management Liability
Federal Insurance
Company (Chubb)
7/28/2017-
7/28/2018
$10,000,000
Primary
$10,000
 Various sublimits
Aviation Liability & Hull
Property Protection
United States Aircraft Insurance Group (USAIG)
6/27/2015-
9/01/2018
$100,000,000
Primary
N/A
Physical Damage has $1,250,000 Limit for Lear 31 and $5,000,000 limit for Lear
45 with no deductible.
Commercial Property
Property Protection
Affiliated  FM Insurance Company
11/1/2017-
11/1/2018
$120,000,000
Primary
$50,000
The deductible varies by type of loss and location, for example certain
flood-prone locations have a $500,000 deductible for flood- related losses. 
Policy also has various sublimits.
Motor Truck Cargo
Property Protection
Traveler's Property
Casualty Company of America
9/1/2017-9/1/2018
$2,000,000
Primary
$250,000
Higher limits for scheduled locations
Physical Damage - Comprehensive & Collision
Property Protection
Great West Casualty Company
12/31/17-12/31/18
 Varies by Location
$21,738,275
$1500/ incident
Insurance attaches when aggregate is reached.  Limits are $2M per incident,
except at scheduled terminals.

--------------------------------------------------------------------------------

             U.S. Xpress Enterprises, Inc.              Insurance Coverage in
effect on 6/7/2018              
Coverage Line
Insurance Line
Insurance Carrier
Policy Period
Limits
Attaching
Deductible
Notes
Physical Damage - Trailer Interchange
Property Protection
Great West Casualty Company
8/01/2017-
8/01/2018
$65,000
Primary
$65,000
This policy provides admitted paper for those  equipment providers with UIIA
that will not accept the RRG. USX assumes full limits as deductible.
Storage Tank Liability
Property Protection
Liberty Surplus Insurance
Group
9/1/2017-9/1/2018
$5,000,000
Primary
$10,000
 
Auto/Trucker Excess
Third Party Liability
Mountain Lake Risk Retention Group
9/1/2017-9/1/2018
$4,000,000
$1,000,000
N/A
Vermont licensed captive (separate policies for U.S. Xpress and Total
Transportation of Mississippi)
Auto/Trucker Liability
Third Party Liability
Mountain Lake Risk Retention Group
9/1/2017-9/1/2018
$1,000,000
Primary
$975,000
 Vermont licensed captive (separate policies for U.S. Xpress and Total
Transportation of Mississippi)
Auto/Trucker Liability (NY Excess)
Third Party Liability
Great West Casualty Company
9/1/2017-9/1/2018
$1,000,000
$1,000,000
$1,000,000
These policies provides admitted paper for those states and customers that will
not accept the RRG. USX assumes full limits as deductible.
Auto/Trucker Liability (NY)
Third Party Liability
Great West Casualty Company
9/1/2017-9/1/2018
$1,000,000
Primary
$1,000,000
These policies provides admitted paper for those states and customers that will
not accept the RRG. USX assumes full limits as deductible.
Business Auto
(Company Cars) Physical Damage
Third Party Liability
Great West Casualty Company
9/1/2017-9/1/2018
AC  Comp/Coll
Primary
$50,000
 
Business Auto (Company Cars) Liability
Third Party Liability
Great West Casualty Company
9/1/2017-9/1/2018
$1,000,000
Primary
$50,000
PIP and UM/UIM (Statutory) $50,00 Medical Payments.  The Berkshire excess
program drops down to attach at $1 million and is not subject to the corridor
deductible
Excess (25M Excess of 25M)
Third Party Liability
National Surety
Corporation
9/1/2017-9/1/2018
$25,000,000
$25,000,000
N/A
Cumulative Excess Limits $50 Million
Excess (25M Excess of 50M)
Third Party Liability
XL Insurance Bermuda Ltd
9/1/2017-9/1/2018
$25,000,000
$50,000,000
N/A
Cumulative Excess Limits $75 Million
Excess (25M Excess of 75M)
Third Party Liability
Lloyd's of London (Star Stone Syn.)/Endurance
Specialty Insurance, Ltd.
9/1/2017-9/1/2018
$25,000,000
$75,000,000
N/A
Cumulative Excess Limits $100 Million
Excess (50M Excess of 100M)
Third Party Liability
Allied World Assurance Company, Ltd/ XL Insurance Bermuda Ltd.
(50/50 Quota Share)
9/1/2017-9/1/2018
$50,000,000
$100,000,000
N/A
Cumulative Excess Limits $150 Million
Excess (50M Excess of 150M)
Third Party Liability
Iron-Starr Excess Agency (Ironshore Ins. Ltd 30% Starr Ins. & Reinsurance Ltd
30% Hamilton Re 30%
Antares Syndicate 10%)
9/1/2017-9/1/2018
$50,000,000
$150,000,000
N/A
Cumulative Excess Limits $200 Million
Excess (50M Excess of 200M)
Third Party Liability
Chubb Bermuda Insurance
Ltd.
9/1/2017-9/1/2018
$50,000,000
$200,000,000
N/A
Cumulative Excess Limits $250 Million
Excess (50M Excess of 250M)
Third Party Liability
Argo Re Ltd.
9/1/2017-9/1/2018
$50,000,000
$250,000,000
N/A
Cumulative Excess Limits $300 Million

--------------------------------------------------------------------------------

             
U.S. Xpress Enterprises, Inc.
             
Insurance Coverage in effect on 6/7/2018
               
Coverage Line
Insurance Line
Insurance Carrier
Policy Period
Limits
Attaching
Deductible
Notes
Excess Liability (15M Excess
of 10M)
Third Party Liability
National Fire & Marine Insurance Company
9/1/2017-9/1/2018
$15,000,000
$10,000,000
N/A
Cumulative Excess Limits $25 Million
General Liability
Third Party Liability
Great West Casualty Company
9/1/2017-9/1/2018
$1,000,000
Primary
$25,000
Premium is calculated using
$.019/100 miles.  The Berkshire excess program drops down to attach at $1
million and is not subject to the corridor deductible.
Punitive Damage Excess (15M Excess of 10M)
Third Party Liability
Berkshire Hathaway International Insurance
Company
9/1/2017-9/1/2018
$15,000,000
$10,000,000
N/A
Cumulative Excess Limits $25 Million
Punitive Damage Excess Liability (25M Excess of 25M)
Third Party Liability
Allianz Global Corporate &
Specialty SE (London Branch)
9/1/2017-9/1/2018
$25,000,000
$25,000,000
N/A
Cumulative Excess Limits $50 Million
Punitive Damage Excess Liability (25M Excess of 75M)
Third Party Liability
StarStone Insurance, SE
9/1/2017-9/1/2018
$25,000,000
$75,000,000
N/A
Cumulative Excess Limits $100 Million
Punitive Damage Excess Liability (5M Excess of 5M)
Third Party Liability
Berkshire Hathaway International Insurance
Company
9/1/2017-9/1/2018
$5,000,000
$5,000,000
N/A
Cumulative Excess Limits $10 Million
Terrorism
Third Party Liability
 Validus Specialty - Certain Underwriters at Lloyd's
4/20/17-9/1/2018
$45,000,000
$5,000,000
$5,000,000
100% of USD 45,000,000 in excess of Self Insured Retention, being USD 5,000,000
for each & every occurrence, and in the annual aggregate aon one Policy Period,
as per wording provided
Transport Broker Excess Liability Contingent Cargo
Third Party Liability
Lloyd's of London (Syndicate No. 1200, Argo Re)
9/1/2017-9/1/2018
$5,000,000
$1,000,000 /
$5,000,000
N/A
Attaches at $1M for Cargo Liability and Errors and Omissions and at $5,000,000
for Third Party Liability.
Transport Broker Liability Contingent Auto
Third Party Liability
TT Club Mutual Insurance Ltd.
9/1/2017-8/31/2019
$1,000,000 Cargo and E&O/
$5,000,000 Liability
Primary
$100,000
This policy and the Transport Broker Excess Policy below are designed to fill
the deductible under our  primary Auto/Trucker Liability and the Corridor
Deductible under our Umbrella Policy.
Umbrella (5M Excess of 5M)
Third Party Liability
National Fire & Marine Insurance Company
(Berkshire Hathaway)
9/1/2017-9/1/2018
$5,000,000
$5,000,000
$5M Corridor
Attaches at $1M for GL and Business Auto. Cumulative Excess Limits $10 Million

 

--------------------------------------------------------------------------------

Schedule 5.19(a)
Subsidiaries, Joint Ventures, Partnerships and Other Equity Investments


Subsidiaries
Subsidiaries:
Type of Security
Owners
Percent Ownership Interest & Number of Shares Owned
Shares/Units Outstanding
Restricted, Unrestricted, and/or Excluded Subsidiary?
Xpress Holdings, Inc.
Common
Stock
U.S. Xpress
Enterprises, Inc.
100%
100 shares
100
Restricted
Subsidiary
U. S. Xpress, Inc.
Common
Stock
U.S. Xpress
Enterprises, Inc.
100%
22,000 shares
22,000
Restricted
Subsidiary
Choo-Choo Aero,
LLC
Membership
Interest
U.S. Xpress
Enterprises, Inc.
51%
N/A
Excluded under clause (f) of the definition of “Excluded Subsidiary”
Xpress Air, Inc.
 
Common
Stock
U.S. Xpress
Enterprises, Inc.
100%
100 shares
100
Restricted
Subsidiary
Xpress Assurance,
Inc.
Common
Stock
U.S. Xpress
Enterprises, Inc.
100%
100,000 shares
1000
Excluded under clause (d) of the definition of “Excluded Subsidiary”
U. S. Xpress Leasing,
Inc.
Common
Stock
U.S. Xpress
Enterprises, Inc.
100%
500 shares
500
Restricted
Subsidiary
Associated
Developments, LLC
Membership
Interest
U.S. Xpress
Enterprises, Inc.
N/A
N/A
Restricted
Subsidiary
Transportation Assets
Leasing Inc.
Common
Stock
Xpress Holdings,
Inc.
John Stomps
Xpress Holdings-
90%
2518 shares
John Stomps- 10%
279 shares
2797
Restricted
Subsidiary
Transportation
Investments Inc.
Common
Stock
Xpress Holdings,
Inc.
John Stomps
Xpress Holdings-
90%
2518 shares
John Stomps- 10%
279 shares
2797
Restricted
Subsidiary

 

--------------------------------------------------------------------------------

 

 
Subsidiaries:
 
Type of Security
 
Owners
 
Percent Ownership Interest & Number of Shares Owned
 
Shares/Units Outstanding
 
Restricted, Unrestricted, and/or Excluded Subsidiary?
Total Logistics Inc.
Common
Stock
Xpress Holdings,
Inc.
John Stomps
Xpress Holdings-
90%
2518 shares
John Stomps- 10%
279 shares
2797
Restricted
Subsidiary
Mountain Lake Risk
Retention Group, Inc.
Common
Stock
U.S. Xpress, Inc.
Total
Transportation of
Mississippi, LLC
U.S. Xpress- 93%
93 Shares
Total
Transportation
of MS- 7%
7 Shares
100
Excluded under clause (d) of the definition of “Excluded Subsidiary”
TAL Power
Equipment #1 LLC
Membership
Interest
Transportation
Assets Leasing,
Inc.
Sole member
N/A
Restricted
Subsidiary
TAL Power
Equipment #2 LLC
Membership
Interest
Transportation
Assets Leasing,
Inc.
Sole member
N/A
Restricted
Subsidiary
TAL Real Estate LLC
Membership
Interest
Transportation
Assets Leasing,
Inc.
Sole member
N/A
Restricted
Subsidiary
TAL Van #1 LLC
Membership
Interest
Transportation
Assets Leasing,
Inc.
Sole member
N/A
Restricted
Subsidiary
Total Transportation of Mississippi LLC
Membership
Interest
Transportation
Investments, Inc.
Sole member
N/A
Restricted
Subsidiary
Mexliner Logistics,
S.A. de C.V.
Common
Stock
Xpress Holdings,
Inc.
Mex Liner USA,
LLC
Xpress Holdings- 90%
90 Shares
Mex Liner
USA- 10%
10 shares
100
Excluded under clause (e) of the definition of “Excluded Subsidiary”
Xpress Internacional
 S. de R.L. de C.V.
 
Social Quota
Xpress Holdings,
Inc.
Mexliner Logistics,
S.A. de C.V.
Xpress Holdings-
50.5%
Mexliner
Logistics- 49.5%
N/A
Excluded under clause (e) of the definition of “Excluded Subsidiary”

 

--------------------------------------------------------------------------------

Joint Ventures, Partnerships and Other Equity Investments

a.
Xpress Holdings, Inc. has a 38% ownership interest in XPS Logisti-K Systems,
S.A.P.I. de C. V.

b.
Xpress Holdings, Inc. has a 49% ownership interest in Logisti-K USA, LLC.

c.
Xpress Holdings, Inc. has a 30% ownership interest in Dylka Distribuciones
Logisti K S.A. DE C.V.

d.
U. S. Xpress Leasing, Inc. has a 45% ownership interest in Parker Global
Enterprises, Inc.

e.
Xpress Holdings, Inc. has a 10% ownership interest in XGS Acquisition, LLC

f.
XPS Logisti-K Systems, S.A.P.I. de C.V. has a 99.99% ownership interest in both
Logisti-K Division Distribuciones, S.A. de C.V. and Logisti-K de Mexico, S.A. de
C.V.

g.
U.S. Xpress Enterprises, Inc. has a 27.93% ownership interest in DriverTech,
LLC.




--------------------------------------------------------------------------------



Schedule 5.19(b)
Loan Parties




Loan Party Legal Name
Former Legal names (within last 4 months)
Jurisdiction of Organization
Address of Chief Executive Office (and principal place of business if different)
U.S. Xpress Enterprises, Inc.
None
Nevada
4080 Jenkins Rd., Chattanooga, Tennessee  37421
U.S. Xpress, Inc.
None
Nevada
4080 Jenkins Rd., Chattanooga, Tennessee  37421
U.S. Xpress Leasing, Inc.
None
Tennessee
4080 Jenkins Rd., Chattanooga, Tennessee  37421
Xpress Air, Inc.
None
Tennessee
4080 Jenkins Rd., Chattanooga, Tennessee  37421
Xpress Holdings, Inc.
None
Nevada
3993 Howard Hughes Parkway, Suite 250, Las Vegas, Nevada  89169
Associated Developments, LLC
None
Tennessee
4080 Jenkins Rd., Chattanooga, Tennessee  37421
TAL Power Equipment #1 LLC
None
Mississippi
125 Riverview Drive, Richland, Mississippi  39218
TAL Power Equipment #2 LLC
None
Mississippi
125 Riverview Drive, Richland, Mississippi  39218
TAL Real Estate LLC
None
Mississippi
125 Riverview Drive, Richland, Mississippi  39218
TAL Van #1 LLC
None
Mississippi
125 Riverview Drive, Richland, Mississippi  39218
Total Logistics Inc.
None
Mississippi
125 Riverview Drive, Richland, Mississippi  39218
Total Transportation of Mississippi LLC
None
Mississippi
125 Riverview Drive, Richland, Mississippi  39218
Transportation Assets Leasing Inc.
None
Mississippi
125 Riverview Drive, Richland, Mississippi  39218
Transportation Investments Inc.
None
Mississippi
125 Riverview Drive, Richland, Mississippi  39218




--------------------------------------------------------------------------------



Schedule 5.20(b)
Intellectual Property


U.S. PATENTS


U. S. Xpress, Inc.
 Issued Patent
Title
Patent No.
Issue Date
METHOD FOR IN-CAB DRIVER OPERATION
8285611
10/09/12



U.S. TRADEMARKS


U.S. Xpress Enterprises, Inc.


 Trademark Registration
Mark
Reg. No.
Reg. Date
U.S. XPRESS
5216294
06/06/17

 
 Trademark Application
Mark
Appl. No.
Filing Date
X (Stylized)
86951604
03/24/16




--------------------------------------------------------------------------------



Schedule 5.20(c)
Deposit Accounts and Securities Accounts


Company
Type of
Account
Name of Bank
Bank Address
Excluded Account? (Y/N)
U.S. Xpress Enterprises, Inc.
Checking
JP Morgan Chase Bank
4 New York Plaza
New York, NY 10004
Y per clause (b) of the definition of “Excluded Accounts”
Xpress Holdings, Inc.
Checking
Wells Fargo
Bank
3100 West End Avenue
Suite 900
Nashville, TN 37203
Y per clause (b) of the definition of “Excluded Accounts”
U.S. Xpress
Enterprises, Inc.
Checking
Wells Fargo
Bank
3100 West End Avenue
Suite 900
Nashville, TN 37203
Y per clause (c) of the definition of “Excluded Accounts”; average daily balance
of approximately $100
U.S. Xpress
Enterprises, Inc.
Checking
Wells Fargo
Bank
3100 West End Avenue
Suite 900
Nashville, TN 37203
Y per clause (a) of the definition of “Excluded Accounts”
U.S. Xpress
Enterprises, Inc.
Checking
Wells Fargo
Bank
3100 West End Avenue
Suite 900
Nashville, TN 37203
N (average daily balance approximately $200,000)
U.S. Xpress
Enterprises, Inc.
Checking
Wells Fargo
Bank
3100 West End Avenue
Suite 900
Nashville, TN 37203
Y per clause (a) of the definition of “Excluded Accounts”
U.S. Xpress
Enterprises, Inc.
Checking
Wells Fargo
Bank
3100 West End Avenue
Suite 900
Nashville, TN 37203
Y per clause (a) of the definition of “Excluded Accounts”
U.S. Xpress
Enterprises, Inc.
Checking
Wells Fargo
Bank
3100 West End Avenue
Suite 900
Nashville, TN 37203
Y per clause (a) of the definition of “Excluded Accounts”




--------------------------------------------------------------------------------



Schedule 5.20(d)
Real Properties


Owned Real Property:


Entity of Record and Address
City
State
ZIP
County
Excluded
Property?
U.S. Xpress, Inc.
9523 E Florida Mining Blvd
Jacksonville
FL
32257
Duval
No
New Hope Church Road
Tunnel Hill
GA
30755
Whitfield
No
2664 Campbell Blvd
Ellenwood
GA
30294
Clayton
No
4825 West 84th Street
Indianapolis
IN
46225
Marion
No
8120 W. Sandidge Road
Olive Branch
MS
38654
De Soto
No
825 W. Leffel Lane
Springfield
OH
45506
Clark
Yes
1069 Seibert Avenue
Shippensburg
PA
17257
Franklin
No
4080 Jenkins Road
Chattanooga
TN
37421
Hamilton
Yes
3731 Jenkins Road
Chattanooga
TN
37421
Hamilton
Yes
3731 Jenkins Road (Lots 5 & 6)
Chattanooga
TN
37421
Hamilton
No
3375 High Prairie Rd.
Grand Prairie
TX
75050
Dallas
No
TAL Real Estate LLC
125 Riverview Drive
Richland
MS
39218
Rankin
No
7000 Corporate Park Blvd.
Loudon
TN
37774
Loudon
No
Associated Developments, LLC
3711 Jenkins Road (Lot #2)
Chattanooga
TN
37421
Hamilton
No
3751 Jenkins Road (Lot #3)
Chattanooga
TN
37421
Hamilton
No



Leased Real Property:


Entity of Record and Address
City
State
ZIP
County
U.S. Xpress Enterprises, Inc.
1535 New Hope Church Road
Tunnel Hill
GA
30755
Whitfield
U.S. Xpress, Inc. 
3002 W Durango
Phoenix
AZ
85009
Maricopa
2013 East Anderson Street
Stockton CA
CA
95205
San Joaquin
9813 Almond Avenue
Fontana
CA
92335
San Bernardino
2365 E. 19th Avenue
Aurora
CO
80019
Adams
2550 Laredo St
Aurora
CO
80011
Adams
732 S. Combee Road
Lakeland
FL
33801
Polk
9858 Sidney Hayes Rd
Orlando
FL
32824
Orange
400 Broad Street
Rome
GA
30161
Floyd

 

--------------------------------------------------------------------------------

 

 
Entity of Record and Address
 
City
 
State
ZIP 
 
County
2718 Campbell Blvd
Ellenwood
GA
30294
Clayton
699 State Route 203
East St. Louis
IL
62201
Saint Clair
2900 W. 166th Street
Markham
IL
60428
Cook
1001 S Commerce Dr
Seymour
IN
47274
Jackson
3939 Produce Rd.
Louisville
KY
40218
Jefferson
163 Riverbend Drive
St. Rose
LA
70087
Saint Charles
624 Highway 190 West
Port Allen
LA
70767
West Baton
211 Memorial Drive
Shrewsbury
MA
01545
Worcester
4195 Central Street
Detroit
MI
48210
Wayne
3290 Terminal Drive
Eagan
MN
55121
Dakota
4100 Kentucky Ave
Kansas City
MO
64164
Jackson
602 Old Hargrave Rd.
Lexington
NC
27295
Davidson
61 Lincoln Highway
Kearny
NJ
07032
Hudson
31 Davidson Rd
Woolwich
NJ
8085
Gloucester County
2321 Kenmore Ave
Buffalo
NY
14207
Erie
12 W Yard Rd
Fuera Bush
NY
12067
Albany
5330 Angola Road
Toledo
OH
43615
Lucas
705 W. Leffel Lane
Springfield
OH
45506
Clark
581 W Leffel Lane
Springfield
OH
45505
Clark
15041 Wapak-Fisher Rd
Wapakoneta
OH
45895
Augaize
10220 W. Reno
Oklahoma City
OK
73127
Canadian
4402 SW 44th Street
Oklahoma City
OK
73119
Canadian
3860 N Suttle Rd
Portland
OR
37217
Multnomah
720 Route 1830
Brookville
PA
15825
Jefferson
26 Truck Tech Way
Shippensburg
PA
17257
Cumberland
300 S. Fayette Street
Shippensburg
PA
17257
Cumberland
496 Robin Lake Road
Duncan
SC
29334
Spartanburg
2846 South Live Oak Drive
Moncks Corner
SC
29461
Berkley
11302 First St
Apison
TN
37302
Hamilton
9064 Jet Rail Dr., Suite B
Ooltewah
TN
37363
Hamilton
5600 Brainerd Rd Ste B-26
Chattanooga
TN
37411
Hamilton
9540 Socorro Road
El Paso
TX
79927
El Paso
5800 Mesa Road
Houston
TX
77028
Harris
13151 S. Unitec Drive
Laredo
TX
78045
Webb
1501 South Loop 12
Irving
TX
75060
Dallas
1700 Willis Road
Richmond
VA
23237
Richmond
23400 71st Place South
Kent
WA
98032-2994
King

 

--------------------------------------------------------------------------------

 

 
Entity of Record and Address
 
City
 
State
 
ZIP 
 
County
1255 W Rio Salado Parkway
Tempe
AZ
85281
Maricopa
216 W Ohio
Chicago
IL
60654
Cook
10908 171ST Ave NW
Elk River
MN
55330
Sherburne
750 Old Hickory Blvd Suite 1-110
Nashville
TN
37024
Davidson
Total Transportation of Mississippi LLC
350 Jonesboro Road
West Monroe
LA
71292
Ouachita
8120 W Sandidge Rd
Olive Branch
MS
38654
DeSoto
4800 East Trindle Road
Mechanicsburg
PA
17050
Cumberland
920 Jack Burlingame Drive
Millwood
WV
25262
Jackson
460 King Street
Charleston
SC
29403
Charleston
606 Briskin Ln
Lebanon
TN
37087
Wilson
2101 W Government St.
Pensacola
FL
32502
Escambia

--------------------------------------------------------------------------------

Schedule 7.01
Existing Liens


Loan Party
Secured Party
Collateral
Jurisdiction
U. S. XPRESS, INC.
GE Commercial Finance Business Property Corporation
Fixtures located on or in and the personal property relating to the improved
real property located at 3731 Jenkins Road, Chattanooga, Hamilton County,
Tennessee
Nevada Secretary of State
U. S. XPRESS, INC.
Wells Fargo Bank, N.A., as Trustee for the registered holders of GE Business
Loan Pass-Through Certificates Series 2006-1 and 2006-2
Fixtures located on or in and the personal property relating to the improved
real property located at 4080 Jenkins Road, Chattanooga, Hamilton County,
Tennessee
Nevada Secretary of State
U. S. XPRESS, INC.
First Bank Richmond, N.A.
825 W. Leffel Lane, Springfield, Clark County, Ohio
Clark County, Ohio
U.S. XPRESS
GE Commercial Finance Business Property Corporation
Fixtures located on or in and the personal property relating to the improved
real property located at 3731 Jenkins Road, Chattanooga, Hamilton County,
Tennessee
Nevada Secretary of State
U.S. XPRESS
Wells Fargo Bank, N.A., as Trustee for the registered holders of GE Business
Loan Pass-Through Certificates Series 2006-1 and 2006-2
Fixtures located on or in and the personal property relating to the improved
real property located at 4080 Jenkins Road, Chattanooga, Hamilton County,
Tennessee
Nevada Secretary of State

--------------------------------------------------------------------------------

Schedule 7.02
Existing Indebtedness


Loan Party
Creditor
Nature of Debt
Principal Amount as of 5/31/18
U.S. Xpress Enterprises, Inc.
AON Premium Finance, LLC
Insurance premium financing
 $643,354
U. S. Xpress Leasing, Inc. (borrower)
 
Mortgage (3731 Jenkins Road, Chattanooga, Hamilton County, Tennessee)
 
U.S. Xpress Enterprises, Inc. (guarantor)
KeyBank Real Estate Capital(Successor in interest to GEMSA Loan Services)
 $7,670,012
U. S. Xpress, Inc. (guarantor)
 
 
Xpress Global Systems, Inc. (guarantor)
 
 
Xpress Holdings, Inc. (guarantor)
 
 
U. S. Xpress, Inc. (borrower)
EverBank (successor in interest to GE Commercial Finance Business Property
Corporation)
Mortgage (4080 Jenkins Road, Chattanooga, Hamilton County, Tennessee)
 $11,709,434
 
U.S. Xpress Enterprises, Inc. (guarantor)
U. S. Xpress, Inc.
First Bank Richmond, N.A.
Mortgage (825 W. Leffel Lane, Springfield, Clark County, Ohio)
 $174,813
Total Transportation of Mississippi, LLC
TAPP Properties, LLC
Real Estate Improvement Loan
 $202,385




--------------------------------------------------------------------------------



Schedule 7.03
Existing Investments


1.          Investments represented by the following promissory notes, each in
an aggregate principal amount outstanding not to exceed the amount indicated
below (it being understood that additional such Investments in excess of the
maximum principal amounts indicated below so long as they are otherwise
Permitted Investments (as such term is defined in the Credit Agreement) (other
than Permitted Investments of the type described in clause (e) of the definition
thereof)):


Loan Party/Payee
Maker/Payor
Aggregate Principal
Amount Not To Exceed
Date of Issuance
Interest Rate
Maturity Date
U.S. Xpress Enterprises, Inc.
XPS Logisti-K Systems, S.A.P.I. de C.V.
$3,095,139.00
October 30, 2012
6%
Revolving Credit
U.S. Xpress Enterprises, Inc.
DYLKA Distribuciones
$3,510,634.00
March 6, 2013
6%
Revolving Credit
U. S. Xpress Leasing, Inc.
Parker Global Enterprises, Inc.
$4,694,996.00**
March 31, 2014
9%
March 29, 2019
U.S. Xpress Enterprises, Inc.
Dylka Distribuciones and XPS Logisti-K
$6,000,000
March 6, 2013
6%
Revolving Credit



**This promissory note may be converted to equity in Parker Global Enterprises,
Inc.


2.          The following investments:
a.
Xpress Holdings, Inc. has a 38% ownership interest in XPS Logisti-K Systems,
S.A.P.I. de C. V..



b.
Xpress Holdings, Inc. has a 49% ownership interest in Logisti-K USA, LLC.



c.
Xpress Holdings, Inc. has a 30% ownership interest in Dylka Distribuciones
Logisti K S.A. DE C.V.



d.
U. S. Xpress Leasing, Inc. has a 45% ownership interest in Parker Global
Enterprises, Inc.



e.
Xpress Holdings, Inc. has a 10% ownership interest in XGS Acquisition, LLC



f.
XPS Logisti-K Systems, S.A.P.I. de C.V. has a 99.99% ownership interest in both
Logisti-K Division Distribuciones, S.A. de C.V. and Logisti-K de Mexico, S.A. de
C.V.



g.
U.S. Xpress Enterprises, Inc. has a 27.93% ownership interest in DriverTech,
LLC.

 

--------------------------------------------------------------------------------

Schedule 7.05
Dispositions
None.

--------------------------------------------------------------------------------

Schedule 7.08
Transactions with Affiliates
 
·           
Certain Loan Parties transact business with DriverTech, LLC, which provides
certain Loan Parties with in-cab communication hardware and software –
DriverTech Terms and Conditions, Software and User License Agreement, as
amended, between DriverTech, LLC and U.S. Xpress Enterprises, Inc.
·           
Transition Services Agreement dated December 21, 2012, by and between Parker
Global Enterprises, Inc., U.S. Xpress Enterprises, Inc., and Xpress Holdings,
Inc., regarding certain back-office functions.
·           
Transition Services Agreement dated April 13, 2015, by and between Xpress Global
Systems, LLC, XGS Acquisition LLC, and U.S. Xpress Enterprises, Inc., regarding
certain back-office functions.
·           
Lease Agreement dated December 31, 2012, between U.S. Xpress, Inc. and Arnold
Transportation Services, Inc., for real property located in Grand Prairie,
Texas.
·           
Letter Agreement dated September 5, 2014 between U.S. Xpress, Inc. and Parker
Global Enterprises, Inc., regarding Parker Global Enterprises, Inc. Southeast
Operations.
·           
Split-Dollar Agreement dated June 12, 2009, by and among U.S. Xpress
Enterprises, Inc, Max L. Fuller, Janice B. Fuller, and William E. Fuller,
Trustee of the Fuller Family 2008 Irrevocable Insurance Trust dated March 12,
2008, regarding life insurance premiums.
·           
Salary Continuation Agreement dated March 21, 2008, by and between U.S. Xpress
Enterprises, Inc. and Patrick E. Quinn, and any amendment, modification,
extension, or replacement of such agreement, as described in the Initial Public
Offering Registration Statement.
·           
Salary Continuation Agreement dated March 21, 2008, by and between U.S. Xpress
Enterprises, Inc. and Max L. Fuller, and any amendment, modification, extension,
or replacement of such agreement, as described in the Initial Public Offering
Registration Statement.
·           
Promissory Note dated May 20, 2016 between U.S. Xpress Enterprises, Inc. and
Dylka Distribuciones y Logisti-K S.A. de C.V.
·           
Promissory Note dated May 20, 2016 between U.S. Xpress Enterprises, Inc. and XPS
Logisti-K Systems, S.A.P.I. de C.V.
·           
Revolving Credit Agreement dated April 30, 2014 between Dylka Distribuciones y
Logisti-K S.A. de C.V., XPS Logisti-K Systems, S.A.P.I. de C.V. and Xpress
Holdings, Inc.
·           
Promissory Note dated April 24, 2014 between Xpress Holdings, Inc. and Dylka
Distribuciones y Logisti-K S.A. de C.V.
·           
Promissory Note dated April 24, 2014 between Xpress Holdings, Inc. and XPS
Logisti-K Systems, S.A.P.I. de C.V.
·           
Pledge Agreement Without Transfer of Possession dated April 30, 2014 between
Dylka Distribuciones y Logisti-K S.A. de C.V., XPS Logisti-K Systems, S.A.P.I.
de C.V. and Xpress Holdings, Inc.
·           
Consulting Advisory Agreement dated April 12, 2005 among Transportation
Investments, Inc., Transportation Assets Leasing, Inc., Total Logistics, Inc.,
SKS, Inc., and U.S. Xpress Enterprises, Inc.

 
 

--------------------------------------------------------------------------------

 
Exhibit A
FORM OF ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, amended and restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”), receipt of a copy of which
is hereby acknowledged by the Assignee.  The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (a) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto in the amount[s] and equal to the
percentage interest[s] identified below of all the outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including Letters of Credit, Swingline Loans and Guarantees included in such
facilities) and (b) to the extent permitted to be assigned under applicable law,
all claims, suits, causes of action and any other right of the Assignor (in its
capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (a) above (the rights and obligations sold
and assigned pursuant to clauses (a) and (b) above being referred to herein
collectively as, the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.
1.
Assignor:
_________________________________
   
[Assignor [is][is not] a Defaulting Lender.]
2.
Assignee:
_________________________________
   
[and is an [Affiliate][Approved Fund] of [identify Lender]1]
     
3.
Borrower:
U.S. Xpress Enterprises, Inc., a Nevada corporation (the “Borrower”)
     
4.
Administrative Agent:
Bank of America, N.A., as the administrative agent under the Credit Agreement
     
5.
Credit Agreement:
Credit Agreement, dated as of June 18, 2018, by and among the Borrower, the
Guarantors party thereto, the Lenders from time to time party thereto and Bank
of America, N.A., as Administrative Agent, Swingline Lender and L/C Issuer
     
6.
Assigned Interest:
 



--------------------------------------------------------------------------------

1Select as applicable.

--------------------------------------------------------------------------------

 
Facility Assigned2
Aggregate Amount of Commitment/Loans for all Lenders*
Amount of Commitment/Loans Assigned*
Percentage Assigned of Commitment/Loans3
 
$
$
%
 
$
$
%
 
$
$
%



[7.          Trade Date:          ______________]4
Effective Date:   _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
[signature pages follow]






--------------------------------------------------------------------------------

2 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment and Assumption
(e.g. “Revolving Commitment”, “Term Loans”, etc.)
* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
3 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
4 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 
[NAME OF ASSIGNOR],
as Assignor
     
By:
   
Name:
 
Title:
         
[NAME OF ASSIGNEE],
as Assignee
     
By:
   
Name:
 
Title:
       
[Consented to and]5 Accepted:
     
BANK OF AMERICA, N.A.,
as Administrative Agent
     
By:
   
Name:
 
Title:
         
[Consented to:] 6
     
[BANK OF AMERICA, N.A.,
 
as [Swingline Lender] [a L/C Issuer]
     
By:
   
Name:
 
Title:]
         
[[L/C ISSUER],
as a L/C Issuer
     
By:
   
Name:
 
Title:]
         





--------------------------------------------------------------------------------

5 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
6 To be added only if the consent of the Borrower and/or other parties (e.g. L/C
Issuers) is required by the terms of the Credit Agreement.

--------------------------------------------------------------------------------

[U.S. XPRESS ENTERPRISES, INC.,
a Nevada corporation
     
By:
   
Name:
 
Title:]
 

 

--------------------------------------------------------------------------------

ANNEX 1


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.          Representations and Warranties.
1.1          Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim,
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby, and (iv) it is [not] a Defaulting Lender; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.
1.2          Assignee.  The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets the requirements to be an assignee under Section 11.06(b)(iii) and (v) of
the Credit Agreement (subject to such consents, if any, as may be required under
Section 11.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 6.01 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (vii) attached hereto is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
2.          Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date. 
Notwithstanding the foregoing, the Administrative Agent shall make all payments
of interest, fees or other amounts paid or payable in kind from and after the
Effective Date to the Assignee.
3.          General Provisions.  This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns.  This Assignment and Assumption may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Assignment and Assumption by fax transmission or e-mail
transmission (e.g. “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption.  THIS ASSIGNMENT AND
ASSUMPTION AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN
CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
ASSIGNMENT AND ASSUMPTION AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

Exhibit B
FORM OF COMPLIANCE CERTIFICATE

 
 
 Check for distribution to PUBLIC and Private side Lenders7
 



Date: ______________     
I, ______________________, [Chief Executive Officer][Chief Financial
Officer][Treasurer][Controller] of U.S. Xpress Enterprises, Inc., a Nevada
corporation (the “Borrower”), hereby certify that, to the best of my knowledge
and belief, in my capacity as [Chief Executive Officer][Chief Financial
Officer][Treasurer][Controller] and not in my individual capacity, with respect
to that certain Credit Agreement, dated as of June 18, 2018 (as amended,
restated, amended and restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”; the terms defined therein
being used herein as therein defined), by and among the Borrower, the Guarantors
party thereto, the Lenders from time to time party thereto and Bank of America,
N.A., as Administrative Agent, Swingline Lender and L/C Issuer:
1.          This Compliance Certificate is delivered for the fiscal
[year][quarter] ended _________________, 20___.
[2.          The year-end audited financial statements required by Section
6.01(a) of the Credit Agreement for the fiscal year of the Borrower ended as of
the date set forth in paragraph 1, together with the report and opinion of an
independent certified public accountant required by such section, have been
delivered electronically pursuant to Section 6.02 of the Credit Agreement.]
[Use following paragraph 2 for fiscal quarter-end financial statements:]
[2.          The unaudited financial statements required by Section 6.01(b) of
the Credit Agreement for the fiscal quarter of the Borrower ended as of the date
set forth in paragraph 1 have been delivered electronically pursuant to Section
6.02 of the Credit Agreement.  The Consolidated financial statements required by
Section 6.01(b) of the Credit Agreement fairly present in all material respects
the financial condition, results of operations and cash flows of the Borrower
and its Subsidiaries as at such date and for such period, subject only to normal
year-end audit adjustments and the absence of footnotes.]
3.          The undersigned has reviewed and is familiar with the terms of the
Credit Agreement and has made, or has caused to be made, a review of the
transactions and financial condition of the Loan Parties and their respective
Subsidiaries during the accounting period covered by the financial statements
delivered herewith.
4.          A review of the activities of the Loan Parties and their respective
Subsidiaries during such fiscal period has been made under the supervision of
the undersigned with a view to determining whether during such fiscal period the
Loan Parties and their respective Subsidiaries performed and observed all their
respective obligations under the Loan Documents, and
[select one:]

--------------------------------------------------------------------------------

7 If this box is not checked, this Compliance Certificate will only be posted to
Private side Lenders.

--------------------------------------------------------------------------------

[to the knowledge of the undersigned, during such fiscal period, no Default has
occurred and is continuing.]
[or:]
[to the knowledge of the undersigned, during such fiscal period, the following
is a list of each Default that has occurred and is continuing, its nature and
status, and actions that have been taken or are proposed to be taken to cure
such Default:]
5.          The financial covenant calculations as of the last day of and for
the Measurement Period ending on the last day of the period covered by the
financial statements delivered herewith and set forth on Schedule 1 attached
hereto are true and accurate on and as of the date of this Compliance
Certificate.
6.          Attached hereto as Schedule 2 is a listing of (a) all applications
with the United States Patent and Trademark Office or the United States
Copyright Office by any Loan Party, if any, for any Intellectual Property made
since the date of the most recently delivered Compliance Certificate (or, in the
case of the first Compliance Certificate, the Closing Date), (b) all issuances
of registrations or letters on existing applications with the United States
Patent and Trademark Office or the United States Copyright Office by any Loan
Party, if any, for any Intellectual Property received since the date of such
prior Compliance Certificate (or, in the case of the first Compliance
Certificate, the Closing Date), and (c) all licenses relating to any
Intellectual Property registered with the United States Patent and Trademark
Office or the United States Copyright Office entered into by any Loan Party
since the date of such prior Compliance Certificate (or, in the case of the
first Compliance Certificate, the Closing Date).8
7.          Attached hereto as Schedule 3 is a calculation of the Available
Amount as of the last day of the period covered by the financial statements
delivered herewith.
8.          Attached hereto as Schedule 4 is a calculation of the Permitted
Lease Conversion Amount as of the last day of the period covered by the
financial statements delivered herewith.
9.          Attached hereto as Schedule 5 is a duly completed Rolling Stock
Report signed by a Responsible Officer of the Borrower.
Delivery of an executed counterpart of a signature page of this Compliance
Certificate by fax transmission or e-mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Compliance Certificate.
                                                                                                                            
[signature page follows]



--------------------------------------------------------------------------------

8 If no such updates are applicable, Schedule 2 should reflect “None”.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of the date first written above.



 
U.S. XPRESS ENTERPRISES, INC.,
a Nevada corporation
     
By:
   
Name:
 
Title:






--------------------------------------------------------------------------------

Schedule 1
Calculation of Financial Covenants
In the event of conflict between the provisions and formulas set forth in this
Schedule 1 and the provisions and formulas set forth in the Credit Agreement,
the provisions and formulas of the Credit Agreement shall prevail.
I.
Section 7.11(a) – Consolidated Net Leverage Ratio.
   
A.
Consolidated Funded Indebtedness
           
as to the Borrower and its Restricted Subsidiaries on a Consolidated basis,
without duplication, all of the following, whether or not included as
indebtedness or liabilities in accordance with GAAP:
           
1.           
the outstanding principal amount of all obligations of such Person at such time,
whether current or long-term, for borrowed money (including the Obligations) and
all obligations of such Person at such time evidenced by bonds, debentures,
notes, loan agreements or other similar instruments (but excluding the Swap
Termination Value of any Swap Contract of such Person at such time):
$_________
          2.    all purchase money Indebtedness of such Person at such time:
$_________          
3.           
the principal portion of all obligations of such Person at such time under
conditional sale or other title retention agreements relating to property
purchased by such Person or any Subsidiary thereof (other than customary
reservations or retentions of title under agreements with suppliers entered into
in the ordinary course of business):
$_________
         
4.           
all unreimbursed drawings under letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments of such Person at such time:
$_________
         
5.           
all obligations of such Person at such time in respect of the deferred purchase
price of property or services (other than trade accounts payable in the ordinary
course of business and, in each case, not past due for more than ninety (90)
days after the date on which such trade account payable was created), including
any Earn Out Obligations:
$_________
          6.  Attributable Indebtedness of such Person at such time: $_________
         
7.           
all obligations of such Person at such time to purchase, redeem, retire, defease
or otherwise make any payment in respect of any Equity Interests in such Person
or any other Person, valued, in the case of a redeemable preferred interest, at
the greater of its voluntary or involuntary liquidation preference plus accrued
and unpaid dividends:
$_________
         
8.           
all Funded Indebtedness of others secured by (or for which the holder of such
Funded Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed:
$_________

 

--------------------------------------------------------------------------------

 

 
9.           
all Guarantees by such Person existing at such time with respect to Funded
Indebtedness of the types specified in Lines 1 through 8 above of another
Person:
$_________
         
10.           
all Funded Indebtedness of the types referred to in Lines 1 through 9 above of
any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or joint venturer at such time, except to the extent that such Funded
Indebtedness is expressly made non-recourse to such Person:
$_________
          11. Consolidated Funded Indebtedness (Lines I.A.1 + 2 + 3 + 4 + 5 + 6
+ 7 + 8 + 9 + 10):9 $_________        
B.
Unrestricted Cash
           
subject to the limitations in Sections 1.03(a) and Section 2.02(g) of the Credit
Agreement, an amount equal to the total of:
            1.
the aggregate amount of unrestricted cash and Cash Equivalents of the Loan
Parties as of such date:
$_________           2. $5,000,000 $5,000,000           3.
Unrestricted Cash (Lines I.B.1 – 2):10
$_________        
C.
Consolidated EBITDA
           
for the Borrower and its Restricted Subsidiaries on a Consolidated basis, for
the period of the four fiscal quarters most recently ended, an amount equal to:
            1. Consolidated Net Income for such period: $_________            
the following, without duplication, to the extent deducted in calculating such
Consolidated Net Income (except with respect to Line 8 below), all as determined
in accordance with GAAP:
            2. Consolidated Interest Charges for such period:              
a.
all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case with
respect to such period to the extent treated as interest in accordance with
GAAP:
$_________
             
b.
all interest paid or payable with respect to discontinued operations for such
period:
$_________

 

--------------------------------------------------------------------------------

9 The amount of Earn Out Obligations shall be deemed to be the aggregate
liability in respect thereof, as determined in accordance with GAAP.
10 The amount of Unrestricted Cash subtracted from Consolidated Funded
Indebtedness shall not exceed $35,000,000; provided, that, for purposes of the
calculation of the Consolidated Net Leverage Ratio as of the last day of the
fiscal quarter of the Borrower ending June 30, 2018, there shall be no
limitation on the amount of Unrestricted Cash subtracted from Consolidated
Funded Indebtedness as of such date.

--------------------------------------------------------------------------------

 

   
c.
the portion of rent expense under Capitalized Leases that is treated as interest
in accordance with GAAP for such period:
$_________
             
d.
the net amount payable (or minus the net amount receivable) with respect to Swap
Contracts during such period (whether or not actually paid or received during
such period):
$_________
             
e.
Consolidated Interest Charges (Lines I.C.2.a + b + c + d):
$_________
           
3.           
tax expense for such period based on income, profits or capital, including
federal, foreign, state, franchise and similar taxes (and for the avoidance of
doubt, specifically excluding any sales taxes or any other taxes held in trust
for a Governmental Authority):
$_________
          4.
depreciation and amortization for such period (including any amortization of an
asset recorded as a Capitalized Lease):
$_________          
5.           
non-cash expenses, losses or charges (other than any non-cash expense, loss or
charge relating to write-offs, write-downs or reserves with respect to accounts
or inventory) for such period (including any non-cash stock-based compensation
expense for such period) which do not represent a cash item in such period or in
any future period:
$_________
         
6.           
fees and expenses for such period incurred in connection with the negotiation,
execution and delivery of the Loan Documents and any amendments or modifications
thereto:
$_________
         
7.           
fees and expenses for such period incurred in connection with the Initial Public
Offering (including fees and expenses for such period relating to the
termination of stock appreciation rights held by officers of the Borrower in an
amount not to exceed $5,000,000 during the term of the Credit Agreement):
$_________
         
8.           
amount of net cost savings relating to a Permitted Acquisition which are
projected by the Borrower in good faith to be realized within twelve (12) months
after the date of such Permitted Acquisition as a result of actions taken during
such period and synergies related to a Permitted Acquisition which are projected
by the Borrower in good faith to be realized within twelve (12) months after the
date of such Permitted Acquisition as a result of actions taken in such period,
in each case, net of the amount of actual benefits realized during such period
that are otherwise included in the calculation of Consolidated EBITDA from such
actions; provided, that, (A) a duly completed certificate signed by a
Responsible Officer of the Borrower shall be delivered to the Administrative
Agent certifying that such net cost savings and synergies are reasonably
identifiable and/or reasonably anticipated to be realized within twelve (12)
months of such Permitted Acquisition and are factually supportable, and (B) the
aggregate amount added back pursuant to this Line 8 for any period shall not
exceed ten percent (10%) of Consolidated EBITDA (calculated without giving
effect to the amounts permitted to be added back pursuant to this Line 8):
$_________
         
9.           
fees and expenses for such period incurred in connection with the termination of
the Existing Credit Agreements:
$_________

 

--------------------------------------------------------------------------------

 

 
10.           
fees and expenses of the Borrower’s industry consultant or similar financial
consultant paid in such period, and costs relating to the implementation of the
recommendations of such consultant or advisor in such period; provided, that,
(A) such fees, expenses and costs are paid or incurred, as applicable, prior to,
or within twelve (12) months of, the Closing Date, and (B) the aggregate amount
of such fees, expenses and costs added back pursuant to this Line 10 shall not
exceed $6,000,000 in any period:
$_________
         
11.           
non-cash deferred debt amortization expense, early extinguishment of debt
expense, original issue discount amortization or similar non-cash amounts
attributable to financing, in each case for such period:
$_________
          12. the Permitted Lease Conversion Amount for such period: $_________
          13.
fees and expenses for such period incurred prior to, or within twelve (12)
months after, the Initial Public Offering associated with (A) compliance with
the requirements of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith, (B) compliance with the provisions of the
Securities Act and the Exchange Act, (C) compliance with the rules of the
national securities exchange on which the Borrower’s Equity Interests are listed
and listing fees, (D) investor relations, shareholder meetings, and reports to
shareholders, and (E) legal and professional fees in connection with the
foregoing; provided, that, the aggregate amount of such fees and expenses shall
not exceed $2,000,000 in the aggregate during the term of the Credit Agreement:
$_________            14.
losses in such period in respect of the hedging of fuel contracts; provided,
that, the aggregate amount of such losses added back pursuant to this Line 14
shall not exceed (A) $8,400,000 for the period of four fiscal quarters ending
March 31, 2018, (B) $6,100,000 for the period of four fiscal quarters ending
June 30, 2018, (C) $6,100,000 for the period of four fiscal quarters ending
September 30, 2018 and (D) $0 for the period of four fiscal quarters ending
December 31, 2018 and for each period of four fiscal quarters ending
thereafter: 
$_________             
the following, without duplication, to the extent included in calculating such
Consolidated Net Income, all as determined in accordance with GAAP:
            15.
all non-cash income or gains for such period:
$_________           16. federal, state, local and foreign income tax or
franchise tax credits for such period: $_________            17. Consolidated
EBITDA (Lines I.C.1 + 2.e + 3 + 4 + 5 + 6 + 7 + 8 + 9 + 10 + 11 + 12 + 13 + 14 –
15 – 16): $_________        
D.
Consolidated Net Leverage Ratio ((Line I.A.11 – Line B.3) ÷ Line I.C.17):
_____to 1.00
     
E.
Maximum Consolidated Net Leverage Ratio:
_____to 1.00
     
F.
In compliance?
[Yes][No]

 

--------------------------------------------------------------------------------



II.
Section 7.11(b) – Consolidated Interest Coverage Ratio.
   
A.
Consolidated EBIT for the period of the four fiscal quarters most recently ended
(see Lines I.C.1 + 2.e + 3 + 5 + 6 + 7 + 8 + 9 + 10 + 11 + 12 + 13 + 14 – 15 –
16 above):
$_________
     
B.
Consolidated Cash Interest Charges for the period of the four fiscal quarters
most recently ended (see Line I.C.2.e above):11
$_________
     
C.
Consolidated Interest Coverage Ratio (Line II.A ÷ Line II.B):
_____to 1.0
     
D.
Minimum Consolidated Interest Coverage Ratio:
2.00 to 1.0
     
E.
In compliance?
[Yes][No]







--------------------------------------------------------------------------------

11 For any calculation of the Consolidated Interest Coverage Ratio occurring
prior to the one (1) year anniversary of the Closing Date, Consolidated Cash
Interest Charges shall be deemed to be Consolidated Cash Interest Charges for
the period from the first day following the Closing Date to and including the
applicable date of determination multiplied by a fraction equal to (i) 365
divided by (y) the number of days actually elapsed from the first day following
the Closing Date to such applicable date of determination.

--------------------------------------------------------------------------------

Schedule 2
Intellectual Property

--------------------------------------------------------------------------------

Schedule 3
Calculation of Available Amount
In the event of conflict between the provisions and formulas set forth in this
Schedule 3 and the provisions and formulas set forth in the Credit Agreement,
the provisions and formulas of the Credit Agreement shall prevail.

  1. $10,000,000  $10,000,000         + 2. an amount equal to fifty percent
(50%) of the cumulative Consolidated Net Income for the period (taken as one
accounting period) from the first day of the first full fiscal quarter following
the Closing Date to the end of the Borrower’s fiscal quarter most recently ended
on or prior to the Reference Date in respect of which a Compliance Certificate
has been delivered pursuant to Section 6.02(a) of the Credit Agreement (or, in
the case such Consolidated Net Income for such period is a deficit, minus one
hundred percent (100%) of such deficit): $_________         + 3.
one hundred percent (100%) of the net cash proceeds received by the Borrower
prior to the Reference Date from issuances by the Borrower after the Closing
Date of Qualified Equity Interests of the Borrower (solely to the extent such
Net Cash Proceeds are Not Otherwise Applied or required to prepay Loans under
the Credit Agreement):
$_________        
–
4. the aggregate amount of all Restricted Payments made by the Borrower pursuant
to Section 7.06(e) of the Credit Agreement (for the period from and including
the Closing Date through and including the Reference Date (without taking
account of the intended usage of the Available Amount on such Reference Date)):
$_________         – 5.  the aggregate amount of all prepayments, voluntary
payments, distributions, redemptions, acquisitions, retirements, cancellations,
terminations and repurchases, in each case, of Junior Debt and made by the
Borrower and its Restricted Subsidiaries pursuant to Section 7.13(iv) of the
Credit Agreement (for the period from and including the Closing Date through and
including the Reference Date (without taking account of the intended usage of
the Available Amount on such Reference Date)): $_________         = 6. Available
Amount (Lines 1 + 2 + 3 – 4 – 5):
$_________

--------------------------------------------------------------------------------

Schedule 4
Calculation of Permitted Lease Conversion Amount







--------------------------------------------------------------------------------

Schedule 5
Rolling Stock Report12





--------------------------------------------------------------------------------

12 Borrower to provide Rolling Stock Report in a form satisfactory to the
Administrative Agent.

--------------------------------------------------------------------------------

Exhibit C
FORM OF JOINDER AGREEMENT
THIS JOINDER AGREEMENT (this “Agreement”), dated as of _____________, 20__, is
by and between _____________________, a ___________________ (the “New
Subsidiary”), and BANK OF AMERICA, N.A., in its capacity as Administrative Agent
under that Credit Agreement, dated as of June 18, 2018 (as amended, restated,
amended and restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), by and among U.S. Xpress Enterprises, Inc., a Nevada
corporation, the Guarantors party thereto, the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent, Swingline Lender and
L/C Issuer.
The Loan Parties are required by Section 6.12 of the Credit Agreement to cause
the New Subsidiary to become a Guarantor.  Accordingly, the New Subsidiary
hereby agrees as follows with the Administrative Agent, for the benefit of the
Secured Parties:
1.          The New Subsidiary hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, the New Subsidiary will be deemed to be a party
to the Credit Agreement and a “Guarantor” for all purposes of the Credit
Agreement, and shall have all of the obligations of a Guarantor thereunder as if
it had executed the Credit Agreement.  The New Subsidiary hereby ratifies, as of
the date hereof, and agrees to be bound by, all of the terms, provisions and
conditions applicable to the Guarantors contained in the Credit Agreement. 
Without limiting the generality of the foregoing terms of this paragraph 1, the
New Subsidiary hereby jointly and severally together with the other Guarantors,
guarantees to each Secured Party, as provided in Article X of the Credit
Agreement, the prompt payment when due, whether at stated maturity, by required
prepayment, upon acceleration, demand or otherwise, and at all times thereafter,
of any and all Secured Obligations strictly in accordance with the terms
thereof.
2.          The New Subsidiary hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, the New Subsidiary will be deemed to be a party
to the Security Agreement, and shall have all the obligations of an “Obligor”
(as such term is defined in the Security Agreement) thereunder as if it had
executed the Security Agreement.  The New Subsidiary hereby ratifies, as of the
date hereof, and agrees to be bound by, all of the terms, provisions and
conditions contained in the Security Agreement.  Without limiting generality of
the foregoing terms of this paragraph 2, the New Subsidiary hereby grants to the
Administrative Agent, for the benefit of the Secured Parties, a continuing
security interest in, and a right of set off against, any and all right, title
and interest of the New Subsidiary in and to the Collateral (as such term is
defined in Section 2 of the Security Agreement) of the New Subsidiary.
3.          The New Subsidiary hereby represents and warrants to the
Administrative Agent, for the benefit of the Secured Parties, that:
(a)          Set forth on Schedule 1 attached hereto is complete and accurate
list as of the date hereof of (i) each Subsidiary, joint venture and partnership
and other equity investments of the New Subsidiary (and, with respect to each
Subsidiary, an indication as to whether such Subsidiary is a Restricted
Subsidiary, an Unrestricted Subsidiary, and/or an Excluded Subsidiary (and, if
so, the type (i.e. CFC Holdco) of such Excluded Subsidiary)), (ii) the number of
shares of each class of Equity Interests in each such Subsidiary outstanding,
(iii) the number and percentage of outstanding shares of each class of Equity
Interests of such Subsidiary owned by the New Subsidiary and its Subsidiaries,
and (iv) the class or nature of such Equity Interests (i.e. voting, non-voting,
preferred, etc.).  The outstanding Equity Interests in all Restricted
Subsidiaries of the New Subsidiary are validly issued, fully paid and
non-assessable and are owned free and clear of all Liens.  There are no
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments (other than stock options granted to employees or directors and
directors’ qualifying shares) of any nature relating to the Equity Interests of
the New Subsidiary or any Restricted Subsidiary thereof, except as contemplated
in connection with the Loan Documents.
(b)          Set forth on Schedule 2 attached hereto is a complete and accurate
list as of the date hereof of the New Subsidiary’s (i) exact legal name, (ii)
former legal names in the four (4) months prior to the date hereof, if any,
(iii) jurisdiction of its organization, (iv) address of its chief executive
office address (and address of its principal place of business address if
different than its chief executive office), (v) U.S. federal taxpayer
identification number, and (vi) organization identification number.
(c)          Set forth on Schedule 3 attached hereto is a list of all
Intellectual Property registered or pending registration with the United States
Copyright Office or the United States Patent and Trademark Office and owned by
the New Subsidiary as of the date hereof.  Except for such claims and
infringements that would not reasonably be expected to have a Material Adverse
Effect, no claim has been asserted and is pending by any Person challenging or
questioning the use of such Intellectual Property or the validity or
effectiveness of such Intellectual Property, nor does the New Subsidiary know of
any such claim, and the use of such Intellectual Property by the New Subsidiary
or any of its Restricted Subsidiaries or the granting of a right or a license in
respect of such Intellectual Property from the New Subsidiary or any of its
Restricted Subsidiaries does not infringe on the rights of any Person.  As of
the date hereof, none of the Intellectual Property owned by the New Subsidiary
or any of its Restricted Subsidiaries is subject to any licensing agreement or
similar arrangement (other than non-exclusive outbound licenses entered into in
the ordinary course of business) except as set forth on Schedule 3 attached
hereto.
(d)         Set forth on Schedule 4 attached hereto, as of the date hereof, is a
description of all deposit accounts and securities accounts of the New
Subsidiary maintained in the United States, including the name of (i) in the
case of a deposit account, the depository institution and whether such account
is an Excluded Account, and (ii) in the case of a securities account, the
securities intermediary or issuer and the average aggregate daily market value
(as of the close of business) held in such securities account and whether such
account in an Excluded Account, as applicable.
(e)         Set forth on Schedule 5 attached hereto is a list of all real
property located in the United States that is owned or leased by the New
Subsidiary as of the date hereof (in each case, including (i) the property
address, (ii) the city, county, state and zip code which such property is
located and (iii) a designation as to whether such real property is Excluded
Property).
(f)          Set forth on Schedule 6 attached hereto is a list of all Commercial
Tort Claims (as defined in the Security Agreement) initiated by or in favor of
the New Subsidiary seeking damages in excess of $1,000,000 as of the date
hereof.
(g)         Set forth on Schedule 7 attached hereto is a list of all
Instruments, Documents or Tangible Chattel Paper (each as defined in the
Security Agreement) of the New Subsidiary required to be pledged and delivered
to the Administrative Agent pursuant to Section 4(a) of the Security Agreement.
4.          The address of the New Subsidiary for purposes of all notices and
other communications is the address designated for all Loan Parties on Schedule
1.01(a) to the Credit Agreement or such other address as the New Subsidiary may
from time to time notify the Administrative Agent in writing.
5.          The New Subsidiary hereby waives acceptance by the Administrative
Agent and the Secured Parties of the guaranty by the New Subsidiary under
Article X of the Credit Agreement upon the execution of this Agreement by the
New Subsidiary.
6.          This Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  Delivery of an executed counterpart of a signature page of this
Agreement by fax transmission or e-mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this Agreement.
7.          THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
[signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary has caused this Joinder Agreement to be
duly executed by an authorized officer, and the Administrative Agent has caused
the same to be accepted by an authorized officer, as of the day and year first
above written.

 
[NEW SUBSIDIARY]
     
By:
   
Name:
 
Title:
         
Acknowledged and accepted:
     
BANK OF AMERICA, N.A.,
as Administrative Agent
     
By:
   
Name:
 
Title:




--------------------------------------------------------------------------------

Schedule 1


Subsidiaries, Joint Ventures, Partnerships and Other Equity Investments



--------------------------------------------------------------------------------

Schedule 2


New Subsidiary Information



--------------------------------------------------------------------------------

Schedule 3


Intellectual Property



--------------------------------------------------------------------------------

Schedule 4


Deposit Accounts and Securities Accounts



--------------------------------------------------------------------------------

Schedule 5

Real Properties



--------------------------------------------------------------------------------

Schedule 6


Commercial Tort Claims



--------------------------------------------------------------------------------

Schedule 7


Instruments, Documents and Tangible Chattel Paper



--------------------------------------------------------------------------------

Exhibit D
FORM OF LOAN NOTICE
Date: ___________, _____
To:          Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of June 18, 2018
(as amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”; the terms defined
therein being used herein as therein defined), by and among U.S. Xpress
Enterprises, Inc., a Nevada corporation (the “Borrower”), the Guarantors party
thereto, the Lenders from time to time party thereto and Bank of America, N.A.,
as Administrative Agent, Swingline Lender and L/C Issuer.
The Borrower hereby requests (select one):
 

 
A Borrowing of [Revolving Loans][Term Loans]
     
A [conversion][continuation] of [Revolving Loans][Term Loans]

1.          On:_______________(a Business Day)
2.          In the amount of: $___________________      
3.          Comprised of:_____________         
             [Type of Loan requested]
 
4.          For Eurodollar Rate Loans: with an Interest Period of
_________       
With respect to such Borrowing, the Borrower hereby represents and warrants that
[(i) such request complies with the requirements of Section 2.01(b) of the
Credit Agreement and (ii)] each of the conditions specified in Sections 4.02(a)
and (b) of the Credit Agreement have been satisfied on and as of the date of
such Borrowing.
Delivery of an executed counterpart of a signature page of this notice by fax
transmission or e-mail transmission (e.g. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this notice.
[signature page follows]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has caused this Loan Notice to be executed
by a duly authorized officer as of the date first written above.



 
U.S. XPRESS ENTERPRISES, INC.,
a Nevada corporation
     
By:
   
Name:
 
Title:




--------------------------------------------------------------------------------

Exhibit E
FORM OF NOTE
FOR VALUE RECEIVED, the undersigned hereby promises to pay to
____________________ or its registered assigns (the “Lender”), in accordance
with the provisions of the Credit Agreement (as hereinafter defined), the
principal amount of each Loan from time to time made by the Lender to the
undersigned under that certain Credit Agreement, dated as of June 18, 2018 (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”; the terms defined
therein being used herein as therein defined), by and among U.S. Xpress
Enterprises, Inc., a Nevada corporation, the Guarantors party thereto, the
Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent, Swingline Lender and L/C Issuer.
The undersigned promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Credit Agreement.  All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office.  If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Credit
Agreement.
This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein.  Upon the occurrence and continuation of
one or more of the Events of Default specified in the Credit Agreement, all
amounts then remaining unpaid on this Note shall become, or may be declared to
be, immediately due and payable all as provided in the Credit Agreement.  Each
Loan made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business.  The Lender
may also attach schedules to this Note and endorse thereon the date, amount and
maturity of its Loans and payments with respect thereto.
The undersigned, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.
THIS NOTE AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN
CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
NOTE AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
[signature page follows]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized.

 
U.S. XPRESS ENTERPRISES, INC.,
a Nevada corporation
     
By:
   
Name:
 
Title:






--------------------------------------------------------------------------------

Exhibit F
FORM OF NOTICE OF LOAN PREPAYMENT
Date: ___________, _____
To:          Bank of America, N.A., as [Administrative Agent][Swingline Lender]
[Cc:         Bank of America, N.A., as Administrative Agent]
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of June 18, 2018
(as amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”; the terms defined
therein being used herein as therein defined), by and among U.S. Xpress
Enterprises, Inc., a Nevada corporation (the “Borrower”), the Guarantors party
thereto, the Lenders from time to time party thereto and Bank of America, N.A.,
as Administrative Agent, Swingline Lender and L/C Issuer.
The Borrower hereby notifies the [Administrative Agent][and the Swingline
Lender] that on _____________, pursuant to the terms of Section 2.05 of the
Credit Agreement, the Borrower intends to prepay/repay the following Loans as
more specifically set forth below:

   
Voluntary prepayment of [Revolving Loans][Term Loans] in the following
amount(s):

 
Eurodollar Rate Loans: $________________
 
Applicable Interest Period:_______________
     
Base Rate Loans: $_____________________

 
Voluntary prepayment of Swingline Loans in the following amount(s):
$_____________      

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or e-mail transmission (e.g. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this notice.
 [signature page follows]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Notice of Loan Prepayment to
be executed by a duly authorized officer as of the date first written above.

 
U.S. XPRESS ENTERPRISES, INC.,
a Nevada corporation
     
By:
   
Name:
 
Title:




--------------------------------------------------------------------------------

Exhibit G
FORM OF SECURED PARTY DESIGNATION NOTICE
Date:  _________, _____

To:
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:
THIS SECURED PARTY DESIGNATION NOTICE is made by _______________________, a
______________ (the “Designor”), to BANK OF AMERICA, N.A., as Administrative
Agent under that certain Credit Agreement referenced below (in such capacity,
the “Administrative Agent”).  All capitalized terms not defined herein shall
have the meaning ascribed to them in the Credit Agreement.
W I T N E S S E T H :


WHEREAS, U.S. Xpress Enterprises, Inc., a Nevada corporation (the “Borrower”),
the Guarantors party thereto, the Lenders from time to time party thereto and
Bank of America, N.A., as Administrative Agent, Swingline Lender and L/C Issuer,
have entered into that certain Credit Agreement, dated as of June 18, 2018 (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”; the terms defined
therein being used herein as therein defined) pursuant to which certain loans
and financial accommodations have been made to the Borrower;
WHEREAS, in connection with the Credit Agreement, a Lender or Affiliate of a
Lender is permitted to designate its [Cash Management Agreement][Swap Contract]
as a [“Secured Cash Management Agreement”][“Secured Hedge Agreement”] under the
Credit Agreement and the Collateral Documents;
WHEREAS, the Credit Agreement requires that the Designor deliver this Secured
Party Designation Notice to the Administrative Agent; and
WHEREAS, the Designor has agreed to execute and deliver this Secured Party
Designation Notice.
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
1.          Designation.  The Designor hereby designates the [Cash Management
Agreement][Swap Contract] described on Schedule 1 hereto to be a [“Secured Cash
Management Agreement”][“Secured Hedge Agreement”] and hereby represents and
warrants to the Administrative Agent that such [Cash Management Agreement][Swap
Contract] satisfies all the requirements under the Loan Documents to be so
designated.  By executing and delivering this Secured Party Designation Notice,
the Designor, as provided in the Credit Agreement, hereby agrees to be bound by
all of the provisions of the Loan Documents which are applicable to it as a
provider of a [Secured Cash Management Agreement][Secured Hedge Agreement] and
hereby (a) confirms that it has received a copy of the Loan Documents and such
other documents and information as it has deemed appropriate to make its own
decision to enter into this Secured Party Designation Notice, (b) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under the Credit Agreement, the other
Loan Documents or any other instrument or document furnished pursuant thereto as
are delegated to the Administrative Agent by the terms thereof, together with
such powers as are incidental thereto (including the provisions of Section 9.01
of the Credit Agreement), and (c) agrees that it will be bound by the provisions
of the Loan Documents and will perform in accordance with its terms all the
obligations which by the terms of the Loan Documents are required to be
performed by it as a provider of a [Cash Management Agreement][Swap Contract]. 
Without limiting the foregoing, the Designor agrees to indemnify the
Administrative Agent as contemplated by Section 11.04(c) of the Credit
Agreement.

--------------------------------------------------------------------------------

2.          GOVERNING LAW.  THIS SECURED PARTY DESIGNATION NOTICE AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS SECURED PARTY
DESIGNATION NOTICE AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
3.          This Secured Party Designation Notice may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Secured Party Designation Notice by fax transmission or
e-mail transmission (e.g. “pdf” or “tif”) shall be effective as delivery of a
manually executed counterpart of this Secured Party Designation Notice.
[signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Secured Party Designation
Notice to be duly executed and delivered by their respective officers thereunto
duly authorized as of the date first above written.
[DESIGNOR]
     
By:
   
Name:
 
Title:
         
BANK OF AMERICA, N.A.,
as Administrative Agent
     
By:
   
Name:
 
Title:
     




--------------------------------------------------------------------------------

Schedule 1
[Cash Management Agreement][Swap Contract]



--------------------------------------------------------------------------------

Exhibit H
FORM OF SOLVENCY CERTIFICATE
June 18, 2018

To:
Bank of America, N.A., as Administrative Agent

I, the undersigned Chief Financial Officer of U.S. Xpress Enterprises, Inc., a
Nevada corporation (the “Borrower”), in that capacity only and not in my
individual capacity (and without personal liability), do hereby certify as of
the date hereof, and based upon facts and circumstances as they exist as of the
date hereof (and disclaiming any responsibility for changes in such facts and
circumstances after the date hereof), that:
1.          This certificate is furnished to the Administrative Agent pursuant
to Section 4.01(h) of certain Credit Agreement, dated as of the date hereof (the
“Credit Agreement”; the terms defined therein being used herein as therein
defined), by and among the Borrower, the Guarantors party thereto, the Lenders
from time to time party thereto and Bank of America, N.A., as Administrative
Agent, Swingline Lender and L/C Issuer.
2.          I have reviewed the most recent financial statements of the Borrower
and its Restricted Subsidiaries.
3.          I have knowledge of and have reviewed to my satisfaction the Credit
Agreement.
4.          As Chief Financial Officer of the Borrower, I am familiar with the
financial condition of the Loan Parties.
5.          Based on and subject to the foregoing, immediately after the
consummation of the Closing Date Transactions:
(a)          the fair value of the assets of the Loan Parties, on a Consolidated
basis, at a fair valuation, will exceed their debts and liabilities,
subordinated, contingent or otherwise;
(b)          the present fair saleable value of the property of the Loan
Parties, on a Consolidated basis, will be greater than the amount that will be
required to pay the probable liability of their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured;
(c)           the Loan Parties, on a Consolidated basis, will be able to pay
their debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured; and
(d)          the Loan Parties, on a Consolidated basis, will not have
unreasonably small capital with which to conduct the business in which they are
engaged as such business is now conducted and is proposed to be conducted after
the Closing Date.
Delivery of an executed counterpart of a signature page of this certificate by
fax transmission or e-mail transmission (e.g. “pdf” or “tif”) shall be effective
as delivery of a manually executed counterpart of this certificate.
 [signature page follows]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate on
the date first written above.



 
U.S. XPRESS ENTERPRISES, INC.,
a Nevada corporation
     
By:
   
Name:
 
Title:




--------------------------------------------------------------------------------

Exhibit I
FORM OF SWINGLINE LOAN NOTICE
Date: ___________, _____
To:          Bank of America, N.A., as Swingline Lender
Cc:          Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of June 18, 2018
(as amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”; the terms defined
therein being used herein as therein defined), by and among U.S. Xpress
Enterprises, Inc., a Nevada corporation (the “Borrower”), the Guarantors party
thereto, the Lenders from time to time party thereto and Bank of America, N.A.,
as Administrative Agent, Swingline Lender and L/C Issuer.
The Borrower hereby requests a Swingline Loan:
1.          On:_____________(a Business Day)
2.          In the amount of: $_________________          
With respect to such Swingline Borrowing, the Borrower hereby represents and
warrants that (i) such request complies with the requirements of Section 2.04(a)
of the Credit Agreement and (ii) the conditions set forth in Sections 4.02(a)
and (b) of the Credit Agreement have been satisfied on and as of the date of
date of such Swingline Borrowing.
Delivery of an executed counterpart of a signature page of this notice by fax
transmission or e-mail transmission (e.g. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this notice.
[signature page follows]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has caused this Swingline Loan Notice to be
executed by a duly authorized officer as of the date first written above.



 
U.S. XPRESS ENTERPRISES, INC.,
a Nevada corporation
     
By:
   
Name:
 
Title:




--------------------------------------------------------------------------------

Exhibit J-1
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to that certain Credit Agreement, dated as of June 18, 2018
(as amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”; the terms defined
therein being used herein as therein defined), by and among U.S. Xpress
Enterprises, Inc., a Nevada corporation (the “Borrower”), the Guarantors party
thereto, the Lenders from time to time party thereto and Bank of America, N.A.,
as Administrative Agent, Swingline Lender and L/C Issuer.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E (or W-8BEN, as
applicable).  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
[NAME OF LENDER]
     
By:
   
Name:
 
Title:
     
Date:_________________, 20___
 




--------------------------------------------------------------------------------

Exhibit J-2
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to that Credit Agreement, dated as of June 18, 2018 (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”; the terms defined
therein being used herein as therein defined), by and among U.S. Xpress
Enterprises, Inc., a Nevada corporation (the “Borrower”), the Guarantors party
thereto, the Lenders from time to time party thereto and Bank of America, N.A.,
as Administrative Agent, Swingline Lender and L/C Issuer.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E (or W-8BEN, as applicable).  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
[NAME OF PARTICIPANT]
     
By:
   
Name:
 
Title:
     
Date:_________________, 20___
 




--------------------------------------------------------------------------------

Exhibit J-3
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to that certain Credit Agreement, dated as of June 18, 2018
(as amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”; the terms defined
therein being used herein as therein defined), by and among U.S. Xpress
Enterprises, Inc., a Nevada corporation (the “Borrower”), the Guarantors party
thereto, the Lenders from time to time party thereto and Bank of America, N.A.,
as Administrative Agent, Swingline Lender and L/C Issuer.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E (or
W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN-E (or W-8BEN, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
[NAME OF PARTICIPANT]
     
By:
   
Name:
 
Title:
     
Date:_________________, 20___
 




--------------------------------------------------------------------------------

Exhibit J-4
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is made to that certain Credit Agreement, dated as of June 18, 2018
(as amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”; the terms defined
therein being used herein as therein defined), by and among U.S. Xpress
Enterprises, Inc., a Nevada corporation (the “Borrower”), the Guarantors party
thereto, the Lenders from time to time party thereto and Bank of America, N.A.,
as Administrative Agent, Swingline Lender and L/C Issuer.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E (or W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN-E (or W-8BEN, as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
[NAME OF LENDER]
     
By:
   
Name:
 
Title:
     
Date:_________________, 20___
 


Back to Form 10-Q [form10q.htm]